Exhibit 10.1

 

[Execution]

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

by and among

 

TRAVELCENTERS OF AMERICA LLC

TA LEASING LLC

TA OPERATING LLC,

as Borrowers

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

PETRO FRANCHISE SYSTEMS LLC

TA FRANCHISE SYSTEMS LLC

TA OPERATING NEVADA LLC

TA OPERATING TEXAS LLC,

as Guarantors

 

WELLS FARGO CAPITAL FINANCE, LLC,

as Administrative Agent

 

and

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders

 

WELLS FARGO CAPITAL FINANCE, LLC

as Sole Lead Arranger, Manager and Bookrunner

 

PNC BANK, NATIONAL ASSOCIATION,

as Syndication Agent

 

UBS SECURITIES LLC

REGIONS BANK,

as Co-Documentation Agents

 

Dated: October 25, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page No.

 

 

SECTION 1.                  DEFINITIONS

2

 

 

SECTION 2.                  CREDIT FACILITIES

36

2.1 Loans

36

2.2 Letter of Credit Accommodations

37

2.3 Increase in Maximum Credit

41

2.4 Decrease in Maximum Credit

43

2.5 Commitments

43

 

 

SECTION 3.                  INTEREST AND FEES; PROCEDURES FOR BORROWING

43

3.1 Interest; Procedures for Borrowing

43

3.2 Fees

45

3.3 Changes in Laws and Increased Costs of Loans

45

 

 

SECTION 4.                  CONDITIONS PRECEDENT

47

4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations

47

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations

48

 

 

SECTION 5.                  GRANT AND PERFECTION OF SECURITY INTEREST

49

5.1 Grant of Security Interest

49

5.2 Perfection of Security Interests

50

 

 

SECTION 6.                  COLLECTION AND ADMINISTRATION

55

6.1 Borrowers’ Loan Accounts

55

6.2 Statements

55

6.3 Collection of Accounts

56

6.4 Payments

58

6.5 Authorization to Make Loans

59

6.6 Use of Proceeds

59

6.7 Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements

59

6.8 Pro Rata Treatment

60

6.9 Sharing of Payments, Etc.

60

6.10 Settlement Procedures

61

6.11 Obligations Several; Independent Nature of Lenders’ Rights

64

6.12 Bank Products

64

6.13 Taxes

64

 

 

SECTION 7.                  COLLATERAL REPORTING AND COVENANTS

67

7.1 Collateral Reporting

67

7.2 Accounts Covenants

69

7.3 Inventory Covenants

70

7.4 Equipment and Real Property Covenants

71

7.5 Power of Attorney

71

 

i

--------------------------------------------------------------------------------


 

7.6 Right to Cure

72

7.7 Access to Premises

72

 

 

SECTION 8.                  REPRESENTATIONS AND WARRANTIES

73

8.1 Existence, Power and Authority

73

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations

73

8.3 Financial Statements; No Material Adverse Change

74

8.4 Priority of Liens; Title to Properties

74

8.5 Tax Returns

74

8.6 Litigation

75

8.7 Compliance with Other Agreements and Applicable Laws

75

8.8 Environmental Compliance

76

8.9 Employee Benefits

76

8.10 Bank Accounts

77

8.11 Intellectual Property

77

8.12 Subsidiaries; Affiliates; Capitalization; Solvency

78

8.13 Labor Disputes

78

8.14 Restrictions on Subsidiaries

78

8.15 Material Contracts

79

8.16 Credit Card Agreements

79

8.17 Interrelated Businesses

79

8.18 Payable Practices

80

8.19 [Reserved]

80

8.20 Propco

80

8.21 Patriot Act

80

8.22 OFAC

80

8.23 Accuracy and Completeness of Information

80

8.24 Survival of Warranties; Cumulative

81

 

 

SECTION 9.                  AFFIRMATIVE AND NEGATIVE COVENANTS

81

9.1 Maintenance of Existence

81

9.2 New Collateral Locations

82

9.3 Compliance with Laws, Regulations, Etc.

82

9.4 Payment of Taxes and Claims

82

9.5 Insurance

82

9.6 Financial Statements and Other Information

83

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc.

85

9.8 Encumbrances

88

9.9 Indebtedness

90

9.10 Loans, Investments, Etc.

93

9.11 Dividends and Redemptions

96

9.12 Transactions with Affiliates and HPT Companies

97

9.13 Compliance with ERISA

98

9.14 End of Fiscal Years; Fiscal Quarters

98

9.15 Change in Business

98

9.16 Limitation of Restrictions Affecting Subsidiaries

98

9.17 Minimum Fixed Charge Coverage Ratio

99

 

ii

--------------------------------------------------------------------------------


 

9.18 Credit Card Agreements

99

9.19 License Agreements

99

9.20 Costs and Expenses

100

9.21 Further Assurances

101

 

 

SECTION 10.            EVENTS OF DEFAULT AND REMEDIES

103

10.1 Events of Default

103

10.2 Remedies

105

 

 

SECTION 11.            JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING
LAW

108

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

108

11.2 Waiver of Notices

110

11.3 Amendments and Waivers

110

11.4 Waiver of Counterclaims

112

11.5 Indemnification

112

 

 

SECTION 12.            THE AGENT

113

12.1 Appointment, Powers and Immunities

113

12.2 Reliance by Agent

114

12.3 Events of Default

114

12.4 Wells in its Individual Capacity

115

12.5 Indemnification

115

12.6 Non-Reliance on Agent and Other Lenders

115

12.7 Failure to Act

116

12.8 Additional Loans

116

12.9 Concerning the Collateral and the Related Financing Agreements

116

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders

116

12.11 Collateral Matters

117

12.12 Agency for Perfection

119

12.13 Successor Agent

119

12.14 Other Agent Designations

120

12.15 Credit Bids

120

12.16 Agent May File Proofs of Claim

120

 

 

SECTION 13.            TERM OF AGREEMENT; MISCELLANEOUS

121

13.1 Term

121

13.2 Interactive Provisions

122

13.3 Notices

124

13.4 Partial Invalidity

124

13.5 Confidentiality

124

13.6 Successors

126

13.7 Assignments; Participations

126

13.8 Patriot Act

128

13.9 Entire Agreement

128

13.10 Counterparts, Etc.

128

 

iii

--------------------------------------------------------------------------------


 

13.11 Replacement of Certain Lenders

129

 

 

SECTION 14.            ACKNOWLEDGMENT AND RESTATEMENT

129

14.1 Acknowledgment of Security Interests

129

14.2 Existing Loan Agreement

129

14.3 Restatement

130

 

iv

--------------------------------------------------------------------------------


 

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Assignment and Acceptance

 

 

Exhibit B

Information Certificate

 

 

Exhibit C

Form of Compliance Certificate

 

 

Exhibit D

Form of Borrowing Base Certificate

 

 

Exhibit E

Form of Guarantor Conversion Notice

 

 

Schedule 1

Commitments

 

 

Schedule 1.18

Excluded Capital Leases

 

 

Schedule 1.61

Excluded Subsidiaries

 

 

Schedule 8.6

Litigation

 

 

Schedule 8.13

Collective Bargaining Agreements

 

 

Schedule 8.15

Material Contracts

 

 

Schedule 8.16

Credit Card Agreements

 

 

Schedule 9.8

Certain Existing Liens

 

 

Schedule 9.9

Certain Existing Indebtedness

 

 

Schedule 9.10

Certain Existing Investments

 

v

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Amended and Restated Loan and Security Agreement, dated October 25, 2011
(this “Agreement”), is entered into by and among TravelCenters of America LLC, a
Delaware limited liability company (“Parent”), TA Leasing LLC, a Delaware
limited liability company (“TA Leasing”), TA Operating LLC, a Delaware limited
liability company (“TA Operating,” and together with Parent, TA Leasing and each
other Person that becomes a “Borrower” after the date hereof in accordance with
Section 9.21 hereof, each individually a “Borrower” and collectively,
“Borrowers”), TravelCenters of America Holding Company LLC, a Delaware limited
liability company (“Holding”), Petro Franchise Systems LLC, a Delaware limited
liability company (“Petro Franchise”), TA Franchise Systems LLC, a Delaware
limited liability company (“TA Franchise”), TA Operating Nevada LLC, a Nevada
limited liability company (“TA Nevada”), TA Operating Texas LLC, a Texas limited
liability company (“TA Texas” and together with Holding, Petro Franchise, TA
Franchise, TA Nevada, and each other Person that becomes a “Guarantor” after the
date hereof in accordance with Section 9.21 hereof, each individually a
“Guarantor” and collectively, “Guarantors”), the parties hereto from time to
time as lenders, whether by execution of this Agreement or an Assignment and
Acceptance or other agreement described in Section 2.3 hereof (each
individually, a “Lender” and collectively, “Lenders”), and Wells Fargo Capital
Finance, LLC, a Delaware limited liability, successor by merger to Wachovia
Capital Finance Corporation (Central), in its capacity as agent for Lenders (in
such capacity, “Agent” as hereinafter further defined).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers and certain Guarantors are parties to the Loan and Security
Agreement, dated November 19, 2007, by and among Borrowers, such Guarantors, the
lenders party thereto (“Existing Lenders”) and Agent, as amended by Amendment
No. 1 to Loan and Security Agreement, dated as of June 30, 2008 (as so amended
and in effect immediately prior to the effectiveness hereof, the “Existing Loan
Agreement”), pursuant to which Existing Lenders (or Agent on behalf of Existing
Lenders) have made loans (the “Existing Loans”) and arranged to be issued
letters of credit (the “Existing Letters of Credit”) to or for the account of
Borrowers;

 

WHEREAS, on August 27, 2008, each of Petro Distributing Inc., Petro Financial
Corporation and Petro Holdings Financial Corporation were dissolved, and on
December 1, 2008, TCA PSC GP LLC was dissolved;

 

WHEREAS, on September 1, 2008, Petro Stopping Centers, L.P. was merged with and
into TA Operating;

 

WHEREAS, on September 2, 2008, Petro Franchise became a guarantor party to the
Existing Loan Agreement pursuant to the Joinder Agreement, dated September 2,
2008, by and among Borrowers, certain Guarantors and Agent;

 

WHEREAS, the parties to the Existing Loan Agreement desire to amend and restate
the Existing Loan Agreement as provided herein;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree that the
Existing Loan Agreement shall be (and hereby is) amended and restated as
follows:

 

SECTION 1.                                DEFINITIONS

 

For purposes of this Agreement, (a) capitalized terms used herein which are
defined in Article 1, Article 8 or Article 9 of the UCC shall have the meanings
given therein unless otherwise defined in this Agreement, and (b) the following
terms shall have the respective meanings given to them below:

 

1.1                                 “Accounts” shall mean, as to each Borrower
and Guarantor, all present and future rights of such Borrower and Guarantor to
payment of a monetary obligation, whether or not earned by performance, which is
not evidenced by chattel paper or an instrument, (a) for property that has been
or is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.

 

1.2                                 “Acquired Business” shall have the meaning
set forth in the definition of Permitted Acquisitions.

 

1.3                                 “Adjusted Eurodollar Rate” shall mean, with
respect to each Interest Period for any Eurodollar Rate Loan comprising part of
the same borrowing (including conversions, extensions and renewals), the rate
per annum determined by dividing (a) the London Interbank Offered Rate for such
Interest Period by (b) a percentage equal to: (i) one (1) minus (ii) the Reserve
Percentage.  For purposes hereof, “Reserve Percentage” shall mean for any day,
that percentage (expressed as a decimal) which is in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System (or
any successor), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of Eurodollar Rate Loans is
determined), whether or not any Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time.  Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender.  The Adjusted
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.

 

1.4                                 “Administrative Borrower” shall mean Parent
in its capacity as Administrative Borrower on behalf of itself and the other
Borrowers pursuant to Section 6.7 hereof and its successors and assigns in such
capacity.

 

1.5                                 “Affiliate” shall mean, with respect to a
specified Person, any other Person which directly or indirectly, through one or
more intermediaries, controls or is controlled by or is under common control
with such Person, and without limiting the generality of the foregoing, includes

 

2

--------------------------------------------------------------------------------


 

(a) any Person which beneficially owns or holds ten (10%) percent or more of any
class of Voting Stock of such Person or other equity interests in such Person,
(b) any Person of which such Person beneficially owns or holds ten (10%) percent
or more of any class of Voting Stock or in which such Person beneficially owns
or holds ten (10%) percent or more of the equity interests and (c) any director
or executive officer of such Person.  For the purposes of this definition, the
term “control” (including with correlative meanings, the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of Voting Stock, by agreement or otherwise. For the avoidance of
doubt, no HPT Company shall be deemed to be an Affiliate of any Borrower or
Guarantor unless either such HPT Company directly or indirectly beneficially
owns or holds ten (10%) percent or more of any class of Voting Stock or other
equity interests in such Borrower or Guarantor or any Borrower or Guarantor
beneficially directly or indirectly owns or holds ten (10%) percent or more of
any class of Voting Stock or other equity interests in such HPT Company.

 

1.6                                 “Agent” shall mean Wells Fargo Capital
Finance, LLC, a Delaware limited liability, successor by merger to Wachovia
Capital Finance Corporation (Central), in its capacity as agent on behalf of
Lenders pursuant to the terms hereof and any replacement or successor agent
hereunder.

 

1.7                                 “Agent Payment Account” shall mean account
no. 37072820231201035 of Agent at Wells Fargo Bank, 420 Montgomery Street, San
Francisco, California, ABA No. 121-000-248, Re: Travel Centers of America LLC,
or such other account of Agent as Agent may from time to time designate to
Administrative Borrower as the Agent Payment Account for purposes of this
Agreement and the other Financing Agreements.

 

1.8                                 “Applicable Fee Rate” shall mean, for each
month ending after the date of this Agreement, (a) three-eighths of one (0.375%)
percent, if the difference (if positive) between (i) the Maximum Credit and
(ii) the average daily principal balance of the outstanding Revolving Loans and
Letter of Credit Accommodations during such month (or part thereof) exceeds
fifty (50%) percent of the Maximum Credit, or (b) one-half of one (0.50%)
percent, if the difference (if positive) between (i) the Maximum Credit and
(ii) the average daily principal amount of the outstanding Revolving Loans and
Letter of Credit Accommodations during such month (or part thereof) is less than
or equal to fifty (50%) percent of the Maximum Credit.

 

1.9                                 “Applicable Margin” shall mean, at any time,
as to the interest rate for Prime Rate Loans and the interest rate for
Eurodollar Rate Loans, the applicable percentage (on a per annum basis) set
forth below if the Monthly Average Excess Availability for the immediately
preceding calendar month is at or within the amounts indicated for such
percentage as of the last day of the immediately preceding calendar month:

 

Tier

 

Monthly Average
Excess Availability

 

Applicable
Eurodollar Rate
Margin

 

Applicable
Prime Rate
Margin

 

1

 

Greater than $80,000,000

 

2.25

%

1.25

%

 

3

--------------------------------------------------------------------------------


 

Tier

 

Monthly Average
Excess Availability

 

Applicable
Eurodollar Rate
Margin

 

Applicable
Prime Rate
Margin

 

2

 

Less than or equal to $80,000,000 and greater than $40,000,000

 

2.50

%

1.50

%

3

 

Less than or equal to $40,000,000

 

2.75

%

1.75

%

 

provided, that, (i) the Applicable Margin shall be calculated and established
once each calendar month effective as of the first day of such calendar month
and shall remain in effect until adjusted thereafter after the end of the next
calendar month, (ii) the Applicable Margin through December 31, 2011 shall be
the amount for Tier 1 set forth above.

 

1.10                           “Assignment and Acceptance” shall mean an
Assignment and Acceptance substantially in the form of Exhibit A attached hereto
(with blanks appropriately completed) delivered to Agent in connection with an
assignment of a Lender’s interest hereunder in accordance with the provisions of
Section 13.7 hereof.

 

1.11                           “Bank Product Provider” shall mean Agent, any
Lender, any Affiliate of any Lender or any other financial institution (in the
case of any such other financial institution, to the extent approved by Agent,
which approval shall not be unreasonably withheld or delayed) that provides any
Bank Products to Borrowers or Guarantors.

 

1.12                           “Bank Products” shall mean any one or more of the
following types of services or facilities provided to a Borrower or Guarantor by
a Bank Product Provider: (a) credit cards or stored value cards or (b) cash
management or related services, including (i) the automated clearinghouse
transfer of funds for the account of a Borrower or Guarantor pursuant to
agreement or overdraft for any accounts of Borrowers or Guarantors maintained by
such Bank Product Provider that are subject to the control of Agent pursuant to
any Deposit Account Control Agreement, and (ii) controlled disbursement services
and (iii) Hedge Agreements if and to the extent permitted hereunder.

 

1.13                           “Blocked Accounts” shall have the meaning set
forth in Section 6.3 hereof.

 

1.14                           “Borrowing Base” shall mean, at any time, the
amount equal to:

 

(a)                                  the amount equal to: (i) eighty five (85%)
percent of Eligible Accounts, plus (ii) eighty five (85%) percent of Eligible
Credit Card Receivables, plus (iii) the least of (A) the Fuel Inventory Loan
Limit, (B) eighty-five (85%) percent multiplied by the Value of Eligible
Inventory consisting of gasoline and diesel fuel, and (C) eighty-five (85%)
percent of the Net Recovery Percentage multiplied by the Value of such Eligible
Inventory, plus (iv) the lesser of (A) sixty five (65%) percent multiplied by
the Value of Eligible Inventory (other than Eligible Inventory consisting of
gasoline or diesel fuel) or (B) eighty five (85%) percent of the Net Recovery
Percentage multiplied by the Value of such Eligible Inventory, plus (v) one
hundred (100%) percent of Eligible Cash Collateral, minus

 

4

--------------------------------------------------------------------------------


 

(b)                                 Reserves.

 

The amounts of Eligible Inventory of any Borrower shall, at Agent’s option, be
determined based on the lesser of the amount of Inventory set forth in the
general ledger of such Borrower or the perpetual inventory records maintained by
such Borrower.

 

1.15                           “Borrowing Base Certificate” shall mean a
certificate substantially in the form of Exhibit D hereto, as such form may from
time to time be modified by Agent to reflect the components of and reserves
against the Borrowing Base as provided for hereunder from time to time, which is
duly completed (including all schedules thereto) and executed by an authorized
officer of Administrative Borrower and delivered to Agent.

 

1.16                           “Business Day” shall mean any day other than a
Saturday, Sunday, or other day on which commercial banks are authorized or
required to close under the laws of the State of Illinois, the State of New
York, or the State of North Carolina, and a day on which Agent is open for the
transaction of business, except that if a determination of a Business Day shall
relate to any Eurodollar Rate Loans, the term Business Day shall also exclude
any day on which banks are closed for dealings in dollar deposits in the London
interbank market or other applicable Eurodollar Rate market.

 

1.17                           “Capital Expenditures” shall mean, for any
period, as to any Person and its Subsidiaries, all expenditures (without
duplication) by such Person and its Subsidiaries for, or contracts for
expenditures (other than contracts for such expenditures where payments for such
expenditures are to be made in any subsequent period) for, any fixed or capital
assets or improvements, or for replacements, substitutions or additions thereto,
which have a useful life of more than one year (1) year, including (without
duplication), but not limited to, the direct or indirect acquisition of such
assets by way of offset items or otherwise and obligations under Capital Leases
incurred in respect of such fixed or capital assets during such period.

 

1.18                           “Capital Leases” shall mean, as applied to any
Person, any lease of (or any agreement conveying the right to use) any property
(whether real, personal or mixed) by such Person as lessee which in accordance
with GAAP (as in effect on the date hereof), is required to be reflected as a
liability on the balance sheet of such Person, excluding each lease listed on
Schedule 1.18 hereto.

 

1.19                           “Capital Stock” shall mean, with respect to any
Person, any and all shares, interests, participations or other equivalents
(however designated) of such Person’s capital stock or partnership, limited
liability company or other equity interests at any time outstanding, and any and
all rights, warrants or options exchangeable for or convertible into such
capital stock or other interests (but excluding any debt security that is
exchangeable for or convertible into such capital stock or other interests).

 

1.20                           “Cash Dominion Period” shall mean a period either
(a) commencing on the date that an Event of Default shall have occurred and
ending on the date thereafter that such Event of Default shall cease to be
continuing or (b) commencing on the date that Excess Availability shall have
fallen below the amount equal to seventeen and one-half (17.5%) percent of the
Maximum Credit for four (4) consecutive days and ending on the date thereafter
that Excess Availability has been greater than the amount equal to seventeen and
one-half (17.5%) percent of the

 

5

--------------------------------------------------------------------------------


 

Maximum Credit for thirty (30) consecutive days, or (c) commencing on the date
that Excess Availability shall have fallen below the amount equal to ten (10%)
percent of the Maximum Credit at any time and ending on the date thereafter that
Excess Availability has been greater than the amount equal to seventeen and
one-half (17.5%) percent of the Maximum Credit for thirty (30) consecutive days.

 

1.21                           “Cash Equivalents” shall mean, at any time,
(a) any evidence of Indebtedness with a maturity date of ninety (90) days or
less from the date of acquisition issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality
thereof; provided, that, the full faith and credit of the United States of
America is pledged in support thereof; (b) certificates of deposit or bankers’
acceptances with a maturity of ninety (90) days or less of any financial
institution that is a member of the Federal Reserve System having combined
capital and surplus and undivided profits of not less than $1,000,000,000;
(c) commercial paper (including variable rate demand notes) with a maturity of
ninety (90) days or less issued by a corporation (except an Affiliate of any
Borrower or Guarantor) organized under the laws of any State of the United
States of America or the District of Columbia and rated at least A-1 by
Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies, Inc.
or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase obligations
with a term of not more than thirty (30) days for underlying securities of the
types described in clause (a) above entered into with any financial institution
having combined capital and surplus and undivided profits of not less than
$1,000,000,000; (e) repurchase agreements and reverse repurchase agreements
relating to marketable direct obligations issued or unconditionally guaranteed
by the United States of America or issued by any governmental agency thereof and
backed by the full faith and credit of the United States of America, in each
case maturing within ninety (90) days or less from the date of acquisition;
provided, that, the terms of such agreements comply with the guidelines set
forth in the Federal Financial Agreements of Depository Institutions with
Securities Dealers and Others, as adopted by the Comptroller of the Currency on
October 31, 1985; and (f) investments in money market funds and mutual funds
which invest substantially all of their assets in securities of the types
described in clauses (a) through (e) above.

 

1.22                           “Change of Control” shall mean, except as
permitted under Section 9.7 hereof, (a) the acquisition by any Person or group
(as such term is used in Section 13(d)(3) of the Exchange Act) of beneficial
ownership, directly or indirectly, of nine and eight tenths (9.8%) percent or
more of the voting power of the total outstanding Voting Stock of Parent;
(b) during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Parent (together
with any new directors whose nomination for election by the stockholders of
Parent was approved by a vote of at least a majority of the directors then still
in office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of Parent then still
in office; (c) the failure of Parent to directly own and control one hundred
(100%) percent of the voting power of the total outstanding Voting Stock of
Holding or TA Leasing; (d) the failure of Holding to directly own and control
one hundred (100%) percent of the voting power of the total outstanding Voting
Stock of TA Operating, TA Nevada, TA Franchise or Petro Franchise, or (e) the
failure of TA Operating to directly own and control one hundred (100%) percent
of the voting power of the total outstanding Voting Stock of TA Texas.

 

6

--------------------------------------------------------------------------------


 

1.23                           “Code” shall mean the Internal Revenue Code of
1986, as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.

 

1.24                           “Collateral” shall have the meaning set forth in
Section 5 hereof.

 

1.25                           “Collateral Access Agreement” shall mean an
agreement in writing, in form and substance reasonably satisfactory to Agent,
from any lessor of premises to any Borrower or Guarantor, or any other person to
whom any Collateral is consigned or who has custody, control or possession of
any such Collateral or is otherwise the owner or operator of any premises on
which any of such Collateral is located, in favor of Agent with respect to the
Collateral at such premises or otherwise in the custody, control or possession
of such lessor, consignee or other person pursuant to which (among other things)
such lessor or other person shall (i) acknowledge Agent’s security interest in
the Collateral, (ii) release or subordinate any Liens upon the Collateral held
by such person or located on such premises, and (iii) agree to furnish Agent
with certain access to the Collateral in such person’s possession or on the
premises.

 

1.26                           “Commercial Letter of Credit” shall mean any
Letter of Credit Accommodation issued for the purpose of providing the primary
manner of payment for the purchase price of goods or services by a Borrower or
Guarantor in the ordinary course of the business of such Borrower or Guarantor.

 

1.27                           “Commitment” shall mean, at any time, as to each
Lender, the principal amount set forth opposite such Lender’s name on Schedule 1
hereto or on Schedule 1 to the Assignment and Acceptance Agreement pursuant to
which such Lender became a Lender hereunder in accordance with the provisions of
Section 13.7 hereof, as the same may be adjusted from time to time in accordance
with the terms hereof; sometimes being collectively referred to herein as
“Commitments”.

 

1.28                           “Compliance Certificate” shall have the meaning
set forth in Section 9.6(a) hereof.

 

1.29                           “Compliance Period” shall mean the period
commencing on the date on which Excess Availability has fallen below an amount
equal to fifteen (15%) percent of the Maximum Credit and ending on a subsequent
date on which Excess Availability has been greater than an amount equal to
fifteen (15%) percent of the Maximum Credit on each day for thirty (30)
consecutive days.

 

1.30                           “Consolidated Net Income” shall mean, with
respect to any Person for any period, the aggregate of the net income (loss) of
such Person and its Subsidiaries, on a consolidated basis, for such period, as
determined in accordance with GAAP; provided, that, (a) the net income of any
entity that is not a Subsidiary of such Person or that is accounted for by the
equity method of accounting shall be included only to the extent of the amount
of dividends or distributions paid or payable by such entity to such Person or a
Subsidiary of such Person; (b) except to the extent included pursuant to the
foregoing clause, the net income of any entity accrued prior to the date it
becomes a Subsidiary of such Person or is merged into or consolidated with such
Person or any of its Subsidiaries or such entity’s assets are acquired by such
Person or by any of its Subsidiaries shall be excluded; and (c) the net income
(if positive) of

 

7

--------------------------------------------------------------------------------


 

any Subsidiary (other than a Borrower or Obligor) to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
to such Person or to any other wholly-owned Subsidiary of such Person is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary shall be excluded.  For the purposes of this
definition, net income excludes (1) any extraordinary and/or one time or unusual
and non-recurring gains or any non-cash losses, together with any related
Provision for Taxes for such gains or non-cash losses (including, without
limitation, any such gains or non-cash losses, together with any related
Provision for Taxes, realized upon the sale or other disposition of any assets
that are not sold in the ordinary course of business (including, without
limitation, dispositions pursuant to sale and leaseback transactions) or of any
Capital Stock of such Person or a Subsidiary of such Person), and (2) any income
realized or loss incurred as a result of changes in accounting principles or the
application thereof to such Person, together with any related Provision for
Taxes.

 

1.31                           “Consolidated Rental Expense” shall mean, with
respect to any Person for any period, the aggregate amount of all real property
rental expense of such Person and its Subsidiaries, on a consolidated basis, as
determined in accordance with GAAP.

 

1.32                           “Credit Card Acknowledgments” shall mean,
collectively, the agreements by Credit Card Issuers or Credit Card Processors
who are parties to Credit Card Agreements in favor of Agent acknowledging
Agent’s first priority security interest, for and on behalf of Lenders, in the
monies due and to become due to a Borrower or Guarantor (including, without
limitation, credits and reserves) under the Credit Card Agreements, and agreeing
to transfer all such amounts to the Blocked Accounts, as the same now exist or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced; sometimes being referred to herein individually as a “Credit Card
Acknowledgement”.

 

1.33                           “Credit Card Agreements” shall mean all
agreements now or hereafter entered into by any Borrower or Guarantor for the
benefit of any Borrower or Guarantor, in each case with any Credit Card Issuer
or any Credit Card Processor, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, including, but
not limited to, the agreements set forth on Schedule 8.16 hereto.

 

1.34                           “Credit Card Issuer” shall mean any person (other
than a Borrower or Guarantor) who issues or whose members issue credit cards,
including, without limitation, MasterCard or VISA bank credit or debit cards or
other bank credit or debit cards issued through MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through Comdata Network, Inc.,
EFS Transportation Services, Inc., American Express Travel Related Services
Company, Inc., Discover Financial Services, Inc., and Fleet One Holdings, LLC.

 

1.35                           “Credit Card Processor” shall mean any servicing
or processing agent or any factor or financial intermediary who facilitates,
services, processes or manages the credit authorization, billing transfer and/or
payment procedures with respect to any Borrower’s or Guarantor’s sales
transactions involving credit card or debit card purchases by customers using
credit cards or debit cards issued by any Credit Card Issuer.

 

8

--------------------------------------------------------------------------------


 

1.36                           “Credit Card Receivables” shall mean,
collectively, (a) all present and future rights of any Borrower or Guarantor to
payment from any Credit Card Issuer or Credit Card Processor arising from the
sales of goods or rendition of services to customers who have purchased such
goods or services using a credit or debit card and (b) all present and future
rights of any Borrower or Guarantor to payment from any Credit Card Issuer or
Credit Card Processor in connection with the sale or transfer of Accounts
arising pursuant to the sale of goods or rendition of services to customers who
have purchased such goods or services using a credit card or a debit card,
including, but not limited to, all amounts at any time due or to become due from
any Credit Card Issuer or Credit Card Processor under the Credit Card Agreements
or otherwise.

 

1.37                           “Credit Facility” shall mean the Loans and Letter
of Credit Accommodations provided to or for the benefit of any Borrower pursuant
to Sections 2.1 and 2.2 hereof.

 

1.38                           “Debt Incurrence Ratio” shall mean, as to any
Person, with respect to any period, the ratio of (a) EBITDAR of such Person for
such Period, to (b) the Fixed Charges of such Person for such period.

 

1.39                           “Default” shall mean an act, condition or event
which with notice or passage of time or both would constitute an Event of
Default.

 

1.40                           “Defaulting Lender” shall mean any Lender that
(a) has failed to fund any amounts required to be funded by it under this
Agreement within one (1) Business Day of the date that it is required to do so
under this Agreement (including the failure to make available to Agent amounts
required on the last day of any Settlement Period pursuant to
Section 6.10(b) hereof), (b) has notified the Borrowers, Agent, or any Lender in
writing that it does not intend to comply with all or any portion of its funding
obligations under this Agreement, (c) has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements generally (as reasonably determined by
Agent) under which it has committed to extend credit, (d) failed, within one
(1) Business Day after written request by Agent or Administrative Borrower (with
a copy to Agent), to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund any amounts required to be funded
by it under this Agreement, (e) otherwise has failed to pay over to Agent or any
other Lender any other amount required to be paid by it under the Agreement on
the date that it is required to do so under this Agreement, or (f) (i) becomes
or is insolvent or has a parent company that has become or is insolvent or
(ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian or appointed for it, or has taken
any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

1.41                           “Deposit Account Control Agreement” shall mean an
agreement in writing, in form and substance satisfactory to Agent, by and among
Agent, the Borrower or Guarantor with a deposit account at any bank and the bank
at which such deposit account is at any time maintained.

 

1.42                           “Dispositions” shall have the meaning set forth
in Section 9.7(b) hereof.

 

9

--------------------------------------------------------------------------------


 

1.43                           “Disqualified Capital Stock” shall mean any
Capital Stock if any Borrower or Guarantor shall be required by its terms, or
upon the happening of any event or condition: (a) to pay any cash dividends or
cash distributions in respect of such Capital Stock (unless such payment is at
the sole option of any Borrower or Guarantor) or (b) to purchase or redeem such
Capital Stock or make any payment in respect of such Capital Stock (unless such
purchase or redemption is at the sole option of any Borrower or Guarantor)
(other than solely for Capital Stock that does not constitute Disqualified
Capital Stock and cash in lieu of fractional shares of such Capital Stock), in
each case on or prior to the date 91 days after the Maturity Date and except as
otherwise permitted by Section 9.11 hereof; provided, however, that Capital
Stock that would not constitute Disqualified Capital Stock but for terms thereof
giving holders thereof the customary right to require such Person to redeem or
purchase such Capital Stock upon the occurrence of a “change of control” shall
not constitute Disqualified Capital Stock.

 

1.44                           “EBITDA” shall mean, as to any Person, with
respect to any period, an amount equal to (without duplication): (a) the
Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (b) the sum of the following (in each case to the extent deducted in the
computation of Consolidated Net Income of such Income): (i) depreciation,
amortization and other non-cash charges (including, but not limited to, imputed
interest, compensation expenses settled in Capital Stock of such Person, and
deferred compensation) for such period, all in accordance with GAAP, plus
(ii) Interest Expense for such period, plus (iii) the Provision for Taxes for
such period, plus (iv) restructuring charges for severance, retention,
relocation and similar employee payments incurred during such period, plus
(v) non-recurring costs and expenses incurred during such period in connection
with the issuance, extinguishment or defeasance of Indebtedness of such Person
(including costs and expenses incurred in connection with the consummation of
the amendment and restatement of the Existing Credit Agreement and this
Agreement, and all transactions related thereto, including, without limitation,
the payment of fees and expenses in connection therewith and herewith), plus
(vi) extraordinary items of such Person during such period, plus (vii) the
cumulative effects of a change in accounting principles of such Person during
such period, plus (viii) any loss from discontinued operations of such Person
during such period, plus (ix) other non-recurring charges incurred by such
Person during such period (in the case of extraordinary items described in
clause (b)(vi) and non-recurring charges described in clause (b)(ix) in excess
of $100,000 for such period, to the extent approved by Agent in writing), minus
(c) any income from discontinued operations of such Person during such period
(to the extent included in the computation of Consolidated Net Income of such
Person); provided, that, with respect to each of the amounts described in
clauses (b)(iv), (b)(v), (b)(vi), (b)(viii) and (b)(ix), if requested by Agent,
Agent shall have received calculations and supporting information relating
thereto.

 

1.45                           “EBITDAR” shall mean, as to any Person, with
respect to any period, an amount equal to (without duplication): (a) the EBITDA
of such Person and its Subsidiaries for such period, plus (b) Consolidated
Rental Expense for such period (to the extent deducted in the computation of
Consolidated Net Income of such Person).

 

1.46                           “Eligible Accounts” shall mean Accounts (other
than Credit Card Receivables) created by a Borrower which satisfy the criteria
set forth below:

 

(a)                                  such Accounts arise from the actual and
bona fide sale and delivery of goods by such Borrower or rendition of services
by such Borrower in the ordinary course of its

 

10

--------------------------------------------------------------------------------


 

business (including Accounts which arise from any sale made by any restaurant
owned and operated by a Borrower);

 

(b)                                 such Accounts are not unpaid more than
thirty (30) (or, solely in the case of Accounts arising from goods sold or
services rendered by a Borrower’s repair shop, sixty (60)) days after the date
of the original invoice for them;

 

(c)                                  such Accounts comply with the terms and
conditions contained in Section 7.2(b) of this Agreement;

 

(d)                                 such Accounts do not arise from sales on
consignment, guaranteed sale, sale and return, sale on approval, or other terms
under which payment by the account debtor may be conditional or contingent;

 

(e)                                  the chief executive office of the account
debtor with respect to such Accounts is located in the United States of America
or Canada (provided, that, promptly upon Agent’s request, such Borrower shall
execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may be reasonably required by Agent to
perfect the security interests of Agent in those Accounts of an account debtor
with its chief executive office or principal place of business in Canada in
accordance with the applicable laws of the Province of Canada in which such
chief executive office or principal place of business is located and take or
cause to be taken such other and further actions as Agent may reasonably request
to enable Agent as secured party with respect thereto to collect such Accounts
under the applicable Federal or Provincial laws of Canada) or, at Agent’s
option, if the chief executive office and principal place of business of the
account debtor with respect to such Accounts is located other than in the United
States of America or Canada, then if either: (i) the account debtor has
delivered to such Borrower an irrevocable letter of credit issued or confirmed
by a bank satisfactory to Agent and payable only in the United States of America
and in U.S. dollars, sufficient to cover such Account, in form and substance
reasonably satisfactory to Agent and if required by Agent, the original of such
letter of credit has been delivered to Agent or Agent’s agent and the issuer
thereof, and such Borrower has complied with the terms of Section 5.2(f) hereof
with respect to the assignment of the proceeds of such letter of credit to Agent
or naming Agent as transferee beneficiary thereunder, as Agent may specify, or
(ii) such Account is subject to credit insurance payable to Agent issued by an
insurer and on terms and in an amount acceptable to Agent, or (iii) such Account
is otherwise acceptable in all respects to Agent (subject to such lending
formula with respect thereto as Agent may determine);

 

(f)                                    such Accounts do not consist of progress
billings (such that the obligation of the account debtors with respect to such
Accounts is conditioned upon such Borrower’s satisfactory completion of any
further performance under the agreement giving rise thereto), bill and hold
invoices or retainage invoices, except as to bill and hold invoices, if Agent
shall have received an agreement in writing from the account debtor, in form and
substance reasonably satisfactory to Agent, confirming the unconditional
obligation of the account debtor to take the goods related thereto and pay such
invoice;

 

(g)                                 the account debtor with respect to such
Accounts has not asserted a counterclaim, defense or dispute and is not owed or
does not claim to be owed any amounts that may give rise to any right of setoff
or recoupment against such Accounts (but the portion of the

 

11

--------------------------------------------------------------------------------


 

Accounts of such account debtor in excess of the amount at any time and from
time to time owed by such Borrower to such account debtor or claimed owed by
such account debtor may be deemed Eligible Accounts);

 

(h)                                 there are no facts, events or occurrences
which would impair the validity, enforceability or collectability of such
Accounts in any material respect or reduce the amount payable or delay payment
thereunder;

 

(i)                                     such Accounts are subject to the first
priority, valid and perfected security interest of Agent and any goods giving
rise thereto are not, and were not at the time of the sale thereof, subject to
any liens except those permitted under Sections 9.8(a), (b) and (i) hereof;

 

(j)                                     neither the account debtor nor any
officer or employee of the account debtor with respect to such Accounts is an
officer, employee, agent or other Affiliate of any Borrower or Guarantor;

 

(k)                                  the account debtors with respect to such
Accounts are not any foreign government, the United States of America, any
State, political subdivision, department, agency or instrumentality thereof,
unless, if the account debtor is the United States of America, any State,
political subdivision, department, agency or instrumentality thereof, upon
Agent’s request, the Federal Assignment of Claims Act of 1940, as amended or any
similar State or local law, if applicable, has been complied with in a manner
satisfactory to Agent;

 

(l)                                     there are no proceedings or actions
known to Agent or any Borrower which are threatened or pending against the
account debtors with respect to such Accounts which could reasonably be expected
to result in any material adverse change in any such account debtor’s financial
condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding);

 

(m)                               the aggregate amount of such Accounts owing by
a single account debtor do not constitute more than ten (10%) percent of the
aggregate amount of all otherwise Eligible Accounts (but the portion of the
Accounts not in excess of such percentage may be deemed Eligible Accounts);

 

(n)                                 such Accounts are not owed by an account
debtor who has Accounts unpaid more than thirty (30) (or, solely in the case of
Accounts arising from goods sold or services rendered by a Borrower’s repair
shop, sixty (60)) days after the original invoice date for them which constitute
more than fifty (50%) percent of the total Accounts of such account debtor;

 

(o)                                 the account debtor is not located in a state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Borrower to seek judicial enforcement in such State of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year or such failure to file and inability to seek
judicial enforcement is capable of being remedied without any material delay or
material cost;

 

12

--------------------------------------------------------------------------------


 

(p)                                 the sale of goods or the rendition of
services giving rise to such Account is not supported by a performance bond
unless the issuer of such bond shall have waived in writing any rights or
interest in and to all Collateral, in form and substance reasonably satisfactory
to Agent;

 

(q)                                 such Accounts have been billed and invoiced
to the account debtor with respect thereto, except to the extent that the amount
of Accounts which have not been so billed and invoiced do not exceed twenty five
(25%) percent of the Maximum Credit at any time; provided, that, any such
Account shall cease to be Eligible Accounts unless such Account shall have been
billed and invoiced within seven (7) Business Days after the date such Account
is created; and

 

(r)                                    such Accounts are owed by account debtors
deemed creditworthy at all times by Agent in its Permitted Discretion (such that
in the determination of Agent in its Permitted Discretion, such an account
debtor does not have, or could reasonably be expected not to have, the financial
ability to satisfy its outstanding Accounts).

 

The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in its
Permitted Discretion upon not less than two (2) Business Days’ prior written
notice to Administrative Borrower (during which period Agent shall be available
to discuss any such proposed change or new criteria with Administrative Borrower
and Borrowers may take such action as may be required so that the event,
condition or circumstance that is the basis for such change or new criteria no
longer exists, in a manner and to the extent reasonably satisfactory to Agent)
and shall be based on either: (i) an event, condition or other circumstance
arising after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Accounts in any material respect in the good faith determination of Agent.

 

1.47                           “Eligible Cash Collateral” shall mean the cash or
Cash Equivalents (in each case denominated in United States Dollars) of a
Borrower which are (a) maintained in a deposit account (other than a Blocked
Account) or securities account, or any combination thereof, at Wells Fargo Bank
or one of its Affiliates, (b) pledged by such Borrower to Agent pursuant to an
agreement in form and substance reasonably satisfactory to Agent, (c) subject to
the first priority, valid and perfected security interest and pledge in favor of
Agent, (d) free and clear of any other lien, security interest, claim or other
encumbrance or restriction (except (i) liens in favor of Agent and (ii) liens in
favor of Wells Fargo Bank or its Affiliates to the extent such liens are
permitted hereunder), (e) subject to a Deposit Account Control Agreement or
Investment Property Control Agreement, in form and substance reasonably
satisfactory to Agent, by and among Wells Fargo Bank (or its Affiliate), such
Borrower and Agent and duly authorized, executed and delivered by Wells Fargo
Bank (or its Affiliate) and such Borrower (it being understood that any such
Deposit Account Control Agreement or Investment Property Control Agreement shall
prohibit such Borrower from making withdrawals of, or otherwise giving deposit
instructions with respect to, such cash or Cash Equivalents without the prior
written consent of Agent), and (f) available to such Borrower without condition
or restriction except those arising pursuant to the pledge in favor of Agent.

 

13

--------------------------------------------------------------------------------


 

1.48                           “Eligible Credit Card Receivables” shall mean, as
to each Borrower, Credit Card Receivables of and owing to such Borrower which
satisfy the criteria set forth below:

 

(a)                                  such Credit Card Receivables arise from the
actual and bona fide sale and delivery of goods or rendition of services by such
Borrower in the ordinary course of the business of such Borrower (including
Credit Card Receivables which arise from any sale made by any restaurant owned
and operated by a Borrower);

 

(b)                                 [Reserved];

 

(c)                                  such Credit Card Receivables are not unpaid
more than five (5) Business Days (or, (i) solely in the case of Credit Card
Receivables arising from the use of a card issued by Comdata Network, Inc., six
(6) Business Days and (ii) solely in the case of Credit Card Receivables arising
from the use of a card issued by FleetOne Holdings, LLC, twelve (12) Business
Days) after the date of the sale of Inventory or rendition of services giving
rise to such Credit Card Receivables;

 

(d)                                 all material procedures required by the
Credit Card Issuer or the Credit Card Processor of the credit card or debit card
used in the purchase which gave rise to such Credit Card Receivables shall have
been followed by such Borrower and all documents required for the authorization
and approval by such Credit Card Issuer or Credit Card Processor shall have been
obtained in connection with the sale giving rise to such Credit Card
Receivables;

 

(e)                                  the required authorization and approval by
such Credit Card Issuer or Credit Card Processor shall have been obtained for
the sale giving rise to such Credit Card Receivables;

 

(f)                                    such Borrower shall have submitted all
materials required by the Credit Card Issuer or Credit Card Processor obligated
in respect of such Credit Card Receivables in order for such Borrower to be
entitled to payment in respect thereof;

 

(g)                                 the Credit Card Issuer or Credit Card
Processor obligated in respect of such Credit Card Receivable has not failed to
remit any monthly payment in respect of such Credit Card Receivable;

 

(h)                                 such Credit Card Receivables comply with the
applicable terms and conditions contained in Section 7.2 of this Agreement;

 

(i)                                     the Credit Card Issuer or Credit Card
Processor with respect to such Credit Card Receivables has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of setoff against such Credit
Card Receivables (other than setoffs for fees and chargebacks consistent with
the practices of such Credit Card Issuer or Credit Card Processor with such
Borrower as of the date hereof or as such practices may change as a result of
changes to the policies of such Credit Card Issuer or Credit Card Processor
applicable to its customers generally and unrelated to the circumstance of such
Borrower), but the portion of the Credit Card Receivables owing by such Credit
Card Issuer or Credit Card Processor in excess of the amount owing by such
Borrower to such Credit Card

 

14

--------------------------------------------------------------------------------


 

Issuer or Credit Card Processor pursuant to such fees, chargebacks, setoffs and
deductions may be deemed Eligible Credit Card Receivables;

 

(j)                                     the Credit Card Issuer or Credit Card
Processor with respect to such Credit Card Receivables has not setoff against
amounts otherwise payable by such Credit Card Issuer or Credit Card Processor to
such Borrower for the purpose of establishing a reserve or collateral for
obligations of such Borrower to such Credit Card Issuer or Credit Card Processor
(notwithstanding the foregoing the Credit Card Issuer or Credit Card Processor
may have setoffs for fees and chargebacks consistent with the practices of such
Credit Card Issuer or Credit Card Processor with such Borrower as of the date
hereof or as such practices may hereafter change as a result of changes to the
policies of such Credit Card Issuer or Credit Card Processor applicable to its
customers generally and unrelated to the circumstances of such Borrower) but the
portion of the Credit Card Receivables owing by such Credit Card Issuer or
Credit Card Processor in excess of such setoff, reserve or collateral may be
deemed Eligible Credit Card Receivables;

 

(k)                                  there are no facts, events or occurrences
which would impair the validity, enforceability or collectability of such Credit
Card Receivables in any material respect or reduce the amount payable or delay
payment thereunder (other than for setoffs for fees and chargebacks consistent
with the practices of such Credit Card Issuer or Credit Card Processor with such
Borrower as of the date hereof or as such practices may hereafter change as a
result of changes to the policies of such Credit Card Issuer or Credit Card
Processor applicable to its customers generally and unrelated to the
circumstances of such Borrower);

 

(l)                                     such Credit Card Receivables are subject
to the first priority, valid and perfected security interest and lien of Agent,
for and on behalf of itself and Lenders, and any goods giving rise thereto are
not, and were not at the time of the sale thereof, subject to any security
interest or lien in favor of any person other than Agent except as otherwise
permitted in this Agreement, in each case subject to and in accordance with the
terms and conditions applicable hereunder to any such permitted security
interest or lien;

 

(m)                               there are no proceedings or actions known to
Agent or any Borrower which are pending or threatened against the Credit Card
Issuers or Credit Card Processors with respect to such Credit Card Receivables
which could reasonably be expected to result in any material adverse change in
the financial condition of any such Credit Card Issuer or Credit Card Processor;

 

(n)                                 such Credit Card Receivables are owed by
Credit Card Issuers or Credit Card Processor deemed creditworthy by Agent in its
Permitted Discretion (such that in the Permitted Discretion of Agent, such
Credit Card Issuer or Credit Card Processor does not have, or could reasonably
be expected not to have, the financial ability to satisfy its outstanding
Accounts);

 

(o)                                 no event of default has occurred and is
continuing under the Credit Card Agreement of such Borrower with the Credit Card
Issuer or Credit Card Processor who has issued the credit card or debit card or
handles payments under the credit card or debit card used in the sale which gave
rise to such Credit Card Receivables which event of default gives such Credit
Card Issuer or Credit Card Processor the right to cease or suspend payment to
such Borrower and no event shall have occurred which gives such Credit Card
Issuer or Credit Card

 

15

--------------------------------------------------------------------------------


 

Processor the right to setoff against amounts otherwise payable to such
Borrower, including on behalf of a Guarantor (other than for then current fees
and chargebacks consistent with the current practices of such Credit Card Issuer
or Credit Card Processor as of the date hereof or as such practices may
hereafter change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstances of such Borrower or any Guarantor), except as may
have been waived in writing on terms and conditions reasonably satisfactory to
Agent pursuant to the Credit Card Acknowledgement by such Credit Card Issuer or
Credit Card Processor), or the right to establish reserves or establish or
demand collateral, and the Credit Card Issuer or Credit Card Processor has not
sent any written notice of default and/or notice of its intention to cease or
suspend payments to such Borrower in respect of such Credit Card Receivables or
to establish reserves or cash collateral for obligations of such Borrower to
such Credit Card Issuer or Credit Card Processor, and such Credit Card
Agreements are otherwise in full force and effect and constitute the legal,
valid, binding and enforceable obligations of the parties thereto, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law limiting creditors’ rights generally and by general
equitable principles;

 

(p)                                 Agent shall have received, in form and
substance satisfactory to Agent in its Permitted Discretion, a Credit Card
Acknowledgment duly authorized, executed and delivered by the Credit Card Issuer
(except as Agent may otherwise agree) or Credit Card Processor for the credit
card or debit card used in the sale which gave rise to such Credit Card
Receivable (except as Agent may otherwise agree), such Credit Card
Acknowledgment shall be in full force and effect and the Credit Card Issuer or
Credit Card Processor party thereto shall be in compliance with the terms
thereof;

 

(q)                                 the terms of the sale giving rise to such
Credit Card Receivables and all practices of such Borrower with respect to such
Credit Card Receivables comply in all material respects with applicable Federal,
State, and local laws and regulations; and

 

(r)                                    the customer using the credit card or
debit card giving rise to such Credit Card Receivable shall not have returned
the merchandise purchased giving rise to such Credit Card Receivable.

 

Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this Section will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by any Guarantor, for the benefit of Borrowers.  The criteria for Eligible
Credit Card Receivables may only be changed and any new criteria for Eligible
Credit Card Receivables may only be established by Agent in its Permitted
Discretion upon not less than two (2) Business Days’ prior written notice to
Administrative Borrower (during which period Agent shall be available to discuss
any such proposed change or new criteria with Administrative Borrower and
Borrowers may take such action as may be required so that the event, condition
or circumstance that is the basis for such change or new criteria no longer
exists, in a manner and to the extent reasonably satisfactory to Agent) and
shall be based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) existing on the date hereof to the extent Agent
has no written notice thereof from a Borrower prior to the date hereof, in
either case under clause (i) or (ii) which adversely affects or could reasonably
be expected to adversely affect the Credit Card Receivables in any material
respect in the good faith determination of Agent.

 

16

--------------------------------------------------------------------------------


 

1.49                           “Eligible Inventory” shall mean, as to each
Borrower, Inventory of such Borrower consisting of finished goods (including
gasoline and diesel fuel) held for resale in the ordinary course of the business
of such Borrower that satisfy the criteria set forth below.  Eligible Inventory
shall not include (a) any Inventory sold or intended to be sold by any
restaurant owned or operated by any Borrower or Guarantor; (b) components which
are not part of finished goods; (c) spare parts for equipment; (d)  packaging
and shipping materials;  (e) supplies used or consumed in such Borrower’s
business; (f) Inventory at premises other than those owned or leased and
controlled by any Borrower or any Guarantor, except any Inventory which would
otherwise be deemed Eligible Inventory that is not located at premises owned or
leased and controlled by any Borrower or any Guarantor may nevertheless be
considered Eligible Inventory as to locations which are not owned or leased and
controlled by a Borrower or Guarantor, if either Agent shall have received a
Collateral Access Agreement from the owner and/or lessor of such location, duly
authorized, executed and delivered by such owner and lessor or Agent shall have
established such Reserves in respect of amounts at any time payable by any
Borrower or its affiliates to the owner and lessor thereof as Agent shall
determine in its Permitted Discretion; (g) Inventory subject to a security
interest or lien in favor of any Person other than Agent and those permitted by
Sections 9.8(b), 9.8(c) and 9.8(i) hereof; (h) bill and hold goods;
(i) unserviceable, obsolete or slow moving Inventory; (j) Inventory that is not
subject to the first priority, valid and perfected security interest of Agent;
(k) returned, damaged and/or defective Inventory; (l) Inventory purchased or
sold on consignment; (m) Inventory located outside the United States of America;
(n) Inventory which is subject to or uses a trademark or other Intellectual
Property licensed by a third party to a Borrower unless either (i) Agent shall
have received an agreement, in form and substance reasonably satisfactory to
Agent, from such third party licensor in favor of Agent, duly authorized,
executed and delivered by such Borrower and such third party licensor or
(ii) Agent shall have otherwise determined that Agent has the right to sell such
Inventory; and (o) Inventory (excluding truck and auto service Inventory) which
is not tracked on a perpetual reporting system reasonably satisfactory to
Agent.  The criteria for Eligible Inventory set forth above may only be changed
and any new criteria for Eligible Inventory may only be established by Agent in
its Permitted Discretion upon not less than two (2) Business Days’ prior written
notice to Administrative Borrower (during which period Agent shall be available
to discuss any such proposed change or new criteria with Administrative Borrower
and Borrowers may take such action as may be required so that the event,
condition or circumstance that is the basis for such change or new criteria no
longer exists, in a manner and to the extent reasonably satisfactory to Agent)
and shall be based on either: (i) an event, condition or other circumstance
arising after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Inventory in any material respect in the good faith determination of Agent.

 

1.50                           “Eligible Transferee” shall mean (a) any Lender;
(b) the parent company of any Lender and/or any Affiliate of such Lender which
is at least fifty (50%) percent owned by such Lender or its parent company;
(c) any person (whether a corporation, partnership, trust or otherwise) that is
engaged in the business of making, purchasing, holding or otherwise investing in
bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or with respect to any
Lender that is a fund which invests in bank loans and similar extensions of
credit, any other fund that invests in bank loans and

 

17

--------------------------------------------------------------------------------


 

similar extensions of credit and is managed by the same investment advisor as
such Lender or by an Affiliate of such investment advisor, and in each case is
approved by Agent; and (d) any other commercial bank, financial institution or
“accredited investor” (as defined in Regulation D under the Securities Act of
1933) approved by Agent (which approval shall not be unreasonably withheld or
delayed), provided, that, (i) in the case of any assignment to an Eligible
Transferee described under clauses (c) and (d) above, Administrative Borrower
shall have the right to approve the assignee under such assignment, such
approval not to be unreasonably withheld, conditioned or delayed by
Administrative Borrower, except, that, Administrative Borrower’s approval shall
not be required (A) after the occurrence and during the continuance of an Event
of Default, or (B) in connection with an assignment by Lender upon the merger,
consolidation, sale of such Lender or other disposition of all or any portion of
any Lender’s business, loan portfolio or other assets, (ii) neither any Borrower
nor any Guarantor or any Affiliate of any Borrower or Guarantor shall qualify as
an Eligible Transferee and (iii) no Person to whom any Indebtedness which is in
any way subordinated in right of payment to any other Indebtedness of any
Borrower or Guarantor shall qualify as an Eligible Transferee, except as Agent
may otherwise specifically agree.

 

1.51                           “Environmental Laws” shall mean all foreign,
Federal, State and local laws (including common law), legislation, rules, codes,
licenses, permits (including any conditions imposed therein), authorizations,
judicial or administrative decisions, injunctions or agreements between any
Borrower or Guarantor and any Governmental Authority, (a) relating to pollution
and the protection, preservation or restoration of the environment (including
air, water vapor, surface water, ground water, drinking water, drinking water
supply, surface land, subsurface land, plant and animal life or any other
natural resource), or to human health or safety, (b) relating to the exposure
to, or the use, storage, recycling, treatment, generation, manufacture,
processing, distribution, transportation, handling, labeling, production,
release or disposal, or threatened release, of Hazardous Materials, or
(c) relating to all laws with regard to recordkeeping, notification, disclosure
and reporting requirements respecting Hazardous Materials.  The term
“Environmental Laws” includes (i) the Federal Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Federal Superfund
Amendments and Reauthorization Act, the Federal Water Pollution Control Act of
1972, the Federal Clean Water Act, the Federal Clean Air Act, the Federal
Resource Conservation and Recovery Act of 1976 (including the Hazardous and
Solid Waste Amendments thereto), the Federal Solid Waste Disposal and the
Federal Toxic Substances Control Act, the Federal Insecticide, Fungicide and
Rodenticide Act, and the Federal Safe Drinking Water Act of 1974,
(ii) applicable state counterparts to such laws, and (iii) any common law or
equitable doctrine that may impose liability or obligations for injuries or
damages due to, or threatened as a result of, the presence of or exposure to any
Hazardous Materials.

 

1.52                           “Equipment” shall mean, as to each Borrower and
Guarantor, all of such Borrower’s and Guarantor’s now owned and hereafter
acquired equipment, wherever located, including machinery, data processing and
computer equipment (whether owned or licensed and including embedded software),
vehicles, tools, furniture, fixtures, all attachments, accessions and property
now or hereafter affixed thereto or used in connection therewith, and
substitutions and replacements thereof, wherever located.

 

18

--------------------------------------------------------------------------------


 

1.53                           “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, together with all rules, regulations and interpretations
thereunder or related thereto.

 

1.54                           “ERISA Affiliate” shall mean any person required
to be aggregated with any Borrower, any Guarantor or any of its or their
respective Subsidiaries under Sections 414(b), 414(c), 414(m) or 414(o) of the
Code.

 

1.55                           “ERISA Event” shall mean (a) any “reportable
event”, as defined in Section 4043(c) of ERISA or the regulations issued
thereunder, with respect to a Plan for which the Pension Benefit Guaranty
Corporation notice requirement has not been waived; (b) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (c) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (d) the
filing pursuant to Section 412 of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (e) the occurrence of a “prohibited transaction” with respect to which any
Borrower, Guarantor or any of its or their respective Subsidiaries is a
“disqualified person” (within the meaning of Section 4975 of the Code) or with
respect to which any Borrower, Guarantor or any of its or their respective
Subsidiaries could otherwise be liable; (f) a complete or partial withdrawal by
any Borrower, Guarantor or any ERISA Affiliate from a Multiemployer Plan or a
cessation of operations which is treated as such a withdrawal or notification
that a Multiemployer Plan is in reorganization; (g) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the
Pension Benefit Guaranty Corporation to terminate a Plan; (h) an event or
condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (i) the imposition of any liability under Title IV of
ERISA, other than the Pension Benefit Guaranty Corporation premiums due but not
delinquent under Section 4007 of ERISA, upon any Borrower, Guarantor or any
ERISA Affiliate in excess of $1,500,000 and (j) any other event or condition
with respect to a Plan including any Plan subject to Title IV of ERISA
maintained, or contributed to, by any ERISA Affiliate that could reasonably be
expected to result in liability of any Borrower in excess of $1,500,000 (other
than the funding of benefits in accordance with the terms of such Plan).

 

1.56                           “Eurodollar Rate Loans” shall mean any Loans or
portion thereof on which interest is payable based on the Adjusted Eurodollar
Rate in accordance with the terms hereof.

 

1.57                           “Event of Default” shall mean the occurrence or
existence of any event or condition described in Section 10.1 hereof.

 

1.58                           “Excess Availability” shall mean the amount, as
determined by Agent in accordance with this Agreement, calculated at any date,
equal to: (a) the lesser of: (i) the Borrowing Base and (ii) the Maximum Credit
(in each case under (i) and (ii), after giving effect to, but without
duplication of, any Reserves, subject to the last sentence of the definition of
Reserves), minus (b) the sum of (without duplication):  (i) the principal amount
of all then outstanding Revolving Loans, plus (ii) the principal amount of all
then outstanding Letter of Credit Accommodations.

 

19

--------------------------------------------------------------------------------


 

1.59                           “Exchange Act” shall mean the Securities Exchange
Act of 1934, together with all rules, regulations and interpretations thereunder
or related thereto.

 

1.60                           “Excluded Assets” shall mean (a) Real Property,
(b) commercial tort claims other than commercial tort claims that arise in
connection with or are related to any assets which are or at any time were
included in the calculation of the Borrowing Base, (c) investment property
consisting of Capital Stock in any Person which is (i) not publicly listed
unless such Person is a direct Subsidiary of a Borrower or Guarantor, or (ii) an
Excluded Subsidiary, and (d) all proceeds of the foregoing.

 

1.61                           “Excluded Subsidiary” shall mean (a) each direct
or indirect Subsidiary of Parent listed on Schedule 1.61 hereto and (b) a direct
or indirect Subsidiary of Parent formed or acquired after the date hereof, which
is designated as an “Excluded Subsidiary” in writing by Parent to Agent after
the date hereof and which is not a Borrower, Guarantor or Specified Subsidiary.

 

1.62                           “Existing Guarantors” shall mean, collectively,
Holding and Petro Franchise.

 

1.63                           “Existing HPT Leases” shall mean, collectively,
the following: (in each case as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced): (a) the Lease
Agreement, dated as of January 31, 2007, by and among HPT TA Properties Trust
(“HPT Trust”), HPT TA Properties LLC (“HPT LLC”) and TA Leasing, as modified by
the Letter Agreement, dated November 19, 2007, by and among HPT Trust, HPT LLC,
TA Leasing, Agent and the other parties thereto, the First Amendment to Lease
Agreement, dated as of May 12, 2008, among HPT Trust, HPT LLC and TA Leasing,
the Deferral Agreement, dated as of August 11, 2008 (the “Deferral Agreement”),
among HPT, HPT Trust, HPT LLC, HPT PSC Properties Trust (“PSC Trust”), HPT PSC
Properties LLC (“PSC LLC”), Parent, TA Leasing and TA Operating (as successor by
merger to Petro Stopping Centers, L.P. (“Petro”)), and the Amendment Agreement,
dated as of January 31, 2011 (the “Amendment Agreement”), among HPT, HPT Trust,
HPT LLC, HPT PSC Trust, PSC LLC, Parent, TA Leasing and TA Operating (as
successor by merger to Petro), and (b) the Lease Agreement, dated as of May 30,
2007, by and among PSC Trust, PSC LLC and TA Operating (as successor by merger
to Petro), as modified by the Letter Agreement, dated November 19, 2007, by and
among PSC Trust, PSC LLC, TA Operating (as successor by merger to Petro), Agent
and the other parties thereto, the First Amendment to Lease Agreement, dated as
of March 17, 2008, among PSC Trust, PSC Properties and TA Operating (as
successor by merger to Petro), the Deferral Agreement and the Amendment
Agreement.

 

1.64                           “Existing Lenders” shall have the meaning set
forth in the recitals to this Agreement.

 

1.65                           “Existing Letters of Credit” shall have the
meaning set forth in the recitals to this Agreement.

 

1.66                           “Existing Loan Agreement” shall have the meaning
set forth in the recitals to this Agreement.

 

1.67                           “Existing Loans” shall have the meaning set forth
in the recitals to this Agreement.

 

20

--------------------------------------------------------------------------------


 

1.68                           “FATCA” shall mean Sections 1471 through 1474 (or
any successor provisions) of the Code and any regulations or other guidance from
the Internal Revenue Service promulgated thereunder.

 

1.69                           “Fee Letter” shall mean the letter agreement,
dated of even date herewith, by and among Borrowers and Agent, setting forth
certain fees payable by Borrowers to Agent for the benefit of itself and
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.70                           “Financing Agreements” shall mean, collectively,
this Agreement and all notes, guarantees, security agreements, deposit account
control agreements, investment property control agreements, intercreditor
agreements and all other agreements, documents and instruments now or at any
time hereafter executed and/or delivered by any Borrower or Obligor in
connection with this Agreement; provided, that, the Financing Agreements shall
not include Hedge Agreements.

 

1.71                           “Fixed Charge Coverage Ratio” shall mean, as to
any Person, with respect to any period, the ratio of (a) the amount equal to
(i) the EBITDAR of such Person for such period, minus (ii) all Capital
Expenditures of such Person during such period to the extent such Capital
Expenditures are not financed with the proceeds of (A) Indebtedness permitted
under Section 9.9 hereof or (B) amounts paid by any landlord to Borrowers or any
of their Tested Subsidiaries pursuant to any Lease Agreement for the purpose of
financing such Capital Expenditures (or reimbursing Borrowers or any of their
Tested Subsidiaries for such Capital Expenditures), minus (iii) the difference
(if positive) between (A) taxes in respect of income paid by such Person during
such period in cash, and (B) refunds of taxes in respect of income received by
such Person in cash during such period, to (b) the Fixed Charges of such Person
for such period.

 

1.72                           “Fixed Charges” shall mean, as to any Person,
with respect to any period, the sum of, without duplication, (a) all Interest
Expense paid in cash during such period, plus (b) all regularly scheduled
principal payments paid in cash during such period in respect of
(i) Indebtedness for borrowed money (other than payments in respect of Revolving
Loans which do not result in a reduction of the Commitments) and
(ii) Indebtedness with respect to Capital Leases (and without duplicating any
items of this definition, the interest component with respect to Indebtedness
under Capital Leases), plus (c) all Consolidated Rental Expense paid in cash
during such period, plus (d) all dividends paid in cash by Parent during such
period pursuant to Section 9.11(c) hereof.

 

1.73                           “Foreign Subsidiary” shall mean any Subsidiary of
a Borrower or Guarantor which is incorporated or formed under the laws of a
jurisdiction outside the United States of America.

 

1.74                           “Freightliner Agreement” shall mean the
Freightliner Express Operating Agreement, dated as of July 21, 1999, by and
among Daimler Trucks North America LLC, formerly known as Freightliner
Corporation, TA Operating Corporation (as predecessor in interest to TA
Operating) and TA Franchise Systems, Inc. (as predecessor in interest to TA
Franchise), as amended by Amendment No. 1 to Operating Agreement, dated as of
November 9, 2000, Amendment No. 2 to Operating Agreement dated as of April 15,
2003, Amendment No. 3 to Operating Agreement, dated as of July 26, 2006,
Amendment No. 4 to Operating Agreement,

 

21

--------------------------------------------------------------------------------


 

dated as of August 12, 2008, and as the same may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.75                           “Fuel Inventory Loan Limit” shall mean, at any
time, the amount equal to thirty seven and one-half (37.5%) percent of the
Maximum Credit at such time.

 

1.76                           “Funding Bank” shall have the meaning set forth
in Section 3.3(a) hereof.

 

1.77                           “GAAP” shall mean generally accepted accounting
principles in the United States of America as in effect from time to time as set
forth in the Accounting Standards Codification of the Financial Accounting
Standards Board, the opinions and pronouncements of the American Institute of
Certified Public Accountants and the Staff Accounting Bulletins and other
pronouncements of the Financial Accounting Standards Board which are applicable
to the circumstances as of the date of determination consistently applied,
except that, for purposes of Section 9.17 hereof or if any change in GAAP would
affect the computation of the Fixed Charge Coverage Ratio and the Debt
Incurrence Ratio or the Indebtedness or Lien covenant calculations, GAAP shall
be determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements delivered to Agent prior to the date hereof.

 

1.78                           “Governmental Authority” shall mean any nation or
government, any state, province, or other political subdivision thereof, any
central bank (or similar monetary or regulatory authority) thereof, and any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

1.79                           “Guarantor Conversion Notice” shall mean the
notice from Administrative Borrower to Agent in the form attached hereto as
Exhibit E.

 

1.80                           “Hazardous Materials” shall mean any hazardous,
toxic or dangerous substances, materials and wastes, including hydrocarbons
(including naturally occurring or man-made petroleum and hydrocarbons),
flammable explosives, asbestos, urea formaldehyde insulation, radioactive
materials, biological substances, polychlorinated biphenyls, pesticides,
herbicides and any other kind and/or type of pollutants or contaminants
(including materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including any that are or become
classified as hazardous or toxic under any Environmental Law).

 

1.81                           “Hedge Agreement” shall mean an agreement between
any Borrower or Guarantor and a Bank Product Provider that is a rate swap
agreement, basis swap, forward rate agreement, interest rate option, forward
foreign exchange agreement, spot foreign exchange agreement, rate cap agreement,
rate floor agreement, rate collar agreement, currency swap agreement,
cross-currency rate swap agreement, currency option, any other similar agreement
(including any option to enter into any of the foregoing or a master agreement
for any of the foregoing together with all supplements thereto) for the purpose
of protecting against or managing exposure to fluctuations in interest or
exchange rates, currency valuations or commodity prices; sometimes being
collectively referred to herein as “Hedge Agreements”.

 

22

--------------------------------------------------------------------------------


 

1.82                           “HPT” shall mean Hospitality Properties Trust, a
Maryland real estate investment trust, and its successors and assigns.

 

1.83                           “HPT Companies” shall mean the collective
reference to HPT and its Subsidiaries; provided, that, in no event shall the HPT
Companies include any Borrower or Guarantor or any of their respective
Subsidiaries.

 

1.84                           “Indebtedness” shall mean, with respect to any
Person, any liability, whether or not contingent, (a) in respect of borrowed
money (whether or not the recourse of the lender is to the whole of the assets
of such Person or only to a portion thereof) or evidenced by bonds, notes,
debentures or similar instruments; (b) representing the balance deferred and
unpaid of the purchase price of any property or services (except any such
balance that constitutes an account payable to a trade creditor (whether or not
an Affiliate) created, incurred, assumed or guaranteed by such Person in the
ordinary course of business of such Person in connection with obtaining goods,
materials or services payable in accordance with customary trade practices);
(c) all obligations as lessee under leases which have been, or should be, in
accordance with GAAP recorded as Capital Leases; (d) any contractual obligation,
contingent or otherwise, of such Person to pay or be liable for the payment of
any indebtedness described in this definition of another Person, including,
without limitation, any such indebtedness, directly or indirectly guaranteed, or
any agreement to purchase, repurchase, or otherwise acquire such indebtedness,
obligation or liability or any security therefore, or to provide funds for the
payment or discharge thereof, or to maintain solvency, assets, level of income,
or other financial condition; provided that, the amount of any such guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
guarantee is made; (e) all obligations of such Person to redeem or repurchase
any redeemable stock and redemption or repurchase obligations under any
Disqualified Capital Stock or other equity securities issued by such Person;
(f) without duplication, all reimbursement obligations and other liabilities of
such Person with respect to surety bonds (whether bid, performance or
otherwise), letters of credit, banker’s acceptances, drafts or similar documents
or instruments issued for such Person’s account; (g) all indebtedness of such
Person in respect of indebtedness of another Person for borrowed money or
indebtedness of another Person otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,
conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Person, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Person, all as of such time;
(h) all obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements and collar agreements and
other agreements or arrangements designed to protect such person against
fluctuations in interest rates or currency or commodity values; and (i) the
principal and interest portions of all rental obligations of such Person under
any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.  Notwithstanding
anything to the contrary contained herein, “Indebtedness” shall not include
(i) obligations in respect of any lease listed on Schedule 1.18 hereto or
(ii) obligations in respect of any Capital Lease to the extent such Capital
Lease would have been characterized as an operating lease in accordance with
GAAP (as in effect on the date hereof).

 

1.85                           “Indemnitee” shall have the meaning set forth in
Section 11.5 hereof.

 

23

--------------------------------------------------------------------------------


 

1.86                           “Independent Director” shall have the meaning
given to such term in the limited liability company agreement of Parent.

 

1.87                           “Information Certificate” shall mean,
collectively, the Information Certificates of Borrowers and Guarantors
constituting Exhibit B hereto containing material information with respect to
Borrowers and Guarantors, their respective businesses and assets provided by or
on behalf of Borrowers and Guarantors to Agent in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.

 

1.88                           “Intellectual Property” shall mean, as to each
Borrower and Guarantor, such Borrower’s and Guarantor’s now owned and hereafter
arising or acquired:  patents, patent rights, patent applications, copyrights,
works which are the subject matter of copyrights, copyright applications,
copyright registrations, trademarks, trade names, trade styles, trademark and
service mark applications, and licenses and rights to use any of the foregoing;
all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or the license of any trademark); customer and
other lists in whatever form maintained; trade secret rights, copyright rights,
rights in works of authorship, domain names and domain name registration;
software and contract rights relating to computer software programs, in whatever
form created or maintained.

 

1.89                           “Interest Expense” shall mean, for any period, as
to any Person, as determined in accordance with GAAP, the total interest expense
of such Person and its Subsidiaries, whether paid or accrued during such period
(including the interest component of Capital Leases for such period), including,
without limitation, discounts in connection with the sale of any Accounts, and
bank fees, commissions, discounts and other fees and charges owed with respect
to letters of credit, banker’s acceptances or similar instruments, but excluding
interest paid in property other than cash during such period.

 

1.90                           “Interest Period” shall mean for any Eurodollar
Rate Loan, a period of approximately one (1), two (2), three (3) or six
(6) months duration as any Borrower (or Administrative Borrower on behalf of
such Borrower) may elect, the exact duration to be determined in accordance with
the customary practice in the applicable Eurodollar Rate market; provided, that,
such Borrower (or Administrative Borrower on behalf of such Borrower) may not
elect an Interest Period which will end after the last day of the then-current
term of this Agreement.

 

1.91                           “Interest Rate” shall mean,

 

(a)                                  Subject to clause (b) of this definition
below:

 

(i)                                     as to Prime Rate Loans, a rate equal to
the then Applicable Margin for Prime Rate Loans on a per annum basis plus the
Prime Rate, and

 

24

--------------------------------------------------------------------------------


 

(ii)                                  as to Eurodollar Rate Loans, a rate equal
to the then Applicable Margin for Eurodollar Rate Loans on a per annum basis
plus the Adjusted Eurodollar Rate (in each case, based on the London Interbank
Offered Rate applicable for the Interest Period as in effect two (2) Business
Days prior to the commencement of such Interest Period, whether such rate is
higher or lower than any rate previously selected by a Borrower).

 

(b)                                 Notwithstanding anything to the contrary
contained herein, Agent may, at its option, and Agent shall, at the direction of
the Required Lenders, increase the Applicable Margin otherwise used to calculate
the Interest Rate for Prime Rate Loans and Eurodollar Rate Loans in each case to
the highest percentage set forth in the definition of the term Applicable Margin
for each category of Revolving Loans (without regard to the amount of Monthly
Average Excess Availability) plus two (2%) percent per annum: (i) for the period
(A) from and after the effective date of termination or non-renewal hereof until
Agent and Lenders have received full and final payment of all outstanding and
unpaid Obligations in immediately available funds and (B) from and after the
date of the occurrence of an Event of Default and for so long as such Event of
Default is continuing and (ii) on Revolving Loans at any time outstanding in
excess of the Borrowing Base (whether or not such excess(es) arise or are made
with or without the knowledge or consent of Agent or any Lender and whether made
before or after an Event of Default).

 

1.92                           “Inventory” shall mean, as to each Borrower and
Guarantor, all of such Borrower’s and Guarantor’s now owned and hereafter
existing or acquired goods, wherever located, which (a) are leased by such
Borrower or Guarantor as lessor; (b) are held by such Borrower for sale or lease
or to be furnished under a contract of service; (c) are furnished by such
Borrower or Guarantor under a contract of service; or (d) consist of raw
materials, work in process, finished goods or materials used or consumed in its
business.

 

1.93                           “Inventory Loan Limit” shall mean, at any time,
the amount equal to fifty (50%) percent of the Maximum Credit at such time.

 

1.94                           “Investments” shall have the meaning set forth in
Section 9.10 hereof.

 

1.95                           “Investment Property Control Agreement” shall
mean an agreement in writing, in form and substance reasonably satisfactory to
Agent, by and among Agent, any Borrower or Guarantor (as the case may be) and
any securities intermediary, commodity intermediary or other person who has
custody, control or possession of any investment property of such Borrower or
Guarantor.

 

1.96                           “Issuing Bank” shall mean Wells Fargo Bank or any
Lender that is reasonably acceptable to Agent and Administrative Borrower that
shall issue a Letter of Credit for the account of a Borrower and have agreed in
a manner reasonably satisfactory to Agent to be subject to the terms hereof as
an Issuing Bank.

 

1.97                           “Lease Agreement” shall mean any Existing HPT
Lease or any other lease agreement entered into by a Borrower, Guarantor or
Specified Subsidiary pursuant to which such Borrower, Guarantor or Specified
Subsidiary leases Real Property (and related personal property) from any other
Person.

 

25

--------------------------------------------------------------------------------


 

1.98                           “Lenders” shall mean shall have the meaning set
forth in the preamble to this Agreement.

 

1.99                           “Letter of Credit Accommodations” shall mean,
collectively, the letters of credit, merchandise purchase or other guaranties
which are from time to time either (a) issued or opened by Agent or any Issuing
Bank for the account of any Borrower or Obligor or (b) with respect to which
Agent or Lenders have agreed to indemnify the applicable Issuing Bank or
guaranteed to such Issuing Bank the performance by any Borrower or Obligor of
its obligations to such Issuing Bank; sometimes being referred to herein
individually as “Letter of Credit Accommodation”.

 

1.100                     “License Agreements” shall have the meaning set forth
in Section 8.11 hereof.

 

1.101                     “Liens” shall have the meaning set forth in
Section 9.8 hereof.

 

1.102                     “Loans” shall mean the Revolving Loans.

 

1.103                     “London Interbank Offered Rate” shall mean, with
respect to any Eurodollar Rate Loan for the Interest Period applicable thereto,
the rate of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Reuters Screen LIBO Page (or any successor page) as
the London interbank offered rate for deposits in U.S. Dollars at approximately
11:00 A.M. (London time) two (2) Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided, that,
if more than one rate is specified on Reuters Screen LIBO Page, the applicable
rate shall be the arithmetic mean of all such rates.

 

1.104                     “Material Adverse Effect” shall mean a material
adverse effect on (a) the financial condition, business, performance or
operations of Borrowers and Guarantors (taken as a whole); (b) the legality,
validity or enforceability of this Agreement or any of the other Financing
Agreements; (c) the legality, validity, enforceability, perfection or priority
of the security interests and liens of Agent upon the Collateral; (d) the
ability of Borrowers to repay the Obligations or of any Borrower to perform its
obligations under this Agreement or any of the other Financing Agreements as and
when to be performed; or (e) the ability of Agent or any Lender to enforce the
Obligations or realize upon the Collateral or otherwise with respect to the
rights and remedies of Agent and Lenders under this Agreement or any of the
other Financing Agreements.

 

1.105                     “Material Contract” shall mean (a) the Shared Services
Agreement, (b) each of the Existing HPT Leases, (c) the Freightliner Agreement,
(d) the Sublease Agreement, dated as of January 31, 2007, by and between TA
Operating and TA Leasing and (e) any other contract or other agreement (other
than the Financing Agreements), whether written or oral, to which any Borrower
or Guarantor is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto would have a Material Adverse Effect.

 

1.106                     “Material License Agreement” shall mean each License
Agreement to which any Borrower or Guarantor is a party which constitutes a
Material Contract; sometimes referred to herein collectively as “Material
License Agreements.”

 

1.107                     “Maturity Date” shall have the meaning set forth in
Section 13.1 hereof.

 

26

--------------------------------------------------------------------------------


 

1.108                     “Maximum Credit” shall mean the amount of
$200,000,000, as such amount may be increased in accordance with Section 2.3
hereof or decreased in accordance with Section 2.4 hereof.

 

1.109                     “Monthly Average Excess Availability” shall mean, at
any time, the daily average of the Excess Availability for the immediately
preceding calendar month.

 

1.110                     “Multiemployer Plan” shall mean a “multi-employer
plan” as defined in Section 4001(a)(3) of ERISA which is or was at any time
during the current year or the immediately preceding six (6) years contributed
to by any Borrower, Guarantor or any ERISA Affiliate.

 

1.111                     “Net Recovery Percentage” shall mean the fraction,
expressed as a percentage, (a) the numerator of which is the amount equal to the
amount of the recovery in respect of the applicable category of Inventory at
such time on a “going out of business “ basis as set forth in the most recent
acceptable appraisal of Inventory received by Agent in accordance with
Section 7.3, net of operating expenses, liquidation expenses and commissions,
and (b) the denominator of which is the applicable average cost of such
aggregate amount of the Inventory subject to such appraisal.

 

1.112                     “New Lending Office” shall have the meaning specified
in Section 6.13 hereof.

 

1.113                     “Non-Consenting Lender” shall have the meaning set
forth in Section 11.3(c) hereof.

 

1.114                     “Non-US Lender” shall have the meaning set forth in
Section 6.13 hereof.

 

1.115                     “Obligations” shall mean (a) any and all Loans, Letter
of Credit Accommodations and all other obligations, liabilities and indebtedness
of every kind, nature and description owing by any or all of Borrowers to Agent,
any Issuing Bank or any Lender and/or any of their Affiliates, including
principal, interest, charges, fees, costs and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, arising under
this Agreement or any of the other Financing Agreements, whether now existing or
hereafter arising, whether arising before, during or after the initial or any
renewal term of this Agreement or after the commencement of any case with
respect to such Borrower under the United States Bankruptcy Code or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured, and
(b) for purposes of Section 5.1 hereof and the Security Provisions and subject
to the priority in right of payment set forth in Section 6.4 hereof, all
obligations, liabilities and indebtedness of every kind, nature and description
owing by any or all of Borrowers or Guarantors to Agent or any Bank Product
Provider arising under or pursuant to any Bank Products, whether now existing or
hereafter arising, provided, that, (i) as to any such obligations, liabilities
and indebtedness arising under or pursuant to a Hedge Agreement, the same shall
only be included within the Obligations if upon Agent’s request, Agent shall
have entered into an agreement, in form and substance reasonably satisfactory to
Agent, with the Bank Product Provider that is a counterparty to such Hedge
Agreement, as acknowledged and agreed to by Borrowers and Guarantors, providing
for the delivery to Agent by such counterparty

 

27

--------------------------------------------------------------------------------


 

of information with respect to the amount of such obligations and providing for
the other rights of Agent and such Bank Product Provider in connection with such
arrangements, (ii) any Bank Product Provider, other than Wells and its
Affiliates, shall have delivered written notice to Agent that (A) such Bank
Product Provider has entered into a transaction to provide Bank Products to a
Borrower and Guarantor and (B) the obligations arising pursuant to such Bank
Products provided to Borrowers and Guarantors constitute Obligations entitled to
the benefits of the security interest of Agent granted hereunder, and (iii) in
no event shall any Bank Product Provider to whom such obligations, liabilities
or indebtedness are owing be deemed a Lender for purposes hereof to the extent
of and as to such obligations, liabilities or indebtedness other than for
purposes of Section 5.1 hereof and other than for purposes of Sections 12.1,
12.2, 12.3(b), 12.6, 12.7. 12.9, 12.12, 13.1(a) (but solely to the extent
relating to the delivery of cash collateral for Obligations arising under or in
connection with any Bank Products), and 13.6 hereof.

 

1.116                     “Obligor” shall mean any Guarantor.

 

1.117                     “OFAC” shall mean The Office of Foreign Assets Control
of the U.S. Department of the Treasury.

 

1.118                     “Other Taxes” shall have the meaning specified in
Section 6.13 hereof.

 

1.119                     “Parent” shall have the meaning set forth in the
preamble to this Agreement.

 

1.120                     “Participant” shall mean any financial institution
that acquires and holds a participation in the interest of any Lender in any of
the Loans and Letter of Credit Accommodations in conformity with the provisions
of Section 13.7 of this Agreement governing participations.

 

1.121                     “Patriot Act” shall have the meaning set forth in
Section 8.21 hereof.

 

1.122                     “Perishable Inventory” shall mean Inventory consisting
of dairy, frozen foods, deli, bread, sweet snacks and other perishable grocery
items.

 

1.123                     “Permits” shall have the meaning set forth in
Section 8.7 hereof.

 

1.124                     “Permitted Acquisitions” shall mean the purchase by a
Borrower or Guarantor (whether directly or indirectly through a Specified
Subsidiary) after the date hereof of all or substantially all of the assets of
any Person or a business or division of such Person (including pursuant to a
merger with such Person or the formation of a wholly owned Subsidiary solely for
such purpose that is merged with such Person) or of all or a majority of the
Capital Stock of such Person (such assets or Person being referred to herein as
the “Acquired Business”) in one or a series of transactions that satisfies each
of the following conditions:

 

(a)                                  the Acquired Business shall be an operating
company that engages in a line of business substantially similar to the business
that Borrowers are engaged in on the date hereof or any business reasonably
related or complementary to such line of business,

 

(b)                                 Agent shall have received all items required
by Sections 5.2 and 9.21 in connection with the Acquired Business (in each case,
subject to the terms of Section 9.21(d) hereof),

 

28

--------------------------------------------------------------------------------


 

(c)                                  in the case of the acquisition of the
Capital Stock of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such acquisition
and such Person shall not have announced that it will oppose such acquisition or
shall not have commenced any action which alleges that such acquisition will
violate applicable law,

 

(d)                                 Excess Availability shall not be less than
the amount equal to twenty (20%) percent of the Maximum Credit, as of the date
of such acquisition and immediately after giving effect thereto,

 

(e)                                  as of the date of such acquisition and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing,

 

(f)                                    in the case of an acquisition of Capital
Stock of another Person, such Person shall be organized under the laws of a
jurisdiction within the United States except that such Person acquired pursuant
to such acquisition may be organized under the laws of a jurisdiction outside
the United States if (i) one or more other Persons acquired pursuant to such
acquisition is organized under the laws of a jurisdiction within the United
States and (ii) the book value of the assets of such Person shall not exceed ten
(10%) of the book value of the assets of all such other Persons,

 

(g)                                 in the case of an acquisition of assets or a
business or division of another Person, such assets, business or division shall
be located within the United States except that such assets, business or
division acquired pursuant to such acquisition may be located outside the United
States if (i) other assets, businesses or divisions which are acquired pursuant
to such acquisition are located within the United States and (ii) the book value
of such assets, business or division shall not exceed ten (10%) percent of the
book value of such other assets, business or divisions,

 

(h)                                 in the case of an acquisition where the
consideration paid or payable is greater than $25,000,000, Agent shall have
received not less than five (5) Business Days’ prior written notice (or such
lesser period as to which Agent may reasonably consent) of such acquisition;

 

(i)                                     in the case of an acquisition of more
than one travel center location, Agent shall have received a certificate of the
chief financial officer or chief executive officer of Administrative Borrower
certifying to Agent and Lenders as to the matters set forth above in this
definition, and

 

(j)                                     in the case of an acquisition of only a
single travel center location, Agent shall receive, on or prior to the date on
which Borrowers and Guarantors are required to deliver the next succeeding
Compliance Certificate pursuant to Section 9.6(a) hereof, a certificate of the
chief financial officer or chief executive officer of Administrative Borrower
certifying to Agent and Lender as to the matters set forth above in this
definition.

 

1.125                     “Permitted Discretion” shall mean with reference to
Agent, a determination made in good faith in the exercise of its reasonable
business judgment based on how an asset-based

 

29

--------------------------------------------------------------------------------


 

lender with similar rights providing a credit facility of the type provided
hereunder would act in similar circumstances at the time with the information
then available to it.

 

1.126                     “Person” or “person” shall mean any individual, sole
proprietorship, partnership, corporation (including any corporation which elects
subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

 

1.127                     “Petro Travel Plaza Operating Agreement” shall mean
the Amended and Restated Limited Liability Company Operating Agreement of Petro
Travel Plaza Holdings LLC, dated as of October 8, 2008, as amended by Amendment
No. 1, effective as of August 19, 2009, between TA Operating and Tejon
Development Corporation, as the same exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.128                     “Plan” means an employee benefit plan (as defined in
Section 3(3) of ERISA) which any Borrower or Guarantor sponsors, maintains, or
to which it makes, is making, or is obligated to make contributions, or in the
case of a Multiemployer Plan has made contributions at any time during the
immediately preceding six (6) plan years.

 

1.129                     “Prime Rate” shall mean the rate from time to time
publicly announced by Wells Fargo Bank, or its successors, as its prime rate,
whether or not such announced rate is the best rate available at such bank.

 

1.130                     “Prime Rate Loans” shall mean any Loans or portion
thereof on which interest is payable based on the Prime Rate in accordance with
the terms thereof.

 

1.131                     “Propco” shall mean any Guarantor formed or acquired
after the date hereof which does not own, and will not own or acquire, any
material assets other than Real Property and Equipment and which has been
designated in writing after the date hereof as a “Propco” by Parent to Agent.

 

1.132                     “Property Management Agreement” shall mean the
Property Management Agreement, dated as of July 21, 2011, between TA Operating
and RMR, as the same exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.

 

1.133                     “Pro Rata Share” shall mean as to any Lender, the
fraction (expressed as a percentage) the numerator of which is such Lender’s
Commitment and the denominator of which is the aggregate amount of all of the
Commitments of Lenders, as adjusted from time to time in accordance with the
provisions of Section 13.7 hereof; provided, that, if the Commitments have been
terminated, the numerator shall be the unpaid amount of such Lender’s Loans and
its interest in the Letter of Credit Accommodations and the denominator shall be
the aggregate amount of all unpaid Loans and Letter of Credit Accommodations.

 

1.134                     “Provision for Taxes” shall mean an amount equal to
all taxes imposed on or measured by net income, whether Federal, State,
Provincial, county or local, and whether foreign or domestic, that are paid or
payable by any Person in respect of any period in accordance with GAAP.

 

30

--------------------------------------------------------------------------------


 

1.135                     “Qualified Assumed Indebtedness” shall mean
Indebtedness of a Person which becomes a Borrower or Guarantor after the date
hereof in connection with a Permitted Acquisition; provided, that, (a) such
Indebtedness existed prior to the closing of such Permitted Acquisition and
(b) such indebtedness was not created or incurred in connection with, or in
anticipation of, such Permitted Acquisition.

 

1.136                     “Real Property” shall mean all now owned and hereafter
acquired real property of each Borrower and Guarantor, including leasehold
interests, together with all buildings, structures, and other improvements
located thereon and all licenses, easements and appurtenances relating thereto,
wherever located.

 

1.137                     “Receivables” shall mean all of the following now
owned or hereafter arising or acquired property of each Borrower and Guarantor:
(a) all Accounts; (b) all interest, fees, late charges, penalties, collection
fees and other amounts due or to become due or otherwise payable in connection
with any Account; (c) all payment intangibles of such Borrower or
Guarantor;                                    (d)  letters of credit,
indemnities, guarantees, security or other deposits and proceeds thereof issued
payable to any Borrower or Guarantor or otherwise in favor of or delivered to
any Borrower or Guarantor in connection with any Account; or (e) all other
accounts, contract rights, chattel paper, instruments, notes, general
intangibles and other forms of obligations owing to any Borrower or Guarantor,
whether from the sale and lease of goods or other property, licensing of any
property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Borrower or Guarantor) or otherwise associated
with any Accounts, Inventory or general intangibles of any Borrower or Guarantor
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to any Borrower or
Guarantor in connection with the termination of any Plan or other employee
benefit plan and any other amounts payable to any Borrower or Guarantor from any
Plan or other employee benefit plan, rights and claims against carriers and
shippers, rights to indemnification, business interruption insurance and
proceeds thereof, casualty or any similar types of insurance and any proceeds
thereof and proceeds of insurance covering the lives of employees on which any
Borrower or Guarantor is a beneficiary).

 

1.138                     “Records” shall mean, as to each Borrower and
Guarantor, all of such Borrower’s and Guarantor’s present and future books of
account of every kind or nature, purchase and sale agreements, invoices, ledger
cards, bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files and other data relating to the Collateral or any account
debtor, together with the tapes, disks, diskettes and other data and software
storage media and devices, file cabinets or containers in or on which the
foregoing are stored (including any rights of any Borrower or Guarantor with
respect to the foregoing maintained with or by any other person).

 

1.139                     “Reference Bank” shall mean Wells Fargo Bank, or such
other bank as Agent may from time to time designate.

 

1.140                     “Refinanced Revolving Loans” shall have the meaning
set forth in Section 11.3(f) hereof.

 

31

--------------------------------------------------------------------------------


 

1.141                     “Register” shall have the meaning set forth in
Section 13.7 hereof.

 

1.142                     “Replacement Revolving Loans” shall have the meaning
set forth in Section 11.3(f) hereof.

 

1.143                     “Report” shall have the meaning set forth in
Section 12.10(a) hereof.

 

1.144                     “Required Lenders” shall mean, at any time, those
Lenders whose Pro Rata Shares aggregate more than fifty (50%) percent of the
aggregate of the Commitments of all Lenders, or if the Commitments shall have
been terminated, Lenders to whom more than fifty (50%) percent of the then
outstanding Obligations are owing; provided, that, if there is more than one
Lender and the Pro Rata Share of any Lender is more than fifty (50%) percent,
then Required Lenders shall mean such Lender plus at least one other Lender.

 

1.145                     “Reserves” shall mean as of any date of determination,
such amounts as Agent may from time to time establish and revise in its
Permitted Discretion reducing the amount of Revolving Loans and Letter of Credit
Accommodations which would otherwise be available to any Borrower under the
lending formula(s) provided for herein:  (a) to reflect events, conditions,
contingencies or risks which, as determined by Agent in its Permitted
Discretion, adversely affect, or would have a reasonable likelihood of adversely
affecting, either (i) the Collateral or any other property which is security for
the Obligations, its value or the amount that might be received by Agent from
the sale or other disposition or realization upon such Collateral, or (ii) the
assets or business of any Borrower or Obligor or (iii) the security interests
and other rights of Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect Agent’s good
faith belief that any collateral report or financial information furnished by or
on behalf of any Borrower or Obligor to Agent is or may have been incomplete,
inaccurate or misleading in any material respect or (c) in respect of any state
of facts which constitute a Default or an Event of Default.  Without limiting
the generality of the foregoing, Reserves may, at Agent’s option, in its
Permitted Discretion, be established to reflect any of the following: (i) that
dilution with respect to the Accounts (based on the ratio of the aggregate
amount of non-cash reductions in Accounts for any period to the aggregate dollar
amount of the sales of such Borrower for such period) as calculated by Agent for
any period is or is reasonably anticipated to be greater than five (5%) percent;
(ii) returns, discounts, claims, vendor rebates, credits and allowances of any
nature that are not paid pursuant to the reduction of Accounts; (iii) a change
in the turnover, age or mix of the categories of Inventory that adversely
affects the aggregate value of all Inventory, (iv) inventory shrinkage,
(v) reserves in respect of markdowns and cost variances (pursuant to
discrepancies between the purchase order price of Inventory and the actual cost
thereof), (vi) amounts due or to become due in respect of sales, use,
withholding, excise and/or similar taxes, (vii) any rental payments, service
charges or other amounts to become due to lessors and operators of real property
to the extent Inventory, Equipment or Records are located in or on such property
or such Records are needed to monitor or otherwise deal with the Collateral
(except that Agent will not establish such reserve for any property for which
Agent has received a Collateral Access Agreement accepted by Agent in writing if
all such payments, charges and other amounts have been paid when due), provided,
that, the Reserves established pursuant to this clause (vii) as to retail store
locations that are leased shall not exceed at any time the aggregate of amounts
payable for the next three (3) months to the lessors of such retail store
locations, provided, that, such limitation on the amount of the Reserves
pursuant to this clause (vii) shall only apply so long as: (A) no Event of
Default

 

32

--------------------------------------------------------------------------------


 

shall have occurred and be continuing, (B) neither a Borrower, Guarantor nor
Agent shall have received notice of any event of default under the lease with
respect to such location and (C) no Borrower or Guarantor has granted to the
lessor a security interest or lien upon any assets of such Borrower or
Guarantor, (viii) amounts owing by Borrowers to Credit Card Issuers or Credit
Card Processors in connection with the Credit Card Agreements, (ix) variances
between the perpetual inventory records of Borrowers and the results of the test
counts of Inventory conducted by Agent with respect thereto in excess of the
percentage acceptable to Agent, (x) the aggregate amount of deposits, if any,
received by any Borrower from its customers in respect of unfilled orders for
goods, (xi) fifty (50%) percent of the aggregate amount of gift certificates,
and (xii) obligations, liabilities or indebtedness (contingent or otherwise) of
Borrowers or Guarantors to any Bank Product Provider arising under or in
connection with any Bank Products of any Borrower or Guarantor with a Bank
Product Provider or as such Bank Product Provider may otherwise require in
connection therewith to the extent that such obligation, liabilities or
indebtedness constitute Obligations as such term is defined herein or otherwise
receive the benefit of the security interest of Agent in any Collateral.  To the
extent Agent may establish a Reserve so as to address any event, condition or
other circumstance in a manner satisfactory to Agent as determined by Agent in
its Permitted Discretion, Agent shall not establish a new criteria or revise
criteria for Eligible Accounts, Eligible Inventory or Eligible Credit Card
Receivables for the same purpose and Agent shall not make Accounts, Credit Card
Receivables or Inventory ineligible based on criteria for Eligible Accounts,
Eligible Credit Card Receivables or Eligible Inventory for the same purpose. 
The amount of any Reserve established by Agent shall have a reasonable
relationship to the event, condition or other matter which is the basis for such
reserve as determined by Agent in its Permitted Discretion.  Agent shall give
Administrative Borrower prompt written notice of any discretionary Reserve
established by Agent after the date hereof.  To the extent that any Reserve is
in respect of amounts that may be payable to third parties, Agent may, at its
option, deduct such Reserve from the Maximum Credit at any time that the Maximum
Credit is less than the amount of the Borrowing Base.

 

1.146                     “Restricted Payment” shall mean (a) any dividend or
other distribution, direct or indirect, on account of any Capital Stock of any
Borrower or Guarantor now or hereafter outstanding, except a dividend payable
solely in Capital Stock of identical class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock of any Borrower or Guarantor now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Capital Stock of any Borrower or
Guarantor now or hereafter outstanding.

 

1.147                     “Revolving Loans” shall mean the loans now or
hereafter made by or on behalf of any Lender or by Agent for the account of any
Lender on a revolving basis pursuant to the Credit Facility (involving advances,
repayments and readvances) as set forth in Section 2.1 hereof.

 

1.148                     “RMR” shall mean Reit Management & Research LLC, a
Delaware limited liability company, and its successors and assigns.

 

1.149                     “Sanctioned Entity” shall mean (a) a country or a
government of a country, (b) an agency of the government of a country, (c) an
organization directly or indirectly controlled by a

 

33

--------------------------------------------------------------------------------


 

country or its government, (d) a Person resident in or determined to be resident
in a country, in each case that is subject to a country sanctions program
administered and enforced by OFAC.

 

1.150                     “Sanctioned Person” shall mean a person named on the
list of Specially Designated Nationals maintained by OFAC.

 

1.151                     “Secured Parties” shall mean, collectively, (i) Agent,
(ii) Lenders, (iii) Issuing Banks, and (iv) any Bank Product Provider; provided,
that, as to any Bank Product Provider, only to the extent of the Obligations
owing to such Bank Product Provider; such parties are sometimes referred to
herein individually as a “Secured Party”.

 

1.152                     “Security Provisions” shall mean the following
provisions of the Financing Agreements (as the same now exist or may hereafter
be amended, modified, supplemented, extended, renewed, restated or replaced):
(a) Section 1(a) of the Amended and Restated Guarantee, dated of even date
herewith, by Borrowers and Guarantors in favor of Agent; (b) Sections 1 and 2 of
the Amended and Restated Pledge and Security Agreement, dated of even date
herewith, by Parent, Holding and TA Operating in favor of Agent; (c) Sections 1
and 2 of the Amended and Restated Trademark Collateral Assignment and Security
Agreement, dated of even date herewith, by and between TA Operating and Agent;
(d) Sections 1 and 2 of the Amended and Restated Copyright Collateral Assignment
and Security Agreement, dated of even date herewith, by and between TA Operating
and Agent; and (e) such other sections of such other Financing Agreements as
Agent may from time to time designate as a “Security Provision” in a writing
delivered by Agent to Administrative Borrower.

 

1.153                     “Settlement Period” shall have the meaning set forth
in Section 6.10(b) hereof.

 

1.154                     “Shared Services Agreement” shall mean the Amended and
Restated Business Management and Shared Services Agreement, dated as of
January 25, 2010, by and between Parent and RMR, as the same exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.155                     “Solvent” shall mean, at any time with respect to any
Person, that at such time such Person (a) is able to pay its debts as they
mature and has (and has a reasonable basis to believe it will continue to have)
sufficient capital (and not unreasonably small capital) to carry on its business
consistent with its practices as of the date hereof, and (b) the assets and
properties of such Person at a fair valuation (and including as assets for this
purpose at a fair valuation all rights of subrogation, contribution or
indemnification arising pursuant to any guarantees given by such Person) are
greater than the Indebtedness of such Person, and including subordinated and
contingent liabilities computed at the amount which, such person has a
reasonable basis to believe, represents an amount which can reasonably be
expected to become an actual or matured liability (and including as to
contingent liabilities arising pursuant to any guarantee the face amount of such
liability as reduced to reflect the probability of it becoming a matured
liability).

 

1.156                     “Special Agent Advances” shall have the meaning set
forth in Section 12.11 hereof.

 

1.157                     “Specified Subsidiary” shall mean (a) any Person whose
Capital Stock is purchased by a Borrower or Guarantor pursuant to a Permitted
Acquisition and (b) any

 

34

--------------------------------------------------------------------------------


 

Subsidiary of a Borrower or Guarantor formed pursuant to Section 9.10(l) for the
purpose of making, or in anticipation of consummating, a Permitted Acquisition.

 

1.158                     “Standby Letters of Credit” shall mean all Letter of
Credit Accommodations other than Commercial Letters of Credit.

 

1.159                     “Store Accounts” shall have the meaning set forth in
Section 6.3(a) hereof.

 

1.160                     “Subsidiary” or “subsidiary” shall mean, with respect
to any Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.

 

1.161                     “Taxes” shall have the meaning set forth in
Section 6.13 hereof.

 

1.162                     “Tested Subsidiaries” shall mean all Subsidiaries of
Parent; provided that, if the EBITDAR or the total assets of the Excluded
Subsidiaries (on a combined basis) for any period for which the Debt Incurrence
Ratio or the Fixed Charge Coverage Ratio is calculated pursuant to this
Agreement or any other Financing Agreement is greater than five (5%) percent of
the EBITDAR or the total assets, respectively, of Parent and its Subsidiaries
(on a consolidated basis) for such period, then Tested Subsidiaries shall mean
all Subsidiaries of Parent other than the Excluded Subsidiaries.

 

1.163                     “UCC” shall mean the Uniform Commercial Code as in
effect in the State of New York, and any successor statute, as in effect from
time to time (except that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute).

 

1.164                     “Value” shall mean, as determined by Agent in its
Permitted Discretion, with respect to Inventory, the lower of (a) cost computed
on an average basis in accordance with GAAP or (b) market value, provided, that,
for purposes of the calculation of the Borrowing Base, (i) the Value of the
Inventory shall not include: (A) the portion of the value of Inventory equal to
the profit earned by any Affiliate on the sale thereof to any Borrower or
(B) write-ups or write- downs in value with respect to currency exchange rates
and (ii) notwithstanding anything to the contrary contained herein, the cost of
the Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Agent prior to the
date hereof, if any.

 

1.165                     “Voting Stock” shall mean with respect to any Person,
(a) one (1) or more classes of Capital Stock of such Person having general
voting powers to elect at least a majority of the board of directors, managers
or trustees of such Person, irrespective of whether at the time Capital Stock of
any other class or classes have or might have voting power by reason of the

 

35

--------------------------------------------------------------------------------


 

happening of any contingency, and (b) any Capital Stock of such Person
convertible or exchangeable without restriction at the option of the holder
thereof into Capital Stock of such Person described in clause (a) of this
definition.

 

1.166                     “Weighted Average Life to Maturity” shall mean, when
applied to any Indebtedness at any date, the number of years obtained by
dividing: (a) the sum of the products obtained by multiplying (i) the amount of
each then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect thereof,
by (ii) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness.

 

1.167                     “Wells” shall mean Wells Fargo Capital Finance, LLC, a
Delaware limited liability, successor by merger to Wachovia Capital Finance
Corporation (Central), in its individual capacity, and its successors and
assigns.

 

1.168                     “Wells Fargo Bank” shall mean Wells Fargo Bank,
National Association, a national banking association, and its successors and
assigns.

 

SECTION 2.                                CREDIT FACILITIES

 

2.1               Loans.

 

(a)                                  Subject to and upon the terms and
conditions contained herein, each Lender severally (and not jointly) agrees to
make its Pro Rata Share of Revolving Loans to Borrowers from time to time in
amounts requested by a Borrower (or Administrative Borrower on behalf of such
Borrower) up to the amount outstanding at any time equal to the lesser of:
(i) the Borrowing Base at such time or (ii) the Maximum Credit at such time.

 

(b)                                 Except in Agent’s discretion and with the
consent of all Lenders, or as otherwise provided herein, (i) the aggregate
principal amount of the Loans and the Letter of Credit Accommodations
outstanding at any time shall not exceed the Maximum Credit, (ii) the aggregate
principal amount of the Revolving Loans and Letter of Credit Accommodations
outstanding at any time shall not exceed the Borrowing Base, (iii) the aggregate
principal amount of the Revolving Loans and Letter of Credit Accommodations
outstanding at any time based on Eligible Inventory consisting of gasoline and
diesel fuel shall not exceed the Fuel Inventory Loan Limit, (iv) the aggregate
principal amount of the Revolving Loans and Letter of Credit Accommodations
outstanding at any time based on the Eligible Inventory which is Perishable
Inventory shall not exceed $4,000,000 and (v) the aggregate principal amount of
Revolving Loans and Letter of Credit Accommodations outstanding at any time
based on Eligible Inventory shall not exceed the Inventory Loan Limit.

 

(c)                                  In the event that the aggregate principal
amount of the Loans and Letter of Credit Accommodations outstanding exceed the
Maximum Credit, or the aggregate principal amount of Revolving Loans and Letter
of Credit Accommodations outstanding exceed the Borrowing Base, or the aggregate
principal amount of Revolving Loans and Letter of Credit Accommodations
outstanding based on Eligible Inventory consisting of gasoline and diesel fuel
exceed the Fuel Inventory Loan Limit, the aggregate principal amount of
Revolving Loans and

 

36

--------------------------------------------------------------------------------


 

Letter of Credit Accommodations outstanding based on the Eligible Inventory
which is Perishable Inventory exceeds the sublimit set forth above, the
aggregate principal amount of Revolving Loans and Letter of Credit
Accommodations outstanding based on Eligible Inventory exceed the Inventory Loan
Limit, or the aggregate amount of the outstanding Letter of Credit
Accommodations exceed the sublimit for Letter of Credit Accommodations set forth
in Section 2.2(e) hereof, such event shall not limit, waive or otherwise affect
any rights of Agent or Lenders in such circumstances or on any future occasions
and Borrowers shall, upon demand by Agent, which may be made at any time or from
time to time, immediately repay to Agent the entire amount of any such
excess(es) for which payment is demanded.

 

2.2               Letter of Credit Accommodations.

 

(a)                                  Subject to and upon the terms and
conditions contained herein, at the request of a Borrower (or Administrative
Borrower on behalf of such Borrower), Agent agrees, for the ratable risk of each
Lender according to its Pro Rata Share, to provide or arrange for Letter of
Credit Accommodations for the account of such Borrower containing terms and
conditions reasonably acceptable to Agent and the Issuing Bank thereof.  Any
payments made by or on behalf of Agent or any Lender to any Issuing Bank thereof
and/or related parties in connection with the Letter of Credit Accommodations
provided to or for the benefit of a Borrower shall constitute additional
Revolving Loans to such Borrower pursuant to this Section 2 (or Special Agent
Advances as the case may be).

 

(b)                                 In addition to any customary charges, fees
or expenses charged by any Issuing Bank in connection with the Letter of Credit
Accommodations, Borrowers shall pay to Agent, for the benefit of Lenders, a
letter of credit fee at a rate equal to the percentage (on a per annum basis)
set forth below on the daily outstanding balance of the Commercial Letters of
Credit and Standby Letters of Credit during the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding month,
provided, that, such percentage shall be increased or decreased, as the case may
be, to the percentage (on a per annum basis) set forth below based on the
Monthly Average Excess Availability for the immediately preceding calendar month
being at or within the amounts indicated for such percentage:

 

Tier

 

Monthly Average
Excess Availability

 

Commercial
Letter of
Credit Rate

 

Standby
Letter of
Credit Rate

 

1

 

Greater than $80,000,000

 

1.125

%

2.25

%

2

 

Less than or equal to $80,000,000 and greater than $40,000,000

 

1.25

%

2.50

%

3

 

Less than or equal to $40,000,000

 

1.375

%

2.75

%

 

provided, that, (i) the applicable percentage shall be calculated and
established once each calendar month effective as of the first day of such month
and shall remain in effect until adjusted thereafter after the end of the next
calendar month, and (ii) the applicable percentage through December 31, 2011
shall be the amount for Tier 1 set forth above and

 

37

--------------------------------------------------------------------------------


 

(iii) notwithstanding anything to the contrary contained herein, Agent may, and
upon the written direction of Required Lenders shall, require Borrowers to pay
to Agent for the benefit of Lenders, such letter of credit fee at a rate equal
to two (2%) percent per annum on such daily outstanding balance higher than the
rate set forth in Tier 3 for the period (1) from and after the effective date of
termination or non-renewal hereof until Agent and Lenders have received full and
final payment of all outstanding and unpaid Obligations in immediately available
funds and (2) from and after the date of the occurrence of an Event of Default
and for so long as such Event of Default is continuing.  In addition to the
foregoing, Borrowers shall pay to Agent, for the benefit of the applicable
Issuing Bank, a letter of credit fronting fee at a rate equal to 0.125% per
annum on the daily outstanding balance of the Letter of Credit Accommodations
issued by such Issuing Bank during the immediately preceding month (or part
thereof), payable monthly in arrears as of the first day of each succeeding
month.  Such letter of credit fee shall be calculated on the basis of a three
hundred sixty (360) day year and actual days elapsed and the obligation of
Borrowers to pay such fee shall survive the termination of this Agreement.

 

(c)                                  The Borrower requesting such Letter of
Credit Accommodation (or Administrative Borrower on behalf of such Borrower)
shall give Agent at least two (2) Business Days’ prior written notice of such
Borrower’s request for the issuance of a Letter of Credit Accommodation.  Such
notice shall be irrevocable (unless Agent shall otherwise agree) and shall
specify the original face amount of the Letter of Credit Accommodation
requested, the effective date (which date shall be a Business Day and in no
event shall be a date less than ten (10) days prior to the end of the then
current term of this Agreement) of issuance of such requested Letter of Credit
Accommodation, whether such Letter of Credit Accommodation may be drawn in a
single or in partial draws, the date on which such requested Letter of Credit
Accommodation is to expire (which date shall be a Business Day), the purpose for
which such Letter of Credit Accommodation is to be issued, and the beneficiary
of the requested Letter of Credit Accommodation.  The Borrower requesting the
Letter of Credit Accommodation (or Administrative Borrower on behalf of such
Borrower) shall attach to such notice the proposed terms of the Letter of Credit
Accommodation.

 

(d)                                 In addition to being subject to the
satisfaction of the applicable conditions precedent contained in Sections 2.1
and 4 hereof and the other terms and conditions contained herein, no Letter of
Credit Accommodation shall be available unless each of the following conditions
precedent have been satisfied: (i) the Borrower requesting such Letter of Credit
Accommodation (or Administrative Borrower on behalf of such Borrower) shall have
delivered to the proposed Issuing Bank of such Letter of Credit Accommodation at
such times and in such manner as such proposed Issuing Bank may require, an
application, in form and substance reasonably satisfactory to such proposed
Issuing Bank and Agent, for the issuance of the Letter of Credit Accommodation
and such other documents as may be reasonably required pursuant to the terms
thereof, (ii) as of the date of issuance, no order of any court, arbitrator or
other Governmental Authority shall purport by its terms to enjoin or restrain
money center banks generally from issuing letters of credit of the type and in
the amount of the proposed Letter of Credit Accommodation, and no law, rule or
regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that the proposed Issuing Bank of such Letter of Credit Accommodation
refrain from, the issuance of letters of credit generally or the issuance of
such Letters of Credit Accommodation; and (iii) the Excess Availability, prior
to giving effect to the issuance of such Letter of Credit

 

38

--------------------------------------------------------------------------------


 

Accommodations, shall be equal to or greater than an amount equal to one hundred
(100%) percent of the face amount thereof.

 

(e)                                  Except in Agent’s discretion, with the
consent of all Lenders, the amount of all outstanding Letter of Credit
Accommodations and all other commitments and obligations made or incurred by
Agent or any Lender in connection therewith shall not at any time exceed the
amount equal to eighty-five (85%) percent of the Maximum Credit at such time.

 

(f)                                    Borrowers and Guarantors shall indemnify
and hold Agent and Lenders harmless from and against any and all losses, claims,
damages, liabilities, costs and expenses which Agent or any Lender may suffer or
incur in connection with any Letter of Credit Accommodation and any documents,
drafts or acceptances relating thereto, including any losses, claims, damages,
liabilities, costs and expenses due to any action taken by any Issuing Bank or
correspondent with respect to any Letter of Credit Accommodation, except for
such losses, claims, damages, liabilities, costs or expenses that are a direct
result of the gross negligence or willful misconduct of Agent or any Lender as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction.  Each Borrower and Guarantor assumes all risks with respect to the
acts or omissions of the drawer under or beneficiary of any Letter of Credit
Accommodation and for such purposes the drawer or beneficiary shall be deemed
such Borrower’s agent.  Each Borrower and Guarantor assumes all risks for, and
agrees to pay, all foreign, Federal, State and local taxes, duties and levies
relating to any goods subject to any Letter of Credit Accommodation or any
documents, drafts or acceptances thereunder.  Each Borrower and Guarantor hereby
releases and holds Agent and Lenders harmless from and against any acts,
waivers, errors, delays or omissions, whether caused by any Borrower, Guarantor,
by any Issuing Bank or correspondent or otherwise with respect to or relating to
any Letter of Credit Accommodation, except for the gross negligence or willful
misconduct of Agent or any Lender as determined pursuant to a final,
non-appealable order of a court of competent jurisdiction.  The provisions of
this Section 2.2(f) shall survive the payment of Obligations and the termination
of this Agreement.

 

(g)                                 Subject to the immediately following
sentence, in connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Borrowers and Guarantors shall, at Agent’s request, instruct all
suppliers, carriers, forwarders, customs brokers, warehouses or others receiving
or holding cash, checks, documents or instruments in which Agent holds a
security interest to deliver them, upon Agent’s prior written request, to Agent
and/or subject to Agent’s order, and if they shall come into such Borrower’s or
Guarantor’s possession, to deliver them, upon Agent’s prior written request, to
Agent in their original form.  Agent shall not exercise such right to request
any such items so long as no Event of Default shall have occurred and be
continuing. Except as Agent may otherwise specify, Borrowers and Guarantors
shall also, at Agent’s request, designate Agent as the consignee on all bills of
lading and other negotiable and non-negotiable documents under any Letter of
Credit Accommodation.

 

(h)                                 Each Borrower and Guarantor hereby
irrevocably authorizes and directs any Issuing Bank of a Letter of Credit
Accommodation to name such Borrower or Guarantor as the account party therein
and to deliver to Agent all instruments, documents and other writings and
property received by any Issuing Bank pursuant to the Letter of Credit
Accommodations and to accept and rely upon Agent’s instructions and agreements
with respect to all matters arising in connection with the Letter of Credit
Accommodations or the applications therefor.  Nothing

 

39

--------------------------------------------------------------------------------


 

contained herein shall be deemed or construed to grant any Borrower or Guarantor
any right or authority to pledge the credit of Agent or any Lender in any
manner.  Agent and Lenders shall have no liability of any kind with respect to
any Letter of Credit Accommodation provided by an Issuing Bank other than Agent
or any Lender unless Agent has duly executed and delivered to such Issuing Bank
the application or a guarantee or indemnification in writing with respect to
such Letter of Credit Accommodation.  Borrowers and Guarantors shall be bound by
any reasonable interpretation made in good faith by Agent, or any other Issuing
Bank or correspondent under or in connection with any Letter of Credit
Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of any Borrower or Guarantor.

 

(i)                                     Any rights, remedies, duties or
obligations granted or undertaken by any Borrower or Guarantor to any Issuing
Bank or correspondent in any application for any Letter of Credit Accommodation,
or any other agreement in favor of any Issuing Bank or correspondent relating to
any Letter of Credit Accommodation, shall be deemed to have been granted or
undertaken by such Borrower or Guarantor to Agent for the ratable benefit of
Lenders.  Any duties or obligations undertaken by Agent to any Issuing Bank or
correspondent in any application for any Letter of Credit Accommodation, or any
other agreement by Agent in favor of any Issuing Bank or correspondent to the
extent relating to any Letter of Credit Accommodation, shall be deemed to have
been undertaken by Borrowers and Guarantors to Agent for the ratable benefit of
Lenders and to apply in all respects to Borrowers and Guarantors.

 

(j)                                     Immediately upon the issuance or
amendment of any Letter of Credit Accommodation, each Lender shall be deemed to
have irrevocably and unconditionally purchased and received, without recourse or
warranty, an undivided interest and participation to the extent of such Lender’s
Pro Rata Share of the liability with respect to such Letter of Credit
Accommodation (including, without limitation, all Obligations with respect
thereto).

 

(k)                                  Each Borrower is irrevocably and
unconditionally obligated, without presentment, demand or protest, to pay to
Agent any amounts paid by an Issuing Bank of a Letter of Credit Accommodation
with respect to such Letter of Credit Accommodation (whether through the
borrowing of Loans in accordance with Section 2.2(a) or otherwise).  In the
event that any Borrower fails to pay Agent on the date of any payment under a
Letter of Credit Accommodation in an amount equal to the amount of such payment,
Agent (to the extent it has actual notice thereof) shall promptly notify each
Lender of the unreimbursed amount of such payment and each Lender agrees, upon
one (1) Business Day’s notice, to fund to Agent the purchase of its
participation in such Letter of Credit Accommodation in an amount equal to its
Pro Rata Share of the unpaid amount.  The obligation of each Lender to deliver
to Agent an amount equal to its respective participation pursuant to the
foregoing sentence is absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuance of any Event of Default, the
failure to satisfy any other condition set forth in Section 4 or any other event
or circumstance.  If such amount is not made available by a Lender when due,
Agent shall be entitled to recover such amount on demand from such Lender with
interest thereon, for each day from the date such amount was due until the date
such amount is paid to Agent at the interest rate then payable by any Borrower
in respect of Loans that are Prime Rate Loans as set forth in
Section 3.1(a) hereof.

 

40

--------------------------------------------------------------------------------


 

2.3                                 Increase in Maximum Credit.

 

(a)                                  Administrative Borrower may, at any time
and from time to time, deliver a written request to Agent to increase the
Maximum Credit.  Any such written request shall specify the amount of the
requested increase in the Maximum Credit that Administrative Borrower is
requesting, provided, that, (i) in no event shall the aggregate amount of any
increase in the Maximum Credit cause the Maximum Credit to exceed $300,000,000,
(ii) any such request for an increase shall be for an increase of not less than
$10,000,000, (iii) any such request shall be irrevocable, and (iv) in no event
shall more than two (2) such increases be made in any calendar year.

 

(b)                                 Upon the receipt by Agent of a written
request to increase the Maximum Credit, Agent shall notify each of the Lenders
of such request and each Lender (other than a Defaulting Lender) shall have the
option (but not the obligation) to increase the amount of its Commitment by an
amount up to its Pro Rata Share of the amount of the increase in the Maximum
Credit requested by Administrative Borrower as set forth in the notice from
Agent to such Lender.  Each Lender shall notify Agent within thirty (30) days
(or such shorter period as Agent and Administrative Borrower shall specify and
agree) after the receipt of such notice of a request for such increase from
Agent whether it is willing to so increase its Commitment, and if so, the amount
of such increase; provided, that, no Lender shall be obligated to provide such
increase in its Commitment and the determination to increase the Commitment of a
Lender shall be within the sole and absolute discretion of such Lender.  If the
aggregate amount of the increases in the Commitments received from the Lenders
does not equal or exceed the amount of the increase in the Maximum Credit
requested by Administrative Borrower, Agent and Administrative Borrower may seek
additional increases from Lenders or Commitments from such Eligible Transferees
as they may determine.  In the event Lenders (or Lenders and any such Eligible
Transferees, as the case may be) have committed in writing to provide increases
in their Commitments or new Commitments in an aggregate amount in excess of the
increase in the Maximum Credit requested by Borrowers or permitted hereunder,
Agent and Administrative Borrower shall then have the right to allocate such
commitments, first to Lenders and then to Eligible Transferees, in such amounts
and manner as Agent and Administrative Borrower may determine.

 

(c)                                  In the event of a request to increase the
Maximum Credit, the Maximum Credit shall be increased by the amount of the
increase in Commitments from Lenders or new Commitments from Eligible
Transferees, in each case selected in accordance with Section 2.3(b), for which
Agent has received Assignment and Acceptances (or other agreements acceptable to
Agent and Administrative Borrower) within sixty (60) days after the date of the
request by Administrative Borrower for the increase or such earlier date as
Agent and Administrative Borrower may agree (but subject to the satisfaction of
the conditions set forth below), whether or not the aggregate amount of the
increase in Commitments and new Commitments, as the case may be, equal or exceed
the amount of the increase in the Maximum Credit requested by Administrative
Borrower in accordance with the terms hereof, effective on the date that each of
the following conditions have been satisfied:

 

(i)                                     Agent shall have received from each
Lender or Eligible Transferee that is providing an additional Commitment as part
of the increase in the Maximum Credit, an

 

41

--------------------------------------------------------------------------------


 

Assignment and Acceptance (or another agreement acceptable to Agent and
Administrative Borrower) duly executed by such Lender or Eligible Transferee and
Administrative Borrower;

 

(ii)                                  the conditions precedent to the making of
Revolving Loans set forth in Section 4.2 hereof shall be satisfied as of the
date of the increase in the Maximum Credit, both before and after giving effect
to such increase;

 

(iii)                               Agent shall have received such agreements,
documents and instruments (including legal opinions) as Agent may reasonably
request, in form and substance reasonably satisfactory to Agent;

 

(iv)                              such increase in the Maximum Credit on the
date of the effectiveness thereof shall not violate any applicable law,
regulation or order or decree of any court or other Governmental Authority and
shall not be enjoined, temporarily, preliminarily or permanently;

 

(v)                                 there shall have been paid to each Lender
and Eligible Transferee providing an additional Commitment in connection with
such increase in the Maximum Credit all fees (including any additional
commitment fees) due and payable to such Person on or before the effectiveness
of such increase; and

 

(vi)                              there shall have been paid to Agent all costs
and expenses (including reasonable fees and expenses of counsel) due and payable
to Agent pursuant to any of the Financing Agreements on or before the
effectiveness of such increase.

 

(d)                                 As of the effective date of any such
increase in the Maximum Credit, each reference to the term Maximum Credit and
Commitments herein and in any of the other Financing Agreements shall be deemed
amended to mean the amount of the Maximum Credit and Commitments specified in
the most recent written notice from Agent to Administrative Borrower of the
increase in the Maximum Credit and Commitments.

 

(e)                                  Borrowers shall, in coordination with
Agent, prepay certain Revolving Loans outstanding on the effective date of such
increase and incur additional Loans from certain other Lenders with outstanding
Revolving Loans or Commitments, in each case to the extent necessary so that all
Lenders with Commitments participate in each outstanding borrowing hereunder pro
rata on the basis of their respective Commitments (after giving effect to any
increase in the Maximum Credit and Commitments pursuant to this Section 2.3). 
At the time of any increase in the Maximum Credit and Commitments pursuant to
this Section 2.3, the Pro Rata Shares of the Lenders shall be automatically
adjusted based upon their Commitments after giving effect to such increase in
the Maximum Credit and Commitments so that all Lenders shall share in all
liabilities with respect to Letter of Credit Accommodations and outstandings
pursuant thereto in accordance with their revised Pro Rata Shares.  Upon the
effectiveness of any increase in the Maximum Credit and Commitments under this
Section 2.3, Administrative Borrower and Agent may (without the consent of any
Lender) amend this Agreement to the extent (but only to the extent) necessary to
reflect such increase in the Maximum Credit and Commitments.

 

(f)                                    This Section 2.3 shall supersede any
provisions in Sections 6.8 and 11.3 hereof to the contrary.

 

42

--------------------------------------------------------------------------------


 

2.4               Decrease in Maximum Credit.

 

(a)                                  Administrative Borrower may, at any time
and from time to time, deliver a written request to Agent to decrease the
Maximum Credit.  Any such written request shall specify the amount of the
decrease in the Maximum Credit that Administrative Borrower is requesting and
the effective date of such decrease (which date shall not be less than five
(5) nor more than ten (10) Business Days after the date of such request);
provided, that, (i) any such request for a decrease shall be for an amount of
not less than $10,000,000, (ii) any such request shall be irrevocable, and
(iii) in no event shall more than one (1) such decrease be made in any calendar
year.

 

(b)                                 Upon the receipt by Agent of a written
request to decrease the Maximum Credit, Agent shall notify each of the Lenders
of such request and the Commitment of each Lender shall be decreased on the date
requested by Administrative Borrower by an amount equal to such Lender’s Pro
Rata Share of the amount of the decrease in the Maximum Credit requested by
Administrative Borrower as set forth in the notice from Agent to such Lender.

 

(c)                                  In the event of a request to decrease the
Maximum Credit, the Maximum Credit shall be decreased by the amount of the
decrease in Maximum Credit requested by Administrative Borrower in accordance
with the terms hereof; provided, that, after giving effect to such decrease, the
Maximum Credit shall not be less than the aggregate amount of the Loans and
Letter of Credit Accommodations outstanding at such time.

 

(d)                                 As of the effective date of any such
decrease in the Maximum Credit, each reference to the term Maximum Credit and
Commitments herein and in any of the other Financing Agreements shall be deemed
amended to mean the amount of the Maximum Credit and Commitments specified in
the most recent written notice from Agent to Administrative Borrower of the
decrease in the Maximum Credit and Commitments.

 

2.5  Commitments.  The aggregate amount of each Lender’s Pro Rata Share of the
Loans and Letter of Credit Accommodations shall not exceed the amount of such
Lender’s Commitment, as the same may from time to time be amended in accordance
with the provisions hereof.

 

SECTION 3.                                INTEREST AND FEES; PROCEDURES FOR
BORROWING

 

3.1               Interest; Procedures for Borrowing.

 

(a)                                  Borrowers shall pay to Agent, for the
benefit of Lenders, interest on the outstanding principal amount of the Loans at
the Interest Rate.  All interest accruing hereunder upon the occurrence and
during the continuance of any Event of Default or after the termination hereof
shall be payable on demand.

 

(b)                                 Each Borrower (or Administrative Borrower on
behalf of such Borrower) may from time to time request Prime Rate Loans. 
Subject to the terms and conditions contained herein, if Agent receives such a
request on the Business Day specified in such request, the Prime Rate Loan
requested in such request shall be made on such Business Day; provided, that, if
Agent receives such a request after 12:00 noon Chicago, Illinois time on any
Business Day, the

 

43

--------------------------------------------------------------------------------


 

Prime Rate Loan requested in such request shall be made not later than the next
succeeding Business Day after the Business Day that such request is received by
Agent.  Each Borrower (or Administrative Borrower on behalf of such Borrower)
may from time to time request Eurodollar Rate Loans or may request that Prime
Rate Loans be converted to Eurodollar Rate Loans or that any existing Eurodollar
Rate Loans continue for an additional Interest Period.  Such request from a
Borrower (or Administrative Borrower on behalf of such Borrower) must be
received by Agent not later than 12:00 p.m. Chicago, Illinois time three
(3) Business Days prior to the requested date of any Eurodollar Rate Loans or
any conversion to, or continuation of, any Eurodollar Rate Loans and shall
specify the amount of the Eurodollar Rate Loans or the amount of the Prime Rate
Loans to be converted to Eurodollar Rate Loans or the amount of the Eurodollar
Rate Loans to be continued (subject to the limits set forth below) and the
Interest Period to be applicable to such Eurodollar Rate Loans.  Subject to the
terms and conditions contained herein, after receipt by Agent of such a request
(or deemed request) from a Borrower (or Administrative Borrower on behalf of
such Borrower), such Eurodollar Rate Loans shall be made or Prime Rate Loans
shall be converted to Eurodollar Rate Loans or such Eurodollar Rate Loans shall
continue, as the case may be, provided, that, (i) no Default or Event of Default
shall have occurred and be continuing, (ii) no more than six (6) Interest
Periods may be in effect at any one time, and (iii) the aggregate amount of the
Eurodollar Rate Loans must be in an amount not less than $1,000,000 or an
integral multiple of $1,000,000 in excess thereof.  Any request (or deemed
request) by or on behalf of a Borrower for Eurodollar Rate Loans or to convert
Prime Rate Loans to Eurodollar Rate Loans or to continue any existing Eurodollar
Rate Loans shall be irrevocable. Notwithstanding anything to the contrary
contained herein, Agent and Lenders shall not be required to purchase United
States Dollar deposits in the London interbank market or other applicable
Eurodollar Rate market to fund any Eurodollar Rate Loans, but the provisions
hereof shall be deemed to apply as if Agent and Lenders had purchased such
deposits to fund the Eurodollar Rate Loans.

 

(c)                                  Unless Agent has received a request to the
contrary from a Borrower (or Administrative Borrower on behalf of such Borrower)
at least three (3) Business Days prior to the last day of the Interest Period
for any Eurodollar Rate Loan, Administrative Borrower shall, automatically and
without any further action, be deemed to have requested that the entire amount
of such Eurodollar Rate Loan be continued as a new Eurodollar Rate Loan having
an Interest Period of one (1) month; provided, that, if the conditions contained
in Section 3.1(b) hereof with respect to the continuation of such Eurodollar
Rate Loan are not satisfied, then such Eurodollar Rate Loan shall automatically
convert to Prime Rate Loans upon the last day of the applicable Interest
Period.  Any Eurodollar Rate Loans shall, at Agent’s option, upon notice by
Agent to Parent, be subsequently converted to Prime Rate Loans in the event that
this Agreement shall terminate or not be renewed and any such Eurodollar Rate
Loans remain outstanding.

 

(d)                                 Interest shall be payable by Borrowers to
Agent, for the account of Lenders, monthly in arrears not later than the first
day of each calendar month and shall be calculated on the basis of a three
hundred sixty (360) day year (or, in the case of Prime Rate Loans, a 365 or 366
day year, as the case may be) and actual days elapsed.  The interest rate on
Prime Rate Loans shall increase or decrease by an amount equal to each increase
or decrease in the Prime Rate effective on the day of any change in such Prime
Rate is announced.  In no event shall charges constituting interest payable by
Borrowers to Agent and Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any such

 

44

--------------------------------------------------------------------------------


 

part or provision of this Agreement is in contravention of any such law or
regulation, such part or provision shall be deemed amended to conform thereto.

 

3.2               Fees.

 

(a)                                  Borrowers shall pay to Agent, for the
account of Lenders, monthly an unused line fee at a rate equal to the Applicable
Fee Rate per annum calculated upon the amount by which the Maximum Credit
exceeds the average daily principal balance of the outstanding Revolving Loans
and Letter of Credit Accommodations during the immediately preceding month (or
part thereof) while this Agreement is in effect and for so long thereafter as
any of the Obligations are outstanding, which fee shall be payable on the first
day of each month in arrears.

 

(b)                                 Borrowers agree to pay to Agent the other
fees and amounts set forth in the Fee Letter in the amounts and at the times
specified therein.

 

3.3               Changes in Laws and Increased Costs of Loans.

 

(a)                                  If after the date hereof, either (i) any
change in, or in the interpretation of, any law or regulation is introduced,
including, without limitation, with respect to reserve requirements (other than
reserve requirements to the extent reflected in the Adjusted Eurodollar Rate as
determined by Agent in good faith), applicable to Lender or any banking or
financial institution from whom any Lender borrows funds or obtains credit (a
“Funding Bank”), or (ii) a Funding Bank or any Lender complies with any future
guideline or request from any central bank or other Governmental Authority or
(iii) a Funding Bank or any Lender determines that the adoption after the date
hereof of any applicable law, rule or regulation regarding capital adequacy, or
any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof has or would have the effect
described below, or a Funding Bank or any Lender complies with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank or comparable agency, and in the case of any
event set forth in this clause (iii), such adoption, change or compliance has or
would have the direct or indirect effect of reducing the rate of return on any
Lender’s capital as a consequence of its obligations hereunder to a level below
that which Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Funding Bank’s or Lender’s policies
with respect to capital adequacy) by an amount deemed by such Lender to be
material, and the result of any of the foregoing events described in clauses
(i), (ii) or (iii) is or results in an increase in the cost to any Lender of
funding or maintaining the Loans, the Letter of Credit Accommodations or its
Commitment, then Borrowers and Guarantors shall from time to time, no later than
ten (10) Business Days following demand by Agent, pay to Agent additional
amounts sufficient to indemnify Lenders against such increased cost on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified).  A certificate as to the amount of such
increased cost shall be submitted to Administrative Borrower by Agent and shall
be conclusive, absent manifest error. Failure or delay on the part of Agent to
demand compensation pursuant to this Section 3.1(a) shall not constitute a
waiver of Agent’s right to demand such compensation; provided, that, Borrowers
and Guarantors shall not be required to compensate a Lender pursuant to this
Section 3.1(a) for any increased costs incurred more than six months prior to
the date Agent notifies Administrative Borrower of such increased costs (except,
that, if the change in law or other event giving rise to such increased costs is

 

45

--------------------------------------------------------------------------------


 

retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).  The Dodd-Frank Wall Street
Reform and Consumer Protection Act, the Basel Committee on Banking Supervision
and all requests, rules, guidelines or directives promulgated thereunder or in
connection therewith shall be deemed to have gone into effect after the date
hereof regardless of the date actually enacted, adopted, promulgated or issued.

 

(b)                                 If prior to the first day of any Interest
Period, (i) Agent shall have determined in good faith (which determination shall
be conclusive and binding upon Borrowers and Guarantors) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Adjusted Eurodollar Rate for such Interest
Period, (ii) Agent has received notice from the Required Lenders that the
Adjusted Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to Lenders of making or
maintaining Eurodollar Rate Loans during such Interest Period, or (iii) Dollar
deposits in the principal amounts of the Eurodollar Rate Loans to which such
Interest Period is to be applicable are not generally available in the London
interbank market, Agent shall give telecopy or telephonic notice thereof to
Administrative Borrower as soon as practicable thereafter, and will also give
prompt written notice to Administrative Borrower when such conditions no longer
exist.  If such notice is given (A) any Eurodollar Rate Loans requested to be
made on the first day of such Interest Period shall be made as Prime Rate Loans,
(B) any Loans that were to have been converted on the first day of such Interest
Period to or continued as Eurodollar Rate Loans shall be converted to or
continued as Prime Rate Loans and (C) each outstanding Eurodollar Rate Loan
shall be converted, on the last day of the then-current Interest Period thereof,
to Prime Rate Loans.  Until such notice has been withdrawn by Agent, no further
Eurodollar Rate Loans shall be made or continued as such, nor shall any Borrower
(or Administrative Borrower on behalf of any Borrower) have the right to convert
Prime Rate Loans to Eurodollar Rate Loans.

 

(c)                                  Notwithstanding any other provision herein,
if the adoption of or any change in any law, treaty, rule or regulation or
final, non-appealable determination of an arbitrator or a court or other
Governmental Authority or in the interpretation or application thereof occurring
after the date hereof shall make it unlawful for Agent or any Lender to make or
maintain Eurodollar Rate Loans as contemplated by this Agreement, (i) Agent or
such Lender shall promptly give written notice of such circumstances to
Administrative Borrower (which notice shall be withdrawn whenever such
circumstances no longer exist), (ii) the commitment of such Lender hereunder to
make Eurodollar Rate Loans, continue Eurodollar Rate Loans as such and convert
Prime Rate Loans to Eurodollar Rate Loans shall forthwith be canceled and, until
such time as it shall no longer be unlawful for such Lender to make or maintain
Eurodollar Rate Loans, such Lender shall then have a commitment only to make a
Prime Rate Loan when a Eurodollar Rate Loan is requested and (iii) such Lender’s
Loans then outstanding as Eurodollar Rate Loans, if any, shall be converted
automatically to Prime Rate Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law.  If any such conversion of a Eurodollar Rate Loan
occurs on a day which is not the last day of the then current Interest Period
with respect thereto, Borrowers and Guarantors shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.3(d) below.

 

46

--------------------------------------------------------------------------------


 

(d)                                 Borrowers and Guarantors shall indemnify
Agent and each Lender and hold Agent and each Lender harmless from any loss or
expense which Agent or such Lender sustains or incurs as a consequence of
(i) default by Borrower in making a borrowing of, conversion into or extension
of Eurodollar Rate Loans after such Borrower (or Administrative Borrower on
behalf of such Borrower) has given a notice requesting the same in accordance
with the provisions of this Loan Agreement, (ii) default by any Borrower in
making any prepayment of a Eurodollar Rate Loan after such Borrower has given a
notice thereof in accordance with the provisions of this Agreement, and
(iii) the making of a prepayment of Eurodollar Rate Loans, or the conversion of
Eurodollar Rate Loans to Prime Rate Loans, on a day which is not the last day of
an Interest Period with respect thereto.  With respect to Eurodollar Rate Loans,
such indemnification may include an amount equal to the excess, if any, of
(A) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as determined by
Agent or such Lender in good faith) which would have accrued to Agent or such
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank Eurodollar market.  This covenant shall
survive the termination or non-renewal of this Loan Agreement and the payment of
the Obligations.

 

SECTION 4.                                CONDITIONS PRECEDENT

 

4.1               Conditions Precedent to Initial Loans and Letter of Credit
Accommodations.  Each of the following is a condition precedent to Agent and
Lenders making the initial Loans and providing the initial Letter of Credit
Accommodations hereunder:

 

(a)                                  all requisite corporate action and
proceedings in connection with this Agreement and the other Financing Agreements
shall be satisfactory in form and substance to Agent, and Agent shall have
received all information and copies of all documents, including records of
requisite corporate action and proceedings which Agent may have requested in
connection therewith, such documents where requested by Agent or its counsel to
be certified by appropriate corporate officers or Governmental Authority (and
including a copy of the certificate of incorporation or formation of each
Borrower and Guarantor certified by the Secretary of State (or equivalent
Governmental Authority) which shall set forth the same complete name of such
Borrower or Guarantor as is set forth herein and such document as shall set
forth the organizational identification number of each Borrower or Guarantor, if
one is issued in its jurisdiction of incorporation);

 

(b)                                 no Material Adverse Effect shall have
occurred since the date of Agent’s latest field examination;

 

(c)                                  Agent shall have received, in form and
substance reasonably satisfactory to Agent, all consents, waivers,
acknowledgments and other agreements from third persons which Agent may deem
necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the Collateral or to effectuate the provisions or
purposes of this Agreement and the other Financing Agreements;

 

47

--------------------------------------------------------------------------------


 

(d)                                 the Excess Availability as determined by
Agent, as of the date hereof, shall be not less than $50,000,000 after giving
effect to the initial Loans made or to be made on the date hereof and Letter of
Credit Accommodations issued or to be issued on the date hereof in connection
with the initial transactions hereunder;

 

(e)                                  Agent shall have received evidence, in form
and substance reasonably satisfactory to Agent, that Agent has a valid perfected
first priority security interest in all of the Collateral;

 

(f)                                    Agent shall have received evidence of
insurance and loss payee endorsements required hereunder and under the other
Financing Agreements, in form and substance reasonably satisfactory to Agent,
and certificates of insurance policies and/or endorsements naming Agent as loss
payee;

 

(g)                                 Agent shall have received, in form and
substance satisfactory to Agent, projected income statements, balance sheets and
statements of cash flow for Parent and its Subsidiaries (on a consolidated
basis) prepared on a monthly basis for the period through December 31, 2011 and
thereafter, on an annual basis for each fiscal year through December 31, 2013,
in each case with the results and assumptions set forth in all of such
projections in form and substance reasonably satisfactory to Agent;

 

(h)                                 Agent shall have received a Borrowing Base
Certificate setting forth the Revolving Loans and Letter of Credit
Accommodations available to Borrowers as of the date hereof which reflects the
calculation of the Borrowing Base as of September 30, 2011, which Borrowing Base
Certificate shall be completed in a manner consistent with the terms hereof and
duly authorized, executed and delivered on behalf of Administrative Borrower;

 

(i)                                     Agent shall have received, in form and
substance reasonably satisfactory to Agent, such opinion letters of counsel to
Borrowers and Guarantors with respect to the Financing Agreements and such other
matters as Agent may request; and

 

(j)                                     the other Financing Agreements and all
instruments and documents hereunder and thereunder shall have been duly executed
and delivered to Agent, in form and substance reasonably satisfactory to Agent.

 

4.2               Conditions Precedent to All Loans and Letter of Credit
Accommodations.  Each of the following is an additional condition precedent to
the Loans and/or providing Letter of Credit Accommodations to Borrowers,
including the initial Loans and Letter of Credit Accommodations and any future
Loans and Letter of Credit Accommodations:

 

(a)                                  all representations and warranties
contained herein and in the other Financing Agreements shall be true and correct
in all material respects with the same effect as though such representations and
warranties had been made on and as of the date of the making of each such Loan
or providing each such Letter of Credit Accommodation and after giving effect
thereto, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate in all material respects on and as
of such earlier date);

 

48

--------------------------------------------------------------------------------


 

(b)                                 no law, regulation, order, judgment or
decree of any Governmental Authority shall exist, and no action, suit,
investigation, litigation or proceeding shall be pending or threatened in any
court or before any arbitrator or Governmental Authority, which (i) purports to
enjoin, prohibit, restrain or otherwise adversely affect (A) the making of the
Loans or providing the Letter of Credit Accommodations, or (B) the consummation
of the transactions contemplated pursuant to the terms hereof or the other
Financing Agreements or (ii) has or has a reasonable likelihood of having a
Material Adverse Effect; and

 

(c)                                  no Default or Event of Default shall have
occurred and be continuing on and as of the date of the making of such Loan or
providing each such Letter of Credit Accommodation and after giving effect
thereto.

 

SECTION 5.                                GRANT AND PERFECTION OF SECURITY
INTEREST

 

5.1               Grant of Security Interest.  To secure payment and performance
of all Obligations, each Borrower and each Guarantor hereby grants to Agent, for
itself and the benefit of Secured Parties, a continuing security interest in, a
lien upon, and a right of set off against, and hereby collaterally assigns to
Agent, for itself and the benefit of Secured Parties, as security, all of the
following personal property, and interests in personal property, of each
Borrower and each Guarantor (and hereby confirms, reaffirms and restates the
prior grant thereof), whether now owned or hereafter acquired or existing, and
wherever located (collectively, but excluding the items contained in the last
paragraph of this Section, the “Collateral”):

 

(a)                                  all Accounts;

 

(b)                                 all general intangibles, including, without
limitation, all Intellectual Property;

 

(c)                                  all goods, including, without
limitation, Inventory and Equipment;

 

(d)                                 all chattel paper, including, without
limitation, all tangible and electronic chattel paper;

 

(e)                                  all instruments, including, without
limitation, all promissory notes;

 

(f)                                    all documents;

 

(g)                                 all deposit accounts;

 

(h)                                 all letters of credit, banker’s acceptances
and similar instruments and including all letter-of-credit rights;

 

(i)                                     all supporting obligations and all
present and future liens, security interests, rights, remedies, title and
interest in, to and in respect of Receivables and other Collateral, including
(i) rights and remedies under or relating to guaranties, contracts of
suretyship, letters of credit and credit and other insurance related to the
Collateral, (ii) rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or secured
party, (iii) goods described in invoices, documents, contracts or instruments
with respect to, or otherwise representing or evidencing, Receivables or other

 

49

--------------------------------------------------------------------------------


 

Collateral, including returned, repossessed and reclaimed goods, and
(iv) deposits by and property of account debtors or other persons securing the
obligations of account debtors;

 

(j)                                     all (i) investment property (including
securities, whether certificated or uncertificated, securities accounts,
security entitlements, commodity contracts or commodity accounts) and
(ii) monies, credit balances, deposits and other property of any Borrower or
Guarantor now or hereafter held or received by or in transit to Agent, any
Lender or its Affiliates or at any other depository or other institution from or
for the account of any Borrower or Guarantor, whether for safekeeping, pledge,
custody, transmission, collection or otherwise;

 

(k)                                  all commercial tort claims, including,
without limitation, those identified in the Information Certificate;

 

(l)                                     to the extent not otherwise described
above, all Receivables;

 

(m)                               all Records; and

 

(n)                                 all products and proceeds of the foregoing,
in any form, including insurance proceeds and all claims against third parties
for loss or damage to or destruction of or other involuntary conversion of any
kind or nature of any or all of the other Collateral.

 

Notwithstanding anything to the contrary contained in this Section 5.1, (a) the
Collateral consisting of Capital Stock of any Foreign Subsidiary of any Borrower
or Guarantor shall not exceed sixty five (65%) percent of the issued and
outstanding Capital Stock of such Foreign Subsidiary, and (b) the types or items
of Collateral described in this Section 5.1 shall not include (i) any Excluded
Assets, (ii) any rights or interest in any contract, lease, permit, license,
charter or license agreement covering real or personal property of a Borrower of
a Guarantor, as such, if under the items of such contract, lease, permit,
license, charter or license agreement, or applicable law with respect thereto,
the valid grant of a security interest or lien therein to Agent is prohibited
and such prohibition has not been or is not waived or the consent of the other
party to such contract, lease, permit, license, charter or license agreement has
not been or is not otherwise obtained; provided, that, the foregoing exclusion
shall in no way be construed (A) to apply if any such prohibition is
unenforceable under the UCC or other applicable law or (B) so as to limit,
impair or otherwise affect Agent’s unconditional continuing security interests
in and liens upon any rights or interests of such Borrower or Guarantor in or to
monies due or to become due under such contract, lease, permit, license, charter
or license agreement (including any Receivables), or (iii) any United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability, or result in the abandonment, voiding or
cancellation, of such intent-to-use trademark applications under applicable
federal law, provided that upon submission and acceptance by the United Stated
Patent and Trademark Office of an amendment to allege use pursuant to 15 U.S.C.
Section 1051(c) or (d) (or any successor provisions), such intent-to-use
trademark application shall be considered Collateral hereunder.

 

5.2               Perfection of Security Interests.

 

(a)                                  Each Borrower and Guarantor irrevocably and
unconditionally authorizes Agent (or its agent) to file at any time and from
time to time such financing statements with

 

50

--------------------------------------------------------------------------------


 

respect to the Collateral naming Agent or its designee as the secured party and
such Borrower or Guarantor as debtor, as Agent may require, and including any
other information with respect to such Borrower or Guarantor or otherwise
required by part 5 of Article 9 of the Uniform Commercial Code of such
jurisdiction as Agent may determine, together with any amendment and
continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof.  Each Borrower
and each Guarantor hereby authorizes and agrees that any such financing
statements may indicate the collateral as “all assets of the debtor, whether now
owned or hereafter acquired or existing”, “all personal property of the debtor,
whether now owned or hereafter acquired or existing” or words of similar effect
and/or meaning.  Each Borrower and Guarantor hereby ratifies and approves all
financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor, as the case may be, as debtor with respect to the
Collateral (and any amendments with respect to such financing statements) filed
by or on behalf of Agent prior to the date hereof and ratifies and confirms the
authorization of Agent to file such financing statements (and amendments, if
any).  Each Borrower and Guarantor hereby authorizes Agent to adopt on behalf of
such Borrower and Guarantor any symbol required for authenticating any
electronic filing.  In the event that the description of the collateral in any
financing statement naming Agent or its designee as the secured party and any
Borrower or Guarantor as debtor includes assets and properties of such Borrower
or Guarantor that do not at any time constitute Collateral, whether hereunder,
under any of the other Financing Agreements or otherwise, the filing of such
financing statement shall nonetheless be deemed authorized by such Borrower or
Guarantor to the extent of the Collateral included in such description and it
shall not render the financing statement ineffective as to any of the Collateral
or otherwise affect the financing statement as it applies to any of the
Collateral.  In no event shall any Borrower or Guarantor at any time file, or
permit or cause to be filed, any correction statement or termination statement
with respect to any financing statement (or amendment or continuation with
respect thereto) naming Agent or its designee as secured party and such Borrower
or Guarantor as debtor.

 

(b)                                 Each Borrower and Guarantor does not have
any chattel paper (whether tangible or electronic) or instruments as of the date
hereof, except as set forth in the Information Certificate.  In the event that
any Borrower or Guarantor shall be entitled to or shall receive any chattel
paper or instrument after the date hereof with a value in excess of $500,000
individually or $1,000,000 in the aggregate (or, upon the request of Agent, if
an Event of Default has occurred and is continuing, then with any value),
Borrowers and Guarantors shall promptly notify Agent thereof in writing. 
Promptly upon the receipt thereof by or on behalf of any Borrower or Guarantor
(including by any agent or representative), such Borrower or Guarantor shall
deliver, or cause to be delivered to Agent, all tangible chattel paper and
instruments that such Borrower or Guarantor has or may at any time acquire,
accompanied by such instruments of transfer or assignment duly executed in blank
as Agent may from time to time specify, in each case except as Agent may
otherwise agree.  At Agent’s option, each Borrower and Guarantor shall, or Agent
may at any time on behalf of any Borrower or Guarantor, cause the original of
any such instrument or chattel paper to be conspicuously marked in a form and
manner acceptable to Agent with the following legend (or such other legend
acceptable to Agent) referring to chattel paper or instruments as applicable:
“This [chattel paper][instrument] is subject to the security interest of Wells
Fargo Capital Finance, LLC, as Agent and any sale, transfer, assignment or
encumbrance of this [chattel paper][instrument] violates the rights of such
secured party.”

 

51

--------------------------------------------------------------------------------


 

(c)                                  In the event that any Borrower or Guarantor
shall at any time hold or acquire an interest in any electronic chattel paper or
any “transferable record” (as such term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction) with a value in excess of $500,000 individually or $1,000,000 in
the aggregate (or, upon the request of Agent, if an Event of Default has
occurred and is continuing, then with any value), such Borrower or Guarantor
shall promptly notify Agent thereof in writing.  Promptly upon Agent’s request,
such Borrower or Guarantor shall take, or cause to be taken, such actions as
Agent may reasonably request to give Agent control of such electronic chattel
paper under Section 9-105 of the UCC and control of such transferable record
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as in effect in such jurisdiction.

 

(d)                                 Each Borrower and Guarantor does not have
any deposit accounts as of the date hereof, except as set forth in the
Information Certificate.  Borrowers and Guarantors shall not after the date
hereof open, establish or maintain any deposit account unless each of the
following conditions is satisfied: (i) Agent shall have received not less than
five (5) Business Days prior written notice (or such lesser period as Agent may
agree) of the opening or establishment by any Borrower or Guarantor of such
account which notice shall specify in reasonable detail and specificity the name
of the account, the owner of the account, the name and address of the bank at
which such account is to be opened or established, the individual at such bank
with whom such Borrower or Guarantor is dealing and the purpose of the account,
except as to any Store Account opened or established after the date hereof, so
long as no Event of Default shall have occurred and be continuing, Agent shall
only have received such information as to such Store Account on the next monthly
report with respect to deposit accounts in accordance with
Section 7.1(a) hereof, (ii) the bank where such account is opened or maintained
shall be a Lender or shall otherwise be acceptable to Agent (and Agent hereby
acknowledges that any bank at which a deposit account is maintained on the date
hereof as set forth in the Information Certificate is acceptable to Agent), and
(iii) on or before the opening of such deposit account (other than a Store
Account or a disbursement account so long as no Event or Default shall exist or
have occurred and be continuing or so long as such Store Account or disbursement
account is not maintained at a bank which also maintains a collection, lockbox
or concentration account of a Borrower or Guarantor) such Borrower or Guarantor
shall deliver to Agent a Deposit Account Control Agreement with respect to such
deposit account duly authorized, executed and delivered by such Borrower or
Guarantor and the bank at which such deposit account is opened and maintained. 
The terms of this subsection (d) shall not apply to escrow accounts, petty cash
accounts, or deposit accounts specifically and exclusively used for lottery
payments, payroll, payroll taxes, workers compensation insurance payments and
other employee wage and benefit payments to or for the benefit of any Borrower’s
or Guarantor’s salaried employees or deposit accounts specifically and
exclusively used for amounts subject to the Liens permitted under
Section 9.8(g) hereof.

 

(e)                                  No Borrower or Guarantor (i) owns or holds
beneficially or as record owner or both, any investment property, as of the date
hereof (other than any investment property held in an account described in
clause (ii) of this sentence), or (ii) has any investment account, securities
account, commodity account or other similar account with any bank or other

 

52

--------------------------------------------------------------------------------


 

financial institution or other securities intermediary or commodity intermediary
as of the date hereof, in each case except as set forth in the Information
Certificate.

 

(f)                                    In the event that any Borrower or
Guarantor shall be entitled to or shall at any time after the date hereof hold
or acquire any certificated securities (other than securities consisting of
Excluded Assets or consisting of Capital Stock of any Excluded Subsidiary), such
Borrower or Guarantor shall promptly endorse, assign and deliver the same to
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as Agent may from time to time specify.  If any securities (other than
securities consisting of Excluded Assets or consisting of Capital Stock of any
Excluded Subsidiary), now or hereafter acquired by any Borrower or Guarantor are
uncertificated and are issued to such Borrower or Guarantor or its nominee
directly by the issuer thereof, such Borrower or Guarantor shall promptly notify
Agent thereof and shall as Agent may specify, either (A) cause the issuer to
agree to comply with instructions from Agent as to such securities, without
further consent of any Borrower or Guarantor or such nominee, or (B) arrange for
Agent to become the registered owner of the securities.

 

(g)                                 Borrowers and Guarantors shall not after the
date hereof open, establish or maintain any investment account, securities
account, commodity account or any other similar account with any securities
intermediary or commodity intermediary unless each of the following conditions
is satisfied: (A) Agent shall have received not less than five (5) Business Days
prior written notice (or such lesser period as Agent may agree) of the opening
or establishment by such Borrower or Guarantor of such account, which notice
shall specify in reasonable detail and specificity the name of the account, the
owner of the account, the name and address of the securities intermediary or
commodity intermediary at which such account is to be opened or established, the
individual at such intermediary with whom such Borrower or Guarantor is dealing
and the purpose of the account, (B) the securities intermediary or commodity
intermediary (as the case may be) where such account is opened or maintained
shall be a Lender or shall otherwise be acceptable to Agent, and (C) on or
before the opening of such investment account, securities account or other
similar account with a securities intermediary or commodity intermediary, such
Borrower or Guarantor shall as Agent may specify either (1) execute and deliver,
and cause to be executed and delivered to Agent, an Investment Property Control
Agreement with respect thereto duly authorized, executed and delivered by such
Borrower or Guarantor and such securities intermediary or commodity intermediary
or (2) arrange for Agent to become the entitlement holder with respect to such
investment property on terms and conditions acceptable to Agent.

 

(h)                                 Borrowers and Guarantors are not the
beneficiary or otherwise entitled to any right to payment under any letter of
credit, banker’s acceptance or similar instrument as of the date hereof with a
value in excess of $500,000 individually or $1,000,000 in the aggregate, except
as set forth in the Information Certificate.  In the event that any Borrower or
Guarantor shall be entitled to or shall receive any right to payment under any
letter of credit, banker’s acceptance or any similar instrument with a value in
excess of $500,000 individually or $1,000,000 in the aggregate (or, upon the
request of Agent, if an Event of Default has occurred and is continuing, then
with any value), whether as beneficiary thereof or otherwise after the date
hereof, such Borrower or Guarantor shall promptly notify Agent thereof in
writing.  Such Borrower or Guarantor shall promptly, as Agent may specify,
either (i) deliver, or use

 

53

--------------------------------------------------------------------------------


 

commercially reasonable efforts to cause to be delivered to Agent, with respect
to any such letter of credit, banker’s acceptance or similar instrument, the
written agreement of the issuer and any other nominated person obligated to make
any payment in respect thereof (including any confirming or negotiating bank),
in form and substance reasonably satisfactory to Agent, consenting to the
assignment of the proceeds of the letter of credit to Agent by such Borrower or
Guarantor and agreeing to make all payments thereon directly to Agent or as
Agent may otherwise direct or (ii) cause Agent to become, at Borrowers’ expense,
the transferee beneficiary of the letter of credit, banker’s acceptance or
similar instrument (as the case may be).

 

(i)                                     Borrowers and Guarantors do not have any
commercial tort claims as of the date hereof, except as set forth in the
Information Certificate.  In the event that any Borrower or Guarantor shall at
any time after the date hereof have any commercial tort claims with a value in
excess of $500,000 individually or $1,000,000 in the aggregate (or, upon the
request of Agent, if an Event of Default has occurred and is continuing, then
with any value) that arise in connection with or relate to any assets which are
included in the calculation of the Borrowing Base, such Borrower or Guarantor
shall promptly notify Agent thereof in writing, which notice shall (i) set forth
in reasonable detail the basis for and nature of such commercial tort claim and
(ii) include the express grant by such Borrower or Guarantor to Agent of a
security interest in such commercial tort claim (and the proceeds thereof).  In
the event that such notice does not include such grant of a security interest,
the sending thereof by such Borrower or Guarantor to Agent shall be deemed to
constitute such grant to Agent. Upon the sending of such notice, any commercial
tort claim described therein shall constitute part of the Collateral and shall
be deemed included therein.  Without limiting the authorization of Agent
provided in Section 5.2(a) hereof or otherwise arising by the execution by such
Borrower or Guarantor of this Agreement or any of the other Financing
Agreements, Agent is hereby irrevocably authorized from time to time and at any
time to file such financing statements naming Agent or its designee as secured
party and such Borrower or Guarantor as debtor, or any amendments to any
financing statements, covering any such commercial tort claim as Collateral.  In
addition, each Borrower and Guarantor shall promptly upon Agent’s request,
execute and deliver, or cause to be executed and delivered, to Agent such other
agreements, documents and instruments as Agent may require in connection with
such commercial tort claim.

 

(j)                                     Borrowers and Guarantors do not have any
Inventory (excluding Inventory consisting of fuel and located at a leased
terminal) with a value in excess of $500,000 in the aggregate in the custody,
control or possession of a third party (other than Agent) as of the date hereof,
except for (w) locations set forth in the Information Certificate, (x) Inventory
located in the United States in transit to a location of a Borrower or Guarantor
permitted herein in the ordinary course of business of such Borrower or
Guarantor in the possession of the Person transporting such Inventory, (y) new
locations opened after the date hereof pursuant to Section 9.2 hereof, and
(z) any other locations, so long as, in the case of this clause (z), such
Borrower or Guarantor provides Agent with written notice thereof within fifteen
(15) Business Days following the end of the month in which such location is
established or otherwise used.  Subject to Section 9.2 hereof, in the event that
any Inventory (other than Inventory consisting of fuel located at leased
terminals) with a value in excess of $500,000 in the aggregate (or, upon the
request of Agent, if an Event of Default has occurred and is continuing, then
with any value) is at any time after the date hereof in the custody, control or
possession of any other person (other than Agent) not referred to in the
Information Certificate or in transit as described above or

 

54

--------------------------------------------------------------------------------


 

disclosed to Agent pursuant to Section 9.2 hereof, Borrowers and Guarantors
shall notify Agent thereof in writing within fifteen (15) Business Days
following the end of the month in which such Inventory is in the custody,
control or possession of such other person or in transit as described above or
such other location, and such Inventory shall not constitute Eligible Inventory
unless the criteria for Eligible Inventory (as the case may be) have been
satisfied.  Promptly upon Agent’s request, Borrowers and Guarantors shall use
commercially reasonable efforts to deliver to Agent a Collateral Access
Agreement duly authorized, executed and delivered by such person and the
Borrower or Guarantor that is the owner of such Inventory, except that Borrowers
and Guarantors shall not be required to use such efforts to deliver a Collateral
Access Agreement with respect to a retail store location opened after the date
hereof unless such retail store location is leased from HPT or any of its
Affiliates.

 

(k)                                  Subject to the exceptions and limitations
set forth herein and in the other Financing Agreements, Borrowers and Guarantors
shall take any other actions reasonably requested by Agent from time to time to
cause the attachment, perfection and first priority of, and the ability of Agent
to enforce, the security interest of Agent in any and all of the Collateral,
including, without limitation, (i) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the UCC or
other applicable law, to the extent, if any, that any Borrower’s or Guarantor’ s
signature thereon is required therefore, (ii) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Agent to enforce, the security interest of Agent in
such Collateral, and (iii) using commercially reasonable efforts to obtain the
required consents and approvals of any Governmental Authority or third party,
including, without limitation, any consent of any licensor, lessor or other
person obligated on Collateral, and taking all actions required by applicable
law.

 

SECTION 6.                                COLLECTION AND ADMINISTRATION

 

6.1               Borrowers’ Loan Accounts.  Agent shall maintain one or more
loan account(s) on its books in which shall be recorded (a) all Loans, Letter of
Credit Accommodations and other Obligations and the Collateral, (b) all payments
made by or on behalf of any Borrower or Guarantor, and (c) all other appropriate
debits and credits as provided in this Agreement, including fees, charges,
costs, expenses and interest.  All entries in the loan account(s) shall be made
in accordance with Agent’s customary practices as in effect from time to time.

 

6.2               Statements.  Agent shall render to Administrative Borrower
each month a statement setting forth the balance in the Borrowers’ loan
account(s) maintained by Agent for Borrowers pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses.  Each such
statement shall, absent manifest errors or omissions, be conclusively binding
upon Borrowers and Guarantors as an account stated except to the extent that
Agent receives a written notice from Administrative Borrower of any specific
exceptions of Administrative Borrower thereto within sixty (60) days after the
date such statement has been received by Administrative Borrower.  Until such
time as Agent shall have rendered to Administrative Borrower a written statement
as provided above, the balance in any Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Agent and Lenders by
Borrowers and Guarantors.

 

55

--------------------------------------------------------------------------------


 

6.3               Collection of Accounts.

 

(a)                                  Each Borrower and Guarantor shall establish
and maintain, at its expense, deposit account arrangements and merchant payment
arrangements with the banks set forth on Schedule 8.10 to the Information
Certificate and, subject to Section 5.2(d) hereof, such other banks as such
Borrower or Guarantor may hereafter select.  The banks set forth on Schedule
8.10 to the Information Certificate constitute all of the banks with which
Borrowers and Guarantors have deposit account arrangements and merchant payment
arrangements as of the date hereof and identifies as of the date hereof each of
the deposit accounts at such banks that are used solely for receiving store
receipts from a retail store location of a Borrower (together with any other
deposit accounts at any time established or used by any Borrower for receiving
such store receipts from any retail store location, collectively, the “Store
Accounts” and each individually, a “Store Account”) or otherwise describes the
nature of the use of such deposit account by such Borrower.

 

(b)                                 Each Borrower shall deposit all proceeds of
Collateral in the form of cash, cash equivalents, checks and other items of
payment of a type ordinarily deposited into a deposit account from each retail
store location of such Borrower on each Business Day (in the case of checks and
other items of payment) or within two (2) Business Days (in the case of cash or
cash equivalents) into the Store Account of such Borrower used solely for such
purpose; provided, that, the retail stores of Borrowers shall be permitted to
retain cash at such retail stores in an aggregate amount as to all such retail
stores equal to the product of $60,000 multiplied by the number of such retail
stores, immediately after giving effect to the deposit of funds from such store
into the applicable Store Account.  All such available funds deposited into the
Store Accounts shall be sent by wire transfer or other electronic funds transfer
on each Business Day to the Blocked Accounts as provided in Section 6.3(c),
except for amounts required to be maintained in such Store Accounts under the
terms of such Borrower’s arrangements with the bank at which such Store Accounts
are maintained (which amounts in all such Store Accounts in the aggregate shall
not at any time exceed the product of $40,000 multiplied by the number of the
retail stores of Borrowers).  Without duplication of the provisions of the last
sentence of subsections (c) and (e) of this Section 6.3, the provisions of this
subsection (b) shall not apply to any amounts required to be deposited into
deposit accounts specifically and exclusively used for lottery payments.

 

(c)                                  Each Borrower shall establish and maintain,
at its expense, deposit accounts with a Bank Product Provider (the “Blocked
Accounts”) into which each Borrower shall promptly either cause all amounts on
deposit in the Store Accounts of such Borrower to be sent as provided in
Section 6.3(b) above or shall itself deposit or cause to be deposited all
proceeds of Collateral received by such Borrower in the form of cash, cash
equivalents, checks and other items of payment of a type ordinarily deposited
into a deposit account, including without limitation all proceeds from sales of
Inventory and all amounts paid to each Borrower from Credit Card Issuers and
Credit Card Processors (it being understood that the banks listed on Schedule
8.10 to the Information Certificate are acceptable to Agent for purposes of this
Section).  Borrowers and Guarantors shall deliver, or cause to be delivered to
Agent a Deposit Account Control Agreement duly authorized, executed and
delivered by each bank where a Blocked Account is maintained as provided in
Section 5.2 hereof.  At any time an Event of Default shall have occurred and be
continuing, promptly upon Agent’s request, Borrowers and

 

56

--------------------------------------------------------------------------------


 

Guarantors shall deliver, or cause to be delivered, to Agent a Deposit Account
Control Agreement duly authorized, executed and delivered by such banks where a
Store Account is maintained as Agent shall specify.  Without limiting any other
rights or remedies of Agent or Lenders, Agent may, at its option, and shall
(upon the direction of the Required Lenders), instruct the depository banks at
which the Blocked Accounts are maintained to transfer all available funds
received or deposited into the Blocked Accounts to the Agent Payment Account at
any time that a Cash Dominion Period exists. Without limiting any other rights
or remedies of Agent or Lenders, in the event that a Deposit Account Control
Agreement is in effect for a Store Account, then Agent may, at its option, and
shall (upon the direction of the Required Lenders), instruct the depository bank
at which the Store Account is maintained to transfer all available funds
received or deposited into the Store Account to the Agent Payment Account at any
time that an Event of Default shall have occurred and be continuing.  At all
times that Agent shall have notified any depository bank to transfer funds from
a Blocked Account or Store Account to the Agent Payment Account, all payments
made to such Blocked Accounts or Store Accounts, whether in respect of the
Receivables, as proceeds of Inventory or other Collateral or otherwise shall be
treated as payments to Agent in respect of the Obligations and therefore shall
constitute the property of Agent and Lenders to the extent of the then
outstanding Obligations.  Without duplication of the provisions of the last
sentence of subsections (b) and (e) of this Section 6.3, the provisions of this
subsection (c) shall not apply to any amounts required to be deposited into
deposit accounts specifically and exclusively used for lottery payments.

 

(d)                                 For purposes of calculating the amount of
the Loans available to each Borrower, all payments received in the Agent Payment
Account by 1:30 p.m. Chicago, Illinois time will be applied (conditional upon
final collection) to the Obligations on the Business Day of receipt by Agent of
immediately available funds in the Agent Payment Account, and if received in the
Agent Payment Account on any Business Day after 1:30 p.m. Chicago, Illinois
time, then on the next Business Day.  For the purposes of calculating interest
on the Obligations, such payments or other funds received will be applied
(conditional upon final collection) to the Obligations on the Business Day of
receipt of immediately available funds by Agent in the Agent Payment Account
provided such payments or other funds are received in the Agent Payment Account
by 1:30 p.m. Chicago, Illinois time, and if received in the Agent Payment
Account on any Business Day after 1:30 p.m. Chicago, Illinois time, then on the
next Business Day.

 

(e)                                  Each Borrower and Guarantor and their
respective Subsidiaries shall, acting as trustee for Agent, receive all cash,
cash equivalents, checks and other items of payment of a type ordinarily
deposited into a deposit account relating to and/or proceeds of Collateral which
come into their possession or under their control and promptly upon receipt
thereof shall deposit or cause the same to be deposited in the Store Accounts or
the Blocked Accounts in accordance with (and subject to the exceptions contained
in) Sections 6.3(b) and (c) hereof and the last sentence of
Section 5.2(d) hereof.  In no event shall the same be commingled with any funds
of any Borrower or Guarantor which do not constitute Collateral (other than
funds which constitute the proceeds of lottery payments).  Borrowers agree to
reimburse Agent on demand for any amounts owed or paid to any bank or other
financial institution at which a Blocked Account or any other deposit account or
investment account is established or any other bank, financial institution or
other person involved in the transfer of funds to or from the Blocked Accounts
arising out of Agent’s payments to or indemnification of such bank, financial
institution or other person.  The obligations of Borrowers to reimburse Agent
for such amounts pursuant to this

 

57

--------------------------------------------------------------------------------


 

Section 6.3 shall survive the termination of this Agreement.  Without
duplication of the provisions of the last sentence of subsections (b) and (c) of
this Section 6.3, the provisions of this subsection (e) shall not apply to any
amounts required to be deposited into deposit accounts specifically and
exclusively used for lottery payments.

 

6.4               Payments.

 

(a)                                  All Obligations shall be payable to the
Agent Payment Account as provided in Section 6.3 or such other place as Agent
may designate from time to time.  Subject to the other terms and conditions
contained herein, Agent shall apply payments received or collected from any
Borrower or Guarantor or for the account of any Borrower or Guarantor (including
the monetary proceeds of collections or of realization upon any Collateral) as
follows: first, to pay any fees, indemnities or expense reimbursements then due
to Agent and Lenders from any Borrower or Guarantor; second, to pay interest due
in respect of any Loans (and including any Special Agent Advances); third, to
pay or prepay principal in respect of Special Agent Advances; fourth, on a pro
rata basis, to the payment or prepayment of principal in respect of the
Revolving Loans then due and to the payment or prepayment of Obligations then
due arising under or pursuant to any Hedge Agreement (but, as to Obligations
arising under or pursuant to any Hedge Agreement, only up to the amount of any
effective Reserve established in respect of such Obligations); fifth, to pay or
prepay any other Obligations (but excluding for this clause fifth any
Obligations arising under or pursuant to Bank Products) whether or not then due,
in such order and manner as Agent determines and, at any time an Event of
Default has occurred and is continuing, to be held as cash collateral in
connection with any Letter of Credit; sixth, to pay Obligations arising under or
pursuant to any Bank Product (other than to the extent provided for above) on a
pro rata basis, and seventh, to Administrative Borrower or such other Person
entitled thereto under applicable law.  So long as no Default or Event of
Default shall have occurred and be continuing, the immediately preceding
sentence shall not be deemed to apply to any payment by Borrowers specified by
Administrative Borrower to be for the payment of the principal of or interest on
any of the Loans.  Notwithstanding anything to the contrary contained in this
Agreement, (i) unless so directed by Administrative Borrower, or unless a
Default or an Event of Default shall have occurred and be continuing, Agent
shall not apply any payments which it receives to any Eurodollar Rate Loans,
except (A) on the expiration date of the Interest Period applicable to any such
Eurodollar Rate Loans or (B) in the event that there are no outstanding Prime
Rate Loans and (ii) to the extent any Borrower uses any proceeds of the Loans or
Letter of Credit Accommodations to acquire rights in or the use of any
Collateral or to repay any Indebtedness used to acquire rights in or the use of
any Collateral, payments in respect of the Obligations shall be deemed applied
first to the Obligations arising from Loans and Letter of Credit Accommodations
that were not used for such purposes and second to the Obligations arising from
Loans and Letter of Credit Accommodations the proceeds of which were used to
acquire rights in or the use of any Collateral in the chronological order in
which such Borrower acquired such rights in or the use of such Collateral.

 

(b)                                 At Agent’s option, all principal, interest,
fees and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of any Borrower
maintained by Agent, and subject to Section 9.20 hereof, all costs and expenses
provided for in this Agreement or the other Financing Agreements may be charged
directly to the loan account(s) of any Borrower maintained by Agent.  If after
receipt of any

 

58

--------------------------------------------------------------------------------


 

payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent or any Lender is required to surrender or return such payment
or proceeds to any Person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Agreement shall continue in full force and effect as if such payment or proceeds
had not been received by Agent or such Lender.  Borrowers and Guarantors shall
be liable to pay to Agent, and do hereby indemnify and hold Agent and Lenders
harmless for the amount of any payments or proceeds surrendered or returned. 
This Section 6.4(b) shall remain effective notwithstanding any contrary action
which may be taken by Agent or any Lender in reliance upon such payment or
proceeds.  This Section 6.4 shall survive the payment of the Obligations and the
termination of this Agreement.

 

6.5               Authorization to Make Loans.  Agent and Lenders are authorized
to make the Loans and provide the Letter of Credit Accommodations based upon
telephonic or other instructions received from anyone purporting to be an
officer of Administrative Borrower or any Borrower or other authorized person
or, at the discretion of Agent, if such Loans are necessary to satisfy any
Obligations then due and payable.  All requests for Loans or Letter of Credit
Accommodations hereunder shall specify the date on which the requested advance
is to be made or Letter of Credit Accommodations established (which day shall be
a Business Day) and the amount of the requested Loan.  Requests received after
12:00 noon Chicago, Illinois time on any day shall be deemed to have been made
as of the opening of business on the immediately following Business Day.  All
Loans and Letter of Credit Accommodations under this Agreement shall be
conclusively presumed to have been made to, and at the request of and for the
benefit of, any Borrower or Guarantor when deposited to the credit of any
Borrower or Guarantor or otherwise disbursed or established in accordance with
the instructions of any Borrower or Guarantor or in accordance with the terms
and conditions of this Agreement.

 

6.6               Use of Proceeds.  All Loans made or Letter of Credit
Accommodations provided to or for the benefit of any Borrower pursuant to the
provisions hereof shall be used by such Borrower only for general operating,
working capital, and other proper corporate purposes of any Borrower or
Guarantor not otherwise prohibited by the terms hereof (including, without
limitation, to pay fees and expenses incurred in connection with this Agreement
and the other Financing Agreements).  None of the proceeds will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
security or for the purposes of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any margin security or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended.

 

6.7               Appointment of Administrative Borrower as Agent for Requesting
Loans and Receipts of Loans and Statements.

 

(a)                                  Each Borrower hereby irrevocably appoints
and constitutes Administrative Borrower as its agent to request and receive
Loans and Letter of Credit Accommodations pursuant to this Agreement and the
other Financing Agreements from Agent or any Lender in the name or on behalf of
such Borrower.  Agent and Lenders may disburse the Loans to such bank account of
Administrative Borrower or a Borrower or otherwise make such Loans to a Borrower
and provide such Letter of Credit Accommodations to a Borrower as Administrative
Borrower may designate or direct, without notice to any other Borrower or
Obligor.  Notwithstanding

 

59

--------------------------------------------------------------------------------


 

anything to the contrary contained herein, Agent may at any time and from time
to time require that Loans to or for the account of any Borrower be disbursed
directly to an operating account of such Borrower.

 

(b)                                 Administrative Borrower hereby accepts the
appointment by Borrowers to act as the agent of Borrowers pursuant to this
Section 6.7. Administrative Borrower shall ensure that the disbursement of any
Loans to each Borrower requested by or paid to or for the account of Parent, or
the issuance of any Letter of Credit Accommodations for a Borrower hereunder,
shall be paid to or for the account of such Borrower.

 

(c)                                  Each Borrower and other Guarantor hereby
irrevocably appoints and constitutes Administrative Borrower as its agent to
receive statements on account and all other notices from Agent and Lenders with
respect to the Obligations or otherwise under or in connection with this
Agreement and the other Financing Agreements.

 

(d)                                 Any notice, election, representation,
warranty, agreement or undertaking by or on behalf of any other Borrower or any
Guarantor by Administrative Borrower shall be deemed for all purposes to have
been made by such Borrower or Guarantor, as the case may be, and shall be
binding upon and enforceable against such Borrower or Guarantor to the same
extent as if made directly by such Borrower of Guarantor.

 

(e)                                  No purported termination of the appointment
of Administrative Borrower as agent as aforesaid shall be effective, except
after ten (10) days’ prior written notice to Agent.

 

6.8               Pro Rata Treatment.  Except to the extent otherwise provided
in this Agreement:  (a) the making and conversion of Loans shall be made among
the Lenders based on their respective Pro Rata Shares as to the Loans and
(b) each payment on account of any Obligations to or for the account of one or
more of Lenders in respect of any Obligations due on a particular day shall be
allocated among the Lenders entitled to such payments based on their respective
Pro Rata Shares and shall be distributed accordingly.

 

6.9               Sharing of Payments, Etc.

 

(a)                                  Each Borrower and Guarantor agrees that, in
addition to (and without limitation of) any right of setoff, banker’s lien or
counterclaim Agent or any Lender may otherwise have, each Lender shall be
entitled, at its option (but subject, as among Agent and Lenders, to the
provisions of Section 12.3(b) hereof), to offset balances held by it for the
account of such Borrower or Guarantor at any of its offices, in dollars or in
any other currency, against any principal of or interest on any Loans owed to
such Lender or any other amount payable to such Lender hereunder, that is not
paid when due (regardless of whether such balances are then due to such Borrower
or Guarantor), in which case it shall promptly notify Administrative Borrower
and Agent thereof; provided, that, such Lender’s failure to give such notice
shall not affect the validity thereof.

 

(b)                                 If any Lender (including Agent) shall obtain
from any Borrower or Guarantor payment of any principal of or interest on any
Loan owing to it or payment of any other amount under this Agreement or any of
the other Financing Agreements through the exercise of any right of setoff,
banker’s lien or counterclaim or similar right or otherwise (other

 

60

--------------------------------------------------------------------------------


 

than as provided herein), and, as a result of such payment, such Lender shall
have received more than its Pro Rata Share of the principal of the Loans or more
than its share of such other amounts then due hereunder or thereunder by any
Borrower or Guarantor to such Lender than the percentage thereof received by any
other Lender, it shall promptly pay to Agent, for the benefit of Lenders, the
amount of such excess and simultaneously purchase from such other Lenders a
participation in the Loans or such other amounts, respectively, owing to such
other Lenders (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment) in accordance with their respective Pro Rata
Shares or as otherwise agreed by Lenders.  To such end all Lenders shall make
appropriate adjustments among themselves (by the resale of participation sold or
otherwise) if such payment is rescinded or must otherwise be restored.

 

(c)                                  Each Borrower and Guarantor agrees that any
Lender purchasing a participation (or direct interest) as provided in this
Section may exercise, in a manner consistent with this Section, all rights of
setoff, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans or other
amounts (as the case may be) owing to such Lender in the amount of such
participation.

 

(d)                                 Nothing contained herein shall require any
Lender to exercise any right of setoff, banker’s lien, counterclaims or similar
rights or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other Indebtedness or
obligation of any Borrower or Guarantor.  If, under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section applies, such Lender shall, to the extent
practicable, assign such rights to Agent for the benefit of Lenders and, in any
event, exercise its rights in respect of such secured claim in a manner
consistent with the rights of Lenders entitled under this Section to share in
the benefits of any recovery on such secured claim.

 

6.10         Settlement Procedures.

 

(a)                                  In order to administer the Credit Facility
in an efficient manner and to minimize the transfer of funds between Agent and
Lenders, Agent shall (so long as the aggregate amount of Revolving Loans since
the last day of the immediately preceding Settlement Period plus the amount of
the requested Revolving Loans does not exceed $25,000,000) and otherwise Agent
may, at its option, in any case subject to the terms of this Section, make
available, on behalf of Lenders and in accordance with the terms of this
Agreement, the full amount of the Loans requested or charged to any Borrower’s
loan account(s) or otherwise to be advanced by Lenders pursuant to the terms
hereof, without requirement of prior notice to Lenders of the proposed Loans.

 

(b)                                 With respect to all Loans made by Agent on
behalf of Lenders as provided in this Section, the amount of each Lender’s Pro
Rata Share of the outstanding Loans shall be computed weekly, and shall be
adjusted upward or downward on the basis of the amount of the outstanding Loans
as of 5:00 p.m. Chicago, Illinois time on the Business Day immediately preceding
the date of each settlement computation; provided, that, Agent retains the
absolute right at any time or from time to time to make the above described
adjustments at intervals more

 

61

--------------------------------------------------------------------------------


 

frequent than weekly, but in no event more than twice in any week.  Agent shall
deliver to each of the Lenders after the end of each week, or at such lesser
period or periods as Agent shall determine, a summary statement of the amount of
outstanding Loans for such period (such week or lesser period or periods being
hereinafter referred to as a “Settlement Period”).  If the summary statement is
sent by Agent and received by a Lender prior to 12:00 noon Chicago, Illinois
time, then such Lender shall make the settlement transfer described in this
Section by no later than 3:00 p.m. Chicago, Illinois time on the same Business
Day and if received by a Lender after 12:00 noon Chicago, Illinois time, then
such Lender shall make the settlement transfer by not later than 3:00 p.m.
Chicago, Illinois time on the next Business Day following the date of receipt. 
If, as of the end of any Settlement Period, the amount of a Lender’s Pro Rata
Share of the outstanding Loans is more than such Lender’s Pro Rata Share of the
outstanding Loans as of the end of the previous Settlement Period, then such
Lender shall forthwith (but in no event later than the time set forth in the
preceding sentence) transfer to Agent by wire transfer in immediately available
funds the amount of the increase.  Alternatively, if the amount of a Lender’s
Pro Rata Share of the outstanding Loans in any Settlement Period is less than
the amount of such Lender’s Pro Rata Share of the outstanding Loans for the
previous Settlement Period, Agent shall forthwith transfer to such Lender by
wire transfer in immediately available funds the amount of the decrease.  The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent.  Agent and each Lender agrees to mark its books and records
at the end of each Settlement Period to show at all times the dollar amount of
its Pro Rata Share of the outstanding Loans and Letter of Credit
Accommodations.  Each Lender shall only be entitled to receive interest on its
Pro Rata Share of the Loans to the extent such Loans have been funded by such
Lender.  Because the Agent on behalf of Lenders may be advancing and/or may be
repaid Loans prior to the time when Lenders will actually advance and/or be
repaid such Loans, interest with respect to Loans shall be allocated by Agent in
accordance with the amount of Loans actually advanced by and repaid to each
Lender and the Agent and shall accrue from and including the date such Loans are
so advanced to but excluding the date such Loans are either repaid by Borrowers
or actually settled with the applicable Lender as described in this Section.

 

(c)                                  To the extent that Agent has made any such
amounts available and the settlement described above shall not yet have
occurred, upon repayment of any Loans by a Borrower, Agent may apply such
amounts repaid directly to any amounts made available by Agent pursuant to this
Section.  In lieu of weekly or more frequent settlements, Agent may, at its
option, at any time require each Lender to provide Agent with immediately
available funds representing its Pro Rata Share of each Loan, prior to Agent’s
disbursement of such Loan to Borrower.  In such event, upon receipt by Agent of
any request to borrow Loans by a Borrower, Agent shall promptly notify each
Lender thereof.  In such event, (a) if a Lender receives notice of a Borrower’s
request to borrow a Prime Rate Loan by 1:00 p.m. Chicago, Illinois time on any
Business Day, such Lender shall make the amount of its Pro Rata Share of such
Prime Rate Loan available to Agent by 3:00 p.m. Chicago, Illinois time on such
Business Day; provided, that, if a Lender receives notice of a Borrower’s
request to borrow Prime Rate Loans after 1:00 p.m. Chicago, Illinois time on any
Business Day, such Lender shall make the amount of its Pro Rata Share of such
Prime Rate Loan available to Agent by 1:00 p.m. Chicago, Illinois time on the
next succeeding Business Day, and (b) if a Lender receives notice of a
Borrower’s request to borrow a Eurodollar Rate Loan by 5:00 p.m.
Chicago, Illinois time on any Business Day, such Lender shall make the amount of
its Pro Rata Share of such Eurodollar Rate Loan available to Agent by

 

62

--------------------------------------------------------------------------------


 

1:00 p.m. Chicago, Illinois time on the third Business Day following the receipt
by such Lender of such notice; provided, that, if a Lender receives notice of a
Borrower’s request to borrow a Eurodollar Rate Loan after 5:00 p.m.
Chicago, Illinois time on any Business Day, such Lender shall make the amount of
its Pro Rata Share of such Eurodollar Rate Loan available to Agent by 1:00 p.m.
Chicago, Illinois time on the fourth Business Day following the receipt by such
Lender of such notice.  No Lender shall be responsible for any default by any
other Lender in the other Lender’s obligation to make a Loan requested hereunder
nor shall the Commitment of any Lender be increased or decreased as a result of
the default by any other Lender in the other Lender’s obligation to make a Loan
hereunder.

 

(d)                                 If Agent is not funding a particular Loan to
a Borrower (or Administrative Borrower for the benefit of such Borrower)
pursuant to Sections 6.10(a) and 6.10(b) above on any day, but is requiring each
Lender to provide Agent with immediately available funds on the date of such
Loan as provided in Section 6.10(c) above, Agent may assume that each Lender
will make available to Agent such Lender’s Pro Rata Share of the Loan requested
or otherwise made on such day and Agent may, in its discretion, but shall not be
obligated to, cause a corresponding amount to be made available to or for the
benefit of such Borrower on such day.  If Agent makes such corresponding amount
available to a Borrower and such corresponding amount is not in fact made
available to Agent by such Lender, Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to Agent at the Federal Funds Rate for each day during such period (as
published by the Federal Reserve Bank of New York or at Agent’s option based on
the arithmetic mean determined by Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (Chicago, Illinois time) on
that day by each of the three leading brokers of Federal funds transactions in
Chicago, Illinois selected by Agent) and if such amounts are not paid within
three (3) days of Agent’s demand, at the highest Interest Rate provided for in
Section 3.1 hereof applicable to Prime Rate Loans.  During the period in which
such Lender has not paid such corresponding amount to Agent, notwithstanding
anything to the contrary contained in this Agreement or any of the other
Financing Agreements, the amount so advanced by Agent to or for the benefit of
any Borrower shall, for all purposes hereof, be a Loan made by Agent for its own
account.  Upon any such failure by a Lender to pay Agent, Agent shall promptly
thereafter notify Administrative Borrower of such failure and Borrowers shall
pay such corresponding amount to Agent for its own account within five
(5) Business Days of Administrative Borrower’s receipt of such notice.  Agent
shall not be obligated to transfer to a Defaulting Lender any payments received
by Agent for the Defaulting Lender’s benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder (including any principal,
interest or fees).  Amounts payable to a Defaulting Lender shall instead be paid
to or retained by Agent.  Agent may hold and, in its discretion, relend to a
Borrower the amount of all such payments received or retained by it for the
account of such Defaulting Lender.  For purposes of voting or consenting to
matters with respect to this Agreement and the other Financing Agreements and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Lender” and such Lender’s Commitment shall be deemed to be zero (0); provided,
that, this provision shall not apply to the vote or consent of a Defaulting
Lender in the case of the amendments and waivers described in clauses (i),
(ii) and (vi) of Section 11.3(a) hereof.  This Section shall remain effective
with respect to a Defaulting Lender until such default is cured.  The operation
of this Section shall not

 

63

--------------------------------------------------------------------------------


 

be construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by any Borrower or Obligor of their duties and
obligations hereunder.

 

(e)                                  Nothing in this Section or elsewhere in
this Agreement or the other Financing Agreements shall be deemed to require
Agent to advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitment hereunder or to prejudice any rights that
any Borrower may have against any Lender as a result of any default by any
Lender hereunder in fulfilling its Commitment.

 

6.11         Obligations Several; Independent Nature of Lenders’ Rights.  The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender hereunder. 
Nothing contained in this Agreement or any of the other Financing Agreements and
no action taken by the Lenders pursuant hereto or thereto shall be deemed to
constitute the Lenders to be a partnership, an association, a joint venture or
any other kind of entity.  The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and subject to Section 12.3
hereof, each Lender shall be entitled to protect and enforce its rights arising
out of this Agreement and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

 

6.12         Bank Products.  Borrowers and Guarantors, or any of their
Subsidiaries, may (but no such Person is required to) request that the Bank
Product Providers provide or arrange for such Person to obtain Bank Products
from Bank Product Providers, and each Bank Product Provider may, in its sole
discretion, provide or arrange for such Person to obtain the requested Bank
Products.  This Section 6.12 shall survive the payment of the Obligations and
the termination of this Agreement.  Borrowers and Guarantors and their
respective Subsidiaries acknowledge and agree that the obtaining of Bank
Products from Bank Product Providers (a) is in the sole discretion of such Bank
Product Provider, and (b) is subject to all rules and regulations of such Bank
Product Provider.  Each Bank Product Provider shall be deemed a party hereto for
purposes of any reference in a Financing Agreement to the parties for whom Agent
is acting, provided, that, the rights of such Bank Product Provider hereunder
and under any of the other Financing Agreements shall consist exclusively of
such Bank Product Provider’s right to share in payments and collections out of
the Collateral as set forth herein.  In connection with any such distribution of
payments and collections, Agent shall be entitled to assume that no amounts are
due to any Bank Product Provider unless such Bank Product Provider has notified
Agent in writing of any such liability owed to it as of the date of any such
distribution.

 

6.13         Taxes

 

(a)                                  Any and all payments by any Borrower or
Guarantor hereunder or under the other Financing Agreements shall be made free
and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholdings imposed by any Governmental
Authority, and all liabilities with respect thereto, excluding (x) taxes imposed
on (or measured by) the net income or franchise taxes of Agent or any Lender by
the jurisdiction in which such Person is organized or has its principal office
or, in the case of any Lender, by the jurisdiction in which its applicable
lending office is located, (y) any branch profits taxes imposed by the United
States of America or any other Governmental Authority or (z) any United States
federal withholding taxes imposed as a result of Agent’s, any Lender’s or any
Participant’s failure or inability to comply with the requirements of Sections
1471 through 1474 of the Code

 

64

--------------------------------------------------------------------------------


 

or any regulations promulgated thereunder to establish an exemption from
withholding tax thereunder (all such nonexcluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities, collectively or individually,
“Taxes”).  If any Borrower or Guarantor shall be required to deduct any Taxes
from or in respect of any sum payable hereunder or under any other Financing
Agreement to Agent or any Lender, (i) the sum payable shall be increased by the
amount (an “additional amount”) necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 6.13) Agent or such Lender shall receive an amount equal to the sum
it would have received had no such deductions been made, (ii) such Borrower or
Guarantor shall make such deductions and (iii) such Borrower or Guarantor shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                                 In addition, each Borrower and Guarantor
agrees to pay to the relevant Governmental Authority in accordance with
applicable law any present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies that arise from any payment
made hereunder or from the execution, delivery or registration of, or otherwise
with respect to, this Agreement or any other Financing Agreement (“Other
Taxes”).  Each Borrower and Guarantor shall deliver to Agent and each Lender
official receipts in respect of any Taxes or Other Taxes payable hereunder
promptly after payment of such Taxes or Other Taxes.

 

(c)                                  Each Borrower and Guarantor hereby
indemnifies and agrees to hold Agent and each Lender harmless from and against
Taxes and Other Taxes (including, without limitation, Taxes and Other Taxes
imposed on any amounts payable under this Section 6.13) paid by such Person,
whether or not such Taxes or Other Taxes were correctly or legally asserted. 
Such indemnification shall be paid within 10 days from the date on which any
such Person makes written demand therefor specifying in reasonable detail the
nature and amount of such Taxes or Other Taxes, which demand shall be conclusive
and binding absent manifest error.

 

(d)                                 Each Lender that is organized under the laws
of a jurisdiction outside the United States of America (a “Non US Lender”)
agrees that it shall, no later than the date of this Agreement (or, in the case
of a Lender which becomes a party hereto pursuant to Section 13.7 hereof after
the date of this Agreement, promptly after the date upon which such Lender
becomes a party hereto) deliver to the Agent two properly completed and duly
executed copies of either United States Internal Revenue Service Form W-8BEN,
W-8ECI or W-8IMY or any subsequent versions thereof or successors thereto, in
each case, claiming complete exemption from, or reduced rate of, United States
Federal withholding tax and payments of interest hereunder.  In addition, in the
case of a Non US Lender claiming exemption from U.S. Federal withholding tax
under Section 871(h) or 881(c) of the Internal Revenue Code, such Non US Lender
hereby represents to the Agent and the Borrower that such Non US Lender is not a
bank for purposes of Section 881(c) of the Code, is not a 10 percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Code) of any Borrower and is
not a controlled foreign corporation related to any Borrower (within the meaning
of Section 864(d)(4) of the Code), and such Non US Lender agrees that it shall
promptly notify the Agent in the event any such representation is no longer
accurate.  Such forms shall be delivered by each Non US Lender on or before the
date it becomes a party to this Agreement and on or before the date, if any,
such Non US Lender changes its applicable lending office by designating a
different lending office (a “New Lending Office”).  In addition, each Non US
Lender shall deliver such forms within 20 days after receipt

 

65

--------------------------------------------------------------------------------


 

of a written request therefor from Agent or the assigning Lender, as
applicable.  Notwithstanding any other provision of this Section 6.13, a Non US
Lender shall not be required to deliver any form pursuant to this Section 6.13
that such Non US Lender is not legally able to deliver.  Upon the Administrative
Borrower’s written request, Agent shall deliver to the Administrative Borrower
all such forms received by Agent to the date of such written request.

 

(i)                                     Each Lender that is organized under the
laws of a jurisdiction inside the United States of America shall deliver to
Agent two properly completed and duly executed copies of U.S.  Internal Revenue
Service Form W-9 (or any successor form thereto) certifying that such Lender is
exempt from U.S. backup withholding tax.  Such forms shall be delivered by each
such Lender on or before the date it becomes a party to this Agreement and
thereafter within 20 days after receipt of a written request therefor from any
Agent.  Upon Administrative Borrower’s written request, Agent shall deliver to
Administrative Borrower all such forms received by Agent to the date of such
written request.  Notwithstanding any other provision of this Section 6.13, a
Lender described in this Section 6.13 shall not be required to deliver any form
pursuant to this Section 6.13 that such Lender is not legally able to deliver.

 

(e)                                  Notwithstanding anything contained herein
to the contrary, Borrowers and Guarantors shall not be required to indemnify any
Non US Lender, or pay any additional amounts to any Non US Lender, in respect of
U.S. Federal withholding tax pursuant to this Agreement or any other Financing
Agreement to the extent that (i) the obligation to withhold amounts with respect
to U.S. Federal withholding tax existed on the date such Non US Lender became a
party to this Agreement or, with respect to payments to a New Lending Office,
the date such Non US Lender designated such New Lending Office with respect to a
Revolving Loan; provided, however that this clause (i) shall not apply to the
extent the indemnity payment or additional amounts any assignee or transferee of
any Lender, or any Lender through a New Lending Office, would be entitled to
receive (without regard to this clause (i)) do not exceed the indemnity payment
or additional amounts that the person making the assignment or transfer to such
assignee or transferee, or such Lender making the designation of such New
Lending Office, would have been entitled to receive in the absence of such
assignment, transfer or designation, or (ii) the obligation to pay such
additional amounts would not have arisen but for a failure by such Non US Lender
to comply with the provisions of clause (d) above (irrespective of such Non US
Lender’s legal ability to so comply).  In addition, the Borrowers and Guarantors
shall not be required to indemnify or pay any additional amounts in respect of
U.S. backup withholding tax to any Lender pursuant to this Agreement or any
other Financing Agreement to the extent the obligation to pay such additional
amounts would not have arisen but for a failure by such Lender to comply with
the provisions of this Section 6.13 (irrespective of such Lender’s legal ability
to so comply).

 

(f)                                    Agent or any Lender claiming any
indemnity payment or additional payment amounts payable pursuant to this
Section 6.13 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by Administrative Borrower or to change the jurisdiction of its
applicable lending office if the making of such a filing or change would avoid
the need for or reduce the amount of any such indemnity payment or additional
amount which may thereafter accrue, would not require Agent or such Lender to
disclose any information Agent or such Lender deems confidential and

 

66

--------------------------------------------------------------------------------


 

would not, in the sole determination of Agent or such Lender, be otherwise
disadvantageous to Agent or such Lender.

 

(g)                                 If Agent or any Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or Guarantor pursuant to this
Section or with respect to which any Borrower or Guarantor has paid additional
amounts pursuant to this Section, it shall pay to such Borrower or Guarantor an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by such Borrower or Guarantor under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of Agent or such Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrowers and Guarantors
shall, promptly upon the request of Agent or any such Lender, repay the amount
paid over to any Borrower or Guarantor (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Agent or any such
Lender in the event Agent or any such Lender is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Borrower, Guarantor, or
any other Person.

 

(h)                                 The obligations of Borrowers and Guarantors
under this Section 6.13 shall survive the termination of this Agreement and the
payment of the Obligations.

 

(i)                                     If a payment made to Agent or any Lender
hereunder or under any other Financing Agreement would be subject to withholding
tax imposed by FATCA if Agent or such Lender fails to comply with applicable
reporting and other requirements of FATCA, Agent or such Lender shall deliver to
Administrative Borrower and Agent, at the time or times prescribed by applicable
law or as reasonably requested by Administrative Borrower or Agent, (A) two
accurate, complete and signed certifications prescribed by applicable law or
reasonably satisfactory to Administrative Borrower and Agent that establish that
such payment is exempt from withholding tax imposed by FATCA and (B) any other
documentation reasonably requested by Administrative Borrower or Agent
sufficient for Administrative Borrower and Agent to comply with their
obligations under FATCA and to determine that Agent or such Lender has complied
with such applicable reporting and other requirements of FATCA.

 

SECTION 7.                                COLLATERAL REPORTING AND COVENANTS

 

7.1               Collateral Reporting.

 

(a)                                  Borrowers shall provide Agent with the
following documents in a form satisfactory to Agent:

 

(i)                                     as soon as possible after the end of
each month (but in any event within fifteen (15) Business Days after the end
thereof), or as soon as possible at the end of each week (but in any event no
later than five (5) Business Days after the end thereof), if a Cash Dominion
Period exists, or more frequently as Agent may request if an Event of Default
has occurred and is continuing: (A) general ledger inventory reports with
respect to such inventory or, to the extent available, perpetual inventory
reports with respect to such inventory,

 

67

--------------------------------------------------------------------------------


 

(B) inventory reports by location and category (with the amounts and value of
Perishable Inventory specified and including the amounts of Inventory and the
value thereof at premises of warehouses, processors or other third parties
excluding leased locations), (C) agings of accounts receivable, (D) accounts
payable reports (and including information indicating the amounts owing to
owners and lessors of leased premises, warehouses, and other third parties from
time to time in possession of any Collateral), and (E) a Borrowing Base
Certificate setting forth Administrative Borrower’s calculation of the Revolving
Loans and Letter of Credit Accommodations available to Borrowers pursuant to the
terms and conditions contained herein as of the last day of the immediately
preceding period, duly completed and executed by an authorized officer of
Administrative Borrower, together with all schedules required pursuant to the
terms of the Borrowing Base Certificate duly completed;

 

(ii)                                  as soon as possible after the end of each
month (but in any event within fifteen (15) Business Days after the end
thereof), or as soon as possible at the end of each week (but in any event no
later than five (5) Business Days after the end thereof), if a Cash Dominion
Period exists, or more frequently as Agent may request if an Event of Default
has occurred and is continuing, in each case certified by an authorized officer
of Administrative Borrower as true and correct: (A) notification of any failure
to make payment of rent and other amounts due to owners and lessors of real
property used by any Borrower or Guarantor in the immediately preceding month
which would cause the aggregate amount of unpaid rent then due and other unpaid
amounts then due to all owners and lessors of real property to exceed $500,000
in the aggregate, (B) the addresses of all new retail store locations and other
new locations (including new warehouse locations) of Borrowers and Guarantors
opened and existing retail store locations closed or sold, in each case since
the date of the most recent certificate delivered to Agent containing the
information required under this clause, and (C) a summary of any new deposit
account established or used by any Borrower or Guarantor with any bank or other
financial institution, including the Borrower or Guarantor in whose name the
account is maintained, the account number, the name and address of the financial
institution at which such account is maintained and the purpose of such account;
and

 

(iii)                               such other reports, documents and
information as to the Collateral as Agent shall reasonably request from time to
time.

 

(b)                                 If any Borrower’s or Guarantor’s records or
reports of the Collateral are prepared or maintained by an accounting service,
contractor, shipper or other agent, such Borrower and Guarantor hereby
irrevocably authorizes such service, contractor, shipper or agent to deliver
such records, reports, and related documents to Agent during the term of this
Agreement and to follow Agent’s instructions with respect to further services at
any time that an Event of Default has occurred and is continuing.

 

(c)                                  Nothing contained in any Borrowing Base
Certificate shall be deemed to limit, impair or otherwise affect the rights of
Agent contained herein and in the event of any conflict or inconsistency between
the calculation of the Revolving Loans and Letter of Credit Accommodations
available to Borrowers as set forth in any Borrowing Base Certificate and as
determined by Agent in accordance with the terms of this Agreement, the
determination of Agent in its Permitted Discretion shall govern and be
conclusive and binding upon Borrowers upon written notice thereof to
Administrative Borrower.  Without limiting the foregoing, Borrowers

 

68

--------------------------------------------------------------------------------


 

shall furnish to Agent any information which Agent may reasonably request
regarding the determination and calculation of any of the amounts set forth in
the Borrowing Base Certificate.

 

7.2               Accounts Covenants.

 

(a)                                  Borrowers shall notify Agent promptly of:
(i) any material delay in any Borrower’s performance of any of its material
obligations to any account debtor, Credit Card Issuer or Credit Card Processor
which owes Borrowers more than $1,000,000 or the assertion of any material
claims, offsets, defenses or counterclaims by any account debtor, Credit Card
Issuer or Credit Card Processor which owes Borrowers more than $1,000,000, or
any material disputes with any account debtor, Credit Card Issuers or Credit
Card Processor which owes Borrowers more than $1,000,000, or any settlement,
adjustment or compromise thereof, (ii) all material adverse information known to
any Borrower or Guarantor relating to the financial condition of any account
debtor, Credit Card Issuers or Credit Card Processor which owes Borrowers more
than $1,000,000 and (iii) any event or circumstance which, to the best of any
Borrower’s or Guarantor’s knowledge, would cause Agent to consider any then
existing Accounts as no longer constituting Eligible Accounts or Eligible Credit
Card Receivables.  No credit, discount, allowance or extension or agreement for
any of the foregoing shall be granted to any account debtor, Credit Card Issuers
or Credit Card Processor without Agent’s consent, except in the ordinary course
of a Borrower’s or Guarantor’s business in accordance with such Borrower’s or
Guarantor’s existing practices and policies and except as set forth in the
schedules delivered to Agent pursuant to Section 7.1(a) above.  So long as no
Event of Default has occurred and is continuing, Borrowers and Guarantors shall
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
account debtor, Credit Card Issuers or Credit Card Processor.  At any time that
an Event of Default has occurred and is continuing, upon notice to
Administrative Borrower, Agent shall, at its option, have the exclusive right to
settle, adjust or compromise any claim, offset, counterclaim or dispute with
account debtors or grant any credits, discounts or allowances.

 

(b)                                 With respect to each Account: (i) the
amounts shown on any invoice delivered to Agent or schedule thereof delivered to
Agent shall be true and complete in all material respects, (ii) no payments
shall be made thereon except payments promptly remitted in accordance with the
terms of this Agreement, (iii) no credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor,
Credit Card Issuer or Credit Card Processor except as reported to Agent in
accordance with this Agreement and except for credits, discounts, allowances or
extensions made or given in the ordinary course of each Borrower’s business in
accordance with such Borrower’s existing practices and policies, (iv) which
consists of Eligible Accounts there shall be no setoffs, deductions, contras,
defenses, counterclaims or disputes existing or asserted with respect thereto
except as reported to Agent in accordance with the terms of this Agreement,
(v) none of the transactions giving rise thereto will violate any applicable
foreign, Federal, State or local laws or regulations, all documentation relating
thereto will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.

 

(c)                                  Borrowers shall notify Agent promptly of: 
(i) any notice of a material default by any Borrower or Guarantor under any of
the Credit Card Agreements or of any default which has a reasonable likelihood
of resulting in the Credit Card Issuer or Credit Card Processor ceasing to make
payments or suspending payments to any Borrower or Guarantor, (ii) any notice

 

69

--------------------------------------------------------------------------------


 

from any Credit Card Issuer or Credit Card Processor that such person is ceasing
or suspending, or will cease or suspend, any present or future payments due or
to become due to any Borrower or Guarantor from such person, or that such person
is terminating or will terminate any of the Credit Card Agreements, and
(iii) the failure of any Borrower or Guarantor to comply with any material terms
of the Credit Card Agreements or any terms thereof which has a reasonable
likelihood of resulting in the Credit Card Issuer or Credit Card Processor
ceasing or suspending payments to any Borrower or Guarantor.

 

(d)                                 Agent shall have the right, in Agent’s name
(at any time during which an Event of Default shall have occurred and be
continuing) or in the name of a nominee of Agent (at all other times), to verify
the validity, amount or any other matter relating to any Receivables or other
Collateral, by mail, telephone, facsimile transmission or otherwise.

 

7.3               Inventory Covenants.  With respect to the Inventory: (a) each
Borrower and Guarantor shall at all times maintain inventory records reasonably
satisfactory to Agent in substantially the same manner as being maintained on
the date hereof (subject, however, to the terms of clause (o) of the definition
of Eligible Inventory), keeping records correct and accurate in all material
respects itemizing and describing the kind, type, quality and quantity of
Inventory and such Borrower’s or Guarantor’s cost therefor; (b) Borrowers and
Guarantors shall conduct a physical count of the Inventory no less frequently
than is consistent with the past practices of Borrowers and Guarantors, but at
any time or times as Agent may request upon the occurrence and during the
continuance of an Event of Default, and following such physical inventory shall,
promptly upon Agent’s request, supply Agent with a report in the form and with
such specificity as may be satisfactory to Agent concerning such physical count;
(c) Borrowers and Guarantors shall not remove any Inventory from the locations
set forth or permitted herein, without the prior written consent of Agent,
except: (i) for sales of Inventory in the ordinary course of its business,
(ii) to move Inventory directly from one location set forth or permitted herein
(including any new location opened pursuant to Section 9.2 hereof) to another
such location, (iii) Inventory shipped from the manufacturer or distributor
thereof to such Borrower or Guarantor which is in transit to the locations set
forth or permitted herein (including any new locations opened pursuant to
Section 9.2 hereof), and (iv) Inventory (other than Inventory consisting of fuel
located at leased terminals) having a value not greater than $500,000 in the
aggregate any time; (d) upon Agent’s request, Borrowers shall, at their expense,
no more than one (1) time in any twelve (12) month period, but at any time or
times as Agent may request at the expense of Agent or at the expense of
Borrowers upon the occurrence and during the continuance of an Event of Default,
deliver or cause to be delivered to Agent written appraisals as to the Inventory
in form, scope and methodology reasonably acceptable to Agent and by an
appraiser reasonably acceptable to Agent, addressed to Agent and Lenders and
upon which Agent and Lenders are expressly permitted to rely; provided, that, if
a Cash Dominion Period exists, upon Agent’s request, Borrowers shall, at their
expense, deliver or cause to be delivered to Agent an additional written
inventory appraisal during any twelve (12) month period which shall be in form,
scope and methodology reasonably acceptable to Agent, addressed to Agent and
Lenders and upon which Agent and Lenders are expressly permitted to rely;
(e) Borrowers and Guarantors shall produce, use, store and maintain the
Inventory with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable laws (including the
requirements of the Federal Fair Labor Standards Act of 1938, as amended and all
rules, regulations and orders related thereto); (f) none of the Inventory or
other Collateral constitutes

 

70

--------------------------------------------------------------------------------


 

farm products or the proceeds thereof; (g) as between Borrowers and Guarantors,
on the one hand, and Agent and Lenders, on the other hand, each Borrower and
Guarantor assumes all responsibility and liability arising from or relating to
the production, use, sale or other disposition of the Inventory, (h) Borrowers
and Guarantors shall not sell Inventory to any customer on approval, or any
other basis which entitles the customer to return or may obligate any Borrower
or Guarantor to repurchase such Inventory, except for the right of return given
to customers of such Borrower or Guarantor in the ordinary course of the
business of such Borrower or Guarantor in accordance with the then current
return policy of such Borrower or Guarantor; (i) Borrowers and Guarantors shall
keep all Eligible Inventory in good and marketable condition for so long as it
constitutes Eligible Inventory; and (j) Borrowers and Guarantors shall not,
without prior written notice to Agent or the specific identification of such
Inventory in a report with respect thereto provided by Administrative Borrower
to Agent pursuant to Section 7.1(a) hereof, acquire or accept any Inventory on
consignment or approval.

 

7.4               Equipment and Real Property Covenants.  With respect to the
Equipment and Real Property: (a) Borrowers and Guarantors shall keep the
Equipment material to their business in good order and repair (ordinary wear and
tear excepted); (b) Borrowers and Guarantors shall use the Equipment and Real
Property with commercially reasonable care and caution and in all material
respects in accordance with applicable standards of any insurance and in
conformity with all applicable laws; (c) the Equipment is and shall be used in
the business of Borrowers and Guarantors and not for personal, family, household
or farming use; and (d) as between Borrowers and Guarantors, on the one hand,
and Agent and Lenders, on the other hand, each Borrower and Guarantor assumes
all responsibility and liability arising from the use of the Equipment and Real
Property.

 

7.5               Power of Attorney.  Each Borrower and Guarantor hereby
irrevocably designates and appoints Agent (and all persons designated by Agent)
as such Borrower’s and Guarantor’s true and lawful attorney-in-fact, and
authorizes Agent, in such Borrower’s, Guarantor’s or Agent’s name, to: (a) at
any time an Event of Default has occurred and is continuing (i) demand payment
on Receivables or other Collateral, (ii) enforce payment of Receivables by legal
proceedings or otherwise, (iii) exercise all of such Borrower’s or Guarantor’s
rights and remedies to collect any Receivable or other Collateral, (iv) sell or
assign any Receivable upon such terms, for such amount and at such time or times
as the Agent deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Receivable, (vii) prepare, file and sign
such Borrower’s or Guarantor’s name on any proof of claim in bankruptcy or other
similar document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Agent, and open and dispose of all mail addressed to such Borrower
or Guarantor and handle and store all mail relating to the Collateral,
(ix) endorse such Borrower’s or Guarantor’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Receivable or any goods pertaining thereto or any other Collateral, including
any warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, and (x) do all acts and things which are necessary, in
Agent’s determination, to fulfill such Borrower’s or Guarantor’s obligations
under this Agreement and the other Financing Agreements, and (b) at any time to
(i) take control in any manner of any item of payment in respect of Receivables
or constituting Collateral if a

 

71

--------------------------------------------------------------------------------


 

Cash Dominion Period exists or any items or payment constituting Collateral is
otherwise received in or for deposit in the Blocked Accounts or otherwise
received by Agent or any Lender, (ii) if a Cash Dominion Period exists, have
access to any lockbox or postal box into which remittances from account debtors
or other obligors in respect of Receivables or other proceeds of Collateral are
sent or received, (iii) if a Cash Dominion Period exists, endorse such
Borrower’s or Guarantor’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Agent and any
Lender and deposit the same in Agent’s account for application to the
Obligations, (iv) clear Inventory the purchase of which was financed with Letter
of Credit Accommodations through U.S. Customs or foreign export control
authorities in such Borrower’s or Guarantor’s name, Agent’s name or the name of
Agent’s designee, and to sign and deliver to customs officials powers of
attorney in such Borrower’s or Guarantor’s name for such purpose, and to
complete in such Borrower’s or Guarantor’s or Agent’s name, any order, sale or
transaction, obtain the necessary documents in connection therewith and collect
the proceeds thereof, and (v) sign such Borrower’s or Guarantor’s name on any
verification of Receivables and notices thereof to account debtors or any
secondary obligors or other obligors in respect thereof.  Each Borrower and
Guarantor hereby releases Agent and Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except as a result of Agent’s or any Lender’ s own gross negligence
or willful misconduct as determined pursuant to a final non-appealable order of
a court of competent jurisdiction.

 

7.6               Right to Cure.  Agent may, at its option, upon not less than
ten (10) days prior notice to Administrative Borrower (except that no such prior
notice shall be required in the case of exigent circumstances as determined by
Agent in its Permitted Discretion), (a) cure any material default by any
Borrower or Guarantor under any material agreement with a third party that
affects the Collateral, its value or the ability of Agent to collect, sell or
otherwise dispose of the Collateral or the rights and remedies of Agent or any
Lender therein or the ability of any Borrower or Guarantor to perform its
obligations hereunder or under any of the other Financing Agreements, (b) pay or
bond on appeal any material judgment entered against any Borrower or Guarantor,
(c) discharge taxes, liens, security interests or other encumbrances (other than
liens, security interests and encumbrances permitted under Section 9.8 hereof)
at any time levied on or existing with respect to the Collateral and pay any
amount, incur any expense or perform any act which, in Agent’s good faith
judgment, is necessary or appropriate to preserve, protect, insure or maintain
the Collateral and the rights of Agent and Lenders with respect thereto.  Agent
may add any amounts so expended to the Obligations and charge any Borrower’s
account therefor, such amounts to be repayable by Borrowers on demand.  Agent
and Lenders shall be under no obligation to effect such cure, payment or bonding
and shall not, by doing so, be deemed to have assumed any obligation or
liability of any Borrower or Guarantor.  Any payment made or other action taken
by Agent or any Lender under this Section shall be without prejudice to any
right to assert an Event of Default hereunder and to proceed accordingly.

 

7.7               Access to Premises.  From time to time as requested by Agent,
at the cost and expense of Borrowers, (a) Agent or its designee shall have
complete access to all of each Borrower’s and Guarantor’s premises during normal
business hours and after notice to Parent, or at any time and without notice to
Administrative Borrower if an Event of Default has occurred and is continuing,
for the purposes of inspecting, verifying and auditing the Collateral and all of

 

72

--------------------------------------------------------------------------------


 

each Borrower’s and Guarantor’s books and records, including the Records,
provided, that, (i) unless a Cash Dominion Period exists, Agent shall not
conduct such an inspection, verification or audit more than one (1) time during
any calendar year and (ii) unless an Event of Default has occurred and is
continuing or the expense of such inspection, verification or audit is borne by
Agent, Agent shall not conduct such an inspection, verification or audit more
than two (2) times during any calendar year, and (b) each Borrower and Guarantor
shall promptly furnish to Agent such copies of such books and records or
extracts therefrom as Agent may request, and Agent or any Lender or Agent’s
designee may use during normal business hours such of any Borrower’s and
Guarantor’s equipment, supplies and premises and may have discussions with any
Borrower’s or Guarantor’s personnel as may be reasonably necessary for the
foregoing and if an Event of Default has occurred and is continuing for the
collection of Receivables and realization of other Collateral.

 

SECTION 8.                                REPRESENTATIONS AND WARRANTIES

 

Each Borrower and Guarantor hereby represents and warrants to Agent and Lenders
the following (which shall survive the execution and delivery of this
Agreement), the truth and accuracy of which are a continuing condition of the
making of Loans and providing Letter of Credit Accommodations to Borrowers:

 

8.1               Existence, Power and Authority.  Each Borrower and Guarantor
is a corporation, limited liability company or other entity duly organized and
in good standing under the laws of its state of incorporation or formation and
is duly qualified as a foreign corporation or limited liability company and in
good standing in all states or other jurisdictions where the nature and extent
of the business transacted by it or the ownership of assets makes such
qualification necessary, except for those jurisdictions in which the failure to
so qualify would not have a material adverse effect on such Borrower’s or
Guarantor’ s financial condition, results of operation or business or the rights
of Agent in or to any of the Collateral.  The execution, delivery and
performance of this Agreement, the other Financing Agreements and the
transactions contemplated hereunder and thereunder (a) are all within each
Borrower’s and Guarantor’s corporate, limited liability company or other
organizational powers, (b) have been duly authorized, (c) are not in
contravention of the terms of any Borrower’s or Guarantor’s certificate of
incorporation or formation, by-laws, operating agreement or other organizational
documentation, (d) are not in contravention in any material respect of any law
or any indenture or other material agreement or undertaking to which any
Borrower or Guarantor is a party or by which any Borrower or Guarantor or its
property are bound and (e) will not result in the creation or imposition of, or
require or give rise to any obligation to grant, any lien, security interest,
charge or other encumbrance upon any property of any Borrower or Guarantor,
except for the creation of a lien in favor of Agent.  This Agreement and the
other Financing Agreements to which any Borrower or Guarantor is a party
constitute legal, valid and binding obligations of such Borrower and Guarantor
enforceable in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law limiting creditors’ rights generally and by general
equitable principles.

 

8.2               Name; State of Organization; Chief Executive Office;
Collateral Locations.

 

(a)                                  As of the date hereof, the exact legal name
of each Borrower and Guarantor is as set forth on the signature page of this
Agreement and in the Information

 

73

--------------------------------------------------------------------------------


 

Certificate.  No Borrower or Guarantor has, during the five years prior to the
date of this Agreement, had any other corporate name or been a party to any
merger or consolidation, or acquired all or substantially all of the assets of
any Person, or acquired any of its property or assets out of the ordinary course
of business, except as set forth in the Information Certificate.

 

(b)                                 As of the date hereof, each Borrower and
Guarantor is an organization of the type and organized in the jurisdiction set
forth in the Information Certificate.  The Information Certificate accurately
sets forth the organizational identification number of each Borrower and
Guarantor as of the date hereof or accurately states that such Borrower or
Guarantor has none as of the date hereof and accurately sets forth the federal
employer identification number of each Borrower and Guarantor as of the date
hereof.

 

(c)                                  The chief executive office and mailing
address of each Borrower and Guarantor and each Borrower’s and Guarantor’s
material Records concerning Accounts as of the date hereof are located only at
the address identified as such in Schedule 8.2 to the Information Certificate
and its only other places of business and the only other locations of
Collateral, if any, as of the date hereof are the addresses set forth in
Schedule 8.2 to the Information Certificate, subject to the rights of any
Borrower or Guarantor to establish new locations in accordance with Section 9.2
below.  The Information Certificate correctly identifies as of the date hereof
any of such locations which are not owned by a Borrower or Guarantor and sets
forth the owners and/or operators thereof.

 

8.3               Financial Statements; No Material Adverse Change.  All
financial statements relating to any Borrower or Guarantor which have been or
may hereafter be delivered by any Borrower or Guarantor to Agent and Lenders
have been prepared in accordance with GAAP (except as to any interim financial
statements, to the extent such statements are subject to normal year-end
adjustments and do not include complete footnotes) and fairly present in all
material respects the financial condition and the results of operation of such
Borrower and Guarantor as of the dates and for the periods set forth therein. 
Except as disclosed in any interim financial statements furnished by Borrowers
and Guarantors to Agent prior to the date of this Agreement, there has been no
act, condition or event which has had or is reasonably likely to have a Material
Adverse Effect since June 30, 2011.

 

8.4               Priority of Liens; Title to Properties.  Subject to the
limitations and exceptions expressly set forth herein or in the other Financing
Agreements, the security interests and liens granted to Agent under this
Agreement and the other Financing Agreements constitute valid and perfected
first priority liens and security interests in and upon the Collateral subject
only to the liens permitted under Section 9.8 hereof.  Each Borrower and
Guarantor has good and marketable fee simple title to or valid leasehold
interests in all of its Real Property and good, valid and merchantable title to
all of its other properties and assets material to its business subject to no
liens, mortgages, pledges, security interests, encumbrances or charges of any
kind, except those granted to Agent and such others as are permitted under
Section 9.8 hereof.

 

8.5               Tax Returns.  Each Borrower and Guarantor has filed, or caused
to be filed, in a timely manner all federal and other material tax returns,
reports and declarations which are required to be filed by it.  All information
in such tax returns, reports and declarations is complete and accurate in all
material respects.  Each Borrower and Guarantor has paid or caused to be paid
all material taxes due and payable or claimed due and payable in any assessment

 

74

--------------------------------------------------------------------------------


 

received by it, except taxes the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to such
Borrower or Guarantor and with respect to which adequate reserves have been set
aside on its books.  Adequate provision has been made for the payment of all
accrued and unpaid Federal, State, county, local, foreign and other taxes
whether or not yet due and payable and whether or not disputed.

 

8.6               Litigation.  Except as set forth on Schedule 8.6 hereto,
(a) there is no investigation by any Governmental Authority pending, or to the
best of any Borrower’s or Guarantor’s knowledge threatened, against or affecting
any Borrower or Guarantor, its or their assets or business, in each case, which
has had or could reasonably be expected to have a Material Adverse Effect, and
(b) there is no action, suit, proceeding or claim by any Person pending, or to
the best of any Borrower’s or Guarantor’s knowledge threatened, against any
Borrower or Guarantor or its or their assets or goodwill, or against or
affecting any transactions contemplated by this Agreement, in each case, which
has had or could reasonably be expected to have a Material Adverse Effect.

 

8.7              Compliance with Other Agreements and Applicable Laws.

 

(a)                                  Borrowers and Guarantors are not in default
in any respect under, or in violation in any respect of the terms of, any
agreement, contract, instrument, lease or other commitment to which it is a
party or by which it or any of its assets are bound, except for such defaults or
violations which could not be reasonably expected to have a Material Adverse
Effect.  Borrowers and Guarantors are in compliance with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
relating to their respective businesses, including, without limitation, those
set forth in or promulgated pursuant to the Occupational Safety and Health Act
of 1970, as amended, the Fair Labor Standards Act of 1938, as amended, ERISA,
the Code, as amended, and the rules and regulations thereunder, Environmental
Laws, all Federal, State and local statutes, regulations, rules and orders
relating to consumer credit (including, without limitation, as each has been
amended, the Truth-in-Lending Act, the Fair Credit Billing Act, the Equal Credit
Opportunity Act and the Fair Credit Reporting Act, and regulations, rules and
orders promulgated thereunder), and all Federal, State and local statutes,
regulations, rules and orders pertaining to sales of consumer goods (including,
without limitation, the Consumer Products Safety Act of 1972, as amended, and
the Federal Trade Commission Act of 1914, as amended, and all regulations,
rules and orders promulgated thereunder), except in any case for such
non-compliance which could not be reasonably expected to have a Material Adverse
Effect.

 

(b)                                 Borrowers and Guarantors have obtained all
permits, licenses, approvals, consents, certificates, orders or authorizations
of any Governmental Authority required for the lawful conduct of its business
(the “Permits”), except where the failure to so obtain could not reasonably be
expected to have a Material Adverse Effect.  All of the Permits are valid and
subsisting and in full force and effect, except where the failure to be valid,
subsisting or in full force and effect could not reasonably be expected to have
a Material Adverse Effect.  Except as could not reasonably be expected to have a
Material Adverse Effect, there are no actions, claims or proceedings pending or
to the best of any Borrower’s or Guarantor’s knowledge, threatened that seek the
revocation, cancellation, suspension or modification of any of the Permits.

 

75

--------------------------------------------------------------------------------


 

8.8               Environmental Compliance.

 

(a)                                  Borrowers, Guarantors and any Subsidiary of
any Borrower or Guarantor have not generated, used, stored, treated,
transported, manufactured, handled, produced or disposed of any Hazardous
Materials, on or off its premises (whether or not owned by it) in any manner
which at any time violates any applicable Environmental Law or Permit, except
for such violations which could not be reasonably expected to have a Material
Adverse Effect, and the operations of Borrowers, Guarantors and any Subsidiary
of any Borrower or Guarantor comply with all Environmental Laws and all Permits,
except for such non-compliance which could not be reasonably expected to have a
Material Adverse Effect.

 

(b)                                 There has been no investigation by any
Governmental Authority or any proceeding, complaint, order, directive, claim,
citation or notice by any Governmental Authority or any other person nor is any
pending or to the best of any Borrower’s or Guarantor’s knowledge threatened,
with respect to any non-compliance with or violation of the requirements of any
Environmental Law by any Borrower or Guarantor and any Subsidiary of any
Borrower or Guarantor or the release, spill or discharge, threatened or actual,
of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which in any case
could be reasonably expected to have a Material Adverse Effect.

 

(c)                                  Borrowers, Guarantors and their
Subsidiaries have no liability (contingent or otherwise) in connection with a
release, spill or discharge, threatened or actual, of any Hazardous Materials or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials, which in any case could be
reasonably expected to have a Material Adverse Effect.

 

(d)                                 Borrowers, Guarantors and their Subsidiaries
have all Permits required to be obtained or filed in connection with the
operations of Borrowers and Guarantors under any Environmental Law and all of
such licenses, certificates, approvals or similar authorizations and other
Permits are valid and in full force and effect, except (in any case) where such
failure to obtain or file (or be valid in full force and effect) could not
reasonably be expected to have a Material Adverse Effect.

 

8.9               Employee Benefits.

 

(a)                                  Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
State law.  Each Plan which is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service and to the best of any Borrower’s or Guarantor’s knowledge, nothing has
occurred which would cause the loss of such qualification.  Each Borrower and
its ERISA Affiliates have made all required contributions to any Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)                                 There are no pending, or to the best of any
Borrower’s or Guarantor’s knowledge, threatened claims, actions or lawsuits, or
action by any Governmental Authority,

 

76

--------------------------------------------------------------------------------


 

with respect to any Plan.  There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan.

 

(c)                                  No ERISA Event has occurred or is
reasonably expected to occur; (i) the current value of the assets of each Plan,
subject to Section 412 of the Code (determined in accordance with the
assumptions used for funding such Plan pursuant to Section 412 of the Code) are
not less than such Plan’s liabilities under Section 4001(a)(16) of ERISA;
(ii) each Borrower and Guarantor, and their ERISA Affiliates, have not incurred
and do not reasonably expect to incur, any liability under Title IV of ERISA
with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iii) each Borrower and Guarantor, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) each Borrower and
Guarantor, and their ERISA Affiliates, have not engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA.

 

8.10         Bank Accounts.  As of the date hereof, all of the deposit accounts,
investment accounts or other accounts in the name of or used by any Borrower or
Guarantor maintained at any bank or other financial institution are set forth on
Schedule 8.10 to the Information Certificate, subject to the right of each
Borrower and Guarantor to establish new accounts in accordance with Section 5.2
hereof.

 

8.11         Intellectual Property.  Each Borrower and Guarantor owns or
licenses or otherwise has the right to use all Intellectual Property necessary
for the operation of its business as presently conducted or proposed to be
conducted.  As of the date hereof, Borrowers and Guarantors do not have any
Intellectual Property registered, or subject to pending applications, in the
United States Patent and Trademark Office or any similar office or agency in the
United States, any State thereof, any political subdivision thereof or in any
other country, other than those described in Schedule 8.11 to the Information
Certificate and has not granted any licenses with respect thereto other than
licenses entered into in the ordinary course of business, and other than as
permitted hereunder.  No event has occurred which permits or would permit after
notice or passage of time or both, the revocation, suspension or termination of
such rights, except any such revocation, suspension or termination which could
not reasonably be expected to have a Material Adverse Effect.  No slogan or
other advertising device, product, process, method, substance or other
Intellectual Property or goods bearing or using any Intellectual Property
presently contemplated to be sold by or employed by any Borrower or Guarantor
infringes any patent, trademark, service mark, trade name, copyright, license or
other Intellectual Property owned by any other Person presently and no claim or
litigation is pending or threatened against or affecting any Borrower or
Guarantor contesting its right to sell or use any such Intellectual Property,
which could reasonably be expected to have a Material Adverse Effect.  Schedule
8.11 to the Information Certificate sets forth all of the written agreements of
each Borrower and Guarantor pursuant to which such Borrower or Guarantor has a
material license or other similar right to use any trademarks, logos, designs,
representations or other Intellectual Property (other than shrinkwrap software
or other commercially available off the shelf software) owned by another person
as in effect on the date hereof (collectively, together with such agreements or
other arrangements as may be entered into by any Borrower or Guarantor after the
date hereof, collectively, the “License Agreements” and individually, a “License
Agreement”).

 

77

--------------------------------------------------------------------------------


 

8.12         Subsidiaries; Affiliates; Capitalization; Solvency.

 

(a)                                  As of the date hereof, each Borrower and
Guarantor does not have any direct or indirect Subsidiaries and is not engaged
in any joint venture or partnership, in each case except as set forth in
Schedule 8.12 to the Information Certificate.

 

(b)                                 As of the date hereof, each Borrower and
Guarantor is the record and beneficial owner of all of the issued and
outstanding shares of Capital Stock of each of the Subsidiaries listed on
Schedule 8.12 to the Information Certificate as being owned by such Borrower or
Guarantor and there are no proxies, irrevocable or otherwise, with respect to
such shares and no equity securities of any of the Subsidiaries are or may
become required to be issued by reason of any options, warrants, rights to
subscribe to, calls or commitments of any kind or nature and there are no
contracts, commitments, understandings or arrangements by which any Subsidiary
is or may become bound to issue additional shares of it Capital Stock or
securities convertible into or exchangeable for such shares.

 

(c)                                  As of the date hereof, the issued and
outstanding shares of Capital Stock of each Borrower and Guarantor (other than
Parent) are directly and beneficially owned and held by the persons indicated in
the Information Certificate, and in each case all of such shares have been duly
authorized and are fully paid and non-assessable, free and clear of all claims,
liens, pledges and encumbrances of any kind, except for those granted to Agent
and such others as disclosed in writing to Agent prior to the date hereof.

 

(d)                                 Each Borrower and Guarantor is Solvent and
will continue to be Solvent after the creation of the Obligations, the security
interests of Agent and the other transaction contemplated hereunder.

 

8.13         Labor Disputes.

 

(a)                                  Set forth on Schedule 8.13 hereto is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.

 

(b)                                 Except as could not reasonably be expected
to have a Material Adverse Effect there is (i) no unfair labor practice
complaint pending against any Borrower or Guarantor or, to the best of any
Borrower’s or Guarantor’s knowledge, threatened against it, before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under any collective bargaining agreement is pending against any Borrower or
Guarantor or, to best of any Borrower’s or Guarantor’ s knowledge, threatened
against it, and (ii) no strike, labor dispute, slowdown or stoppage is pending
against any Borrower or Guarantor or, to the best of any Borrower’s or
Guarantor’s knowledge, threatened against any Borrower or Guarantor.

 

8.14         Restrictions on Subsidiaries.  Except for restrictions contained in
this Agreement or any other agreement with respect to Indebtedness of any
Borrower or Guarantor permitted hereunder as in effect on the date hereof, and
except as otherwise permitted under Section 9.16 hereof, there are no
contractual or consensual restrictions on any Borrower or Guarantor which
prohibit or otherwise restrict (a) the transfer of cash or other assets between
any Borrower or

 

78

--------------------------------------------------------------------------------


 

Guarantor or (b) the ability of any Borrower or Guarantor to incur Indebtedness
or grant security interests to Agent or any Lender in the Collateral.

 

8.15         Material Contracts.  Schedule 8.15 hereto sets forth all Material
Contracts to which any Borrower or Guarantor is a party or is bound as of the
date hereof.  Borrowers and Guarantors have delivered true, correct and complete
copies of such Material Contracts to Agent on or before the date hereof. 
Borrowers and Guarantors are not in breach or in default in any material respect
of or under any Material Contract and have not received any notice of the
intention of any other party thereto to terminate any Material Contract which
breach, default or termination could be reasonably expected to have a Material
Adverse Effect.

 

8.16         Credit Card Agreements.  Set forth in Schedule 8.16 hereto is a
correct and complete list of all of the material Credit Card Agreements and all
other material agreements existing as of the date hereof between or among any
Borrower or Guarantor (on the one hand) and any Credit Card Issuer or Credit
Card Processor (on the other hand).  The Credit Card Agreements constitute all
of such agreements necessary for each Borrower to operate its business as
presently conducted with respect to credit cards and debit cards and no
Receivables of any Borrower arise from purchases by customers of Inventory with
credit cards or debit cards, other than those which are issued by Credit Card
Issuers with whom such Borrower has entered into one of the Credit Card
Agreements set forth on Schedule 8.16 hereto or with whom Borrower has entered
into a Credit Card Agreement in accordance with Section 9.18 hereof.  Each of
the Credit Card Agreements constitutes the legal, valid and binding obligations
of the Borrower that is party thereto and to the best of each Borrower’s and
Guarantor’s knowledge, the other parties thereto, enforceable in accordance with
their respective terms and is in full force and effect, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law limiting creditors’ rights generally and by general
equitable principles.  No material default or material event of default, or act,
condition or event which after notice or passage of time or both, would
constitute a material default or a material event of default under any of the
Credit Card Agreements exists or has occurred that would entitle the other party
thereto to suspend, withhold or reduce material amounts that would otherwise be
payable to a Borrower.  Each Borrower and the other parties thereto have
complied in all material respects with all of the terms and conditions of the
Credit Card Agreements to the extent necessary for such Borrower to be entitled
to receive all payments thereunder.  Borrowers have delivered, or caused to be
delivered to Agent, true, correct and complete copies of all of the Credit Card
Agreements.

 

8.17         Interrelated Businesses.  Borrowers and Guarantors make up a
related organization of various entities constituting a single economic and
business enterprise so that Borrowers and Guarantors share an identity of
interests such that any benefit received by any one of them benefits the
others.  Certain Borrowers and Guarantors render services to or for the benefit
of the other Borrowers and/or Guarantors, as the case may be, purchase or sell
and supply goods to or from or for the benefit of certain others, make loans,
advances and provide other financial accommodations to or for the benefit of
certain other Borrowers and Guarantors (including inter alia, the payment by
certain Borrowers and Guarantors of creditors of certain other Borrowers or
Guarantors and guarantees by certain Borrowers and Guarantors of indebtedness of
certain other Borrowers and Guarantors and provide administrative, marketing,
payroll and management services to or for the benefit of certain other Borrowers
and

 

79

--------------------------------------------------------------------------------


 

Guarantors).  Certain Borrowers and Guarantors have centralized accounting and
legal services, certain common officers and directors and generally do not
provide consolidating financial statements to creditors and certain Borrowers
and Guarantors have the same chief executive office.

 

8.18         Payable Practices.  Except as disclosed to Agent in writing prior
to the date hereof, no Borrower and Guarantor has made any material change in
the historical accounts payable practices from those in effect immediately prior
to the date hereof.

 

8.19         [Reserved].

 

8.20         Propco.  Each Propco does not own, and will not own or acquire, any
material assets other than Real Property and Equipment.

 

8.21         Patriot Act.  To the extent applicable, each Borrower and Guarantor
is in compliance, in all material respects, with the (a)  Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (b) 
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”). 
No part of the proceeds of the Loans will be used by any Borrower or any of
their Affiliates, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

8.22         OFAC.  No Borrower or Guarantor nor any of its Subsidiaries is in
violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC.  No Borrower or Guarantor nor any of its
Subsidiaries (a)  is a Sanctioned Person or a Sanctioned Entity, (b)  has its
assets located in Sanctioned Entities, or (c)  derives revenues from investments
in, or transactions with Sanctioned Persons or Sanctioned Entities.  No proceeds
of any Loan will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.

 

8.23         Accuracy and Completeness of Information.  All information
furnished by or on behalf of any Borrower or Guarantor in writing to Agent or
any Lender in connection with this Agreement or any of the other Financing
Agreements or any transaction contemplated hereby or thereby (including all
information on the Information Certificate and on the Schedules hereto but
excluding any projections, forward looking information and information of a
general economic or general industry nature) is true and correct in all material
respects on the date as of which such information is dated or certified and does
not omit any material fact necessary in order to make such information not
misleading.  As of the date hereof, no event or circumstance has occurred which
has had or could reasonably be expected to have a Material Adverse Affect, which
has not been fully and accurately disclosed to Agent in writing (including
through the public filings of Parent which have been made with the Securities
and Exchange Commission) prior to the date hereof.

 

80

--------------------------------------------------------------------------------


 

8.24         Survival of Warranties; Cumulative.  All representations and
warranties contained in this Agreement or any of the other Financing Agreements
shall survive the execution and delivery of this Agreement and shall be deemed
to have been made again to Agent and Lenders on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by Agent and Lenders regardless of any
investigation made or information possessed by Agent or any Lender.  The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Agent or any
Lender.

 

SECTION 9.                                AFFIRMATIVE AND NEGATIVE COVENANTS

 

9.1               Maintenance of Existence.

 

(a)                                  Each Borrower and Guarantor shall at all
times preserve, renew and keep in full force and effect its corporate, limited
liability company or other applicable organizational existence and rights and
franchises with respect thereto and maintain in full force and effect all
licenses, trademarks, trade names, approvals, authorizations, leases, contracts
and Permits necessary to carry on the business as presently or proposed to be
conducted, except as permitted in Section 9.7 hereof.

 

(b)                                 No Borrower or Guarantor shall change its
legal name unless each of the following conditions is satisfied: (i) Agent shall
have received not less than fifteen (15) days prior written notice (or such
lesser period as Agent shall agree) from Administrative Borrower of such
proposed change, which notice shall accurately set forth the new legal name of
such Borrower or Guarantor; and (ii) Agent shall have received a copy of the
amendment to the certificate of incorporation, certificate of formation or other
organizational document of such Borrower or Guarantor providing for the name
change certified by the Secretary of State of the jurisdiction of incorporation
or organization of such Borrower or Guarantor as soon as it is available.

 

(c)                                  No Borrower or Guarantor shall change its
chief executive office or its mailing address or organizational identification
number (or if it does not have one, shall not acquire one) unless Agent shall
have received not less than fifteen (15) days’ prior written notice (or such
lesser period as Agent shall agree) from Administrative Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Agent may reasonably require and Agent shall have received such
agreements as Agent may reasonably require in connection therewith.  No Borrower
or Guarantor shall change its type of organization or jurisdiction of
organization, except that any Borrower or Guarantor may change its type of
organization to a corporation or limited liability company and may change its
jurisdiction of organization to any state in the United States of America;
provided, that, (i) Agent shall have received not less than five (5) Business
Days’ prior written notice (or such lesser period as to which Agent may agree)
of such change, (ii) Agent shall promptly receive true, correct and complete
copies of all material agreements, documents and instruments relating to such
change, (iii) as of the effective date of such change and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
and (iv) such Borrower or Guarantor shall execute and deliver such agreements,
documents and instruments as Agent may reasonably request in connection
therewith.

 

81

--------------------------------------------------------------------------------


 

9.2               New Collateral Locations.  Each Borrower and Guarantor may
open any new location provided, that, such Borrower or Guarantor provides Agent
with written notice thereof within fifteen (15) Business Days following the end
of the month in which such location is opened (other than one or more locations
having Inventory with an aggregate value of less than $500,000).

 

9.3               Compliance with Laws, Regulations, Etc.

 

(a)                                  Each Borrower and Guarantor shall, at all
times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other Permits applicable to it and duly observe
all requirements of any foreign, Federal, State or local Governmental Authority,
except where such non-compliance could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 Each Borrower and Guarantor shall indemnify
and hold harmless Agent and Lenders and their respective directors, officers,
employees, agents, invitees, representatives, successors and assigns, from and
against any and all losses, claims, damages, liabilities, costs, and expenses
(including reasonable attorneys’ fees and expenses) directly or indirectly
arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
any Borrower or Guarantor and the preparation and implementation of any closure,
remedial or other required plans, except to the extent such losses, claims,
damages, liabilities, costs and expenses are caused by the gross negligence or
willful misconduct of Agent or any Lender.  The provisions of this
Section 9.3(b) shall survive the payment of the Obligations and the termination
of this Agreement.

 

9.4               Payment of Taxes and Claims.  Each Borrower and Guarantor
shall duly pay and discharge all federal income taxes and other material taxes,
assessments, contributions and governmental charges upon or against it or its
properties or assets, except for (a) taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower or Guarantor, as the case may be, and with respect to
which adequate reserves have been set aside on its books, or (b) taxes for which
a valid and effective extension to file the applicable tax return has been
granted.

 

9.5               Insurance.  Each Borrower and Guarantor shall at all times,
maintain with financially sound and reputable insurers insurance with respect to
the Collateral against loss or damage and all other insurance of the kinds and
in the amounts customarily insured against or carried by corporations of
established reputation engaged in the same or similar businesses and similarly
situated (it being understood that the insurers of Borrowers and Guarantors and
the kind and amount of insurance maintained by Borrowers and Guarantors are
acceptable to Agent as of the date hereof); provided, that, nothing in this
Section 9.5 shall require Borrowers and Guarantors to maintain insurance to
insure against liabilities arising from any non-compliance or alleged
non-compliance with Environmental Laws.  Said policies of insurance shall be
reasonably satisfactory to Agent as to form, amount and insurer (it being
understood that such policies of insurance are satisfactory to Agent as of the
date hereof).  Borrowers and Guarantors shall furnish certificates, policies or
endorsements to Agent as Agent shall reasonably require as proof of such
insurance, and, if any Borrower or Guarantor fails to do so, Agent is
authorized,

 

82

--------------------------------------------------------------------------------


 

but not required, to obtain such insurance at the expense of Borrowers.  Except
as Agent may otherwise agree, all policies shall provide for at least thirty
(30) days (or, solely in the case of cancellation of coverage for non-payment of
insurance premiums, ten (10) days) prior written notice to Agent of any
cancellation of coverage.  Borrowers and Guarantors agree that Agent may act as
attorney for each Borrower and Guarantor, at any time an Event of Default has
occurred and is continuing, in obtaining adjusting, settling, amending and
canceling such insurance.  Borrowers and Guarantors shall cause Agent to be
named as a loss payee and an additional insured (but without any liability for
any premiums), as applicable, under such insurance policies and Borrowers and
Guarantors shall obtain non-contributory lender’s loss payable endorsements to
all property insurance policies in form and substance reasonably satisfactory to
Agent.  Such lender’s loss payable endorsements shall specify that the proceeds
of such insurance shall be payable to Agent as its interests may appear and
further specify that Agent and Lenders shall be paid regardless of any act or
omission by any Borrower, Guarantor or any of its or their Subsidiaries insured
thereunder.  Without limiting any other rights of Agent or Lenders, any
insurance proceeds received by Agent at any time may be applied to payment of
the Obligations, whether or not then due, in any order and in such manner as
Agent may determine.  Upon application of such proceeds to the Revolving Loans,
Revolving Loans may be available subject and pursuant to the terms hereof to be
used for the costs of repair or replacement of the Collateral lost or damages
resulting in the payment of such insurance proceeds. If an Event of Default has
occurred and is continuing or a Compliance Period or Cash Dominion Period
exists, Borrowers and Guarantors shall, promptly upon the request of Agent,
maintain (a) a separate property insurance policy covering the assets leased to
a Borrower or Guarantor pursuant to a Lease Agreement and (b) a separate
property insurance policy covering all other assets of Borrowers and Guarantors
which comply with the terms of this Section 9.5.

 

9.6               Financial Statements and Other Information.

 

(a)                                  Each Borrower and Guarantor shall keep
proper books and records in which true and complete entries shall be made in all
material respects of all dealings or transactions of or in relation to the
Collateral and the business of such Borrower, Guarantor and its Subsidiaries in
accordance with GAAP.  Borrowers and Guarantors shall promptly furnish to Agent
and Lenders all such financial and other information as Agent shall reasonably
request relating to the Collateral and the assets, business and operations of
Borrowers and Guarantors. Without limiting the foregoing, Borrowers and
Guarantors shall furnish or cause to be furnished to Agent, the following:

 

(i) at any time that a Cash Dominion Period exists, then within forty-five (45)
days after the end of each fiscal month, monthly unaudited consolidated
financial statements (including balance sheets, statements of income and loss,
and a cash flow report which sets forth the items necessary to calculate the
Fixed Charge Coverage Ratio of Parent and its Subsidiaries), all in reasonable
detail fairly presenting in all material respects the financial position and
results of operations of Parent and its Subsidiaries as of the end of and
through such fiscal month, certified to be correct in all material respects by
the chief financial officer of Parent, subject to normal year-end adjustments
and no footnotes and accompanied by a compliance certificate substantially in
the form of Exhibit C hereto (a “Compliance Certificate”), along with a schedule
in a form satisfactory to Agent of the calculations used in determining, as

 

83

--------------------------------------------------------------------------------


 

of the end of such month, whether Borrowers and Guarantors are in compliance
with the covenant set forth in Section 9.17 of this Agreement for such month,

 

(ii) within forty-five (45) days after the end of each fiscal quarter (other
than the last fiscal quarter of each fiscal year), quarterly unaudited
consolidated financial statements (including in each case balance sheets,
statements of income and loss, and statements of cash flow), all in reasonable
detail, fairly presenting in all material respects the financial position and
the results of operations of Parent and its Subsidiaries as of the end of and
through such fiscal quarter, certified to be correct in all material respects by
the chief financial officer of Parent, subject to normal year-end adjustments
and no footnotes and accompanied by a Compliance Certificate, along with a
schedule in a form satisfactory to Agent of the calculations used in
determining, as of the end of such quarter, whether Borrowers and Guarantors are
in compliance with the covenant set forth in Section 9.17 of this Agreement for
such quarter, and

 

(iii) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements of Parent and its Subsidiaries (including in
each case balance sheets, statements of income and loss, statements of cash
flow, and statements of shareholders’ equity), and the accompanying notes
thereto, all in reasonable detail, fairly presenting in all material respects
the financial position and the results of operations of Parent and its
Subsidiaries as of the end of and for such fiscal year, together with the
unqualified opinion of independent certified public accountants, which
accountants shall be a “Big Four” accounting firm or another independent
accounting firm selected by Borrowers and acceptable to Agent, that such audited
financial statements have been prepared in accordance with GAAP, and present
fairly in all material respects the results of operations and financial
condition of Parent and its Subsidiaries as of the end of and for the fiscal
year then ended.

 

(b)                                 Borrowers and Guarantors shall promptly
notify Agent in writing of the details of (i) any loss, damage, investigation,
action, suit, proceeding or claim relating to Collateral having a value of more
than $1,500,000 or which if adversely determined could reasonably be expected to
have a Material Adverse Effect, (ii) any Material Contract being terminated or
of any Material Contract being amended in any material respect or any new
Material Contract entered into (in which event Borrowers and Guarantors shall
provide Agent with a copy of such Material Contract), (iii) any order, judgment
or decree in excess of $1,500,000 shall have been entered against any Borrower
or Guarantor or any of its or their properties or assets, (iv) any notification
of a material violation of laws or regulations received by any Borrower or
Guarantor, (v) any ERISA Event, and (vi) the occurrence of any Default or Event
of Default.

 

(c)                                  Borrowers and Guarantors shall promptly
after the sending or filing thereof furnish or cause to be furnished to Agent
copies of all reports which any Borrower or Guarantor sends to its stockholders
generally and copies of all reports and registration statements which any
Borrower or Guarantor files with the Securities and Exchange Commission, any
national securities exchange or the National Association of Securities
Dealers, Inc.

 

(d)                                 Borrowers and Guarantors shall furnish or
cause to be furnished to Agent projections of Parent and its Subsidiaries for
each fiscal year, no later than thirty (30) days prior to the start of such
fiscal year, and shall furnish or cause to be furnished to Agent such other

 

84

--------------------------------------------------------------------------------


 

information respecting the Collateral and the business of Borrowers and
Guarantors, as Agent may, from time to time, reasonably request.

 

(e)                                  Subject to the terms of Section 13.5
hereof, Agent is hereby authorized to deliver a copy of any financial statement
or any other information relating to the business of Borrowers and Guarantors to
any court or other Governmental Authority or to any Lender or Participant or
prospective Lender or Participant or any Affiliate of any Lender or
Participant.  Any documents, schedules, invoices or other papers delivered to
Agent or any Lender may be destroyed or otherwise disposed of by Agent or such
Lender one (1) year after the same are delivered to Agent or such Lender, except
as otherwise designated by Administrative Borrower to Agent or such Lender in
writing.

 

9.7               Sale of Assets, Consolidation, Merger, Dissolution, Etc.  Each
Borrower and Guarantor shall not:

 

(a)                                  merge into or with or consolidate with any
other Person or permit any other Person to merge into or with or consolidate
with it except that (i) any Borrower or Guarantor may merge with or into or
consolidate with any other Borrower or Guarantor (including any Person which
becomes a Borrower or Guarantor in connection with a Permitted Acquisition
subject to the terms of Section 9.21(d) hereof) and (ii) any Borrower or
Guarantor may merge with a newly formed corporation or limited liability company
organized in any state in the United States of America which has no assets or
liabilities solely for the purpose of either changing the type of organization
of such Borrower or Guarantor to a corporation or limited liability company or
changing the jurisdiction of organization of such Borrower or Guarantor to any
state in the United States of America, provided, that, in each case each of the
following conditions is satisfied as determined by Agent in good faith:
(A) Agent shall receive prompt written notice of any such merger or
consolidation, (B) as of the effective date of the merger or consolidation and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (C) in the case of a merger between any Borrower or Guarantor
and such newly formed corporation or limited liability company where such
corporation or limited liability company is the surviving corporation or limited
liability company, such corporation or limited liability company shall have
expressly confirmed, ratified and assumed the Obligations of such Borrower or
Guarantor and the Financing Agreements to which such Borrower or Guarantor is a
party, in form and substance reasonably satisfactory to Agent, and in the case
of a merger between any Borrower or Guarantor and such newly formed corporation
or limited liability company, such Borrower, Guarantor or newly formed
corporation or limited liability company shall execute and deliver such other
agreements, documents and instruments as Agent may reasonably request in
connection therewith, and (D) Agent shall promptly receive true, correct and
complete copies of all material agreements, documents and instruments relating
to such merger or consolidation;

 

(b)                                 sell, issue, assign, lease, license,
transfer, abandon or otherwise dispose of any Capital Stock to any other Person
or any of its assets (each a “Disposition”) to any other Person, except for

 

(i)                                     sales of Inventory in the ordinary
course of business,

 

85

--------------------------------------------------------------------------------


 

(ii)                                  (A) Dispositions in the ordinary course of
business of worn-out, damaged or obsolete Equipment or Inventory or Equipment no
longer used or useful in the business of any Borrower or Guarantor, and
(B) Dispositions of any other Equipment, any Real Property or the Capital Stock
of any Propco; provided, that, (1) as of the date of any such Disposition and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (2) such Disposition shall be on commercially reasonable
terms, (3) as of the date of such Disposition and after giving effect thereto,
Excess Availability shall not be less than the amount equal to twenty (20%)
percent of the Maximum Credit, (4) such Disposition shall not be in connection
with any sale-leaseback transaction (it being understood that any such
sale-leaseback transaction shall be governed by the terms of
Section 9.7(b)(x) hereof), and (5) if a Cash Dominion Period exists, all of the
net cash proceeds of such Disposition shall promptly be paid to Agent for
application to the Obligations in accordance with Section 6.4(a) hereof,

 

(iii)                               the issuance and sale by Parent of Capital
Stock of Parent (other than Disqualified Capital Stock) after the date hereof;
provided, that, if a Cash Dominion Period exists, (A) Agent shall receive prompt
written notice of such issuance and sale, and (B) all of the net cash proceeds
of the sale and issuance of such Capital Stock shall promptly be paid to Agent
for application to the Revolving Loans and all other Obligations then due and
payable in accordance with Section 6.4(a) hereof,

 

(iv)                              the issuance of Capital Stock of any Borrower
or Guarantor consisting of common stock pursuant to an employee stock option or
grant or similar equity plan or 401(k) plans of such Borrower or Guarantor for
the benefit of its employees, directors and consultants, provided, that, in no
event shall such Borrower or Guarantor be required to issue, or shall such
Borrower or Guarantor issue, Capital Stock pursuant to such stock plans or
401(k) plans which would result in a Change of Control or other Event of
Default,

 

(v)                                 Dispositions of assets of any Borrower or
Guarantor to another Borrower or Guarantor,

 

(vi)                              the grant of licenses of Intellectual Property
in the ordinary course of business so long as any such license shall not
materially interfere with the business of any Borrower or Guarantor and shall
not adversely affect, limit or restrict the rights of Agent to use any
Intellectual Property of any Borrower or Guarantor to sell or otherwise dispose
of any Inventory or other Collateral or otherwise adversely limit or interfere
in any respect with the use of any such Intellectual Property by Agent in
connection with the exercise of its rights or remedies hereunder or under any of
the other Financing Agreements,

 

(vii)                           leases or subleases of Real Property permitted
under Sections 9.8(m) or 9.12 hereof,

 

(viii)                        Dispositions of Cash Equivalents for fair market
value in the ordinary course of business,

 

(ix)                                the issuance and sale by any Borrower (other
than Parent) or Guarantor of its Capital Stock (other than Disqualified Capital
Stock) to another Borrower or Guarantor; provided, that, Agent shall have
received, in form and substance reasonably satisfactory to Agent (A) evidence
that Agent has a valid and perfected first priority security

 

86

--------------------------------------------------------------------------------


 

interest in and lien upon all such Capital Stock and (B) such other agreements,
documents and instruments as Agent may reasonably request to effectuate the
purpose and intent of clause (A) above,

 

(x)                                   the sale of Real Estate and Equipment in
connection with a sale-leaseback transaction permitted under
Section 9.7(d) hereof (including the sale of the Capital Stock of any Propco and
the leaseback of Real Property and Equipment owned by such Propco),

 

(xi)                                the abandonment or lapse of any
registrations or applications for registration of any Intellectual Property that
is no longer used or useful to Borrowers and Guarantors in the ordinary course
of business,

 

(xii)                             Dispositions of Accounts in the ordinary
course of business in connection with the settlement or compromise thereof, and

 

(xiii)                          any other Dispositions of assets of any Borrower
or Guarantor not otherwise permitted under the foregoing provisions of this
Section 9.7(b) (other than (x) Dispositions of Accounts of any Borrower or
Guarantor, except as provided in clause (xii) above, or (y) Dispositions of
Capital Stock of any Borrower); provided, that, (A) as of the date of such
Disposition and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing, (B) any such Disposition shall be on
commercially reasonable terms, (C) as of the date of any such Disposition and
after giving effect thereto, the aggregate net book value of all of the assets
so sold or disposed of in any fiscal year of Parent shall not exceed $40,000,000
and the aggregate net book value of all assets so sold or disposed of during the
term of this Agreement shall not exceed $100,000,000, (D) as of the date of any
such Disposition and after giving effect thereto, Excess Availability shall not
be less than the amount equal to twenty (20%) percent of the Maximum Credit,
(E) any such Disposition shall not be in connection with any sale-leaseback
transaction (it being understood that any such sale-leaseback transaction shall
be governed by the terms of Section 9.7(b)(x) hereof), and (F) if any of the
assets to be sold or disposed of are included in the Borrowing Base or if a Cash
Dominion Period exists, all of the net cash proceeds of such Disposition shall
promptly be paid to Agent for application to the Revolving Loans and all other
Obligations then due and payable in accordance with Section 6.4(a) hereof,

 

(c)                                  wind up, liquidate or dissolve except that
any Guarantor may wind up, liquidate and dissolve, provided, that, each of the
following conditions is satisfied, (i) effective upon such winding up,
liquidation or dissolution, all of the assets and properties of such Guarantor
shall be duly and validly transferred and assigned to a Borrower or another
Guarantor or otherwise transferred, assigned or disposed of as permitted
hereunder, (ii) Agent shall have received all documents and agreements that any
Borrower or Guarantor has filed with any Governmental Authority or as are
otherwise required to effectuate such winding up, liquidation or dissolution,
(iii) no Borrower or Guarantor shall assume any Indebtedness as a result of such
winding up, liquidation or dissolution, unless such Indebtedness is otherwise
expressly permitted hereunder, (iv) Agent shall receive prompt written notice of
any such winding up, liquidation or dissolution, and (v) as of the date of such
winding up, liquidation or dissolution and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; or

 

87

--------------------------------------------------------------------------------


 

(d)                                 enter into any sale-leaseback transaction,
except for the sale-leaseback of Real Property and Equipment (including the sale
of the Capital Stock of any Propco and the leaseback of Real Property and
Equipment owned by such Propco); provided, that, each of the following
conditions is satisfied: (i) Agent shall receive prompt written notice of any
such sale-leaseback, (ii) promptly upon Agent’s request, Agent shall have
received true, correct and complete copies of all material agreements, documents
and instruments related to such sale-leaseback, (iii) as of the date of the
consummation of such sale-leaseback and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing, (iv) if a Cash
Dominion Period exists, all of the net cash proceeds of such sale-leaseback
shall promptly be paid to Agent for application to the Revolving Loans and all
other Obligations then due and payable in accordance with Section 6.4(a) hereof,
(v) such sale-leaseback transaction shall be on commercially reasonable terms,
and (vi) as of the date of such sale-leaseback transaction and after giving
effect thereto, Excess Availability shall not be less than the amount equal to
twenty (20%) percent of the Maximum Credit.

 

9.8               Encumbrances.  Each Borrower and Guarantor shall not create,
incur, assume or suffer to exist any security interest, mortgage, pledge, lien,
charge or other encumbrance of any nature whatsoever (each, a “Lien”) on any of
its assets or properties, including without limitation any of the Collateral,
except:

 

(a)                                  the security interests and Liens of Agent
for itself and the benefit of Secured Parties;

 

(b)                                 Liens securing the payment of taxes,
assessments or other governmental charges or levies either not yet overdue or
the validity of which are being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower or Guarantor, as
the case may be and with respect to which adequate reserves have been set aside
on its books;

 

(c)                                  non-consensual statutory Liens (other than
Liens securing the payment of taxes) arising in the ordinary course of such
Borrower’s or Guarantor’s business to the extent:  (i) such Liens secure
obligations which are not overdue or (ii) such Liens secure obligations relating
to claims or liabilities which are being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower or Guarantor, in
each case prior to the commencement of foreclosure or other similar proceedings
and with respect to which adequate reserves have been set aside on its books;

 

(d)                                 zoning restrictions, easements, licenses,
covenants and other restrictions affecting the use of Real Property which do not
interfere in any material respect with the ordinary conduct of the business of
Borrowers and Guarantors as presently conducted thereon;

 

(e)                                  purchase money Liens or the interests of
lessors under Capital Leases, in each case, in Equipment and Real Property (and
the proceeds, products and accessions thereof and thereto) to secure the
Indebtedness permitted under Section 9.9(b) hereof;

 

(f)                                    pledges and deposits of cash or Cash
Equivalents by any Borrower or Guarantor in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security benefits;

 

88

--------------------------------------------------------------------------------


 

(g)                                 pledges and deposits of cash or Cash
Equivalents by any Borrower or Guarantor to secure the performance of tenders,
bids, leases, trade contracts (other than for the repayment of Indebtedness),
trade lines with vendors, statutory obligations and other similar obligations,
in each case in the ordinary course of business and not in connection with the
borrowing of money;

 

(h)                                 Liens arising from (i) any Lease Agreement
(or sublease with respect thereto) or any true operating lease entered into in
the ordinary course of business and the precautionary UCC financing statement
filings in respect thereof, and (ii) equipment or other materials which are not
owned by any Borrower or Guarantor located on the premises of such Borrower or
Guarantor (but not in connection with, or as part of, the financing thereof)
from time to time in the ordinary course of business and consistent with current
practices of such Borrower or Guarantor and the precautionary UCC financing
statement filings in respect thereof;

 

(i)                                     judgments and other similar Liens
arising as a result of the existence of judgments, orders or awards that do not
constitute an Event of Default, provided, that, (i) adequate reserves or other
appropriate provision, if any, as are required by GAAP have been made therefor,
(ii) such judgment or Lien shall be effectively stayed or bonded within thirty
(30) days after the date such judgment or Lien first arose and (iii) Agent may
establish a Reserve with respect thereto;

 

(j)                                     Liens or rights of setoff against credit
balances of Borrowers and Guarantors with Credit Card Issuers or Credit Card
Processors or amounts owing by such Credit Card Issuers or Credit Card
Processors to Borrowers or Guarantors in the ordinary course of business, but
not Liens on or rights of setoff against any other property or assets of
Borrowers or Guarantors, pursuant to the Credit Card Agreements to secure the
obligations of Borrowers and Guarantors to the Credit Card Issuers or Credit
Card Processors as a result of fees and chargebacks;

 

(k)                                  any Lien existing on any assets or
properties other than Accounts or Inventory (and the proceeds thereof) of a
Person existing at the time such Person becomes a Subsidiary of a Borrower or
Guarantor after the date hereof (and the replacement, extension or renewal of
such Lien on the same assets); provided, that (i) such Lien is not created in
contemplation of or in connection with a Permitted Acquisition or such Person
becoming a Subsidiary, as the case may be, and (ii) such Lien shall secure only
the Indebtedness permitted under Section 9.9(n) hereof,

 

(l)                                     Liens on Equipment and Real Property of
Borrowers and Guarantors or the Capital Stock of any Propco to secure
Indebtedness permitted under Section 9.9(h) hereof;

 

(m)                               leases or subleases of Real Property granted
by any Borrower or Guarantor in the ordinary course of business and consistent
with past practice (i) to its franchisees and (ii) to any Person so long as any
such leases or subleases pursuant to this clause (ii) do not interfere in any
material respect with the use of such Real Property or the ordinary conduct of
the business of such Borrower or Guarantor as presently conducted thereon or
materially impair the value of such Real Property;

 

89

--------------------------------------------------------------------------------


 

(n)                                 any interest or title of a lessor,
sublessor, licensee, licensor or sublicensor in or to any asset (other than
Accounts or Inventory) under any lease, sublease or license entered into by any
Borrower or any Guarantor in the ordinary course of business and covering only
the assets so leased, subleased or licensed, in each case that do not interfere
in any material respect with the business of any Borrower or any Guarantor;

 

(o)                                 rights of setoff or bankers’ liens upon
deposits of cash in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such deposit accounts
in the ordinary course of business;

 

(p)                                 Liens granted in the ordinary course of
business on the unearned portion of insurance premiums securing the Indebtedness
permitted under Section 9.9(j) hereof;

 

(q)                                 Liens on cash earnest money deposits made in
connection with a letter of intent or purchase agreement with respect to a
Permitted Acquisition;

 

(r)                                    other Liens on assets or properties
(other than Accounts and Inventory); provided, that (i) the aggregate fair
market value of such assets or properties subject to such Liens does not exceed
$2,500,000 at the time of attachment of any such Lien, and (ii) such Liens
secure liabilities at any time outstanding not in excess of $2,500,000 in the
aggregate; and

 

(s)                                  the security interests and Liens set forth
on Schedule 9.8 hereto which are not otherwise permitted under this Section 9.8
above.

 

9.9               Indebtedness.  Each Borrower and Guarantor shall not incur,
create, assume, become or be liable in any manner with respect to, or permit to
exist, any Indebtedness, or guarantee, assume, endorse, or otherwise become
responsible for, the Indebtedness, performance, obligations or dividends of any
other Person, except:

 

(a)                                  the Obligations;

 

(b)                                 purchase money Indebtedness and other
Capital Leases arising after the date hereof not to exceed $40,000,000 in the
aggregate at any time outstanding, so long as (i) the Liens securing such
Indebtedness do not apply to any assets or properties of such Borrower or
Guarantor, other than the Equipment or Real Estate so purchased or acquired (and
the proceeds, products and accessions thereof and thereto), and (ii) the
Indebtedness secured thereby does not exceed the cost of the Equipment or Real
Estate so purchased or acquired;

 

(c)                                  (i) guarantees by any Borrower or Guarantor
of any Indebtedness of another Borrower or Guarantor which is permitted under
this Section 9.9 and (ii) guarantees by any Borrower or Guarantor of any
liabilities or other obligations (other than Indebtedness) of another Borrower
or Guarantor so long as such other Borrower or Guarantor is not prohibited from
incurring such liabilities by the terms of this Agreement;

 

(d)                                 the Indebtedness of any Borrower or
Guarantor to any other Borrower or Guarantor arising after the date hereof
pursuant to loans by any Borrower or Guarantor permitted under
Section 9.10(g) hereof;

 

90

--------------------------------------------------------------------------------


 

(e)                                  unsecured Indebtedness of any Borrower or
Guarantor to any third person (but not to any other Borrower or Guarantor),
provided, that, each of the following conditions is satisfied as determined by
Agent: (i) if the principal amount of such Indebtedness to be incurred exceeds
$20,000,000, Agent shall have received at least five (5) Business Days (or such
lesser period as to which Agent may agree) prior written notice of the
incurrence by such Borrower or Guarantor of such Indebtedness, (ii) upon Agent’s
request Agent shall have received true, correct and complete copies of all
material agreements, documents and instruments evidencing or otherwise related
to such Indebtedness, (iii) as of the date of incurring such Indebtedness and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, and (iv) in the case of Indebtedness with an outstanding
principal amount in excess of $2,500,000, Borrowers and Guarantors shall furnish
to Agent all demands or material notices in connection with such Indebtedness
either received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on its behalf
concurrently with the sending thereof, as the case may be;

 

(f)                                    Indebtedness of any Borrower or Guarantor
entered into in the ordinary course of business pursuant to a Hedge Agreement
with a Bank Product Provider; provided, that (i) such arrangements are for bona
fide hedging purposes, and (ii) such Indebtedness shall be unsecured, except to
the extent such Indebtedness constitutes part of the Obligations arising under
or pursuant to Hedge Agreements with any Bank Product Provider that are secured
as permitted hereby;

 

(g)                                 unsecured guarantees by a Borrower or
Guarantor of the obligations of a Specified Subsidiary or another Borrower or
Guarantor arising under a Lease Agreement (or a sublease with respect thereto);
provided, that, as of the date on which such guarantee is issued and after
giving effect thereto, no Event of Default has occurred and is continuing;

 

(h)                                 Indebtedness of any Borrower or Guarantor to
any third person (but not to any other Borrower or Guarantor) secured by a
security interest in or lien on Real Property or Equipment of any Borrower or
Guarantor or the Capital Stock of any Propco, provided, that, each of the
following conditions is satisfied: (i) Agent shall have received not less than
five (5) Business Days prior written notice (or such lesser notice period as to
which Agent may reasonably agree) of the incurrence by such Borrower or
Guarantor of such Indebtedness, except that, if such Indebtedness is incurred in
connection with a Permitted Acquisition where the consideration paid or payable
is less than or equal to $25,000,000, Agent shall receive prompt written notice
thereof as is reasonably practicable under the circumstances, (ii) promptly upon
Agent’s request, Agent shall have received true, correct and complete copies of
all material agreements, documents and instruments evidencing or otherwise
related to such Indebtedness, (iii) as of the date of incurring such
Indebtedness (excluding Qualified Assumed Indebtedness), Agent shall have
received evidence, in form and substance reasonably satisfactory to it, which
demonstrates that Parent and its Tested Subsidiaries (on a consolidated basis)
would have had a Debt Incurrence Ratio of not less than 1.10 to 1.00 for the
most recently ended period of twelve (12) consecutive months for which Agent has
received financial statements of Parent and its Subsidiaries, determined on a
pro forma basis as if such Indebtedness (excluding Qualified Assumed
Indebtedness incurred on such date) had been incurred on the first day of such
period and as if any Permitted Acquisition which is consummated in connection
with the incurrence of such Indebtedness (excluding any Qualified Assumed
Indebtedness) had been consummated on

 

91

--------------------------------------------------------------------------------


 

the first day of such period, it being understood that any pro forma adjustments
relating to such Permitted Acquisition shall be directly attributable to such
Permitted Acquisition, shall be factually supportable and shall be expected to
have a continuing impact, in each case determined on a basis consistent with
Article 11 of Regulation S-X promulgated under the Securities Act of 1933 as
amended and as interpreted by the staff of the Securities and Exchange
Commission, which pro forma adjustments shall be certified by the chief
financial officer or chief executive officer of Parent and shall be reasonably
satisfactory to Agent; (iv) as of the date of incurring such Indebtedness and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, and (v) in the case of Indebtedness with an outstanding
principal amount in excess of $2,500,000, Borrowers and Guarantors shall furnish
to Agent all demands or material notices in connection with such Indebtedness
either received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on behalf concurrently
with the sending thereof, as the case may be;

 

(i)                                     Indebtedness of any Borrower or
Guarantor entered into in the ordinary course of business pursuant to a Hedge
Agreement with a bank or other financial institution other than a Bank Product
Provider; provided, that, (i) such bank or other financial institution has
combined capital and surplus and undivided profits of not less than
$1,000,000,000, (ii) such arrangements are for bona fide hedging purposes, and
(iii) such Indebtedness shall be unsecured (but such Indebtedness may be
supported by a Letter of Credit Accommodation issued in accordance with the
terms hereof);

 

(j)                                     Indebtedness to finance premiums for
property, casualty, liability or other insurance for any Borrower or Guarantor,
so long as the amount of such Indebtedness is not in excess of the amount of the
unpaid cost of, and shall be incurred only to defer the cost of, such insurance;

 

(k)                                  Indebtedness representing deferred
compensation to employees, officers, directors, managers or consultants incurred
in the ordinary course of business;

 

(l)                                     Indebtedness consisting of guarantees
incurred in the ordinary course of business with respect to surety and appeal
bonds, performance bonds, bid bonds, appeal bonds, completion guarantee and
similar obligations;

 

(m)                               Indebtedness incurred in respect of letters of
credit, bankers’ acceptances, bank guarantees, warehouse receipts or similar
instruments, including in respect of workers compensation claims, health,
disability, unemployment or other employee benefits, pension obligations, other
social security obligations, or property, casualty, liability or other insurance
or self-insurance or other Indebtedness with respect to reimbursement-type
obligations regarding workers compensation claims, in each case in respect of
obligations arising in the ordinary course of business;

 

(n)                                 Indebtedness of any Person that becomes a
Subsidiary of a Borrower or Guarantor in connection with a Permitted Acquisition
(and the replacement, extension or renewal of such Indebtedness); provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in connection with such Person becoming a
Subsidiary, (ii) immediately before and after such Person becomes a Subsidiary,
no Default or Event of Default shall have occurred and be continuing and
(iii) the aggregate

 

92

--------------------------------------------------------------------------------


 

principal amount of Indebtedness permitted by this clause (n) shall not exceed
$10,000,000 at any time outstanding;

 

(o)                                 other Indebtedness in an aggregate principal
amount not to exceed $2,500,000 at any time outstanding; provided that as of the
date of incurring such Indebtedness and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing; and

 

(p)                                 the Indebtedness set forth on Schedule 9.9
hereto which is not otherwise permitted by this Section 9.9 above; provided,
that, in the case of Indebtedness with an outstanding principal amount in excess
of $2,500,000, Borrowers and Guarantors shall furnish to Agent all demands or
material notices in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be.

 

9.10         Loans, Investments, Etc.  Each Borrower and Guarantor shall not
make any loans or advance money or property to any person, or invest in (by
capital contribution, dividend or otherwise) or purchase or repurchase the
Capital Stock or Indebtedness or all or a substantial part of the assets or
property of any other person, or form or acquire any Subsidiaries (each, an
“Investment”), or agree to do any of the foregoing, except:

 

(a)                                  the endorsement of instruments for
collection or deposit in the ordinary course of business;

 

(b)                                 Investments in cash or Cash Equivalents,
provided, that, (i) if a Cash Dominion Period exists, and any Loans are then
outstanding, Borrowers and Guarantors shall not be permitted to keep cash or
Cash Equivalents in any investment account, securities account or commodity
account, and (ii) the terms and conditions of Section 5.2 hereof shall have been
satisfied with respect to the deposit account, investment account or other
account in which such cash or Cash Equivalents are held;

 

(c)                                  the equity Investments made by each
Borrower and Guarantor prior to the date hereof in any of its Subsidiaries;

 

(d)                                 (i) loans and advances by any Borrower or
Guarantor to employees of such Borrower or Guarantor not to exceed the principal
amount of $5,000,000 in the aggregate at any time outstanding for:
(A) reasonably and necessary work-related travel or other ordinary business
expenses to be incurred by such employee in connection with their work for such
Borrower or Guarantor, and (B) reasonable and necessary relocation expenses of
such employees (including home mortgage financing for relocated employees), and
(ii) advances of payroll payments to employees in the ordinary course of
business;

 

(e)                                  equity interests or obligations issued to,
and any other Investment received by, any Borrower or Guarantor by any Person
(or the representative of such Person) in respect of obligations of such Person
owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the obligations of such Person;

 

93

--------------------------------------------------------------------------------


 

(f)                                    obligations of account debtors to any
Borrower or Guarantor arising from Accounts which are past due evidenced by a
promissory note made by such account debtor payable to such Borrower or
Guarantor; provided, that, promptly upon the receipt of the original of any such
promissory note with a value in excess of $500,000 individually or $1,000,000 in
the aggregate (or, upon the request of Agent, if an Event of Default has
occurred and is continuing, then with any value) by such Borrower or Guarantor,
such promissory note shall be endorsed to the order of Agent by such Borrower or
Guarantor and promptly delivered to Agent as so endorsed to the extent required
by Section 5.2(b) hereof;

 

(g)                                 loans or advances by a Borrower or Guarantor
to another Borrower or Guarantor after the date hereof, provided, that,

 

(i)                                     as to all of such loans, the
Indebtedness arising pursuant to any such loan shall not be evidenced by a
promissory note or other instrument, unless the single original of such note or
other instrument is promptly delivered to Agent upon its request to hold as part
of the Collateral, with such endorsement and/or assignment by the payee of such
note or other instrument as Agent may require, and

 

(ii)                                  as to loans by a Guarantor to a Borrower,
(A) the Indebtedness arising pursuant to such loan shall be subject to, and
subordinate in right of payment to, the right of Agent and Lenders to receive
the prior final payment and satisfaction in full of all of the Obligations on
terms and conditions reasonably acceptable to Agent, and (B) promptly upon
Agent’s request, Agent shall have received a subordination agreement, in form
and substance reasonably satisfactory to Agent, providing for the terms of the
subordination in right of payment of such Indebtedness of such Borrower to the
prior final payment and satisfaction in full of all of the Obligations, duly
authorized, executed and delivered by such Guarantor and such Borrower (it being
understood that, so long as no Event of Default has occurred and is continuing,
such Borrower may pay, and such Guarantor may receive, payments of principal and
interest in respect of such Indebtedness);

 

(h)                                 any Permitted Acquisition; provided, that,
in no event shall any assets acquired pursuant to any Permitted Acquisition be
deemed to be Eligible Accounts, Eligible Credit Card Receivables or Eligible
Inventory unless the following conditions shall be satisfied as determined by
Agent in its Permitted Discretion: (1) except as Agent shall otherwise
determine, Agent shall have received an appraisal of the Inventory of the
Acquired Business and such other assets of the Acquired Business as Agent may
specify, in each case in form and containing assumptions and appraisal methods
satisfactory to Agent by an appraiser acceptable to Agent, on which Agent and
Lenders are expressly permitted to rely, and (2) except as Agent shall otherwise
determine, Agent shall have completed a field examination with respect to the
business and assets of the Acquired Business in accordance with Agent’s
customary procedures and practices and as otherwise required by the nature and
circumstances of the business of the Acquired Business, the scope and results of
which shall be satisfactory to Agent and any accounts, credit card receivables
or inventory of the Acquired Business shall only be Eligible Accounts, Eligible
Credit Card Receivables or Eligible Inventory (as the case may be) to the extent
the criteria for Eligible Accounts, Eligible Credit Card Receivables or Eligible
Inventory (as the case may be) set forth herein are satisfied with respect
thereto in accordance with this Agreement (or such other or additional criteria
as Agent may establish in its Permitted Discretion

 

94

--------------------------------------------------------------------------------


 

with respect thereto in accordance with this Agreement and subject to such
Reserves as Agent may establish in its Permitted Discretion in connection with
the Acquired Business);

 

(i)                                     Investments by any Borrower and
Guarantor in another Borrower or Guarantor; provided, that, any loans or
advances by any Borrower or Guarantor to another Borrower or Guarantor shall be
made in accordance with Section 9.10(g) hereof;

 

(j)                                     loans and other Investments by a
Borrower or Guarantor (other than any loan to or other Investment in an HPT
Company); provided, that, (i) as of the date of any such loan or other
Investment and after giving effect thereto, Excess Availability shall not be
less than the amount equal to twenty (20%) percent of the Maximum Credit, (ii)
such loans and other Investments are not made in connection with a Permitted
Acquisition, and (iii) as of the date of any such loan or other Investment and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing;

 

(k)                                  loans and other Investments by a Borrower
or Guarantor to Excluded Subsidiaries; provided, that, (i) as of the date of
such loan or other Investment and after giving effect thereto, Excess
Availability shall not be less than the amount equal to twenty (20%) percent of
the Maximum Credit, (ii) as of the date of such loan or other Investment and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing, (iii) all Indebtedness and other obligations of the Excluded
Subsidiaries shall be non-recourse to Borrowers and Guarantors and their
respective assets, and (iv) the aggregate amount of all such loans and other
Investments in Excluded Subsidiaries shall not exceed $5,000,000;

 

(l)                                     the formation of any Subsidiary;
provided, that, if any Subsidiary is formed for the purpose of making, or in
anticipation of consummating, a Permitted Acquisition, the applicable Borrowers
and Guarantors and such new Subsidiary shall comply with Sections 5.2 and 9.21
hereof with respect to such Subsidiary (subject to the terms of Section 9.21(d)
hereof);

 

(m)                               extensions of trade credit in the ordinary
course of business, Investments received in settlement of amounts due from
account debtors in the ordinary course of business or in connection with an
insolvency proceeding involving an account debtor or upon the foreclosure or
enforcement of any Lien in favor of any Borrower or Guarantor and other credits
to suppliers in the ordinary course of business;

 

(n)                                 Investments made as a result of the receipt
of non-cash consideration from a Disposition of any assets permitted under
Section 9.7 hereof;

 

(o)                                 Investments constituting Indebtedness
permitted under Section 9.9 hereof and guarantees of leases (other than Capital
Leases) or of other obligations that do not constitute Indebtedness and which
are not prohibited by this Agreement, in each case entered into in the ordinary
course of business;

 

(p)                                 Investments held by a Person acquired in
connection with a Permitted Acquisition to the extent that such Investments were
not made in contemplation of or in connection with such Permitted Acquisition
and were in existence on the date of such Permitted Acquisition;

 

95

--------------------------------------------------------------------------------


 

(q)                                 subject to Section 9.7(b)(iii) hereof,
Investments in which the payment made therefor is made solely with equity
interests of Parent or any direct or indirect parent company of Parent not
resulting in a Change in Control;

 

(r)                                    the loans and advances existing as of the
date hereof which are set forth on Schedule 9.10 hereto which are not otherwise
permitted by this Section 9.10 above; provided, that, as to such loans and
advances, Borrowers and Guarantors shall not, directly or indirectly, amend,
modify, alter or change the terms of such loans and advances or any agreement,
document or instrument related thereto;

 

(s)                                  other Investments made by a Borrower or
Guarantor after the date hereof which are not otherwise permitted by this
Section 9.10; provided, that, (i) the aggregate amount of such Investments shall
not exceed $15,000,000 at any time, (ii) as of the date of any such Investment
and after giving effect thereto, Excess Availability shall not be less than the
amount equal to twenty (20%) percent of the Maximum Credit, and (iii) as of the
date of such loan or other Investment and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; and

 

(t)                                    other Investments made by a Borrower or
Guarantor after the date hereof which are not otherwise permitted by this
Section 9.10; provided, that, (i) the aggregate amount of such Investments shall
not exceed $2,500,000 at any time, and (ii) as of the date of such loan or other
Investment and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing.

 

9.11         Dividends and Redemptions.  Each Borrower and Guarantor shall not
through any manner or means, declare, order, pay, make or set apart, or agree to
declare, order, pay, make or set apart, any sum for any Restricted Payment
except that:

 

(a)                                  any Borrower or Guarantor (other than
Parent) may make Restricted Payments to any other Borrower or Guarantor;

 

(b)                                 Borrowers and Guarantors may pay dividends
to the extent permitted in Section 9.12 below;

 

(c)                                  Parent may make Restricted Payments in
cash, from funds legally available therefor; provided, that, with respect to
each such Restricted Payment: (i) Agent shall have received at least five (5)
Business Days prior written notice (or such lesser notice period as to which
Agent may agree) thereof, (ii) as of the date of any such payment and after
giving effect thereto, Excess Availability shall not be less than the amount
equal to twenty (20%) percent of the Maximum Credit, and (iii) as of the date of
any such Restricted Payment and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing;

 

(d)                                 Parent may make Restricted Payments in the
form of Capital Stock of Parent (other than Disqualified Capital Stock); and

 

(e)                                  Parent may repurchase Capital Stock of
Parent deemed to occur upon the cashless exercise of stock options or warrants
if such Capital Stock represents a portion of the exercise price of such options
or warrants; provided, that, no Borrower or Guarantor shall pay, or

 

96

--------------------------------------------------------------------------------


 

be required to pay, any amounts in respect of any such repurchase other than in
the form of Capital Stock of Parent (other than Disqualified Capital Stock).

 

9.12         Transactions with Affiliates and HPT Companies.  Each Borrower and
Guarantor shall not:

 

(a)                                  purchase, acquire or lease any property
from, or sell, transfer or lease any property to, any Affiliate of such Borrower
or Guarantor, except (i) in the ordinary course of and pursuant to the
reasonable requirements of such Borrower’s or Guarantor’s business (as the case
may be) and upon fair and reasonable terms which are no less favorable to such
Borrower or Guarantor as would be obtainable by such Borrower or Guarantor at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate, and solely in the case of transactions with the HPT Companies, as
reasonably determined by the Independent Directors, (ii) transactions among or
between any Borrower or Guarantor and any other Borrower or Guarantor which are
not prohibited by this Agreement or any other Financing Agreement, (iii)
Restricted Payments permitted under Section 9.11 hereof, (iv) Investments
permitted under Section 9.10 hereof, and (v) Dispositions between or among
Borrowers and Guarantors permitted under Section 9.7(b) hereof;

 

(b)                                 make any payments (whether by dividend, loan
or otherwise) of management, consulting or other fees for management or similar
services, or of any Indebtedness owing to any Affiliate of such Borrower or
Guarantor, except (i) reasonable compensation to executive officers or directors
for services rendered to such Borrower or Guarantor in the ordinary course of
business, and (ii) regularly scheduled payments of fees or reimbursement of
expenses due and payable in accordance with the terms of the Shared Services
Agreement and the Property Management Agreement, in each case as in effect on
the date hereof;

 

(c)                                  purchase, acquire or lease any property
from, or sell, transfer or lease any property to, any HPT Company, except (i)
for the lease of real property from an HPT Company in the ordinary course of
business or (ii) pursuant to the reasonable requirements of such Borrower’s or
Guarantor’s business and upon fair and reasonable terms as reasonably determined
by the Independent Directors;

 

(d)                                 enter into any lease with any HPT Company
after the date hereof unless Agent shall have received an agreement, in form and
substance reasonably satisfactory to Agent, duly executed and delivered by such
HPT Company (it being agreed that such agreement shall be satisfactory to Agent
if it is substantially similar to the Letter Agreement, dated as of November 19,
2007, among HPT Trust, HPT LLC, TA Leasing, Agent and the other parties
thereto); or

 

(e)                                  request or obtain, without the prior
written consent of Agent, any services in which a Person (other than a Borrower
or Guarantor) would, directly or indirectly, monitor, invoice or collect any
Collateral of a Borrower or Guarantor, prepare or generate any financial
statements of a Borrower or Guarantor, or administer all or any part of the cash
management system of a Borrower or Guarantor, except that RMR may perform the
property management and administrative services on behalf of TA Operating
specified in the Property Management Agreement with respect to the real property
leased by Parent located in Westlake, Ohio in

 

97

--------------------------------------------------------------------------------


 

accordance with the terms of the Property Management Agreement (as in effect on
the date hereof).

 

9.13         Compliance with ERISA.  Each Borrower and Guarantor shall, and
shall cause each of its ERISA Affiliates, to: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal and State law; (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification;  (c) not
terminate any of such Plans so as to incur any material liability to the Pension
Benefit Guaranty Corporation; (d) not allow or suffer to exist any prohibited
transaction involving any of such Plans or any trust created thereunder which
would subject such Borrower, Guarantor or such ERISA Affiliate to a material tax
or penalty or other liability on prohibited transactions imposed under Section
4975 of the Code or ERISA; (e) make all required contributions to any Plan which
it is obligated to pay under Section 302 of ERISA, Section 412 of the Code or
the terms of such Plan; (f) not allow or suffer to exist any accumulated funding
deficiency, whether or not waived, with respect to any such Plan; or (g) allow
or suffer to exist any occurrence of a reportable event or any other event or
condition which presents a material risk of termination by the Pension Benefit
Guaranty Corporation of any such Plan that is a single employer plan, which
termination could result in any material liability to the Pension Benefit
Guaranty Corporation.

 

9.14         End of Fiscal Years; Fiscal Quarters.  Except as Agent shall
otherwise agree, each Borrower and Guarantor shall, for financial reporting
purposes, cause its, and each of its Subsidiaries’ (a) fiscal years to end on
December 31 of each year and (b) fiscal quarters to end on March 31, June 30,
September 30 and December 31 of each year.

 

9.15         Change in Business.  Each Borrower and Guarantor shall not engage
in any business other than the business of such Borrower or Guarantor on the
date hereof and any business reasonably related, ancillary or complementary to
the business in which such Borrower or Guarantor is engaged on the date hereof.

 

9.16         Limitation of Restrictions Affecting Subsidiaries.  Each Borrower
and Guarantor shall not create or otherwise cause or suffer to exist any
encumbrance or restriction which prohibits or limits the ability of any Borrower
or Guarantor to (a) pay dividends or make other distributions or pay any
Indebtedness owed to another Borrower or Guarantor; (b) make loans or advances
to another Borrower or Guarantor, (c) transfer any of its properties or assets
to another Borrower or Guarantor; or (d) create, incur, assume or suffer to
exist any lien upon any of its property, assets or revenues, whether now owned
or hereafter acquired, other than encumbrances and restrictions arising under
(i) applicable law, (ii) this Agreement or any other Financing Agreement, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of such Borrower or Guarantor, (iv) customary restrictions
on dispositions of real property interests found in reciprocal easement
agreements of such Borrower or Guarantor, (v) any agreement relating to
permitted Indebtedness incurred by a Subsidiary of such Borrower or Guarantor
prior to the date on which such Subsidiary was acquired by such Borrower or such
Guarantor and outstanding on such acquisition date, (vi) customary provisions in
license agreements restricting assignments or transfers of the rights of a
licensee under such license agreement, (vii) the Existing HPT Leases (as in
effect on the date hereof) and any other Lease Agreement entered into after the
date hereof; provided, that, any such encumbrances or restrictions contained in
any other Lease Agreement (taken as a whole) are not materially less favorable
to Borrowers, Guarantors, Agent or Lenders than those encumbrances and
restrictions

 

98

--------------------------------------------------------------------------------


 

under the Existing HPT Leases (as in effect on the date hereof), (viii)
customary restrictions contained in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate only
to the assets subject thereto, (ix) any agreement relating to Indebtedness
permitted hereunder; provided, that, any such encumbrances or restrictions
contained therein are no more restrictive (taken as a whole) then the
encumbrances and restrictions contained in the Financing Agreements, (x) any
agreement relating to the purchase money Indebtedness or Capital Leases
permitted under Section 9.9(b) hereof, provided, that, such encumbrances or
restrictions relate only to the assets which secure such Indebtedness of Capital
Leases, and (xi) the foregoing shall not apply to customary provisions in joint
venture agreements and other similar agreements applicable to joint ventures
permitted hereunder so long as such restrictions relate only to the equity
interests issued by such joint venture.

 

9.17         Minimum Fixed Charge Coverage Ratio.  If a Compliance Period
exists, the Fixed Charge Coverage Ratio of Parent and its Tested Subsidiaries
(on a consolidated basis) for the most recently ended period of twelve (12)
consecutive months for which Agent has received financial statements of Parent
and its Subsidiaries shall not be less than 1.00 to 1.00.

 

9.18         Credit Card Agreements.  Each Borrower and Guarantor shall (a)
observe and perform in all material respects all material terms, covenants,
conditions and provisions of the Credit Card Agreements to be observed and
performed by it at the times set forth therein; and (b) at all times maintain in
full force and effect the Credit Card Agreements, except, that, any Borrower or
Guarantor may terminate or cancel any of the Credit Card Agreements in the
ordinary course of the business of such Borrower or Guarantor; provided, that,
such Borrower or Guarantor shall give Agent prompt written notice of such
termination or cancellation.  Upon any Borrower or Guarantor entering any new
Credit Card Agreements with a new Credit Card Issuer or Credit Card Processor,
such Borrower or Guarantor shall furnish to Agent prompt written notice thereof
(together with such other information with respect thereto as Agent may
reasonably request) and, promptly upon Agent’s request, a Credit Card
Acknowledgment in favor of Agent, as executed by such new Credit Card Issuer or
Credit Card Processor.  Promptly upon the request of Agent, Borrowers shall
furnish to Agent such information and evidence as Agent may reasonably require
from time to time concerning the observance, performance and compliance by
Borrowers or the other party or parties thereto with the terms, covenants or
provisions of the Credit Card Agreements.

 

9.19         License Agreements.

 

(a)                                  Each Borrower and Guarantor shall (i)
promptly and faithfully observe and perform in all material respects all of the
terms, covenants, conditions and provisions of the Material License Agreements
to be observed and performed by it, at the times set forth therein, if any, (ii)
not do, permit, suffer or refrain from doing anything that could reasonably be
expected to result in a default under or breach of any of the terms of any
Material License Agreement, (iii) not cancel, surrender or release any Material
License Agreement, or modify, amend or waive any Material License Agreement in
any manner which is (or could reasonably be expected to be) adverse to the
interests of any Borrower or Guarantor in any material respect, or consent to or
permit to occur any of the foregoing; except, that, subject to Section 9.19(b)
below, such Borrower or Guarantor may cancel, surrender or release any Material
License Agreement; provided, that, such Borrower or Guarantor (as the case may
be) shall give Agent not less than thirty (30) days prior written notice (or
such lesser notice period as to which Agent may agree) of

 

99

--------------------------------------------------------------------------------


 

its intention to so cancel, surrender and release any such Material License
Agreement, (iv) give Agent prompt written notice of any Material License
Agreement entered into by such Borrower or Guarantor after the date hereof,
together with a true, correct and complete copy thereof and such other
information with respect thereto as Agent may reasonably request, (v) give Agent
prompt written notice of any material breach of any obligation, or any default,
by any party under any Material License Agreement, and deliver to Agent
(promptly upon the receipt thereof by such Borrower or Guarantor in the case of
a notice such Borrower or Guarantor and concurrently with the sending thereof in
the case of a notice to such Borrower or Guarantor) a copy of each notice of
default and every other similar notice or other communication received or
delivered by such Borrower or Guarantor in connection with any Material License
Agreement which relates to the right of such Borrower or Guarantor to continue
to use property subject to such License Agreement, and (vi) furnish to Agent,
promptly upon the request of Agent, such information and evidence as Agent may
reasonably require from time to time concerning the observance, performance and
compliance by such Borrower or Guarantor of the other party or parties thereto
with the material terms, covenants or provisions of any material License
Agreement.

 

(b)                                 Each Borrower and Guarantor will either
exercise any option to renew or extend the term of each Material License
Agreement to which it is a party in such manner as will cause the term of such
Material License Agreement to be effectively renewed or extended for the period
provided by such option and give prompt written notice thereof to Agent or give
Agent prior written notice that such Borrower or Guarantor does not intend to
renew or extend the term of any such Material License Agreement or that the term
thereof shall otherwise be expiring, not less than thirty (30) days prior to the
date of any such non-renewal or expiration (or such shorter period as Agent
shall agree).  In the event of the failure of such Borrower or Guarantor to
extend or renew any Material License Agreement to which it is a party, Agent
shall have, and is hereby granted, the irrevocable right and authority,
exercisable at its option at any time that an Event of Default shall have
occurred and be continuing, to renew or extend the term of such Material License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of such Borrower or
Guarantor, as Agent shall determine in good faith. If an Event of Default shall
have occurred and be continuing, Agent may, but shall not be required to,
perform any or all of such obligations of such Borrower or Guarantor under any
of the License Agreements, including, but not limited to, the payment of any or
all sums due from such Borrower or Guarantor thereunder. Any sums so paid by
Agent shall constitute part of the Obligations.

 

9.20         Costs and Expenses.  Subject to the limitations contained in
Sections 7.3, 7.4 and 7.7 hereof, Borrowers and Guarantors shall pay to Agent on
demand all documented costs, expenses, filing fees and taxes paid or payable in
connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
the Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all reasonable and documented out-of-pocket costs and
expenses of filing or recording (including UCC financing statement filing taxes
and fees, documentary taxes, intangibles taxes and mortgage recording taxes and
fees, if applicable); (b) costs and expenses and fees for insurance premiums,

 

100

--------------------------------------------------------------------------------


 

inspections, appraisal fees (subject to the limitations contained in Sections
7.3(d) and 7.4(a) hereof) and search fees, costs and expenses of remitting loan
proceeds, collecting checks and other items of payment, and establishing and
maintaining the Blocked Accounts, together with Agent’s customary charges and
fees with respect thereto; (c) charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations; (d) costs and
expenses of preserving and protecting the Collateral; (e) costs and expenses
paid or incurred in connection with obtaining payment of the Obligations,
enforcing the security interests and liens of Agent, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this
Agreement and the other Financing Agreements or defending any claims made or
threatened against Agent or any Lender arising out of the transactions
contemplated hereby and thereby (including preparations for and consultations
concerning any such matters); (f) all out-of-pocket expenses and costs
heretofore and from time to time hereafter incurred by Agent during the course
of periodic field examinations of the Collateral and such Borrower’s or
Guarantor’s operations, plus a per diem charge at Agent’s then standard rate for
Agent’s examiners in the field and office (which rate as of the date hereof is
$1,000 per person per day); and (g) the fees and disbursements of counsel to
Agent (limited to one counsel to Agent, one regulatory counsel to Agent and one
local counsel to Agent in each applicable jurisdiction, in each case including
legal assistants) in connection with any of the foregoing.

 

9.21         Further Assurances.

 

(a)                                  In the case of the formation or acquisition
by a Borrower or Guarantor of any Subsidiary after the date hereof (other than
an Excluded Subsidiary), as to any such Subsidiary, (i) the Borrower or
Guarantor forming such Subsidiary shall cause any such Subsidiary (other than a
Subsidiary organized under the laws of a jurisdiction outside the United States)
to execute and deliver to Agent, the following (each in form and substance
reasonably satisfactory to Agent), (A) an absolute and unconditional guarantee
of payment of the Obligations, (B) a security agreement granting to Agent a
first priority security interest and lien (except as otherwise consented to in
writing by Agent and subject to the Liens permitted under Section 9.8 hereof)
upon the assets of any such Subsidiary of the type or category of the assets of
Borrowers subject to the security interests and liens pursuant hereto, and (C)
such other agreements, documents and instruments as Agent may reasonably require
in connection with the documents referred to above in order to make such
Subsidiary a party to this Agreement as a “Borrower” or as a “Guarantor” as
Agent may determine (subject to Administrative Borrower’s rights under Section
9.21(e) hereof), including, but not limited to, supplements and amendments
hereto, authorization to file UCC financing statements, use of commercially
reasonable efforts to deliver Collateral Access Agreements and other consents,
waivers, acknowledgments and other agreements from third persons which Agent may
deem necessary or desirable in order to permit, protect and perfect its security
interests in and liens upon the assets purchased, corporate resolutions and
other organization and authorizing documents of such Person, and favorable
opinions of counsel to such person and (ii) the Borrower or Guarantor forming
such Subsidiary shall (A) execute and deliver to Agent, a pledge and security
agreement, in form and substance satisfactory to Agent, granting to Agent a
first pledge of and lien on all of the issued and outstanding shares of Capital
Stock of any such Subsidiary or, in the case of a Subsidiary organized under the
laws of a jurisdiction outside the United States, sixty-five (65%) percent of
the issued and outstanding shares of Capital Stock of such Subsidiary, and (B)
deliver the original stock certificates (if any) evidencing such shares of
Capital Stock (or such other

 

101

--------------------------------------------------------------------------------


 

evidence as may be issued in the case of a limited liability company), together
with stock powers with respect thereto duly executed in blank (or the equivalent
thereof in the case of a limited liability company in which such interests are
certificated, or otherwise take such actions as Agent shall require with respect
to Agent’s security interests therein).

 

(b)                                 In the case of an acquisition of assets
(other than Capital Stock) by a Borrower or Guarantor (including indirectly
through a Specified Subsidiary) pursuant to a Permitted Acquisition after the
date hereof, if Agent shall request, Agent shall have received, in form and
substance reasonably satisfactory to Agent, (i) evidence that Agent has valid
and perfected security interests in and liens upon all purchased assets of the
type or category of assets of Borrowers subject to the security interests and
liens pursuant hereto (except for Excluded Assets, such assets encumbered by a
lien permitted under Section 9.8(e) or (l) hereof and such assets owned by a
Subsidiary organized under the laws of a jurisdiction outside the United
States), and (ii) such other agreements, documents and instruments as Agent may
require in connection with the documents referred to above, including, but not
limited to, supplements and amendments hereto, corporate resolutions and other
organization and authorizing documents and favorable opinions of counsel to such
person.

 

(c)                                  At the request of Agent at any time and
from time to time, Borrowers and Guarantors shall, and shall cause each
Specified Subsidiary to, at their expense, in each case subject to any
limitations and exceptions set forth herein or in any of the other Financing
Agreements, duly execute and deliver, or cause to be duly executed and
delivered, such further agreements, documents and instruments, and do or cause
to be done such further acts as may be necessary or proper to evidence, perfect,
maintain and enforce the security interests and the priority thereof in the
Collateral and to otherwise effectuate the provisions or purposes of this
Agreement or any of the other Financing Agreements.  Agent may at any time and
from time to time request a certificate from an officer of any Borrower or
Guarantor representing that all conditions precedent to the making of Loans and
providing Letter of Credit Accommodations contained herein are satisfied (other
than any conditions precedent the satisfaction of which is subject to the
discretion of Agent or the Lenders).  In the event of such request by Agent,
Agent and Lenders may, at Agent’s option, cease to make any further Loans or
provide any further Letter of Credit Accommodations until Agent has received
such certificate and has determined that such conditions precedent to the making
of Loans and providing Letter of Credit Accommodations are satisfied.

 

(d)                                 Notwithstanding the requirements set forth
in Sections 5.2 and 9.21(a) and (b) above, Agent shall not require compliance
with the requirements of those sections contemporaneously upon the formation of
a Subsidiary, or the consummation of a Permitted Acquisition; provided, that,
Borrowers and Guarantors and such new Subsidiaries shall comply therewith within
forty-five (45) days of the occurrence of the formation of such Subsidiary or
the consummation of such Permitted Acquisition (unless Agent extends or waives
such compliance either in whole or in part).

 

(e)                                  If after the date hereof any Guarantor
which is organized or incorporated under the laws of a State of the United
States of America has any Eligible Accounts, Eligible Cash Collateral, Eligible
Credit Card Receivables or Eligible Inventory, then Administrative Borrower may
elect for such Guarantor to become a Borrower hereunder and under the other
Financing Agreements by executing and delivering to Agent a Guarantor Conversion
Notice.

 

102

--------------------------------------------------------------------------------


 

Upon Agent’s receipt of a Guarantor Conversion Notice, duly executed by
Administrative Borrower and properly completed which requests that a Guarantor
become a Borrower, Agent shall countersign such Guarantor Conversion Notice
within three (3) Business Days, whereupon such Guarantor shall automatically
become a Borrower hereunder and shall cease to be a Guarantor hereunder and
under the other Financing Agreements.

 

SECTION 10.                          EVENTS OF DEFAULT AND REMEDIES

 

10.1         Events of Default.  The occurrence or existence of any one or more
of the following events are referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:

 

(a)                                  (i) any Borrower fails to pay any of the
Obligations when due or (ii) any Borrower or Guarantor fails to perform any of
the covenants contained in Sections 9.1(b), 9.1(c), 9.3, 9.4, 9.13, 9.14, 9.15,
9.16 and 9.18 of this Agreement or in any of the other Financing Agreements and
such failure shall continue for thirty (30) days; provided, that, such thirty
(30) day period shall not apply in the case of: (A) any failure to observe any
such covenant which is not capable of being cured at all or within such thirty
(30) day period or which has been the subject of a prior failure within a three
(3) month period or (B) a willful breach by any Borrower or Obligor of any such
covenant or (iii) any Borrower or Obligor fails to perform any of the terms,
covenants, conditions or provisions contained in this Agreement other than those
described in Sections 10.1(a)(i) and 10.1(a)(ii) above;

 

(b)                                 any representation, warranty or statement of
fact made by any Borrower or Guarantor to Agent in this Agreement, the other
Financing Agreements or any other written agreement, schedule, confirmatory
assignment or document shall when made or deemed made be false or misleading in
any material respect;

 

(c)                                  any Obligor revokes or terminates or
purports to revoke or terminate or fails to perform any of the terms, covenants,
conditions or provisions of any guarantee, endorsement or other agreement of
such party in favor of Agent or any Lender;

 

(d)                                 any one or more judgments for the payment of
money is or are rendered against any Borrower or Obligor in excess of $2,500,000
in the aggregate (to the extent not covered by insurance where the insurer has
assumed responsibility in writing for such judgment) and shall remain
undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any one or more
judgments (other than for the payment of money), injunctions, attachments,
garnishments or executions is or are rendered against any Borrower, any Obligor
or any of the Collateral having a value in excess of $2,500,000 in the aggregate
which is not effectively stayed, discharged, vacated or bonded;

 

(e)                                  any Borrower or Obligor, which is a
partnership, limited liability company, limited liability partnership or a
corporation, dissolves or suspends or discontinues doing business, except as
permitted hereunder;

 

(f)                                    any Borrower or Obligor makes an
assignment for the benefit of creditors, makes or sends notice of a bulk
transfer or calls a meeting of its creditors or principal creditors in
connection with a moratorium or adjustment of the Indebtedness due to them;

 

103

--------------------------------------------------------------------------------


 

(g)                                 a case or proceeding under the bankruptcy
laws of the United States of America now or hereafter in effect or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at law or in equity) is filed against any Borrower or Obligor or all or
any part of its properties and such petition or application is not dismissed
within forty-five (45) days after the date of its filing or any Borrower or
Obligor shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner;

 

(h)                                 a case or proceeding under the bankruptcy
laws of the United States of America now or hereafter in effect or under any
insolvency, reorganization, receivership, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction now or hereafter in effect
(whether at a law or equity) is filed by any Borrower or Obligor or for all or
any part of its property;

 

(i)                                     (i) any default in respect of any
Indebtedness of any Borrower or Obligor (other than Indebtedness owing to Agent
and Lenders hereunder), in any case in an amount in excess of $2,500,000, which
default continues for more than the applicable cure period, if any, with respect
thereto, or (ii) any default by any Borrower or Obligor under any Material
Contract, which default continues for more than the applicable cure period, if
any, with respect thereto and/or is not waived in writing by the other parties
thereto, or (iii) any Credit Card Issuer or Credit Card Processor withholds
payment of amounts otherwise payable to a Borrower or Guarantor to fund a
reserve account or otherwise hold as collateral, or shall require a Borrower or
Guarantor to pay funds into a reserve account or for such Credit Card Issuer or
Credit Card Processor to otherwise hold as collateral, or any Borrower or
Guarantor shall provide a letter of credit, guarantee, indemnity or similar
instrument to or in favor of such Credit Card Issuer or Credit Card Processor
such that in the aggregate all of such funds in the reserve account, other
amounts held as collateral and the amount of such letters of credit, guarantees,
indemnities or similar instruments shall exceed $2,500,000 or any such Credit
Card Issuer or Credit Card Processor shall debit or deduct any amounts in excess
of $2,500,000 in the aggregate in any fiscal year of Borrowers and Guarantors
from any deposit account of any Borrower or Guarantor;

 

(j)                                     any material provision hereof or of any
of the other Financing Agreements shall for any reason cease to be valid,
binding and enforceable with respect to any party hereto or thereto (other than
Agent) in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action
or fail to take any action based on the assertion that any provision hereof or
of any of the other Financing Agreements has ceased to be or is otherwise not
valid, binding or enforceable in accordance with its terms, or any security
interest provided for herein or in any of the other Financing Agreements shall
cease to be a valid and perfected first priority security interest in any of the
Collateral purported to be subject thereto (except as otherwise permitted herein
or therein);

 

(k)                                  an ERISA Event shall occur which results in
or could reasonably be expected to result in liability of any Borrower in an
aggregate amount in excess of $2,500,000;

 

(l)                                     any Change of Control; or

 

104

--------------------------------------------------------------------------------


 

(m)                               the indictment by any Governmental Authority,
or the threatened indictment in writing by any Governmental Authority of any
Borrower or Obligor of which any Borrower, Obligor or Agent receives notice, in
either case, as to which there is a reasonable probability of an adverse
determination under any criminal statute, or commencement of criminal
proceedings by any Governmental Authority against such Borrower or Obligor,
pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture of (i) any of the Collateral having a value in
excess of $2,500,000 or (ii) any other property of any Borrower or Guarantor
which is necessary or material to the conduct of its business.

 

10.2         Remedies.

 

(a)                                  At any time an Event of Default has
occurred and is continuing, Agent and Lenders shall have all rights and remedies
provided in this Agreement, the other Financing Agreements, the UCC and other
applicable law, all of which rights and remedies may be exercised without notice
to or consent by any Borrower or Obligor, except as such notice or consent is
expressly provided for hereunder or required by applicable law.  All rights,
remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC or other applicable law, are cumulative, not
exclusive and enforceable, in Agent’s discretion, alternatively, successively,
or concurrently on any one or more occasions, and shall include, without
limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Obligor of this
Agreement or any of the other Financing Agreements.  Subject to Section 12
hereof, Agent may, and at the direction of the Required Lenders shall, at any
time or times, proceed directly against any Borrower or Obligor to collect the
Obligations without prior recourse to the Collateral.

 

(b)                                 Without limiting the generality of the
foregoing, at any time an Event of Default has occurred and is continuing, Agent
may, at its option and shall upon the direction of the Required Lenders, (i)
upon notice to Administrative Borrower, accelerate the payment of all
Obligations and demand immediate payment thereof to Agent for itself and the
benefit of Lenders (provided, that, upon the occurrence of any Event of Default
described in Sections 10.1(g) and 10.1(h), all Obligations shall automatically
become immediately due and payable), and (ii) terminate the Commitments and this
Agreement (provided, that, upon the occurrence of any Event of Default described
in Sections 10.1(g) and 10.1(h), the Commitments and any other obligation of the
Agent or a Lender hereunder shall automatically terminate).

 

(c)                                  Without limiting the foregoing, at any time
an Event of Default has occurred and is continuing, Agent may, in its discretion
(i) with or without judicial process or the aid or assistance of others, enter
upon any premises on or in which any of the Collateral may be located and take
possession of the Collateral or complete processing, manufacturing and repair of
all or any portion of the Collateral, (ii) require any Borrower or Obligor, at
Borrowers’ expense, to assemble and make available to Agent any part or all of
the Collateral at any place and time designated by Agent, (iii) collect,
foreclose, receive, appropriate, setoff and realize upon any and all Collateral,
(iv) remove any or all of the Collateral from any premises on or in which the
same may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent

 

105

--------------------------------------------------------------------------------


 

may deem reasonable, for cash, upon credit or for future delivery, with the
Agent having the right to purchase the whole or any part of the Collateral at
any such public sale, all of the foregoing being free from any right or equity
of redemption of any Borrower or Obligor, which right or equity of redemption is
hereby expressly waived and released by Borrowers and Obligors and/or (vi)
terminate this Agreement.  If any of the Collateral is sold or leased by Agent
upon credit terms or for future delivery, the Obligations shall not be reduced
as a result thereof until payment therefor is finally collected by Agent.  If
notice of disposition of Collateral is required by law, ten (10) days prior
notice by Agent to Administrative Borrower designating the time and place of any
public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Borrowers and Obligors waive any other notice.  In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Borrower and Obligor waives the
posting of any bond which might otherwise be required. At any time an Event of
Default has occurred and is continuing, upon Agent’s request, Borrowers will
either, as Agent shall specify, furnish cash collateral to the issuer to be used
to secure and fund Agent’s reimbursement obligations to the issuer in connection
with any Letter of Credit Accommodations or furnish cash collateral to Agent for
the Letter of Credit Accommodations.  Such cash collateral shall be in the
amount equal to one hundred two (102%) percent of the amount of the Letter of
Credit Accommodations plus the amount of any fees and expenses payable in
connection therewith through the end of the latest expiration date of such
Letter of Credit Accommodations.

 

(d)                                 At any time or times that an Event of
Default has occurred and is continuing, Agent may, in its discretion, enforce
the rights of any Borrower or Obligor against any account debtor, secondary
obligor or other obligor in respect of any of the Accounts or other
Receivables.  Without limiting the generality of the foregoing, Agent may, in
its discretion, at such time or times (i) notify any or all account debtors
(including Credit Card Issuers and Credit Card Processors), secondary obligors
or other obligors in respect thereof that the Receivables have been assigned to
Agent and that Agent has a security interest therein and Agent may direct any or
all accounts debtors (including Credit Card and Credit Card Processors),
secondary obligors and other obligors to make payment of Receivables directly to
Agent, (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the account debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Agent and Lenders shall
not be liable for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action Agent may deem necessary or desirable for the protection
of its interests and the interests of Lenders.  At any time that an Event of
Default has occurred and is continuing, at Agent ‘s request, all invoices and
statements sent to any account debtor shall state that the Accounts and such
other obligations have been assigned to Agent and are payable directly and only
to Agent and Borrowers and Obligors shall deliver to Agent such originals of
documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as Agent may require.  In the event any
account debtor returns Inventory when an Event of Default has occurred and is
continuing, Borrowers shall, upon Agent’s request, hold the returned Inventory
in trust for Agent, segregate all returned Inventory from all of its other

 

106

--------------------------------------------------------------------------------


 

property, dispose of the returned Inventory solely according to Agent’s
instructions, and not issue any credits, discounts or allowances with respect
thereto without Agent’s prior written consent.

 

(e)                                  To the extent that applicable law imposes
duties on Agent or any Lender to exercise remedies in a commercially reasonable
manner (which duties cannot be waived under such law), each Borrower and
Guarantor acknowledges and agrees that it is not commercially unreasonable for
Agent or any Lender (i) to fail to incur expenses reasonably deemed significant
by Agent or any Lender to prepare Collateral for disposition or otherwise to
complete raw material or work in process into finished goods or other finished
products for disposition, (ii) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain consents of any Governmental Authority or other third party
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors and other persons obligated on
Collateral directly or through the use of collection agencies and other
collection specialists, (v) to advertise dispositions of Collateral through
publications or media of general circulation, whether or not the Collateral is
of a specialized nature, (vi) to contact other persons, whether or not in the
same business as any Borrower or Guarantor, for expressions of interest in
acquiring all or any portion of the Collateral, (vii) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature, (viii)to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (ix) to dispose of assets in
wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure Agent or Lenders
against risks of loss, collection or disposition of Collateral or to provide to
Agent or Lenders a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any of the
Collateral. Each Borrower and Guarantor acknowledges that the purpose of this
Section is to provide non-exhaustive indications of what actions or omissions by
Agent or any Lender would not be commercially unreasonable in the exercise by
Agent or any Lender of remedies against the Collateral and that other actions or
omissions by Agent or any Lender shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section. Without limitation of
the foregoing, nothing contained in this Section shall be construed to grant any
rights to any Borrower or Guarantor or to impose any duties on Agent or Lenders
that would not have been granted or imposed by this Agreement or by applicable
law in the absence of this Section.

 

(f)                                    For the purpose of enabling Agent to
exercise the rights and remedies hereunder, each Borrower and Obligor hereby
grants to Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable at any time an Event of Default shall exist or have occurred and
for so long as the same is continuing) without payment of royalty or other
compensation to any Borrower or Obligor, to use, assign, license or sublicense
any of the trademarks, service-marks, trade names, business names, trade styles,
designs, logos and other source of business identifiers and other Intellectual
Property and general intangibles now owned

 

107

--------------------------------------------------------------------------------


 

or hereafter acquired by any Borrower or Obligor, wherever the same maybe
located, including in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.

 

(g)                                 At any time an Event of Default has occurred
and is continuing, Agent may apply the cash proceeds of Collateral actually
received by Agent from any sale, lease, foreclosure or other disposition of the
Collateral to payment of the Obligations, in whole or in part and in accordance
with the terms hereof, whether or not then due or may hold such proceeds as cash
collateral for the Obligations.  Borrowers and Guarantors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.

 

(h)                                 Without limiting the foregoing, upon the
occurrence and during the continuance of a Default or an Event of Default, (i)
Agent and Lenders may, at Agent’s option, and upon the occurrence of an Event of
Default at the direction of the Required Lenders, Agent and Lenders shall,
without notice, (A) cease making Loans or arranging for Letter of Credit
Accommodations or reduce the lending formulas or amounts of Loans and Letter of
Credit Accommodations available to Borrowers and/or (B) in the case of any Event
of Default, terminate any provision of this Agreement providing for any future
Loans or Letter of Credit Accommodations to be made by Agent and Lenders to
Borrowers and (ii) Agent may, at its option, establish such Reserves as Agent
determines, without limitation or restriction, notwithstanding anything to the
contrary contained herein.

 

SECTION 11.

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 

11.1         Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.

 

(a)                                  The validity, interpretation and
enforcement of this Agreement and the other Financing Agreements (except as
otherwise provided therein) and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the State of New York but excluding
any principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

 

(b)                                 Borrowers, Guarantors, Agent and Lenders
irrevocably consent and submit to the non-exclusive jurisdiction of the Supreme
Court of the State of New York, New York County in the Borough of Manhattan and
United States District Court for the Southern District of New York, whichever
Agent may elect, and waive any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Agreement or
any of the other Financing Agreements or in any way connected with or related or
incidental to the dealings of the parties hereto in respect of this Agreement or
any of the other Financing Agreements or the transactions related hereto or
thereto, in each case whether now existing or hereafter arising, and whether in
contract, tort, equity or otherwise, and agree that any dispute with respect to
any such matters shall be heard only in the courts described above (except that
Agent and Lenders shall have the right to bring any action or proceeding against
any Borrower or Guarantor or its or their property in the courts of any other
jurisdiction which Agent deems

 

108

--------------------------------------------------------------------------------


 

necessary or appropriate in order to realize on the Collateral or to otherwise
enforce its rights against any Borrower or Guarantor or its or their property).

 

(c)                                  Each Borrower and Guarantor hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified mail (return receipt requested)
directed to its address set forth herein and service so made shall be deemed to
be completed five (5) days after the same shall have been so deposited in the
U.S. mails, or, at Agent’s option, by service upon any Borrower or Guarantor (or
Administrative Borrower on behalf of such Borrower or Guarantor) in any other
manner provided under the rules of any such courts.  Within thirty (30) days
after such service, such Borrower or Guarantor shall appear in answer to such
process, failing which such Borrower or Guarantor shall be deemed in default and
judgment may be entered by Agent against such Borrower or Guarantor for the
amount of the claim and other relief requested.

 

(d)                                 BORROWERS, GUARANTORS, AGENT AND LENDERS
EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR, AGENT OR ANY
LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

(e)                                  Agent and Lenders shall not have any
liability to any Borrower or Guarantor (whether in tort, contract, equity or
otherwise) for losses suffered by such Borrower or Guarantor in connection with,
arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on Agent and such Lender, that the losses were
the result of acts or omissions constituting gross negligence or willful
misconduct.  In any such litigation, Agent and Lenders shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of this
Agreement.  Each Borrower and Guarantor: (i) certifies that neither Agent, any
Lender nor any representative, agent or attorney acting for or on behalf of
Agent or any Lender has represented, expressly or otherwise, that Agent and
Lenders would not, in the event of litigation, seek to enforce any of the
waivers provided for in this Agreement or any of the other Financing Agreements
and (ii) acknowledges that in entering into this Agreement and the other
Financing Agreements, Agent and Lenders are relying upon, among other things,
the waivers and certifications set forth in this Section 11.1 and elsewhere
herein and therein.

 

109

--------------------------------------------------------------------------------


 

11.2         Waiver of Notices.  Each Borrower and Guarantor hereby expressly
waives demand, presentment, protest and notice of protest and notice of dishonor
with respect to any and all instruments and chattel paper, included in or
evidencing any of the Obligations or the Collateral, and any and all other
demands and notices of any kind or nature whatsoever with respect to the
Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein.  No notice to or demand on any Borrower or Guarantor which
Agent or any Lender may elect to give shall entitle such Borrower or Guarantor
to any other or further notice or demand in the same, similar or other
circumstances.

 

11.3         Amendments and Waivers.

 

(a)                                  Neither this Agreement nor any other
Financing Agreement nor any terms hereof or thereof may be amended, waived,
discharged or terminated unless such amendment, waiver, discharge or termination
is in writing signed by Agent and the Required Lenders or at Agent’s option, by
Agent with the authorization of the Required Lenders, and as to amendments to
any of the Financing Agreements (other than with respect to any provision of
Section 12 hereof), by any Borrower; except, that, no such amendment, waiver,
discharge or termination shall:

 

(i)                                     reduce the interest rate or any fees or
extend the time of payment of principal, interest or any fees or reduce the
principal amount of any Loan or Letter of Credit Accommodations, in each case
without the consent of each Lender directly affected thereby,

 

(ii)                                  increase the Commitment of any Lender over
the amount thereof then in effect or provided hereunder, in each case without
the consent of such Lender,

 

(iii)                               release any Collateral (except as expressly
required hereunder or under any of the other Financing Agreements or applicable
law and except as permitted under Section 12.11(b) hereof), without the consent
of Agent and all of Lenders,

 

(iv)                              reduce any percentage specified in the
definition of Required Lenders, without the consent of Agent and all of Lenders,

 

(v)                                 except as permitted hereunder, consent to
the assignment or transfer by any Borrower or Guarantor of any of their rights
and obligations under this Agreement, without the consent of Agent and all of
Lenders,

 

(vi)                              contractually subordinate any of the
Obligations, without the consent of Agent and all of Lenders, or contractually
subordinate Agent’s lien on any Collateral (except as permitted under Section
12.11(b) hereof), without the consent of Agent and all of Lenders;

 

(vii)                           amend, modify or waive any terms of this Section
11.3 or Section 6.4 hereof, without the consent of Agent and all of Lenders, or

 

(viii)                        (A) increase the advance rates constituting part
of the Borrowing Base or increase the sublimits with respect to the Inventory
Loan Limit, the Fuel Inventory Loan Limit, Revolving Loans based on Eligible
Inventory or Perishable Inventory or for Letter of

 

110

--------------------------------------------------------------------------------


 

Credit Accommodations, without the consent of Agent and all of Lenders or (B)
amend, modify or waive any provisions of the definition of the term Borrowing
Base or any of the defined terms referred to in the definition of the term
Borrowing Base, in each case if the effect thereof increases the amount of the
Borrowing Base, without the consent of Agent and all of Lenders.

 

(b)                                 Agent and Lenders shall not, by any act,
delay, omission or otherwise be deemed to have expressly or impliedly waived any
of its or their rights, powers and/or remedies unless such waiver shall be in
writing and signed as provided herein.  Any such waiver shall be enforceable
only to the extent specifically set forth therein.  A waiver by Agent or any
Lender of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent or any Lender would otherwise have on any future occasion, whether similar
in kind or otherwise.

 

(c)                                  Notwithstanding anything to the contrary
contained in Section 11.3(a) above, in connection with any amendment, waiver,
discharge or termination, in the event that any Lender whose consent thereto is
required shall fail to consent or fail to consent in a timely manner (such
Lender being referred to herein as a “Non-Consenting Lender”), but the consent
of the Required Lenders to such amendment, waiver, discharge or termination is
obtained, then Wells or Administrative Borrower shall have the right, but not
the obligation, at any time thereafter, and upon the exercise by Wells or
Administrative Borrower of such right, such Non-Consenting Lender shall have the
obligation, to sell, assign and transfer to Wells or such Eligible Transferee as
Wells or Administrative Borrower may specify, the Commitment of such
Non-Consenting Lender and all rights and interests of such Non-Consenting Lender
pursuant thereto.  Wells or Administrative Borrower shall provide the
Non-Consenting Lender with prior written notice of its intent to exercise its
right under this Section, which notice shall specify on date on which such
purchase and sale shall occur.  Such purchase and sale shall be pursuant to the
terms of an Assignment and Acceptance (whether or not executed by the
Non-Consenting Lender), except that on the date of such purchase and sale, Wells
or such Eligible Transferee specified by Wells or Administrative Borrower shall
pay to the Non-Consenting Lender (except as Wells and such Non-Consenting Lender
may otherwise agree) the amount equal to: (i) the principal balance of the Loans
held by the Non-Consenting Lender outstanding as for the close of business on
the business day immediately preceding the effective date of such purchase and
sale, plus (ii) amounts accrued and unpaid in respect of interest and fees
payable to the Non-Consenting Lender to the effective date of the purchase (but
in no event shall the Non-Consenting Lender be deemed entitled to any early
termination fee).  Such purchase and sale shall be effective on the date of the
payment of such amount to the Non-Consenting Lender and the Commitment of the
Non-Consenting Lender shall terminate on such date.  Wells or any Eligible
Transferee shall have the right, but not the obligation, to purchase the
interest of a Non-Consenting Lender pursuant to this Section 11.3(c).

 

(d)                                 The consent of Agent shall be required for
any amendment, waiver or consent affecting the rights or duties of Agent
hereunder or under any of the other Financing Agreements, in addition to the
consent of the Lenders otherwise required by this Section and the exercise by
Agent of any of its rights hereunder with respect to Reserves or Eligible
Accounts or Eligible Inventory shall not be deemed an amendment to the advance
rates provided for in this Section 11.3.

 

111

--------------------------------------------------------------------------------


 

(e)                                  The consent of Agent and any Bank Product
Provider that is providing Bank Products and has outstanding any such Bank
Products at such time that are secured hereunder shall be required for any
amendment to the priority of payment of Obligations arising under or pursuant to
any Hedge Agreements of a Borrower or Guarantor or other Bank Products as set
forth in Section 6.4(a) hereof.

 

(f)                                    Notwithstanding anything to the contrary
contained in Section 11.3(a) above, (i) this Agreement may be amended with the
written consent of Agent, Borrowers, Guarantors and the Lenders providing the
Replacement Revolving Loans (as defined below) to permit the refinancing of any
portion of the outstanding Revolving Loans (“Refinanced Revolving Loans”) with a
replacement revolving loan facility (“Replacement Revolving Loans”) hereunder;
provided, that (A) the aggregate amount of commitments for such Replacement
Revolving Loans shall not exceed the aggregate amount of commitments for such
Refinanced Revolving Loans, (B) the Applicable Margin with respect to such
Replacement Revolving Loans (together with the letter of credit fees and unused
line fees applicable to such Replacement Revolving Loans) shall not be higher
than those in effect for such Refinanced Revolving Loans immediately prior to
such refinancing, (C) the Weighted Average Life to Maturity of such Replacement
Revolving Loans shall not be shorter than the Weighted Average Life to Maturity
of such Refinanced Revolving Loans at the time of such refinancing, and (D) all
other terms applicable to such Replacement Revolving Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Revolving Loans than, those applicable to such Refinanced Revolving
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Revolving Loans
in effect immediately prior to such refinancing, and (ii) this Agreement may be
amended to extend the maturity date of any or all of the Loans owing to any
Lender with the written consent of Agent, Borrowers, Guarantors and such Lender;
provided, that, (A) each Lender shall have the opportunity to participate in
such extension on the same terms and conditions as each other Lender, (B) no
Lender will have any obligation to extend the maturity date of any Loans owing
to such Lender, and (C) Agent may, with the written consent of Borrowers,
Guarantors and each such extending Lender, enter into such amendments to this
Agreement and the other Financing Agreements as may be necessary in order to
establish new tranches or sub-tranches in respect of the Loans and/or
Commitments extended pursuant to this clause (ii) and such technical amendments
as may be necessary or appropriate in the reasonable opinion of Agent and
Administrative Borrower in connection with the establishment of such new
tranches or sub-tranches.

 

11.4         Waiver of Counterclaims.  Each Borrower and Guarantor waives all
rights to interpose any claims, deductions, setoffs or counterclaims of any
nature (other then compulsory counterclaims) in any action or proceeding with
respect to this Agreement, the Obligations, the Collateral or any matter arising
therefrom or relating hereto or thereto.

 

11.5         Indemnification.  Each Borrower and Guarantor shall, jointly and
severally, indemnify and hold Agent and each Lender, and its officers,
directors, agents, employees, advisors and counsel and their respective
Affiliates (each such person being an “Indemnitee”), harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses (including
reasonable attorneys’ fees and expenses of counsel to Indemnitees, limited to
one counsel to Indemnitees, one regulatory counsel to Indemnitees and one local
counsel to

 

112

--------------------------------------------------------------------------------


 

Indemnitees in each applicable jurisdiction, in each case including legal
assistants, and, in the case of a conflict of interest where an Indemnitee
affected by such conflict informs Agent of such conflict and thereafter retains
its own counsel, of another counsel to such affected Indemnitee) imposed on,
incurred by or asserted against any of them in connection with any litigation,
investigation, claim or proceeding commenced or threatened arising out of or
related to the negotiation, preparation, execution, delivery, enforcement,
performance or administration of this Agreement, any other Financing Agreements,
or any undertaking or proceeding related to any of the transactions contemplated
hereby or any act, omission, event or transaction related or attendant thereto,
including amounts paid in settlement, court costs, and the fees and expenses of
counsel except that Borrowers and Guarantors shall not have any obligation under
this Section 11.5 to indemnify an Indemnitee with respect to a matter covered
hereby resulting from the gross negligence or willful misconduct of such
Indemnitee as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction (but without limiting the obligations of Borrowers or
Guarantors as to any other Indemnitee).  To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable
because it violates any law or public policy, Borrowers and Guarantors shall pay
the maximum portion which it is permitted to pay under applicable law to Agent
and Lenders in satisfaction of indemnified matters under this Section.  To the
extent permitted by applicable law, no Borrower or Guarantor shall assert, and
each Borrower and Guarantor hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any of the other Financing Agreements
or any undertaking or transaction contemplated hereby.  All amounts due under
this Section shall be payable upon demand. The foregoing indemnity shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement.

 

SECTION 12.                          THE AGENT

 

12.1         Appointment, Powers and Immunities.  Each Secured Party irrevocably
designates, appoints and authorizes Wells to act as Agent hereunder and under
the other Financing Agreements with such powers as are specifically delegated to
Agent by the terms of this Agreement and of the other Financing Agreements,
together with such other powers as are reasonably incidental thereto.  Agent (a)
shall have no duties or responsibilities except those expressly set forth in
this Agreement and in the other Financing Agreements, and shall not by reason of
this Agreement or any other Financing Agreement be a trustee or fiduciary for
any Secured Party; (b) shall not be responsible to Lenders for any recitals,
statements, representations or warranties contained in this Agreement or in any
of the other Financing Agreements, or in any certificate or other document
referred to or provided for in, or received by any of them under, this Agreement
or any other Financing Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Financing Agreement or any other document referred to or provided for herein or
therein or for any failure by any Borrower or any Obligor or any other Person to
perform any of its obligations hereunder or thereunder; and (c) shall not be
responsible to Lenders for any action taken or omitted to be taken by it
hereunder or under any other Financing Agreement or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction.  Agent may employ agents and

 

113

--------------------------------------------------------------------------------


 

attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it in good faith.  Agent may
deem and treat the payee of any note as the holder thereof for all purposes
hereof unless and until the assignment thereof pursuant to an agreement (if and
to the extent permitted herein) in form and substance reasonably satisfactory to
Agent shall have been delivered to and acknowledged by Agent.  Wells Fargo
Capital Finance, LLC is hereby designated as the sole lead arranger, manager and
bookrunner with respect to the Credit Facility.  The designation of Wells Fargo
Capital Finance, LLC as sole lead arranger, manager and bookrunner shall not
create any rights in favor of it in such capacity nor subject it to any duties
or obligations in such capacity.

 

12.2         Reliance by Agent.  Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Agent.  As to any matters not
expressly provided for by this Agreement or any other Financing Agreement, Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Lenders or all of Lenders as is required in such circumstance, and such
instructions of Agent and any action taken or failure to act pursuant thereto
shall be binding on all Lenders.

 

12.3         Events of Default.

 

(a)                                  Agent shall not be deemed to have knowledge
or notice of the occurrence of a Default or an Event of Default or other failure
of a condition precedent to the Loans and Letter of Credit Accommodations
hereunder, unless and until Agent has received written notice from a Lender, or
a Borrower specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a “Notice of Default or Failure of
Condition”.  In the event that Agent receives such a Notice of Default or
Failure of Condition, Agent shall give prompt notice thereof to the Lenders. 
Agent shall (subject to Section 12.7) take such action with respect to any such
Event of Default or failure of condition precedent as shall be directed by the
Required Lenders to the extent provided for herein; provided, that, unless and
until Agent shall have received such directions, Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to or by reason of such Event of Default or failure of condition precedent, as
it shall deem advisable in the best interest of Lenders.  Without limiting the
foregoing, and notwithstanding the existence or occurrence and continuance of an
Event of Default or any other failure to satisfy any of the conditions precedent
set forth in Section 4 of this Agreement to the contrary, unless and until
otherwise directed by the Required Lenders, Agent may, but shall have no
obligation to, continue to make Loans and issue or cause to be issued Letter of
Credit Accommodations for the ratable account and risk of Lenders from time to
time if Agent believes making such Loans or issuing or causing to be issued such
Letter of Credit Accommodations is in the best interests of Lenders.

 

(b)                                 Except with the prior written consent of
Agent, no Lender may assert or exercise any enforcement right or remedy in
respect of the Loans, Letter of Credit Accommodations or other Obligations, as
against any Borrower or Obligor or any of the Collateral or other property of
any Borrower or Obligor.

 

114

--------------------------------------------------------------------------------


 

12.4         Wells in its Individual Capacity.  With respect to its Commitment
and the Loans made and Letter of Credit Accommodations issued or caused to be
issued by it (and any successor acting as Agent), so long as Wells shall be a
Lender hereunder, it shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not acting as Agent,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Wells in its individual capacity as Lender hereunder.  Wells
(and any successor acting as Agent) and its Affiliates may (without having to
account therefor to any Lender) lend money to, make investments in and generally
engage in any kind of business with Borrowers (and any of its Subsidiaries or
Affiliates) as if it were not acting as Agent, and Wells and its Affiliates may
accept fees and other consideration from any Borrower or Guarantor and any of
its Subsidiaries and Affiliates for services in connection with this Agreement
or otherwise without having to account for the same to Lenders.

 

12.5         Indemnification.  Lenders agree to indemnify Agent (to the extent
not reimbursed by Borrowers hereunder and without limiting any obligations of
Borrowers hereunder) ratably, in accordance with their Pro Rata Shares, for any
and all claims of any kind and nature whatsoever that may be imposed on,
incurred by or asserted against Agent (including by any Lender) arising out of
or by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents, provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction.  The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

12.6         Non-Reliance on Agent and Other Lenders.  Each Lender agrees that
it has, independently and without reliance on Agent or other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of Borrowers and Obligors and has made its own decision to enter
into this Agreement and that it will, independently and without reliance upon
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Financing Agreements.  Agent shall not be required to keep itself informed
as to the performance or observance by any Borrower or Obligor of any term or
provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Borrower or Obligor.  Agent will use reasonable
efforts to provide Lenders with any information received by Agent from any
Borrower or Obligor which is required to be provided to Lenders or deemed to be
requested by Lenders hereunder and with a copy of any Notice of Default or
Failure of Condition received by Agent from any Borrower or any Lender;
provided, that, Agent shall not be liable to any Lender for any failure to do
so, except to the extent that such failure is attributable to Agent’s own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Except for notices, reports and
other documents expressly required to be furnished to Lenders by Agent or deemed
requested by Lenders hereunder, Agent shall not have any duty or responsibility
to provide any Lender with any other credit or other information

 

115

--------------------------------------------------------------------------------


 

concerning the affairs, financial condition or business of any Borrower or
Obligor that may come into the possession of Agent.

 

12.7         Failure to Act.  Except for action expressly required of Agent
hereunder and under the other Financing- Agreements, Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.

 

12.8         Additional Loans.  Agent shall not make any Revolving Loans or
provide any Letter of Credit Accommodations to any Borrower on behalf of Lenders
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit Accommodations would cause the aggregate amount of the total outstanding
Revolving Loans and Letter of Credit Accommodations to such Borrower to exceed
the Borrowing Base of such Borrower, without the prior consent of all Lenders,
except, that, Agent may make such additional Revolving Loans or provide such
additional Letter of Credit Accommodations on behalf of Lenders, intentionally
and with actual knowledge that such Revolving Loans or Letter of Credit
Accommodations will cause the total outstanding Revolving Loans and Letter of
Credit Accommodations to such Borrower to exceed the Borrowing Base of such
Borrower, as Agent may deem necessary or advisable in its discretion, provided,
that: (a) the total principal amount of the additional Revolving Loans or
additional Letter of Credit Accommodations to any Borrower which Agent may make
or provide after obtaining such actual knowledge that the aggregate principal
amount of the Revolving Loans equal or exceed the Borrowing Bases of Borrowers,
plus the amount of Special Agent Advances made pursuant to Section 12.11(a)(i)
or (ii) hereof then outstanding, shall not exceed the aggregate amount equal to
ten (10%) percent of the Maximum Credit, (b) no such additional Revolving Loan
or Letter of Credit Accommodation shall be outstanding more than ninety (90)
days after the date such additional Revolving Loan or Letter of Credit
Accommodation is made or issued (as the case may be), except as the Required
Lenders may otherwise agree and (c) the total outstanding principal amount of
Loans, Letter of Credit Accommodations and Special Agent Advances made pursuant
to Section 12.11(a)(i) and (ii) hereof shall not exceed the Maximum Credit. 
Each Lender shall be obligated to pay Agent the amount of its Pro Rata Share of
any such additional Revolving Loans or Letter of Credit Accommodations.

 

12.9         Concerning the Collateral and the Related Financing Agreements. 
Each Lender authorizes and directs Agent to enter into this Agreement and the
other Financing Agreements.  Each Lender agrees that any action taken by Agent
or Required Lenders in accordance with the terms of this Agreement or the other
Financing Agreements and the exercise by Agent or Required Lenders of their
respective powers set forth therein or herein, together with such other powers
that are reasonably incidental thereto, shall be binding upon all of the
Lenders.

 

12.10   Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.  By signing this Agreement, each Lender:

 

(a)                                  is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, a copy of each field
audit or examination report and report with respect to the Borrowing Base
prepared or received by Agent (each field audit or examination

 

116

--------------------------------------------------------------------------------


 

report and report with respect to the Borrowing Base being referred to herein as
a “Report” and collectively, “Reports”), appraisals with respect to the
Collateral and financial statements with respect to Parent and its Subsidiaries
received by Agent;

 

(b)                                 expressly agrees and acknowledges that Agent
(i) does not make any representation or warranty as to the accuracy of any
Report, appraisal or financial statement or (ii) shall not be liable for any
information contained in any Report, appraisal or financial statement;

 

(c)                                  expressly agrees and acknowledges that the
Reports are not comprehensive audits or examinations, that Agent or any other
party performing any audit or examination will inspect only specific information
regarding Borrowers and Guarantors and will rely significantly upon Borrowers’
and Guarantors’ books and records, as well as on representations of Borrowers’
and Guarantors’ personnel; and

 

(d)                                 agrees to keep all Reports confidential and
strictly for its internal use in accordance with the terms of Section 13.5
hereof, and not to distribute or use any Report in any other manner.

 

12.11   Collateral Matters.

 

(a)                                  Agent may, at its option, from time to
time, at any time on or after an Event of Default and for so long as the same is
continuing or upon any other failure of a condition precedent to the Loans and
Letter of Credit Accommodations hereunder, make such disbursements and advances
(“Special Agent Advances”) which Agent, in its sole discretion, (i) deems
necessary or desirable either to preserve or protect the Collateral or any
portion thereof or (ii) to enhance the likelihood or maximize the amount of
repayment by Borrowers and Guarantors of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to any Borrower or Guarantor pursuant
to the terms of this Agreement or any of the other Financing Agreements
consisting of (A) costs, fees and expenses and (B) payments to any issuer in
respect of Letter of Credit Accommodations which are issued in accordance with
the terms of the other Sections of this Agreement; provided, that, the total
outstanding principal amount of the Special Agent Advances pursuant to Section
12.11(a)(i) and (ii) hereof plus the total outstanding principal amount of the
additional Loans and Letter of Credit Accommodations which Agent may make or
provide as set forth in Section 12.8 hereof shall not exceed the aggregate
amount equal to ten (10%) percent of the Maximum Credit; provided, further,
that, the total outstanding principal amount of Loans, Letter of Credit
Accommodations and the Special Agent Advances pursuant to Section 12.11(a)(i)
and (ii) hereof shall not exceed the Maximum Credit.  Special Agent Advances
shall be repayable on demand and together with all interest thereon shall
constitute Obligations secured by the Collateral.  Special Agent Advances shall
not constitute Loans but shall otherwise constitute Obligations hereunder. 
Interest on Special Agent Advances shall be payable at the Interest Rate then
applicable to Prime Rate Loans and shall be payable on demand.  Without
limitation of its obligations pursuant to Section 6.10, each Lender agrees that
it shall make available to Agent, upon Agent’s demand, in immediately available
funds, the amount equal to such Lender’s Pro Rata Share of each such Special
Agent Advance.  If such funds are not made available to Agent by such Lender,
such Lender shall be deemed a Defaulting Lender and Agent shall be entitled to
recover such funds, on demand from such Lender together with interest thereon
for each day from the date such payment was due until the date such

 

117

--------------------------------------------------------------------------------


 

amount is paid to Agent at the Federal Funds Rate for each day during such
period (as published by the Federal Reserve Bank of New York or at Agent’s
option based on the arithmetic mean determined by Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Agent) and if such amounts are
not paid within three (3) days of Agent ‘s demand, at the highest Interest Rate
provided for in Section 3.1 hereof applicable to Prime Rate Loans.

 

(b)                                 Lenders hereby irrevocably authorize Agent
to release, and (except in the case of clauses (v), (vi) or (vii) below) upon
the request of Administrative Borrower, Agent hereby agrees to release, any
security interest in, mortgage or lien upon, any of the Collateral:  (i) upon
termination of the Commitments and payment and satisfaction of all of the
Obligations (other than unasserted contingent indemnification claims) and
delivery of cash collateral to the extent required under Section 13.1 below,
(ii) constituting property being sold, transferred or disposed of in connection
with a Disposition permitted by Section 9.7 hereof (other than Dispositions from
a Borrower or Guarantor to another Borrower or Guarantor) if Administrative
Borrower, any other Borrower or any Guarantor certifies to Agent that the
Disposition is made in compliance with Section 9.7 hereof (and Agent may rely
conclusively on any such certificate, without further inquiry), and to the
extent that the Capital Stock of any Guarantor or any Propco is sold in
connection with a Disposition permitted by Section 9.7 hereof, such Guarantor or
Propco shall cease to be a Guarantor under this Agreement and the other
Financing Agreements, (iii) constituting property in which any Borrower or
Guarantor did not own an interest at the time the security interest, mortgage or
lien was granted or at any time thereafter, (iv) constituting property pledged
to a third party if Administrative Borrower, any other Borrower or any Guarantor
certifies to Agent that such pledge is made in compliance with Section 9.8(l)
hereof (and Agent may rely conclusively on any such certificate, without further
inquiry), (v) having a value in the aggregate in any twelve (12) month period of
less than $1,000,000, and to the extent Agent may release its security interest
in and lien upon any such Collateral pursuant to the sale or other disposition
thereof, such sale or other disposition shall be deemed consented to by Lenders,
(vi) if required or permitted under the terms of any of the other Financing
Agreements, including any intercreditor agreement, or (vii) approved, authorized
or ratified in writing by all of Lenders.  To the extent that Agent is
authorized to release its lien upon any Collateral pursuant to this Section
12.11(b), Agent is authorized to subordinate its lien upon such Collateral. 
Except as provided above, Agent will not release or subordinate any security
interest in, mortgage or lien upon, any of the Collateral without the prior
written authorization of all of Lenders.  Upon request by Agent at any time,
Lenders will promptly confirm in writing Agent’s authority to release particular
types or items of Collateral pursuant to this Section.  Nothing contained herein
shall be construed to require the consent of any Bank Product Provider to any
release of any Collateral or termination of security interests in any
Collateral, except for the cash collateral delivered pursuant to Section 13.1(a)
hereof for Obligations arising under or in connection with any Bank Products.

 

(c)                                  Without any manner limiting Agent’s
authority to act without any specific or further authorization or consent by the
Required Lenders, each Lender agrees to confirm in writing, upon request by
Agent, the authority to release Collateral conferred upon Agent under this
Section.  Agent shall (and is hereby irrevocably authorized by Lenders to)
execute and deliver to the applicable Borrower or Guarantor, in form and
substance reasonably satisfactory to

 

118

--------------------------------------------------------------------------------


 

Agent, such documents as may be necessary or as such Borrower or Guarantor may
reasonably request to evidence the release of the security interest, mortgage or
liens granted to Agent upon any Collateral to the extent set forth above;
provided, that, (i) Agent shall not be required to execute any such document on
terms which, in Agent’s opinion, would expose Agent to liability or create any
obligations or entail any consequence other than the release of such security
interest, mortgage or liens without recourse or warranty and (ii) such release
shall not in any manner discharge, affect or impair the Obligations or any
security interest, mortgage or lien upon (or obligations of any Borrower or
Guarantor in respect of) the Collateral retained by such Borrower or Guarantor.

 

(d)                                 Agent shall have no obligation whatsoever to
any Lender or any other Person to investigate, confirm or assure that the
Collateral exists or is owned by any Borrower or Guarantor or is cared for,
protected or insured or has been encumbered, or that any particular items of
Collateral meet the eligibility criteria applicable in respect of the Loans or
Letter of Credit Accommodations hereunder, or whether any particular reserves
are appropriate, or that the liens and security interests granted to Agent
pursuant hereto or any of the Financing Agreements or otherwise have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, subject to the other terms and
conditions contained herein, Agent may act in any manner it may deem
appropriate, in its discretion, given Agent’s own interest in the Collateral as
a Lender and that Agent shall have no duty or liability whatsoever to any other
Lender.

 

(e)                                  Without limiting the generality of the
foregoing, each Lender consents to the HPT Letter Agreements (as defined below)
and any other agreements delivered pursuant to Section 9.12(d) hereof (in each
case as in effect on the date hereof), and agrees to be bound by the terms
thereof, whether or not such Lender executes the HPT Letter Agreements or any
such other agreements, and consents to any amendments or modifications thereto
(so long as after giving effect thereto, the HPT Letter Agreements or such other
agreements are substantially similar to those as in effect on the date hereof). 
As used herein, “HPT Letter Agreements” shall mean, collectively, the Letter
Agreements referred to in Section 1.63 hereof, as the same may be amended or
otherwise modified from time to time.

 

12.12   Agency for Perfection.  Each Lender hereby appoints Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral of Agent in assets which, in accordance with
Article 9 of the UCC can be perfected only by possession (or where the security
interest of a secured party with possession has priority over the security
interest of another secured party) and Agent and each Lender hereby acknowledges
that it holds possession of any such Collateral for the benefit of Agent as
secured party.  Should any Lender obtain possession of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.

 

12.13   Successor Agent.  Agent may resign as Agent upon thirty (30) days’
notice to Lenders and Parent. If Agent resigns under this Agreement, the
Required Lenders shall appoint

 

119

--------------------------------------------------------------------------------


 

from among the Lenders a successor agent for Lenders.  If no successor agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with Lenders and Parent, a successor agent from among
Lenders.  Upon the acceptance by the Lender so selected of its appointment as
successor agent hereunder, such successor agent shall succeed to all of the
rights, powers and duties of the retiring Agent and the term “Agent” as used
herein and in the other Financing Agreements shall mean such successor agent and
the retiring Agent’s appointment, powers and duties as Agent shall be
terminated.  After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 12 shall inure to its benefit as to any actions taken
or omitted by it while it was Agent under this Agreement.  If no successor agent
has accepted appointment as Agent by the date which is thirty (30) days after
the date of a retiring Agent ‘s notice of resignation, the retiring Agent’s
resignation shall nonetheless thereupon become effective and Lenders shall
perform all of the duties of Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

12.14   Other Agent Designations.  Agent may at any time and from time to time
determine that a Lender may, in addition, be a “Co-Agent”, “Syndication Agent”,
“Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement.  Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation.  Any Lender that is
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such.  Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.

 

12.15   Credit Bids.  Lenders hereby irrevocably authorize Agent, with the
consent of the Required Lenders, to submit a bid at a public or private sale in
connection with the purchase of all or any portion of the Collateral, in which
any of the Obligations may be used and applied as a credit on account of the
purchase price (a “credit bid”) and purchase at any such sale (either directly
or through one or more entities established for such purpose) all or any portion
of the Collateral on behalf of and for the benefit of the Lenders (but not as
agent for any individual Lender or Lenders, unless the Required Lenders shall
otherwise agree in writing).  Each Lender agrees that, except with the written
consent of the Agent and the Required Lenders, it will not exercise any right
that it might otherwise have to credit bid at any sales of all or any portion of
the Collateral conducted under the provisions of the UCC or the United States
Bankruptcy Code, foreclosure sales or other similar dispositions of Collateral.

 

12.16   Agent May File Proofs of Claim.

 

(a)          In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Borrower or Guarantor, Agent
(irrespective of whether the principal of any Obligations or amounts owing in
respect of Letter of Credit Accommodations shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether
Agent shall have

 

120

--------------------------------------------------------------------------------


 

made any demand on any Borrower or Guarantor) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the
Obligations and all other Obligations (other than obligations under Bank
Products to which Agent is not a party) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of Lenders, Issuing Lenders and Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of Lenders,
Issuing Banks and Agent and their respective agents and counsel and all other
amounts due Lenders, Issuing Banks and Agent allowed in such judicial
proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to Agent and, in the
event that Agent shall consent to the making of such payments directly to
Lenders and Issuing Banks, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agent and its agents and
counsel, and any other amounts due Agent.

 

(b)         Nothing contained herein shall be deemed to authorize Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

SECTION 13.                          TERM OF AGREEMENT; MISCELLANEOUS

 

13.1         Term.

 

(a)                                  This Agreement and the other Financing
Agreements shall become effective as of the date set forth on the first page
hereof and shall continue in full force and effect for a term ending on the date
five (5) years from the date hereof (the “Maturity Date”).  Borrowers may
terminate this Agreement at any time upon at least ten (10) days prior written
notice to Agent (which notice shall be irrevocable; provided, that, a notice of
termination delivered by Borrowers may state that such notice is conditioned
upon the effectiveness of the closing of another credit facility or the closing
of a securities offering, merger or acquisition or asset sale, in which case
such notice may be revoked by Borrowers (by notice to Agent on or prior to the
specified termination date) if such condition is not satisfied) and Agent may,
at its option, and shall at the direction of Required Lenders, terminate this
Agreement at any time upon the occurrence and during the continuance of an Event
of Default.  Upon the Maturity Date or any other effective date of termination
of the Financing Agreements, Borrowers shall pay to Agent all outstanding and
unpaid Obligations and shall furnish cash collateral to Agent (or at Agent’s
option, a letter of credit issued for the account of Borrowers and at Borrowers’
expense, in form and substance reasonably satisfactory to Agent, by an issuer
acceptable to Agent and payable to Agent as beneficiary) in such amounts as
Agent determines are reasonably necessary to secure Agent and Lenders from loss,
cost, damage or expense, including reasonable attorneys’ fees and expenses, in
connection with any contingent Obligations (other than unasserted

 

121

--------------------------------------------------------------------------------


 

contingent indemnification claims), including issued and outstanding Letter of
Credit Accommodations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent or any Lender has not yet received final
and indefeasible payment and any continuing obligations of Agent or any Lender
pursuant to any Deposit Account Control Agreement and for any of the Obligations
arising under or in connection with any Bank Products in such amounts as the
party providing such Bank Products may reasonably require (unless such
Obligations arising under or in connection with any Bank Products are paid in
full in cash and terminated in a manner reasonably satisfactory to such other
party).  The amount of such cash collateral (or letter of credit, as Agent may
determine) as to any Letter of Credit Accommodations shall be in the amount
equal to one hundred two (102%) percent of the amount of the Letter of Credit
Accommodations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of such Letter of Credit
Accommodations.  Such payments in respect of the Obligations and cash collateral
shall be remitted by wire transfer in Federal funds to the Agent Payment Account
or such other bank account of Agent, as Agent may, in its discretion, designate
in writing to Administrative Borrower for such purpose.  Interest shall be due
until and including the next Business Day, if the amounts so paid by Borrowers
to the Agent Payment Account or other bank account designated by Agent are
received in such bank account later than 12:00 noon, Chicago, Illinois time.

 

(b)                                 No termination of this Agreement or the
other Financing Agreements shall relieve or discharge any Borrower or Guarantor
of its respective duties, obligations and covenants under this Agreement or the
other Financing Agreements until all of the Obligations (other than unasserted
contingent indemnification claims) have been fully and finally discharged and
paid, and Agent’s continuing security interest in the Collateral and the rights
and remedies of Agent and Lenders hereunder, under the other Financing
Agreements and applicable law, shall remain in effect until all of the
Obligations (other than unasserted contingent indemnification claims) have been
fully and finally paid and satisfied in full in immediately available funds and
the Commitments have been terminated.  Upon termination of this Agreement in
accordance with its terms, the payment and satisfaction in full of all of the
Obligations (other than unasserted contingent indemnification claims) and the
termination of the Commitments, Agent shall authorize the filing of UCC
termination statements by Borrowers and Guarantors (or their designees) with
respect to any UCC financing statements with respect to the Collateral naming
any Borrower or Guarantor, as debtor, and Agent, as secured party.

 

13.2         Interactive Provisions.

 

(a)                                  All references to the plural herein shall
also mean the singular and to the singular shall also mean the plural unless the
context otherwise requires.

 

(b)                                 All references to any Borrower, Guarantor,
Agent and Lenders pursuant to the definitions set forth in the recitals hereto,
or to any other person herein, shall include their respective successors and
assigns.

 

(c)                                  The words “hereof”, “herein”, “hereunder”,
“this Agreement” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not any particular provision of this
Agreement and as this Agreement now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

122

--------------------------------------------------------------------------------


 

(d)                                 The word “including” when used in this
Agreement shall mean “including, without limitation” and the word “will” when
used in this Agreement shall be construed to have the same meaning and effect as
the word “shall”.

 

(e)                                  An Event of Default shall continue or be
continuing until such Event of Default is waived in accordance with Section 11.3
or is cured in a manner satisfactory to Agent, if such Event of Default is
capable of being cured as determined by Agent.

 

(f)                                    All references to the term “good faith”
used herein when applicable to Agent or any Lender shall mean, notwithstanding
anything to the contrary contained herein or in the UCC, honesty in fact in the
conduct or transaction concerned.  Borrowers and Guarantors shall have the
burden of proving any lack of good faith on the part of Agent or any Lender
alleged by any Borrower or Guarantor at any time.

 

(g)                                 Any accounting term used in this Agreement
shall have, unless otherwise specifically provided herein, the meaning
customarily given in accordance with GAAP, and all financial computations
hereunder shall be computed unless otherwise specifically provided herein, in
accordance with GAAP as consistently applied and using the same method for
inventory valuation as used in the preparation of the financial statements of
Parent most recently received by Agent prior to the date hereof. 
Notwithstanding anything to the contrary contained in GAAP or any
interpretations or other pronouncements by the Financial Accounting Standards
Board or otherwise, the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is not only unqualified but also does not include any explanation, supplemental
comment or other comment concerning the ability of the applicable person to
continue as a going concern or the scope of the audit.

 

(h)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”, the words “to” and “until” each mean “to but excluding” and the word
“through” means “to and including”.

 

(i)                                     Unless otherwise expressly provided
herein, (i) references herein to any agreement, document or instrument shall be
deemed to include all subsequent amendments, modifications, supplements,
extensions, renewals, restatements or replacements with respect thereto, but
only to the extent the same are not prohibited by the terms hereof or of any
other Financing Agreement, and (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, recodifying, supplementing or interpreting
the statute or regulation.

 

(j)                                     The captions and headings of this
Agreement are for convenience of reference only and shall not affect the
interpretation of this Agreement.

 

(k)                                  This Agreement and other Financing
Agreements may use several different limitations, tests or measurements to
regulate the same or similar matters.  All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms.

 

(l)                                     This Agreement and the other Financing
Agreements are the result of negotiations among and have been reviewed by
counsel to Agent and the other parties, and are

 

123

--------------------------------------------------------------------------------


 

the products of all parties.  Accordingly, this Agreement and the other
Financing Agreements shall not be construed against Agent or Lenders merely
because of Agent’s or any Lender’s involvement in their preparation.

 

13.3         Notices.  All notices, requests and demands hereunder shall be in
writing and deemed to have been given or made:  if delivered in person,
immediately upon delivery; if by telex, telegram or facsimile transmission,
immediately upon sending and upon confirmation of receipt; if by nationally
recognized overnight courier service with instructions to deliver the next
Business Day, one (1) Business Day after sending; and if by certified mail,
return receipt requested, five (5) days after mailing.  All notices, requests
and demands upon the parties are to be given to the following addresses (or to
such other address as any party may designate by notice in accordance with this
Section):

 

If to any Borrower or Guarantor:

 

TravelCenters of America LLC

 

 

24601 Center Ridge Road, Suite 200

 

 

Westlake, Ohio, 44145-5639

 

 

Attention: Andrew J. Rebholz or

 

 

Chief Financial Officer

 

 

Telephone No.: (440) 808-3265

 

 

Telecopy No.: (440) 808-3301

 

 

 

with a copy to:

 

TravelCenters of America LLC

 

 

Two Newton Place

 

 

255 Washington Street

 

 

Newton, Massachusetts 02458

 

 

Attention: Mark R. Young, Esq. or

 

 

General Counsel

 

 

Telephone No.: (617) 796-8157

 

 

Telecopy No.: (617) 969-4697

 

 

 

If to Agent:

 

Wells Fargo Capital Finance, LLC

 

 

150 South Wacker Drive

 

 

Chicago, Illinois 60606-4202

 

 

Attention: Portfolio Manager

 

 

Telephone No.: (312) 332-0420

 

 

Telecopy No.: (312) 332-0424

 

13.4         Partial Invalidity.  If any provision of this Agreement is held to
be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

 

13.5         Confidentiality.

 

(a)                                  Agent and each Lender shall use all
reasonable efforts to keep confidential, in accordance with its customary
procedures for handling confidential information and safe and sound lending
practices, any non-public information supplied to it by any Borrower

 

124

--------------------------------------------------------------------------------


 

pursuant to this Agreement, provided, that, nothing contained herein shall limit
the disclosure of any such information: (i) to the extent required by statute,
rule, regulation, subpoena or court order, (ii) to the extent requested by any
bank examiners and other regulators (including any self-regulatory authority
such as the National Association of Insurance Commissioners), auditors and/or
accountants, (iii) in connection with any litigation to which Agent or such
Lender is a party, (iv) to any Lender or Participant (or prospective Lender or
Participant) or to any Affiliate of any Lender so long as such Lender or
Participant (or prospective Lender or Participant) or Affiliate shall agreed to
treat such information as confidential in accordance with this Section 13.5, or
(v) to counsel for Agent or any Lender or Participant (or prospective Lender or
Participant).

 

(b)                                 In the event that Agent or any Lender
receives a request or demand to disclose any confidential information pursuant
to any subpoena or court order, Agent or such Lender, as the case may be, agrees
(i) to the extent permitted by applicable law or if permitted by applicable law,
to the extent Agent or such Lender determines in good faith that it will not
create any risk of liability to Agent or such Lender, Agent or such Lender will
promptly notify Administrative Borrower of such request so that Administrative
Borrower may seek a protective order or other appropriate relief or remedy and
(ii) if disclosure of such information is required, disclose such information
and, subject to reimbursement by Borrowers of Agent’s or such Lender’s expenses,
cooperate with Administrative Borrower in the reasonable efforts to obtain an
order or other reliable assurance that confidential treatment will be accorded
to such portion of the disclosed information which Administrative Borrower so
designates, to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent or such Lender determines in good faith that
it will not create any risk of liability to Agent or such Lender.

 

(c)                                  In no event shall this Section 13.5 or any
other provision of this Agreement, any of the other Financing Agreements or
applicable law be deemed: (i) to apply to or restrict disclosure of information
that has been or is made public by any Borrower, Guarantor or any third party or
otherwise becomes generally available to the public other than as a result of a
disclosure in violation hereof, (ii) to apply to or restrict disclosure of
information that was or becomes available to Agent or any Lender (or any
Affiliate of any Lender) on a non-confidential basis from a person other than a
Borrower or Guarantor, (iii) to require Agent or any Lender to return any
materials furnished by a Borrower or Guarantor to Agent or a Lender or prevent
Agent or a Lender from responding to routine informational requests in
accordance with the Code of Ethics for the Exchange of Credit Information
promulgated by The Robert Morris Associates or other applicable industry
standards relating to the exchange of credit information.  The obligations of
Agent and Lenders under this Section 13.5 shall supersede and replace the
obligations of Agent and Lenders under any confidentiality letter signed prior
to the date hereof.

 

(d)                                 Notwithstanding anything to the contrary set
forth herein or in any of the other Financing Agreements or any other written or
oral understanding or agreement, any obligations of confidentiality contained
herein, in any of the other Financing Agreements or any such other understanding
or agreement do not apply and have not applied from the commencement of
discussions between the parties to the tax treatment and tax structure of the
transactions contemplated herein (and any related transactions or arrangements),
and each party (and each of its employees, representatives, or other agents) may
disclose to any and all persons the tax treatment and tax structuring of the
transactions contemplated herein and all materials of

 

125

--------------------------------------------------------------------------------


 

any kind (including opinions or other tax analyses) that are provided to such
party relating to such tax treatment and tax structure, all within the meaning
of Treasury Regulation Section 1.6011-4; provided, that, each party recognizes
that the privilege that it may, in its discretion, maintain with respect to the
confidentiality of a communication relating to the transactions contemplated
herein, including a confidential communication with its attorney or a
confidential communication with a federally authorized tax practitioner under
Section 7525 of the Code, is not intended to be affected by the foregoing. 
Borrowers and Guarantors do not intend to treat the Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4).  In the event Borrowers or Guarantors determine to
take any action inconsistent with such intention, it will promptly notify Agent
thereof.  Each Borrower and Guarantor acknowledges that one or more of Lenders
may treat its Loans as part of a transaction that is subject to Treasury
Regulation Section 1.6011-4 or Section 301.6112-1, and the Agent and such Lender
or Lenders, as applicable, may file such IRS forms or maintain such lists and
other records as they may determine is required by such Treasury Regulations.

 

13.6         Successors.  This Agreement, the other Financing Agreements and any
other document referred to herein or therein shall be binding upon and inure to
the benefit of and be enforceable by Agent, Lenders, Borrowers, Guarantors and
their respective successors and assigns, except that Borrower may not assign its
rights under this Agreement, the other Financing Agreements and any other
document referred to herein or therein without the prior written consent of
Agent and Lenders.  Any such purported assignment without such express prior
written consent shall be void.  No Lender may assign its rights and obligations
under this Agreement without the prior written consent of Agent, except as
provided in Section 13.7 below. The terms and provisions of this Agreement and
the other Financing Agreements are for the purpose of defining the relative
rights and obligations of Borrowers, Guarantors, Agent and Lenders with respect
to the transactions contemplated hereby and there shall be no third party
beneficiaries of any of the terms and provisions of this Agreement or any of the
other Financing Agreements.

 

13.7         Assignments; Participations.

 

(a)                                  Each Lender may, with the prior written
consent of Agent (which consent shall not be unreasonably withheld or delayed),
assign all or, if less than all, a portion equal to at least $10,000,000 (or
such lesser amount as Agent may agree) in the aggregate for the assigning
Lender, of such rights and obligations under this Agreement to one or more
Eligible Transferees (but not including for this purpose any assignments in the
form of a participation), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Acceptance; provided,
that, (i) such transfer or assignment will not be effective until recorded by
Agent on the Register and (ii) Agent shall have received for its sole account
payment of a processing fee from the assigning Lender or the assignee in the
amount of $5,000.

 

(b)                                 Agent, acting solely for this purpose as a
non-fiduciary agent of Borrowers and Guarantors, shall maintain a register of
the names and addresses of Lenders, their Commitments and the principal amount
of their Loans (the “Register”).  Agent shall also maintain a copy of each
Assignment and Acceptance delivered to and accepted by it and shall modify the
Register to give effect to each Assignment and Acceptance.  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and any Borrowers, Obligors, Agent and Lenders shall treat each Person
whose name is recorded in the

 

126

--------------------------------------------------------------------------------


 

Register as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by Administrative Borrower and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

 

(c)                                  Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Acceptance, the assignee thereunder shall be a party hereto and to the other
Financing Agreements and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, have the
rights and obligations (including, without limitation, the obligation to
participate in Letter of Credit Accommodations) of a Lender hereunder and
thereunder and the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement.

 

(d)                                 By execution and delivery of an Assignment
and Acceptance, the assignor and assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any of the other Financing Agreements or the execution, legality,
enforceability, genuineness, sufficiency or value of this Agreement or any of
the other Financing Agreements furnished pursuant hereto, (ii) the assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any Borrower, Obligor or any of their
Subsidiaries or the performance or observance by any Borrower or Obligor of any
of the Obligations; (iii) such assignee confirms that it has received a copy of
this Agreement and the other Financing Agreements, together with such other
documents and information it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance, (iv) such
assignee will, independently and without reliance upon the assigning Lender,
Agent and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Financing Agreements, (v) such
assignee appoints and authorizes Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Financing
Agreements as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Financing
Agreements are required to be performed by it as a Lender.  Agent and Lenders
may furnish any information concerning any Borrower or Obligor in the possession
of Agent or any Lender from time to time to assignees and Participants.

 

(e)                                  Each Lender may sell participations to one
or more banks or other entities in or to all or a portion of its rights and
obligations under this Agreement and the other Financing Agreements (including,
without limitation, all or a portion of its Commitments and the Loans owing to
it and its participation in the Letter of Credit Accommodations, without the
consent of Agent or the other Lenders); provided, that, (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
hereunder) and the other Financing Agreements shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties

 

127

--------------------------------------------------------------------------------


 

hereto for the performance of such obligations, and Borrowers, Guarantors, the
other Lenders and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Financing Agreements, and (iii) the Participant shall
not have any rights under this Agreement or any of the other Financing
Agreements (the Participant’s rights against such Lender in respect of such
participation to be those set forth in the agreement executed by such Lender in
favor of the Participant relating thereto) and all amounts payable by any
Borrower or Obligor hereunder shall be determined as if such Lender had not sold
such participation.

 

(f)                                    Nothing in this Agreement shall prevent
or prohibit any Lender from pledging its Loans hereunder to a Federal Reserve
Bank in support of borrowings made by such Lenders from such Federal Reserve
Bank; provided, that, no such pledge shall release such Lender from any of its
obligations hereunder or substitute any such pledgee for such Lender as a party
hereto.

 

(g)                                 Borrowers and Guarantors shall assist Agent
or any Lender permitted to sell assignments or participations under this Section
13.7 in whatever manner reasonably necessary in order to enable or effect any
such assignment or participation, including (but not limited to) the execution
and delivery of any and all agreements, notes and other documents and
instruments as shall be requested and the delivery of informational materials,
appraisals or other documents for, and the participation of relevant management
in meetings and conference calls with, potential Lenders or Participants.
Borrowers shall certify the correctness, completeness and accuracy, in all
material respects, of all descriptions of Borrowers and Guarantors and their
affairs provided, prepared or reviewed by any Borrower or Guarantor that are
contained in any selling materials and all other information provided by it and
included in such materials.

 

13.8         Patriot Act.  Each Lender hereby notifies Borrowers and Guarantors
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower and Guarantor, which
information includes the name and address of such Borrower and Guarantor and
other information that will allow such Lender to identify such Borrower and
Guarantor in accordance with the requirements of the Patriot Act and any other
applicable law.

 

13.9         Entire Agreement.  This Agreement, the other Financing Agreements,
any supplements hereto or thereto, and any instruments or documents delivered or
to be delivered in connection herewith or therewith represents the entire
agreement and understanding concerning the subject matter hereof and thereof
between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.  In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.

 

13.10   Counterparts, Etc.  This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile shall have the same force and effect
as the delivery of an original executed counterpart of this Agreement or any of
such other Financing Agreements.  Any party delivering an executed

 

128

--------------------------------------------------------------------------------


 

counterpart of any such agreement by telefacsimile shall also deliver an
original executed counterpart, but the failure to do so shall not affect the
validity, enforceability or binding effect of such agreement.

 

13.11   Replacement of Certain Lenders.  If any Lender requests compensation
under Section 3.3(a), (b) or (c) hereof, if Borrowers are required to pay any
additional amount to any Lender or Governmental Authority pursuant to Section
6.13 hereof, or if any Lender is a Defaulting Lender, then within sixty (60)
days thereafter, Administrative Borrower may, at its sole expense and effort,
upon notice to such Lender and Agent, replace such Lender by requiring such
Lender to assign and delegate (and such Lender shall be obligated to assign and
delegate), without recourse (in accordance with and subject to the restrictions
contained in Section 13.7), all of its interests, rights and obligations under
this Agreement to an Eligible Transferee that shall assume such obligations,
provided, that, (i) Administrative Borrower has received the prior written
consent of Agent and each Issuing Bank (which consent shall not be unreasonably
withheld, conditioned or delayed), (ii) such Lender shall have received payment
of an amount equal to the outstanding principal amount of its Loans and
participations in Letter of Credit Accommodations that it has funded, if any,
accrued interest thereon, accrued fees and other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal) and
Administrative Borrower (in the case of accrued interest, fees and other
amounts, including amounts under Section 3.3(d) hereof), (iii) such assignment
will result in a reduction in such compensation and payments, and (iv) such
assignment does not conflict with applicable laws or regulations.  A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Administrative Borrower to require such assignment and delegation
cease to apply.  Nothing in this Section 13.11 shall impair any other rights
that any Borrower or Agent may have against any Lender that is a Defaulting
Lender.

 

SECTION 14.                          ACKNOWLEDGMENT AND RESTATEMENT

 

14.1         Acknowledgment of Security Interests.

 

(a)                                  Borrowers and Guarantors hereby
acknowledge, confirm and agree that Agent has and shall continue to have a
security interest in and lien upon the Collateral heretofore granted to Agent in
connection with the Existing Loan Agreement by each Borrower and Guarantor which
is a party thereto.

 

(b)                                 The liens and security interests of Agent in
the Collateral granted by each Borrower and Existing Guarantor pursuant to the
Existing Loan Agreement shall be deemed to be continuously granted and perfected
from the earliest date of the granting and perfection of such liens and security
interests under or in connection with the Existing Loan Agreement.

 

14.2         Existing Loan Agreement.  Borrowers and Guarantors hereby
acknowledge, confirm and agree that, immediately prior to giving effect to this
Agreement, (a) the Existing Loan Agreement is in full force and effect as of the
date hereof, and (b) the agreements and obligations of Borrowers and Guarantors
contained in the Existing Loan Agreement constitute the legal, valid and binding
obligations of Borrowers and Guarantors against them in accordance with their
respective terms and Borrowers and Guarantors have no valid defense to the
enforcement of such obligations.

 

129

--------------------------------------------------------------------------------


 

14.3         Restatement.

 

(a)                                  Except as otherwise stated in this Section
14, as of the date hereof, the terms, conditions, agreements, covenants,
representations and warranties set forth in the Existing Loan Agreement are
hereby amended and restated in their entirety, and as so amended and restated,
replaced and superseded, by the terms, conditions, agreements, covenants,
representations and warranties set forth in this Agreement.  The amendment and
restatement contained herein shall not, in and of itself, in any manner, be
construed to constitute payment of, or impair, limit, cancel or extinguish, or
constitute a novation in respect of, the Indebtedness and other obligations and
liabilities of Borrowers and Guarantors evidenced by or arising under the
Existing Loan Agreement (except to the extent any such Indebtedness, obligations
or liabilities are actually paid or performed on the date hereof), and the liens
securing such Indebtedness and other obligations and liabilities, which shall
not in any manner be impaired, limited, terminated, waived or released.

 

(b)                                 All of the Obligations in respect of the
Existing Loans and Existing Letters of Credit (to the extent not paid) and all
accrued and unpaid interest and fees with respect thereto (to the extent not
actually paid pursuant to this Agreement) shall be deemed to be Obligations of
Borrowers and Guarantors pursuant to the terms hereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

130

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.

 

 

BORROWERS

 

 

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and

 

 

Treasurer

 

 

 

 

TA LEASING LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and

 

 

Treasurer

 

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and

 

 

Treasurer

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

 

GUARANTORS

 

 

 

 

 

TRAVELCENTERS OF AMERICA HOLDING COMPANY LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and

 

 

Treasurer

 

 

 

 

PETRO FRANCHISE SYSTEMS LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and

 

 

Treasurer

 

 

 

 

TA FRANCHISE SYSTEMS LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and

 

 

Treasurer

 

 

 

 

TA OPERATING NEVADA LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and

 

 

Treasurer

 

 

 

 

TA OPERATING TEXAS LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and

 

 

Treasurer

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS

 

 

 

WELLS FARGO CAPITAL FINANCE,

 

LLC, successor by merger to Wachovia

 

Capital Finance Corporation (Central),

 

as Agent and a Lender

 

 

 

By:

/s/ Laura Wheeland

 

Name:

Laura Wheeland

 

Title:

Vice President

 

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ John Wenzinger

 

Name:

John Wenzinger

 

Title:

Vice President

 

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

REGIONS BANK, as a Lender

 

 

By:

/s/ James D. Anderson

 

Name:

James D. Anderson

 

Title:

Senior Vice President

 

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

FLAGSTAR BANK, FSB, as a Lender

 

 

By:

/s/ Willard D. Dickerson, Jr.

 

Name:

Willard D. Dickerson, Jr.

 

Title:

Senior Vice President

 

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

THE HUNTINGTON NATIONAL BANK,

as a Lender

 

 

By:

/s/ Michael Kempel

 

Name:

Michael Kempel

 

Title:

Senior Regional Director

 

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

CITIBANK, NA, as a Lender

 

 

 

By:

/s/ Thomas M. Halsch

 

Name:

Thomas M. Halsch

 

Title:

Vice President

 

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

SIEMENS FINANCIAL SERVICES, INC.

 

as a Lender

 

 

 

By:

/s/ Anthony Casciano

 

Name:

Anthony Casciano

 

Title:

Senior Vice President

 

 

 

By:

/s/ Jeffrey B. Iervese

 

Name:

Jeffrey B. Iervese

 

Title:

Vice President

 

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

FIRST MERIT BANK, N.A., as a Lender

 

 

 

By:

/s/ Julie Kline

 

Name:

Julie Kline

 

Title:

Vice President

 

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

CITY NATIONAL BANK, as a Lender

 

 

 

By:

/s/ Robert Yasuda

 

Name:

Robert Yasuda

 

Title:

Vice President

 

 

[Amended and Restated Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

UBS LOAN FINANCE LLC,

 

as a Lender

 

 

 

By:

/s/ Irja R. Otsa

 

Name:

Irja R. Otsa

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Mary E. Evans

 

Name:

Mary E. Evans

 

Title:

Associate Director

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Form of Assignment and Acceptance Agreement

 

ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of                           , 201      is made between
                                     (the “Assignor”) and
                                         (the “Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Wells Fargo Capital Finance, LLC, successor by merger to Wachovia
Capital Finance Corporation (Central), in its capacity as agent pursuant to the
Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, each a “Lender” and collectively, “Lenders”) have
entered into financing arrangements pursuant to which Agent and Lenders may make
loans and advances and provide other financial accommodations to TravelCenters
of America LLC, TA Leasing LLC and TA Operating LLC (collectively, “Borrowers”)
as set forth in the Amended and Restated Loan and Security Agreement, dated
October 25, 2011, by and among Borrowers, certain of their affiliates, Agent and
Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”);

 

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$                       (the “Commitment”);

 

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $                             (the “Assigned Commitment
Amount”) on the terms and subject to the conditions set forth herein and
Assignee wishes to accept assignment of such rights and to assume such
obligations from Assignor on such terms and subject to such conditions;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.                       Assignment and Acceptance.

 

(a)            Subject to the terms and conditions of this Assignment and
Acceptance, Assignor hereby sells, transfers and assigns to Assignee, and
Assignee hereby purchases,

 

--------------------------------------------------------------------------------


 

assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Commitment and each of the Committed Loans of
Assignor and (ii) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Loan Agreement and
the other Financing Agreements, so that after giving effect thereto, the
Commitment of Assignee shall be as set forth below and the Pro Rata Share of
Assignee shall be                (    %) percent.

 

(b)           With effect on and after the Effective Date (as defined in Section
5 hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount.  Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender.  It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.2,
6.4, 6.8, 11.5 and 12.5 of the Loan Agreement to the extent such rights relate
to the time prior to the Effective Date.

 

(c)            After giving effect to the assignment and assumption set forth
herein, on the Effective Date, Assignee’s Commitment will be
$                          .

 

(d)           After giving effect to the assignment and assumption set forth
herein, on the Effective Date, Assignor’s Commitment will be
$                             (as such amount may be further reduced by any
other assignments by Assignor on or after the date hereof).

 

2.                       Payments.

 

(a)            As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to
$                        , representing Assignee’s Pro Rata Share of the
principal amount of all Committed Loans purchased by Assignee pursuant to this
Assignment and Acceptance.

 

(b)           Assignee shall pay to Agent the processing fee in the amount
specified in Section 13.7(a) of the Loan Agreement.

 

3.                          Reallocation of Payments.  Any interest, fees and
other payments accrued to the Effective Date with respect to the Commitment,
Committed Loans and outstanding Letter of Credit Accommodations shall be for the
account of Assignor.  Any interest, fees and other payments accrued on and after
the Effective Date with respect to the Assigned Commitment Amount shall be for
the account of Assignee.  Each of Assignor and Assignee agrees that it will hold
in trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.

 

--------------------------------------------------------------------------------


 

4.                          Independent Credit Decision.  Assignee acknowledges
that it has received a copy of the Loan Agreement and the Schedules and Exhibits
thereto, together with copies of the most recent financial statements of Parent
and its Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit and legal decisions in taking or not taking action under the Loan
Agreement.

 

5.                          Effective Date; Notices.

 

(a)            As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be                               , 201     (the
“Effective Date”); provided, that, the following conditions precedent have been
satisfied on or before the Effective Date:

 

(i)                         this Assignment and Acceptance shall be executed and
delivered by Assignor and Assignee;

 

(ii)                      the consent of Agent and, if applicable,
Administrative Borrower, as required for an effective assignment of the Assigned
Commitment Amount by Assignor to Assignee shall have been duly obtained and
shall be in full force and effect as of the Effective Date;

 

(iii)                   written notice of such assignment, together with payment
instructions, addresses and related information with respect to Assignee, shall
have been given to Administrative Borrower and Agent;

 

(iv)                  Assignee shall pay to Assignor all amounts due to Assignor
under this Assignment and Acceptance; and

 

(v)                     the processing fee referred to in Section 2(b) hereof
shall have been paid to Agent.

 

(b)  Promptly following the execution of this Assignment and Acceptance,
Assignor shall deliver to Administrative Borrower and Agent for acknowledgment
by Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

 

[6.                      Agent.  [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

 

(a)            Assignee hereby appoints and authorizes Assignor in its capacity
as Agent to take such action as agent on its behalf to exercise such powers
under the Loan Agreement as are delegated to Agent by Lenders pursuant to the
terms of the Loan Agreement.

 

(b)           Assignee shall assume no duties or obligations held by Assignor in
its capacity as Agent under the Loan Agreement.]

 

--------------------------------------------------------------------------------


 

7.                          Withholding Tax.  Assignee (a) represents and
warrants to Assignor, Agent and Borrowers that under applicable law and treaties
no tax will be required to be withheld by Assignor, Agent or Borrowers with
respect to any payments to be made to Assignee hereunder or under any of the
Financing Agreements, (b) agrees to furnish to Agent and Borrowers prior to the
time that Agent or Borrowers are required to make any payment of principal,
interest or fees hereunder, duplicate executed originals of either (i) U.S.
Internal Revenue Service Form W-8BEN, W-8IMY or W-8ECI or (ii) U.S. Internal
Revenue Service Form W-9, as applicable and agrees to provide new such forms
upon the expiration of any previously delivered form or comparable statements in
accordance with applicable U.S. law and regulations and amendments thereto, duly
executed and completed by Assignee, and (c) agrees to comply with all applicable
U.S. laws and regulations with regard to such withholding tax exemption.

 

8.                          Representations and Warranties.

 

(a)            Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any security interest, lien, encumbrance or other
adverse claim, (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance and to fulfill its obligations hereunder, (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

(b)           Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto.  Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, Guarantors or any of their
respective Affiliates, or the performance or observance by Borrowers, Guarantors
or any other Person, of any of its respective obligations under the Loan
Agreement or any other instrument or document furnished in connection therewith.

 

(c)            Assignee represents and warrants that (i) it is duly organized
and existing and it has full power and authority to take, and has taken, all
action necessary to execute and deliver this Assignment and Acceptance and any
other documents required or permitted to be executed or delivered by it in
connection with this Assignment and Acceptance, and to fulfill its obligations
hereunder, (ii) no notices to, or consents, authorizations or approvals of, any
Person

 

--------------------------------------------------------------------------------


 

are required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; and (iii) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights to general equitable principles.

 

9.                          Further Assurances.  Assignor and Assignee each
hereby agree to execute and deliver such other instruments, and take such other
action, as either party may reasonably request in connection with the
transactions contemplated by this Assignment and Acceptance, including the
delivery of any notices or other documents or instruments to Borrowers or Agent,
which may be required in connection with the assignment and assumption
contemplated hereby.

 

10.                    Miscellaneous

 

(a)            Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.

 

(b)           All payments made hereunder shall be made without any set-off or
counterclaim.

 

(c)            Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

 

(d)           This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(e)            THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in New York, New York over any suit, action or proceeding arising
out of or relating to this Assignment and Acceptance and irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in such New York State or Federal court.  Each party to this Assignment and
Acceptance hereby irrevocably waives, to the fullest extent it may effectively
do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding.

 

(f)              ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A

 

--------------------------------------------------------------------------------


 

TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT,
ANY OF THE OTHER FINANCING AGREEMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR
WRITTEN).

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

NOTICE OF ASSIGNMENT AND ACCEPTANCE

 

      , 20  

 

Wells Fargo Capital Finance, LLC, as Agent

150 South Wacker Drive

Chicago, Illinois 60606-4202

Attn.: Portfolio Manager

 

Re: TravelCenters of America LLC

 

Ladies and Gentlemen:

 

Wells Fargo Capital Finance, LLC, successor by merger to Wachovia Capital
Finance Corporation (Central), in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the financial
institutions which are parties thereto as lenders (in such capacity, “Agent”),
and the financial institutions which are parties to the Loan Agreement as
lenders (individually, each a “Lender” and collectively, “Lenders”) have entered
into financing arrangements pursuant to which Agent and Lenders may make loans
and advances and provide other financial accommodations to TravelCenters of
America LLC, TA Leasing LLC and TA Operating LLC (collectively, “Borrowers”) as
set forth in the Amended and Restated Loan and Security Agreement, dated October
25, 2011, by and among Borrowers, certain of their affiliates, Agent and Lenders
(as the same now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, the “Loan Agreement”), and the other
agreements, documents and instruments referred to therein or at any time
executed and/or delivered in connection therewith or related thereto (all of the
foregoing, together with the Loan Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, being collectively referred to herein as the “Financing Agreements”). 
Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed thereto in the Loan Agreement.

 

1.                          We hereby give you notice of, and request your
consent to, the assignment by
                                                     (the “Assignor”) to
                                                       (the “Assignee”) such
that after giving effect to the assignment Assignee shall have an interest equal
to                  (    %) percent of the total Commitments pursuant to the
Assignment and Acceptance Agreement attached hereto (the “Assignment and
Acceptance”).  We understand that the Assignor’s Commitment shall be reduced by
$                          , as the same may be further reduced by other
assignments on or after the date hereof.

 

2.                          Assignee agrees that, upon receiving the consent of
Agent to such assignment, Assignee will be bound by the terms of the Loan
Agreement as fully and to the same extent as if the Assignee were the Lender
originally holding such interest under the Loan Agreement.

 

--------------------------------------------------------------------------------


 

3.                          The following administrative details apply to
Assignee:

 

(A)        Notice address:

 

Assignee name:

Address:

Attention:

Telephone:

Telecopier:

 

(B)          Payment instructions:

 

Account No.:

At:

 

 

Reference:

Attention:

 

4.                          You are entitled to rely upon the representations,
warranties and covenants of each of Assignor and Assignee contained in the
Assignment and Acceptance.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ACKNOWLEDGED AND ASSIGNMENT

 

 

CONSENTED TO:

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

 

successor by merger to Wachovia Capital Finance

 

 

Corporation (Central), as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[TRAVELCENTERS OF AMERICA LLC,

 

 

as Administrative Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:]

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

INFORMATION CERTIFICATE

OF

TRAVELCENTERS OF AMERICA LLC
and certain of its Subsidiaries

 

October 25, 2011

 

Wells Fargo Capital Finance, LLC, as Agent
150 South Wacker Drive
Chicago, Illinois 60606

 

In connection with that certain Amended and Restated Loan and Security
Agreement, dated as of October 25, 2011, by and among TravelCenters of America
LLC, a Delaware limited liability company, TA Leasing LLC, a Delaware limited
liability company, TA Operating LLC, a Delaware limited liability company,
TravelCenters of America Holding Company LLC, a Delaware limited liability
Company, Petro Franchise Systems LLC, a Delaware limited liability company, TA
Franchise Systems LLC, a Delaware limited liability company, TA Operating Nevada
LLC, a Nevada limited liability company, TA Operating Texas LLC, a Texas limited
liability company (each of the foregoing, individually, a “Company” and,
collectively, the “Companies”), the other borrowers and guarantors from time to
time party thereto, the lenders from time to time party thereto, Wells Fargo
Capital Finance, LLC, a Delaware limited liability, successor by merger to
Wachovia Capital Finance Corporation (Central), in its capacity as agent for
Lenders, each of the undersigned, officers of the Companies, hereby certify
solely in their capacities as officers of such entities and not in any
individual capacity, as of the date hereof, to the Agent and Lenders as follows:

 

1.                         The exact legal name of each Company as set forth in
its certificate of incorporation (or its certificate of formation or other
organizational document filed with the applicable state governmental authority,
as the case may be) is as follows:

 

TravelCenters of America LLC
TravelCenters of America Holding Company LLC
TA Leasing LLC
TA Operating LLC
Petro Franchise Systems LLC

TA Franchise Systems LLC

TA Operating Nevada LLC

TA Operating Texas LLC

 

2.                         Within the past five years, each Company uses and
owns the following trade name(s) (other than the names listed in Section 1
above) in the operation of its business:

 

See Schedule 8.11.

 

-1-

--------------------------------------------------------------------------------


 

3.                         Each Company is a registered organization of the
following type (for example, corporation, limited partnership, limited liability
company, etc.):

 

Company

 

Type of Entity

 

Jurisdiction of
Organization

 

 

 

 

 

TravelCenters of America LLC (“TCA”)

 

limited liability company

 

Delaware

 

 

 

 

 

TravelCenters of America Holding Company LLC

 

limited liability company

 

Delaware

 

 

 

 

 

TA Operating LLC

 

limited liability company

 

Delaware

 

 

 

 

 

TA Leasing LLC

 

limited liability company

 

Delaware

 

 

 

 

 

Petro Franchise Systems LLC

 

limited liability company

 

Delaware

 

 

 

 

 

TA Franchise Systems LLC

 

limited liability company

 

Delaware

 

 

 

 

 

TA Operating Nevada LLC

 

limited liability company

 

Nevada

 

 

 

 

 

TA Operating Texas LLC

 

limited liability company

 

Texas

 

4.                         The organizational identification number of each
Company issued by its jurisdiction of organization is as set forth below (or if
none is issued by the jurisdiction of organization indicate “none”):

 

Company

 

ID No.

 

 

 

TCA

 

4233441

 

 

 

TravelCenters of America Holding Company LLC

 

2317439

 

 

 

TA Operating LLC

 

2342992

 

 

 

TA Leasing LLC

 

4258845

 

 

 

Petro Franchise Systems LLC

 

4565600

 

 

 

TA Franchise Systems LLC

 

0940961

 

 

 

TA Operating Nevada LLC

 

E0074382010-8

 

 

 

TA Operating Texas LLC

 

801015069

 

-2-

--------------------------------------------------------------------------------


 

5.                         The Federal Employer Identification Number of each
Company is as follows:

 

Company

 

FEIN

 

 

 

TCA

 

20-5701514

 

 

 

TravelCenters of America Holding Company LLC

 

34-3856519

 

 

 

TA Operating LLC

 

34-1747077

 

 

 

TA Leasing LLC

 

20-8406016

 

 

 

Petro Franchise Systems LLC

 

26-3188288

 

 

 

TA Franchise Systems LLC

 

34-1370382

 

 

 

TA Operating Nevada LLC

 

45-1562330

 

 

 

TA Operating Texas LLC

 

26-3188404

 

6.                         Each Company is duly qualified and authorized to
transact business as a foreign organization in the following states:

See Exhibit 1 attached.

 

7.                         Within the past five years, the name of each Company
as set forth in its organizational documentation as filed of record with the
applicable state authority has been changed as follows:

 

Company

 

Date of Change

 

Prior Name

 

 

 

 

 

TravelCenters of America Holding Company LLC

 

January 31, 2007

 

TravelCenters of America, Inc.

 

 

 

 

 

TA Operating LLC

 

January 31, 2007

 

TA Operating Corporation

 

 

 

 

 

TA Franchise Systems LLC

 

January 31, 2007

 

TA Franchise Systems Inc.

 

 

 

 

 

None for any of the other Companies

 

8.                         Since the date of five (5) years prior to the date
hereof, each Company has made or entered into the following mergers or
acquisitions that have changed its identity or corporate structure:

 

Company

 

Merger/Acquisition

 

Date

 

 

 

 

 

TA Operating LLC

 

On September 1, 2008, Petro Stopping Centers, L.P. merged with and into TA
Operating LLC.

 

September 1, 2008

 

-3-

--------------------------------------------------------------------------------


 

 

 

 

 

 

TCA

 

On May 30, 2007, TCA acquired Petro Stopping Centers, L.P., pursuant to a
Purchase Agreement dated May 30, 2007.  The Purchase Agreement required TCA to
pay $67,600,000 for Petro, assume certain liabilities associated with employee
retention plans and pay certain other closing costs. The assets TCA acquired
through Petro include two travel centers owned and operated by Petro, two travel
centers that Petro operated and leased from third parties other than Hospitality
Properties Trust (“HPT”), a minority interest in a partnership that operates one
travel center, Petro’s franchise business that provides services to 24 travel
centers operated by Petro franchisees, related businesses, four real estate
parcels which are suitable for future development of new travel centers and
working capital.

 

May 29, 2007

 

 

 

 

 

TCA

 

TCA is a limited liability company formed under Delaware law as a wholly owned
subsidiary of HPT in connection with HPT’s planned acquisition of TravelCenters
of America, Inc. On January 31, 2007, HPT acquired TravelCenters of America,
Inc. by merger, restructured this acquired business and distributed all of TCA’s
common shares to the shareholders of HPT. TCA’s business includes all of the
assets of TravelCenters of America, Inc. not retained by HPT, the right and
obligation to lease and operate the travel centers retained by HPT and cash that
HPT contributed to TCA prior to the spin off.

 

January 31, 2007

 

 

 

 

 

None for any of the other Companies

 

9.                         The chief executive office and mailing address (if
different than the chief executive office) of each Company is located at the
address indicated for such Company on Schedule 8.2 hereto.

 

10.                   The books and records of each Company pertaining to
accounts, contract rights, inventory, and other assets are located at the
addresses indicated for such Company on Schedule 8.2 hereto (if different from
the addresses set forth on Schedule 8.2 pursuant to Section 9 above).

 

11.                   Other than those set forth on Schedule 8.2 hereto pursuant
to Sections 9 and 10 above, each Company has other places of business and/or
maintains inventory or other assets only at the addresses (indicate whether
locations are owned, leased or operated by third parties and if leased or
operated by third parties, their name and address) indicated for such Company on
Schedule 8.2 hereto.

 

12.                   No Company has any deposit accounts, investment accounts,
securities accounts or similar accounts with any bank, savings and loan or other
financial institution, except as set forth on Schedule 8.10 hereto for the
purposes and of the types indicated therein.

 

13.                   No Company owns or licenses any trademarks, patents,
copyrights or other intellectual property, except as set forth on Schedule 8.11
hereto (indicate type of intellectual property

 

-4-

--------------------------------------------------------------------------------


 

and whether owned or licensed, registration number, date of registration, and,
if licensed, the name and address of the licensor).

 

14.                   Set forth on Schedule 8.12 hereto is a true and correct
list of all the issued and outstanding stock, partnership interests or limited
liability company membership interests, as applicable, owned by each Company and
its percentage ownership.

 

15.                   No Company has any chattel paper (whether tangible or
electronic) or instruments as of the date hereof with a value in excess of
$500,000 individually or $1,000,000 in the aggregate, except as set forth on
Schedule 5.2(b) hereto.

 

16.                   No Company has any commercial tort claims with a value in
excess of $500,000 individually or $1,000,000 in the aggregate, except as
follows:

 

None.

 

-5-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have hereunto signed this Information Certificate on the
date first written above.

 

 

 

Very truly yours,

 

 

 

TRAVELCENTERS OF AMERICA LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

 

 

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and Treasurer

 

 

 

 

 

TA LEASING LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

 

 

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and Treasurer

 

 

 

 

 

TA OPERATING LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

 

 

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and Treasurer

 

 

 

 

 

TRAVELCENTERS OF AMERICA
HOLDING COMPANY LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

 

 

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and Treasurer

 

[Signature Page to Information Certificate]

 

--------------------------------------------------------------------------------


 

 

PETRO FRANCHISE SYSTEMS LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

 

 

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and Treasurer

 

 

 

 

 

TA FRANCHISE SYSTEMS LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

 

 

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and Treasurer

 

 

 

 

 

TA OPERATING NEVADA LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

 

 

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and Treasurer

 

 

 

 

 

TA OPERATING TEXAS LLC

 

 

 

 

 

By:

/s/ Andrew J. Rebholz

 

 

 

 

Name:

Andrew J. Rebholz

 

Title:

Executive Vice President, CFO and Treasurer

 

[Signature Page to Information Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Form of Compliance Certificate

 

Compliance Certificate

 

To:

Wells Fargo Capital Finance, LLC, as Agent

 

150 South Wacker Drive

 

Chicago, Illinois 60606-4202

 

Ladies and Gentlemen:

 

I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:

 

1.     I am the duly elected [Chief Financial Officer] of TravelCenters of
America LLC, a Delaware limited liability company (“Administrative Borrower”). 
Capitalized terms used herein without definition shall have the meanings given
to such terms in the Amended and Restated Loan and Security Agreement, dated
October 25, 2011, by and among Wells Fargo Capital Finance, LLC, successor by
merger to Wachovia Capital Finance Corporation (Central), as agent for the
financial institutions party thereto as lenders (in such capacity, “Agent”) and
the financial institutions party thereto as lenders (collectively, “Lenders”),
Administrative Borrower, TA Leasing LLC, a Delaware limited liability company
(“TA Leasing”), TA Operating LLC, a Delaware limited liability company (“TA
Operating” and together with Administrative Borrower and TA Leasing,
collectively, “Borrowers”), and certain of their affiliates (as such Loan and
Security Agreement is amended, modified or supplemented, from time to time, the
“Loan Agreement”).

 

2.     I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding fiscal [month] [quarter].

 

3.     The review described in Section 2 above did not disclose the existence
during or at the end of such fiscal [month] [quarter], and I have no knowledge
of the existence and continuance on the date hereof, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto.  Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
any Borrower or Guarantor has taken, is taking, or proposes to take with respect
to such condition or event.

 

4.     I further certify that, based on the review described in Section 2 above,
no Borrower or Guarantor has at any time during or at the end of such fiscal
[month] [quarter], except as described on Schedule II attached hereto or as
permitted by the Loan Agreement, done any of the following:

 

--------------------------------------------------------------------------------


 

(a)          Changed its respective corporate name.

 

(b)         Changed the location of its chief executive office, changed its
jurisdiction of incorporation, changed its type of organization, disposed of any
of its properties or assets (other than any Disposition permitted by Section 9.7
of the Loan Agreement), or established new locations which maintains Inventory
(excluding Inventory consisting of fuel and located at a leased terminal) having
an aggregate value in excess of $500,000.

 

(c)          Materially changed the terms upon which it sells goods (including
sales on consignment) or provides services, nor has any material vendor or trade
supplier to any Borrower or Guarantor during or at the end of such period
materially adversely changed the terms upon which it supplies goods to any
Borrower or Guarantor.

 

(d)         Become aware of, obtained knowledge of, or received notification of,
any breach or violation of any material covenant contained in any instrument or
agreement in respect of Indebtedness for money borrowed by any Borrower or
Guarantor in a principal amount in excess of $2,500,000.

 

(e)          Failed to pay when due any rent or other amounts owing under any
real property lease (or similar agreement) which would cause the aggregate
amount of unpaid rent then due and other unpaid amounts then due under all
leases and similar agreements to exceed $500,000.

 

(f)            Failed to pay when due any royalty payment or other amounts owing
under any Material License Agreement.

 

5.               Attached hereto as Schedule III are the calculations used in
determining, as of the end of such fiscal month whether Parent and its Tested
Subsidiaries are in compliance with the covenant set forth in Section 9.17 of
the Loan Agreement for such fiscal month (it being understood that Schedule III
shall contain the calculations of the Fixed Charge Coverage Ratio of Parent and
its Tested Subsidiaries, whether or not a Cash Dominion Period exists).

 

The foregoing certifications are made and delivered this day of
                      , 20    .

 

 

Very truly yours,

 

 

 

TRAVELCENTERS OF AMERICA LLC,

 

as Administrative Borrower

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

TravelCenters of America LLC

Borrowing Base Certificate

 

To:                  Wells Fargo Capital Finance LLC

150 S Wacker Dr, Hartford Plaza

Suite 2200

Chicago, IL 60606

Phone: (312) 332-0420

Facsimile: (312) 332-0424

 

RE:                Borrowing Base Certificate as of:

 

 

 

Eligible Amount

 

Advance
Rate

 

Amount Available

 

Borrowing Base

 

 

 

 

 

 

 

Cash and Cash Equivalents

 

$

—

 

100.0

%

$

—

 

Accounts Receivable

 

—

 

85.0

%

—

 

Inventory

 

 

 

 

 

 

 

Fuel Inventory

 

—

 

82.7

%

—

 

PPSC Warehouse Inventory

 

—

 

39.4

%

—

 

Store Inventory

 

—

 

56.8

%

—

 

Shop Inventory

 

—

 

26.9

%

—

 

Total Inventory

 

$

—

 

 

 

—

 

Reduction to limitation amount

 

 

 

 

 

—

 

Total Inventory, not to exceed 50% of Revolver Commitment

 

 

 

#DIV/0!

 

$

—

 

Gross Borrowing Base

 

 

 

 

 

$

—

 

Less: Reserve for State Excise, Sales and Use Taxes

 

 

 

 

 

—

 

Less: 50% Gift Card Liability Reserve

 

 

 

 

 

—

 

Subtotal - reserves

 

 

 

 

 

—

 

Net Borrowing Base

 

 

 

 

 

—

 

Revolver commitment

 

$

200,000,000

 

 

 

 

 

Lesser of net borrowing base or revolver commitment

 

 

 

 

 

$

—

 

Less Balances Outstanding

 

 

 

 

 

 

 

Revolver Loans Outstanding

 

 

 

 

 

—

 

Swing Loans Outstanding

 

 

 

 

 

—

 

Letter of Credit Exposure Outstanding

 

 

 

 

 

—

 

Excess Availability

 

 

 

 

 

$

—

 

 

A.

Cash and Cash Equivalents

 

 

 

 

 

 

 

 

 1.  Cash and Cash Equivalents, subject to a Blocked Account Agreement in favor
of the Agent

 

 

 

 

 

 

 

 

 2.  Rate of advance

 

 

 x

100%

 

 

 

 

 3.  Available Cash and Cash Equivalents

 

 

 

 

= 

$

—

 

 

 

 

 

 

 

 

 

 

B.

Accounts Receivable

 

 

 

 

 

 

 

 

 1.  Aging

 

 

 

 

 

 

 

 

      Third Party Credit Card A/R

 

$

—

 

 

 

 

 

 

      Direct Billing

 

—

 

 

 

 

 

 

      National Tire Account

 

—

 

 

 

 

 

 

      Exchange Card

 

—

 

 

 

 

 

 

      Wholesale/Franchise

 

—

 

 

 

 

 

 

      Access TA Billed

 

—

 

 

 

 

 

 

      Other Income

 

—

 

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

      Access TA Unbilled

 

—

 

 

 

 

 

 

 2.  Accounts Receivable Outstanding

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 3.  Less: Ineligible Accounts Receivable

 

 

 

 

 

 

 

 

a.  Non-Credit Card Accounts that are unpaid more than thirty (30) days after
the date of the original invoice

- 

—

 

 

 

 

 

 

Add-back for Shop Accounts which are unpaid between 30 and 60 days after the
date of original invoice

+ 

—

 

 

 

 

 

 

b.  Accounts from sales on consignment, guaranteed sale, sale and return, sale
on approval, or other terms under which payment by the account debtor may be
conditional or contingent

- 

—

 

 

 

 

 

 

c.  Accounts due from an account debtor outside the United States, unless (i)
backed by a letter of credit, or (ii) subject to credit insurance payable or
credit insurance, in each case acceptable to the Agent, or (iii) otherwise
approved and acceptable to the Agent in its reasonable discretion.

- 

—

 

 

 

 

 

 

d.  Accounts consisting of progress billings, bill and hold invoices or
retainage invoices

- 

—

 

 

 

 

 

 

e.  All offsets, counterclaims, unresolved disputes or contras, but only to the
extent of the amount owed by such Credit Party to the account debtor

- 

—

 

 

 

 

 

 

f.  Accounts for which there are facts, events or occurrences which would impair
the validity, enforceability or collectability of such Accounts in any material
respect or reduce the amount payable or delay payment there under

- 

—

 

 

 

 

 

 

g.  Accounts where the Agent does not have a first priority, perfected security
interest in such Account.

- 

—

 

 

 

 

 

 

h.  Accounts where the account debtor or any officer or employee of the account
debtor with respect to such Accounts is an officer, employee, agent or other
Affiliate of any Borrower or Guarantor

- 

—

 

 

 

 

 

 

i.  Accounts for which the account debtor is any domestic or foreign govt unless
otherwise approved by Agent

- 

—

 

 

 

 

 

 

j.  Accounts for which there are proceedings or actions known to Agent or any
Borrower which are threatened or pending against the account debtors with
respect to such Accounts which could reasonably be expected to result in any
material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding)

- 

—

 

 

 

 

 

 

k.  The aggregate amount owed by a single debtor is greater than ten (10%)
percent of the aggregate amount of all otherwise Eligible Accounts, the amount
of such excess

- 

—

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

l.  Accounts that are unpaid more than thirty (30) (except those Accounts
arising from goods sold or services rendered by a Borrower’s repair shop, sixty
(60)) days after the date of the original invoice for which constitute more than
fifty (50%) percent of the total accounts of such account debtor

- 

—

 

 

 

 

 

 

m.  Accounts for which the account debtor is located in NJ, WV, MN or another
state requiring the filing of a Notice of Business Activities Report or similar
report in order to permit such Borrower to seek judicial enforcement in such
State of payment of such Account, unless such Borrower has qualified to do
business in such state or has filed a Notice of Business Activities Report or
equivalent report for the then current year or such failure to file and
inability to seek judicial enforcement is capable of being remedied without any
material delay or material cost

- 

—

 

 

 

 

 

 

n.  The sale of goods or the rendition of services giving rise to such Account
is supported by a performance bond unless the issuer of such bond shall have
waived in writing any rights or interest in and to all Collateral, in form and
substance reasonably satisfactory to Agent

- 

—

 

 

 

 

 

 

o.  Such Accounts have not been billed and invoiced to the account debtor with
respect thereto, except to the extent that the amount of Accounts which have not
been so billed and invoiced do not exceed twenty five (25%) percent of the
Maximum Credit

- 

—

 

 

 

 

 

 

p.  Such Accounts have not been billed and invoiced to the account debtor with
respect thereto shall cease to be Eligible Accounts unless such Account shall
have been billed and invoiced within seven (7) Business Days after the date such
Account is created

- 

—

 

 

 

 

 

 

q.  Credit card accounts that are unpaid more than five (5) business days (or
solely in the case of credit card receivables arising from the use of a card
issued by Comdata or EFS, ten (10) business days) after the date of the sale of
inventory or rendered services

- 

—

 

 

 

 

 

 

r.  Accounts not otherwise satisfactory to the Agent, in its Reasonable Credit
Judgment

- 

—

 

 

 

 

 

 

s.  Other ineligibles at reasonable discretion of Agent

- 

—

 

 

 

 

 

 

 4.  Total Ineligible Receivables

 

$

—

 

 

 

 

 

 

      Total Eligible Receivables

 

$

—

 

 

 

 

 

 

      Rate of advance

 

 

 x

85%

 

 

 

 

      Total Available Accounts Receivable

 

 

 

 

= 

$

—

 

 

 

 

 

 

 

 

 

 

C.

Fuel Inventory

 

 

 

 

 

 

 

 

 1.  Eligible Gasoline Inventory

 

 

 

 

 

 

 

 

 2.  Eligible Diesel Inventory

 

 

 

 

 

 

 

 

 3.  Less: Ineligible Fuel Inventory

 

 

 

 

 

 

 

 

a. Inventory at premises other than those owned or leased and controlled by any
Borrower, unless Agent shall have received a Collateral Access Agreement from
the owner and lessor of such location, duly authorized, executed and delivered
by such owner and lessor or Agent shall have established Reserves in respect to
such amounts payable to the owner or lessor

- 

—

 

 

 

 

 

 

b. Inventory subject to a security interest or lien in favor of any Person other
than Agent except those permitted in the LSA that are subject to an
intercreditor agreement in form and substance reasonably satisfactory to Agent

- 

—

 

 

 

 

 

 

c. Inventory located outside the United States of America

- 

—

 

 

 

 

 

 

d. Other ineligibles at reasonable discretion of Agent

- 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 4.  Total Eligible Fuel Inventory

 

$

—

 

 

 

 

 

 

      Rate of advance.

 

 

 x

82.7%

 

 

 

 

      Total Available Fuel Inventory, not to exceed

$

75,000,000

 

 

 

 

 

= 

$

—

 

D.

PPSC Warehouse Inventory

 

 

 

 

 

 

 

 

 1.  Gross PPSC Warehouse Inventory

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 2.  Less: Ineligible PPSC Warehouse Inventory

 

 

 

 

 

 

 

 

a. Any inventory sold or intended to be sold by any restaurant owned or operated
by any Borrower or Guarantor

- 

—

 

 

 

 

 

 

b. Components which are not part of finished goods

- 

—

 

 

 

 

 

 

c. Spare parts for equipment

- 

—

 

 

 

 

 

 

d. Packaging and shipping materials

- 

—

 

 

 

 

 

 

e. Supplies used or consumed in such Borrower’s business

- 

—

 

 

 

 

 

 

f. Inventory at premises other than those owned or leased and controlled by any
Borrower, unless Agent shall have received a Collateral Access Agreement from
the owner and lessor of such location, duly authorized, executed and delivered
by such owner and lessor or Agent shall have established Reserves in respect to
such amounts payable to the owner or lessor

- 

—

 

 

 

 

 

 

g. Inventory subject to a security interest or lien in favor of any Person other
than Agent except those permitted in the LSA that are subject to an
intercreditor agreement in form and substance reasonably satisfactory to Agent

- 

—

 

 

 

 

 

 

h. Unserviceable, obsolete or slow moving Inventory

- 

—

 

 

 

 

 

 

i. Inventory that is not subject to the first priority, valid and perfected
security interest of Agent

- 

—

 

 

 

 

 

 

j. Returned, damaged and/or defective Inventory

- 

—

 

 

 

 

 

 

k. Inventory located outside the United States of America

- 

—

 

 

 

 

 

 

l. Inventory which is subject to or uses a trademark or other intellectual
property licensed by a third party to a Borrower unless either (i) Agent shall
have received an agreement, in form and substance reasonably satisfactory to
Agent, from such third party licensor in favor of Agent, duly authorized,
executed and delivered by such Borrower and such third party licensor or (ii)
Agent shall have otherwise determined that Agent has the right to sell such
Inventory.

- 

—

 

 

 

 

 

 

m. Other ineligibles at reasonable discretion of Agent

- 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 3.  Total Ineligible PPSC Warehouse Inventory

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 4.  Total Eligible PPSC Warehouse Inventory

 

$

—

 

 

 

 

 

 

      Rate of advance

 

 

 x

39.4%

 

 

 

 

      Total Available PPSC Warehouse Inventory

 

 

 

 

= 

$

—

 

 

--------------------------------------------------------------------------------


 

E.

Store Inventory

 

 

 

 

 

 

 

 

      (includes Merchandise, Food, Grocery, and Cigarettes)

 

 

 

 

 

 

 

 

 1.  Gross Store Inventory

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 2.  Less: Ineligible Store Inventory

 

 

 

 

 

 

 

 

a. Any inventory sold or intended to be sold by any restaurant owned or operated
by any Borrower or Guarantor

- 

—

 

 

 

 

 

 

b. Components which are not part of finished goods

- 

—

 

 

 

 

 

 

c. Spare parts for equipment

- 

—

 

 

 

 

 

 

d. Packaging and shipping materials

- 

—

 

 

 

 

 

 

e. Supplies used or consumed in such Borrower’s business

- 

—

 

 

 

 

 

 

f. Inventory at premises other than those owned or leased and controlled by any
Borrower, unless Agent shall have received a Collateral Access Agreement from
the owner and lessor of such location, duly authorized, executed and delivered
by such owner and lessor or Agent shall have established Reserves in respect to
such amounts payable to the owner or lessor

- 

—

 

 

 

 

 

 

g. Inventory subject to a security interest or lien in favor of any Person other
than Agent except those permitted in the LSA that are subject to an
intercreditor agreement in form and substance reasonably satisfactory to Agent

- 

—

 

 

 

 

 

 

h. Bill and hold goods

- 

—

 

 

 

 

 

 

i. Unserviceable, obsolete or slow moving Inventory

- 

—

 

 

 

 

 

 

j. Inventory that is not subject to the first priority, valid and perfected
security interest of Agent

- 

—

 

 

 

 

 

 

k. Returned, damaged and/or defective Inventory

- 

—

 

 

 

 

 

 

l. Inventory purchased or sold on consignment

- 

—

 

 

 

 

 

 

m. Inventory located outside the United States of America

- 

—

 

 

 

 

 

 

n. Inventory which is subject to or uses a trademark or other intellectual
property licensed by a third party to a Borrower unless either (i) Agent shall
have received an agreement, in form and substance reasonably satisfactory to
Agent, from such third party licensor in favor of Agent, duly authorized,
executed and delivered by such Borrower and such third party licensor or (ii)
Agent shall have otherwise determined that Agent has the right to sell such
Inventory.

- 

—

 

 

 

 

 

 

o. Perishable inventory in excess of $4MM (includes deli, dairy, bread, etc.)

- 

—

 

 

 

 

 

 

p. Shrink Reserve

- 

—

 

 

 

 

 

 

q. Rebate Reserve

- 

—

 

 

 

 

 

 

r. Store Inventory not maintained on a consolidating perpetual

- 

—

 

 

 

 

 

 

s. Other ineligibles at reasonable discretion of Agent

- 

—

 

 

 

 

 

 

t. Store LCM Reserve

- 

—

 

 

 

 

 

 

u. Store Obsolete Reserve

- 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 3.  Total Ineligible Store Inventory

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 4.  Total Eligible Store Inventory

 

$

—

 

 

 

 

 

 

      Rate of advance

 

 

 x

56.8%

 

 

 

 

      Total Available Store Inventory

 

 

 

 

= 

$

—

 

 

 

 

 

 

 

 

 

 

F.

Shop Inventory

 

 

 

 

 

 

 

 

      (includes Tires, Parts, and Oil, and other)

 

 

 

 

 

 

 

 

 1.  Gross Shop Inventory

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 2.  Less: Ineligible Shop Inventory

 

 

 

 

 

 

 

 

a. Components which are not part of finished goods

- 

—

 

 

 

 

 

 

b. Spare parts for equipment

- 

—

 

 

 

 

 

 

c. Packaging and shipping materials

- 

—

 

 

 

 

 

 

d. Supplies used or consumed in such Borrower’s business

- 

—

 

 

 

 

 

 

e. Inventory at premises other than those owned or leased and controlled by any
Borrower, unless Agent shall have received a Collateral Access Agreement from
the owner and lessor of such location, duly authorized, executed and delivered
by such owner and lessor or Agent shall have established Reserves in respect to
such amounts payable to the owner or lessor

- 

—

 

 

 

 

 

 

f. Inventory subject to a security interest or lien in favor of any Person other
than Agent except those permitted in the LSA that are subject to an
intercreditor agreement in form and substance reasonably satisfactory to Agent

- 

—

 

 

 

 

 

 

g. Bill and hold goods

- 

—

 

 

 

 

 

 

h. Unserviceable, obsolete or slow moving Inventory

- 

—

 

 

 

 

 

 

i. Inventory that is not subject to the first priority, valid and perfected
security interest of Agent

- 

—

 

 

 

 

 

 

j. Returned, damaged and/or defective Inventory

- 

—

 

 

 

 

 

 

k. Inventory purchased or sold on consignment

- 

—

 

 

 

 

 

 

l. Inventory located outside the United States of America

- 

—

 

 

 

 

 

 

m. Inventory which is subject to or uses a trademark or other intellectual
property licensed by a third party to a Borrower unless either (i) Agent shall
have received an agreement, in form and substance reasonably satisfactory to
Agent, from such third party licensor in favor of Agent, duly authorized,
executed and delivered by such Borrower and such third party licensor or (ii)
Agent shall have otherwise determined that Agent has the right to sell such
Inventory.

- 

—

 

 

 

 

 

 

n. Rebate Reserve

- 

—

 

 

 

 

 

 

o. Other ineligibles at reasonable discretion of Agent

- 

—

 

 

 

 

 

 

p. Shrink Reserve

- 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 3.  Total Ineligible Shop Inventory

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 4.  Total Eligible Shop Inventory

 

$

—

 

 

 

 

 

 

      Rate of advance

 

 

 x

26.9%

 

 

 

 

      Total Available Shop Inventory

 

 

 

 

= 

$

—

 

 

 

In connection with the foregoing, we hereby acknowledge and agree that, as of
the date hereof, the Agreement remains in full force and effect, is binding upon
us and enforceable against us in accordance with its terms, and we certify to
you that, as of the date hereof, there exists no Event of Default under said
Agreement or even which, with the passage of time or the giving of notice, or
both, would so constitute an Event of Default. We hereby restate and renew each
and every representation and warranty made by us in the Agreement in connection
therewith, effective as of the date hereof.

 

TravelCenters of America LLC

 

 

 

 

 

 

 

 

 

 

 

By:

Andrew J. Rebholz

 

Title:

Executive Vice President and CFO

 

 

--------------------------------------------------------------------------------

 

 


TravelCenters of America LLC

Accounts Receivable Ineligibles by Aging

 

 

 

 

 

Third Party
Credit Card

 

Direct Billing

 

National Tire
Account

 

Exchange Card

 

Wholesale /
Franchise

 

Access TA
Billed

 

Other Income
Aging

 

Other

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ineligible Accounts Receivable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.

Non-Credit Card Accounts that are unpaid more than thirty (30) days after the
date of the original invoice

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

Add-back for Shop Accounts which are unpaid between 30 and 60 days after the
date of original invoice

 

+

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

b. Accounts from sales on consignment, guaranteed sale, sale and return, sale on
approval, or other terms under which payment by the account debtor may be
conditional or contingent

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

c. Accounts due from an account debtor outside the United States, unless
(i) backed by a letter of credit, or (ii) subject to credit insurance payable or
credit insurance, in each case acceptable to the Agent, or (iii) otherwise
approved and acceptable to the Agent in its reasonable discretion.

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

d. Accounts consisting of progress billings, bill and hold invoices or retainage
invoices

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

e. All offsets, counterclaims, unresolved disputes or contras, but only to the
extent of the amount owed by such Credit Party to the account debtor

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

 

 

—

 

—

 

 

f. Accounts for which there are facts, events or occurrences which would impair
the validity, enforceability or collectability of such Accounts in any material
respect or reduce the amount payable or delay payment there under

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

g. Accounts where the Agent does not have a first priority, perfected security
interest in such Account.

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

h. Accounts where the account debtor or any officer or employee of the account
debtor with respect to such Accounts is an officer, employee, agent or other
Affiliate of any Borrower or Guarantor

 

-

 

—

 

—

 

—

 

—

 

—

 

 

 

—

 

—

 

—

 

 

i. Accounts for which the account debtor is any domestic or foreign govt unless
otherwise approved by Agent

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

j. Accounts for which there are proceedings or actions known to Agent or any
Borrower which are threatened or pending against the account debtors with
respect to such Accounts which could reasonably be expected to result in any
material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding)

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

k. The aggregate amount owed by a single debtor is greater than ten (10%)
percent of the aggregate amount of all otherwise Eligible Accounts, the amount
of such excess

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

l. Accounts that are unpaid more than thirty (30) (except those Accounts arising
from goods sold or services rendered by a Borrower’s repair shop, sixty (60))
days after the date of the original invoice for which constitute more than fifty
(50%) percent of the total accounts of such account debtor

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

m. Accounts for which the account debtor is located in NJ, WV, MN or another
state requiring the filing of a Notice of Business Activities Report or similar
report in order to permit such Borrower to seek judicial enforcement in such
State of payment of such Account, unless such Borrower has qualified to do
business in such state or has filed a Notice of Business Activities Report or
equivalent report for the then current year or such failure to file and
inability to seek judicial enforcement is capable of being remedied without any
material delay or material cost

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

n. The sale of goods or the rendition of services giving rise to such Account is
supported by a performance bond unless the issuer of such bond shall have waived
in writing any rights or interest in and to all Collateral, in form and
substance reasonably satisfactory to Agent

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

o. Such Accounts have not been billed and invoiced to the account debtor with
respect thereto, except to the extent that the amount of Accounts which have not
been so billed and invoiced do not exceed twenty five (25%) percent of the
Maximum Credit

 

 

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

n/a

 

 

p. Such Accounts have not been billed and invoiced to the account debtor with
respect thereto shall cease to be Eligible Accounts unless such Account shall
have been billed and invoiced within seven (7) Business Days after the date such
Account is created

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

q. Credit card accounts that are unpaid more than five (5) business days (or
soldely in the case of credit card receivables arising from the use of a card
issued by Comdata or EFS, ten (10) business days) after the date of the sale of
inventory or rendered services

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

r. Accounts not otherwise satisfactory to the Agent, in its Reasonable Credit
Judgment

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

s. Other ineligibles at reasonable discretion of Agent

 

-

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

Total Ineligible Receivables

 

 

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

--------------------------------------------------------------------------------

 

 


 

TravelCenters of America LLC

Accounts Receivable Supplemental Information

 

 

 

Third Party 
Credit Card

 

Direct Billing

 

National Tire 
Account

 

Exchange Card

 

Wholesale/ 
Franchise

 

Access TA

 

Other Income

 

Total

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a.

Accounts Receivable Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b.

Unbilled A/R (Access Aging Only)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

c.

Total A/R Oustanding

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

$

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

d.

Total TA Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 


 

TravelCenters of America LLC

Locations Opened / Closed

 

 

 

Address

 

Owned / Leased

 

If Applicable, Lessor?

 

 

 

 

 

 

 

 

 

1.   a.   Locations Opened

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.   b.   Locations Closed

 

 

 

 

 

 

 

 

Bank Accounts Opened / Closed

 

 

 

Bank Name

 

Account Number

 

1.   a.   Bank Accounts Opened

 

 

 

 

 

 

 

 

 

 

 

2.   b.   Bank Accounts Closed

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Statement Confirming the Payment of Rent:

 

Unrestricted Cash

 

 

 

Bank Name

 

Account Number

 

 

 

 

 

 

 

$

0.00

 

 

 

 

 

$

0.00

 

Total Unrestricted Cash

 

 

 

 

Borrowing Base Cash

 

 

 

Bank Name

 

Account Number

 

 

 

 

 

 

 

$

0.00

 

Total cash included

 

 

 

 

--------------------------------------------------------------------------------


 

TravelCenters of America LLC

Taxes, Letters of Credit, and Surety Bonds

January 0, 1900

 

State

 

 

 

Sales Tax

 

 

 

Use Tax

 

 

 

Excise Tax

 

 

 

L/C

 

Net Tax Reserve

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ALABAMA

 

AL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

ALASKA

 

AK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

ARIZONA

 

AZ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

ARKANSAS

 

AR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

CALIFORNIA

 

CA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

COLORADO

 

CO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

CONNECTICUT

 

CT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

DELAWARE

 

DE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

FLORIDA

 

FL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

GEORGIA

 

GA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

HAWAII

 

HI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

IDAHO

 

ID

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

ILLINOIS

 

IL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

INDIANA

 

IN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

IOWA

 

IA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

KANSAS

 

KS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

KENTUCKY

 

KY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

LOUISIANA

 

LA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

MAINE

 

ME

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

MARYLAND

 

MD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

MASSACHUSETTS

 

MA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

MICHIGAN

 

MI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

MINNESOTA

 

MN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

MISSISSIPPI

 

MS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

MISSOURI

 

MO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

MONTANA

 

MT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

NEBRASKA

 

NE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

NEVADA

 

NV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

NEW HAMPSHIRE

 

NH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

NEW JERSEY

 

NJ

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

NEW MEXICO

 

NM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

NEW YORK

 

NY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

NORTH CAROLINA

 

NC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

NORTH DAKOTA

 

ND

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

OHIO

 

OH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

OKLAHOMA

 

OK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

OREGON

 

OR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

PENNSYLVANIA

 

PA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

RHODE ISLAND

 

RI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

SOUTH CAROLINA

 

SC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

SOUTH DAKOTA

 

SD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

TENNESSEE

 

TN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

TEXAS

 

TX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

UTAH

 

UT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

VERMONT

 

VT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

VIRGINIA

 

VA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

WASHINGTON

 

WA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

WEST VIRGINIA

 

WV

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

WISCONSIN

 

WI

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

WYOMING

 

WY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

—

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Form of Guarantor Conversion Notice

 

TravelCenters of America LLC

24601 Center Ridge Road, Suite 200

Westlake, Ohio, 44145-5639

 

Wells Fargo Capital Finance, LLC, as Agent

150 South Wacker Drive

Chicago, Illinois 60606

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Amended and Restated Loan and Security
Agreement, dated October 25, 2011 (the “Loan Agreement”), among TravelCenters of
America LLC, TA Leasing LLC and TA Operating LLC (collectively, “Borrowers”),
certain of their affiliates, the lenders party thereto (the “Lenders”), and
Wells Fargo Capital Finance, LLC, as the administrative agent for the Lenders
(“Agent”).  Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Loan Agreement.

 

This Guarantor Conversion Notice represents Borrowers’ request for
                         (the “Specified Guarantor”) to become a Borrower under
the Loan Agreement.  In connection with such request, Administrative Borrower
hereby represents and warrants that the Specified Guarantor (a) is a direct or
indirect Subsidiary of a Borrower or Guarantor organized or incorporated under
the laws of a State of the United States of America and (b) has Eligible
Accounts, Eligible Cash Collateral, Eligible Credit Card Receivables or Eligible
Inventory as of the date hereof.

 

In accordance with the terms of Section 9.21(e) of the Loan Agreement,
Administrative Borrower hereby requests Agent to countersign this Guarantor
Conversion Notice, whereupon the Specified Guarantor shall automatically become
a Borrower under the Loan Agreement and shall cease to be a Guarantor
thereunder.

 

--------------------------------------------------------------------------------


 

Dated:                            , 201  

 

TRAVELCENTERS OF AMERICA LLC,

 

 

as Administrative Borrower

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Acknowledged by:

 

 

 

 

 

WELLS FARGO CAPITAL FINANCE, LLC,

 

 

as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Commitments

 

Lender

 

Commitment

 

Wells Fargo Capital Finance, LLC

 

$

40,000,000

 

PNC Bank, National Association

 

$

25,000,000

 

UBS Loan Finance LLC

 

$

25,000,000

 

Regions Bank

 

$

25,000,000

 

Flagstar Bank, FSB

 

$

18,000,000

 

The Huntington National Bank

 

$

15,000,000

 

Citibank, NA

 

$

15,000,000

 

Siemens Financial Services, Inc.

 

$

15,000,000

 

First Merit Bank, N.A.

 

$

12,000,000

 

City National Bank

 

$

10,000,000

 

Total

 

$

200,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.18

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Excluded Capital Leases

 

The following sites are covered by or included under the Lease Agreement, dated
as of January 31, 2007, by and among HPT TA Properties Trust (“HPT Trust”), HPT
TA Properties LLC (“HPT LLC”) and TA Leasing, as modified by the Letter
Agreement, dated November 19, 2007, by and among HPT Trust, HPT LLC, TA Leasing,
Agent and the other parties thereto, the First Amendment to Lease Agreement,
dated as of May 12, 2008, among HPT Trust, HPT LLC and TA Leasing, the Deferral
Agreement, dated as of August 11, 2008, among HPT, HPT Trust, HPT LLC, HPT PSC
Properties Trust (“PSC Trust”), HPT PSC Properties LLC (“PSC LLC”), Parent, TA
Leasing and Petro Stopping Centers, L.P. (“Petro”) and the Amendment Agreement,
dated as of January 31, 2011, among HPT, HPT Trust, HPT LLC, HPT PSC Trust, PSC
LLC, Parent, TA Leasing and TA Operating (as successor to Petro).  The sites are
subleased by TA Leasing LLC to TA Operating LLC.  Under GAAP, a portion of the
payments due under the lease was required to be capitalized as a liability on
the balance sheet as a result of not meeting the qualifications for operating
lease treatment under sale/leaseback accounting guidance.  The subleases at the
following sites shall be excluded from the definitional term “Capital Leases”:

 

AL

Montgomery

FL

Baldwin

FL

Jacksonville

GA

Jackson

GA

Lake Park

IL

Troy

IN

Clayton

IN

Porter

NV

Las Vegas

NV

Sparks

TN

Denmark

TN

Knoxville

TX

Denton

TX

Sweetwater

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.61

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Excluded Subsidiaries

 

3073000 Nova Scotia Company

TravelCentres Canada Inc.

TravelCentres Canada LP

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.6

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Litigation

 

For a discussion of any judgments or material pending litigation against the
Company, please see Parent’s public filing with the Securities and Exchange
Commission on:

 

(1)                                  Form 10-K for the fiscal year ended
December 31, 2010 and

 

(2)                                  Form 10-Q for the quarterly period ended
June 30, 2011.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.13

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Collective Bargaining Agreements

 

There are collective bargaining agreements in place at two travel center sites,
in each case covering only employees in the truck repair shops.  At October 1,
2011, there were 15 employees covered by these agreements.

 

1)              Agreement between TA Operating Corporation and Automotive,
Petroleum and Allied Industries Employees Union Local 618, dated January 1, 2011
and expiring on December 31, 2015.  This Agreement covers technicians in the
truck repair shop, typically about fifteen (15) but the number may vary.

 

2)              Agreement between St. Louis East Truck Plaza and Teamsters,
Automotive, Petroleum and Allied Trades Local 50, dated June 1, 2010, and
expiring on May 31, 2013.  The Agreement covers technicians in the truck repair
shop, typically about fifteen (15) but the number may vary.

 

--------------------------------------------------------------------------------

 


 

SCHEDULE 8.15

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Material Contracts

 

Agreement and Plan of Merger, dated September 15, 2006, by and among
TravelCenters of America, Inc., Hospitality Trust, HPT TA Merger Sub Inc. and
Oak Hill Capital Partners, as amended by Amendment No. 1, dated as of
January 30, 2007, to the Agreement and Plan of Merger among TravelCenters of
America, Inc., Hospitality Properties Trust, HPT TA Merger Sub Inc. and Oak Hill
Capital Partners, L.P.

 

Transaction Agreement, dated January 29, 2007, by and among Hospitality
Properties Trust, HPT TA Properties Trust, HPT TA Properties LLC, TravelCenters
of America LLC and Reit Management & Research LLC

 

The Shared Services Agreement

 

The Existing HPT Leases

 

Guaranty Agreement, dated, January 31, 2007, by TravelCenters of America LLC,
TravelCenters of America Holding Company LLC and TA Operating LLC, as
Guarantors, for the benefit of the Landlord under the TA Leasing HPT Lease

 

Guaranty Agreement, dated as of May 30, 2007, made by TravelCenters of America
LLC, as Guarantor, for the benefit of HPT PSC Properties Trust and HPT PSC
Properties LLC, as Landlord, under the TA Operating HPT Lease

 

The Freightliner Agreement

 

Purchase Agreement, dated May 30, 2007, among TravelCenters of America LLC,
Petro Stopping Centers, L.P., Petro Stopping Centers Holdings, L.P. and the
partners of Petro Stopping Centers, L.P. and Petro Stopping Centers Holdings,
L.P.

 

Sublease Agreement, dated as of January 31, 2007, between TA Operating and TA
Leasing

 

Lease Agreement, dated as of January 31, 2007, between TA Leasing and TA
Operating

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.16

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Credit Card Agreements

 

American Express Travel Related Services Company, Inc.

 

Name of Agreement:

 

Agreement for American Express Card Acceptance

Date of Agreement:

 

July 1, 2003

Names of Parties to the Agreement:

 

American Express Travel Related Services Company, Inc.
TA Operating LLC (successor by conversion to TA Operating Corp.)

 

BP

 

Name of Agreement:

 

Branded Jobber Contract (Retail)

Date of Agreement:

 

June 23, 2009

Names of Parties to the Agreement:

 

BP Products North America Inc.
TA Operating LLC

Attachment:

 

Attachment A to Branded Jobber Contract (Retail) - Products, Quantities,
Approved Retail Sites and Jobber’s Designated Terminals

Date of Attachment:

 

June 23, 2009

Names of Parties:

 

BP Products North America Inc.
TA Operating LLC

Attachment:

 

Attachment A-1 to Branded Jobber Contract (Retail) - Annual Minimum Volumes

Date of Attachment:

 

June 23, 2009

Names of Parties:

 

BP Products North America Inc.
TA Operating LLC

Attachment:

 

Trade Signage Agreement (Jobber)

Date of Attachment:

 

June 23, 2009

Names of Parties:

 

BP Products North America Inc.
TA Operating LLC

Amendment:

 

Branded Jobber Contract Side Letter

Date of Attachment:

 

June 23, 2009

Names of Parties:

 

BP Products North America Inc.
TA Operating LLC

Amendment:

 

Clarifying Letter to Branded Jobber Contract

Date of Attachment:

 

June 23, 2009

Names of Parties:

 

BP Products North America Inc.
TA Operating LLC

 

--------------------------------------------------------------------------------


 

Chevron

 

Name of Agreement:

 

Chevron Retailer Supply Contract

Date of Agreement:

 

September 16, 2010

Names of Parties to the Agreement:

 

Chevron Products Company, a division of Chevron USA, Inc.

Name of Amendment:

 

Letter Agreement

Date of Amendment:

 

September 16, 2010

Names of Parties to the Amendment:

 

Chevron Products Company, a division of Chevron USA, Inc.

Name of Agreement:

 

Retail Technology System Agreement

Date of Agreement:

 

September 16, 2010

Names of Parties to the Agreement:

 

Chevron Products Company, a division of Chevron USA, Inc.

 

Comdata Network, Inc.

 

Name of Agreement:

 

Comdata Merchant Agreement

Date of Agreement:

 

December 15, 2010

Names of Parties to the Agreement:

 

Comdata Network, Inc.

TA Operating LLC, d/b/a TravelCenters of America and Petro Stopping Centers

 

Discover Financial Services LLC

 

Name of Agreement:

 

Merchant Services Agreement

Date of Agreement:

 

July 14, 2006

Names of Parties to the Agreement:

 

Discover Financial Services LLC
TA Operating LLC

 

EFS Transportation Services, Inc.

 

Name of Agreement:

 

EFS Truck Stop Master Operating Policies and Procedures Contract

Date of Agreement:

 

January 1, 2002

Names of Parties to the Agreement:

 

EFS Transportation Services Inc.

TA Operating LLC (successor by conversion to TA Operating Corp.) d/b/a
TravelCenters of America

Amendment:

 

First Amendment to Truck Stop Master Operating Policies and Procedures Contract

Date of Amendment:

 

January 1, 2003

Amendment:

 

Amendment

Date of Amendment:

 

February 1, 2007

 

Name of Agreement:

 

EFS Transportation Services, Inc. Processing Agreement (Multiple Locations)

 

--------------------------------------------------------------------------------


 

Date of Agreement:

 

Unknown (document not executed)

Names of Parties to the Agreement:

 

EFS Transportation Services Inc.

TA Operating LLC (successor by merger to Petro Stopping Centers, L.P.)

Amendment:

 

Extension Agreement

Date of Amendment:

 

March 21, 2007

 

Name of Parties:

 

First Data Merchant Services Corporation

TA Operating LLC

CitiCorp Payment Services, Inc.

 

ExxonMobil Oil Corporation

 

Name of Agreement:

 

Branded Wholesaler PMPA Franchise Agreement

Date of Agreement:

 

October 11, 2010

Names of Parties to the Agreement:

 

ExxonMobil Oil Corporation

TA Operating LLC

 

First Data Merchant Services Corporation

 

Name of Agreement:

 

Master Services Agreement

Date of Agreement:

 

September 1, 2009

Names of Parties to the Agreement:

 

First Data Merchant Services Corporation

TA Operating LLC

Addendum:

 

Merchant Services Bankcard Addendum to Master Services Agreement

Date of Addendum:

 

September 1, 2009

 

FleetCor/FuelMan

 

Name of Agreement:

 

FleetCor Merchant Agreement

Date of Agreement:

 

June 30, 2010

Names of Parties to the Agreement:

 

FleetCor Technologies Operating Company, LLC

TA Operating LLC

 

FleetOne

 

Name of Agreement:

 

FleetOne Merchant Services Agreement

Date of Agreement:

 

September 1, 2002

Names of Parties to the Agreement:

 

FleetOne, L.L.C. subsidiary of TransPlatinum Service Corp.

TravelCenters of America LLC

Attachment:

 

Schedule “A” FleetOne Merchant Services Agreement - Transaction Services and
Fees Settlement

 

--------------------------------------------------------------------------------


 

Date:

 

September 1, 2002

Names of Parties:

 

FleetOne, L.L.C. subsidiary of TransPlatinum Service Corp.

TravelCenters of America LLC

Attachment:

 

Schedule “B” FleetOne Merchant Services Agreement — Marketing Fee Rebate

Date:

 

September 1, 2002

Names of Parties:

 

FleetOne, L.L.C. subsidiary of TransPlatinum Service Corp.

TravelCenters of America LLC

Amendment:

 

Amendment No. 1 to Merchant Services Agreement

Date of Amendment:

 

November 1, 2006

Names of Parties:

 

FleetOne, L.L.C. and TA Operating Corporation, d/b/a TravelCenters of America

Attachment:

 

Schedule “A” to Merchant Services Agreement — FleetOne Over the Road Services
and Fees Settlement and ACH Authorization

Date of Attachment:

 

November 1, 2006

Name of Parties:

 

FleetOne, L.L.C. and TA Operating Corporation, d/b/a TravelCenters of America

 

Name of Agreement:

 

FleetOne Merchant Services Agreement

Date of Agreement:

 

September 1, 2002

Names of Parties to the Agreement:

 

FleetOne, L.L.C. subsidiary of TransPlatinum Service Corp. on behalf of NASTC
QPN Private Labe Card

Petro Stopping Centers, L.P.

Date:

 

Undated

 

Name of Agreement:

 

FleetOne Merchant Services Agreement

Date of Agreement:

 

Undated

Names of Parties to the Agreement:

 

FleetOne, L.L.C. subsidiary of TransPlatinum Service Corp.

Petro Stopping Centers, L.P.

Date:

 

Undated

Attachment:

 

Schedule “A” FleetOne Merchant Services Agreement - Transaction Services and
Fees

Date:

 

October 23, 2003

Names of Parties:

 

FleetOne, L.L.C. subsidiary of TransPlatinum Service Corp.

Petro Stopping Centers, L.P.

Attachment:

 

Schedule A-2 to Merchant Services Agreement — Fleet One Local — Fuel Services
and Fees Settlement and ACH Authorization

Date:

 

August 17, 2006

Names of Parties:

 

FleetOne, L.L.C.

 

--------------------------------------------------------------------------------


 

 

 

Petro Stopping Centers, L.P.

Attachment:

 

Schedule “B” FleetOne Merchant Services Agreement — Marketing Services and Fees

Date:

 

October 23, 2003

Names of Parties:

 

FleetOne, L.L.C. subsidiary of TransPlatinum Service Corp.

Petro Stopping Centers, L.P.

 

Shell

 

Name of Agreement:

 

Wholesale Marketer Agreement

Date of Agreement:

 

February 1, 2010

Names of Parties to the Agreement:

 

Motiva Enterprises LLC

TA Operating LLC

Amendment:

 

Amendment

Date of Agreement:

 

February 1, 2010

Names of Parties to the Agreement:

 

Motiva Enterprises LLC

TA Operating LLC

Amendment:

 

Wholesale Marketer Border Agreement

Date of Agreement:

 

February 1, 2010

Names of Parties to the Agreement:

 

Shell Oil Products US

Motiva Enterprises LLC

TA Operating LLC

 

TCH

 

Name of Agreement:

 

TA/TCH LLC Card Acceptance Agreement

Date of Agreement:

 

April 30, 2008

Names of Parties to the Agreement:

 

TA/TCH LLC

TravelCenters of America LLC

Name of Agreement:

 

License, Service and Processing Agreement

Date of Agreement:

 

April 30, 2008

Name of Parties to the Agreement:

 

TA/TCH LLC

TCH LLC

 

Valero

 

Name of Agreement:

 

Branded Distributor Marketing Agreement

Date of Agreement:

 

March 21, 2011

Names of Parties to the Agreement:

 

Valero Marketing and Supply Company

TA Operating LLC

Amendment:

 

Amendment to Branded Distributor Marketing Agreement

Date of Agreement:

 

March 21, 2011

Names of Parties to the Agreement:

 

Valero Marketing and Supply Company

TA Operating LLC

Amendment:

 

Additional Terms to the Distributor Marketing

 

--------------------------------------------------------------------------------


 

 

 

Agreement

Date of Agreement:

 

March 21, 2011

Names of Parties to the Agreement:

 

Valero Marketing and Supply Company

TA Operating LLC

 

Voyager

 

Name of Agreement:

 

The Voyager Universal Motor Fuel Credit Card Program Participation Agreement

Date of Agreement:

 

May 1, 2011

Names of Parties to the Agreement:

 

U.S. Bank National Association ND by Voyager Fleet Systems Inc., Agent

TA Operating LLC

 

Wright Express

 

Name of Agreement: 

 

Wright Express Charge Card Agreement

Date of Agreement: 

 

December 16, 2003

Names of Parties to the Agreement:

 

Wright Express LLC

Wright Express Financial Services Corporation

TA Operating LLC (successor by conversion to TA Operating Corp.) d/b/a
TravelCenters of America

Amendment: 

 

Wright Express Charge Card Agreement — Retail Acceptance Amendment

Date: 

 

June 25, 2004

Names of Parties: 

 

Wright Express LLC

Wright Express Financial Services Corporation

TA Operating LLC (successor by conversion to TA Operating Corp.) d/b/a
TravelCenters of America

 

Name of Agreement: 

 

Wright Express Charge Card Agreement

Date of Agreement: 

 

May 5, 2004

Names of Parties to the Agreement:

 

Wright Express LLC

Wright Express Financial Services Corporation

Petro Stopping Centers, L.P.

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.8

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Certain Existing Liens

 

Borrower/
Guarantor

 

Secured Party

 

Description of
Collateral

 

Jurisdiction
of Financing
Statement

 

Date of
Financing
Statement

 

File Number
of Financing
Statement

 

TA Operating LLC

 

The Hercules Tire & Rubber Company

 

Purchase Money Security Interest in all products delivered, sold or distributed
by The Hercules Tire & Rubber Company to TA Operating LLC and all proceeds
thereof

 

Delaware

 

5/2/11

 

11636797

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.9

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Certain Existing Indebtedness

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 9.10

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

Certain Existing Investments

 

TA Operating LLC holds a 40% interest in Petro Travel Plaza Holdings LLC.

 

TravelCenters of America LLC has invested approximately $5.2 million in
Affiliates Insurance Company.

 

--------------------------------------------------------------------------------

 